
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.7


        CREDIT AGREEMENT

among

WYNN LAS VEGAS, LLC,
as the Borrower,

The Several Lenders
from Time to Time Parties Hereto,

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Joint Book Running Manager,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and Swing Line Lender,

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger, Joint Book Running Manager and Syndication Agent,

BEAR, STEARNS & CO. INC.,
as Arranger and Joint Book Running Manager,

BEAR STEARNS CORPORATE LENDING INC.,
as Joint Documentation Agent,

DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as Arranger and Joint Documentation Agent,

and

JPMORGAN CHASE BANK,
as Joint Documentation Agent

Dated as of October 30, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


SECTION 1. DEFINITIONS
 
1  
1.1
 
Defined Terms
 
1   1.2   Other Definitional Provisions   43
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
 
43  
2.1
 
Term Loan Commitments
 
43   2.2   Scheduled Amortization of Term Loans   44   2.3   Revolving Credit
Commitments   44   2.4   Loan Conversion   45   2.5   Procedure for Borrowing  
45   2.6   Swing Line Commitment   47   2.7   Procedure for Swing Line
Borrowing; Refunding of Swing Line Loans   47   2.8   Repayment of Loans;
Evidence of Indebtedness   48   2.9   Commitment Fees, etc.   49   2.10  
Termination or Reduction of Revolving Credit Commitments   50   2.11   Optional
Prepayments   50   2.12   Mandatory Prepayments and Commitment Reductions   50  
2.13   Conversion and Continuation Options   53   2.14   Minimum Amounts and
Maximum Number of Eurodollar Tranches   53   2.15   Interest Rates and Payment
Dates   53   2.16   Computation of Interest and Fees   54   2.17   Inability to
Determine Interest Rate   54   2.18   Pro Rata Treatment and Payments   55  
2.19   Requirements of Law   56   2.20   Taxes   57   2.21   Indemnity   59  
2.22   Illegality   59   2.23   Change of Lending Office   60   2.24   Insurance
Proceeds and Eminent Domain Proceeds   60
SECTION 3. LETTERS OF CREDIT
 
62  
3.1
 
L/C Commitment
 
62   3.2   Procedure for Issuance of Letters of Credit   63   3.3   Fees and
Other Charges   64   3.4   L/C Participations   64   3.5   Reimbursement
Obligation of the Borrower   65   3.6   Obligations Absolute   65   3.7   Letter
of Credit Payments   66
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
66  
4.1
 
Financial Condition
 
66   4.2   No Change   67   4.3   Corporate/LLC Existence; Compliance with Law  
67   4.4   Corporate Power; Authorization; Enforceable Obligations   67   4.5  
No Legal Bar   67   4.6   No Material Litigation   68

i

--------------------------------------------------------------------------------

  4.7   No Default   68   4.8   Ownership of Property; Liens   68   4.9  
Intellectual Property   68   4.10   Taxes   69   4.11   Federal Regulations   69
  4.12   Labor Matters   70   4.13   ERISA   70   4.14   Investment Company Act;
Other Regulations   70   4.15   Subsidiaries   70   4.16   Use of Proceeds;
Letters of Credit   71   4.17   Environmental Matters   71   4.18   Accuracy of
Information, etc.   72   4.19   Security Documents   72   4.20   Solvency   73  
4.21   Senior Indebtedness   73   4.22   Regulation H   73   4.23   Insurance  
74   4.24   Performance of Agreements; Material Contracts   74   4.25   Real
Estate   74   4.26   Permits   75   4.27   Sufficiency of Project Documents   75
  4.28   Utilities   75   4.29   Fiscal Year   76
SECTION 5. CONDITIONS PRECEDENT
 
76  
5.1
 
Conditions to Closing Date
 
76   5.2   Conditions to Extensions of Credit on or prior to the Completion Date
or otherwise pursuant to Section 2.5(a)   76   5.3   Conditions to Extensions of
Credit after the Completion Date other than pursuant to Section 2.5(a)   76
SECTION 6. AFFIRMATIVE COVENANTS
 
77  
6.1
 
Financial Statements
 
77   6.2   Certificates; Other Information   78   6.3   Payment of Obligations  
80   6.4   Conduct of Business and Maintenance of Existence, etc.   80   6.5  
Maintenance of Property; Leases; Insurance   80   6.6   Inspection of Property;
Books and Records; Discussions   81   6.7   Notices   81   6.8   Environmental
Laws; Permits   81   6.9   Interest Rate Protection   83   6.10   Additional
Collateral, Discharge of Liens, etc.   83   6.11   Use of Proceeds and Revenues
  85   6.12   Compliance with Laws, Project Documents, etc.; Permits   85   6.13
  Further Assurances   85   6.14   Dissolution of the Completion Guarantor   86
  6.15   Water Company Transfers   86
SECTION 7. NEGATIVE COVENANTS
 
87  
7.1
 
Financial Condition Covenants
 
87

ii

--------------------------------------------------------------------------------

  7.2   Limitation on Indebtedness   88   7.3   Limitation on Liens   91   7.4  
Limitation on Fundamental Changes   93   7.5   Limitation on Disposition of
Property   94   7.6   Limitation on Restricted Payments   99   7.7   Limitation
on Capital Expenditures   101   7.8   Limitation on Investments   101   7.9  
Limitation on Optional Payments and Modifications of Governing Documents   102  
7.10   Limitation on Transactions with Affiliates   103   7.11   Limitation on
Sales and Leasebacks   104   7.12   Limitation on Changes in Fiscal Periods  
104   7.13   Limitation on Negative Pledge Clauses   104   7.14   Limitation on
Restrictions on Subsidiary Distributions, etc.   104   7.15   Limitation on
Lines of Business   104   7.16   Restrictions on Changes   105   7.17  
Limitation on Formation and Acquisition of Subsidiaries and Purchase of Capital
Stock   105   7.18   Limitation on Hedge Agreements   106   7.19   Limitation on
Sale or Discount of Receivables   106   7.20   Limitation on Zoning and Contract
Changes and Compliance   106   7.21   No Joint Assessment; Separate Lots   106  
7.22   Restrictions on Payments of Management Fees   106   7.23   Additional
Material Contracts   106   7.24   Limitation on Phase II Land and Phase II
Building Development and Operations   107   7.25   Limitation on Golf Course
Land and Golf Course Development   107   7.26   Acquisition of Real Property  
108   7.27   Project Liquidity Reserve Account   109   7.28   Lease Terminations
  109
SECTION 8. EVENTS OF DEFAULT
 
109
SECTION 9. THE AGENTS; THE ARRANGERs; THE MANAGERS
 
114  
9.1
 
Appointment
 
114   9.2   Delegation of Duties   114   9.3   Exculpatory Provisions   114  
9.4   Reliance by Agents   115   9.5   Notice of Default   115   9.6  
Non-Reliance on Agents, Managers, Arrangers and Other Lenders   115   9.7  
Indemnification   116   9.8   Arrangers, Agents and Managers in Their Individual
Capacities   116   9.9   Successor Agents   116   9.10   Authorization to
Release Liens   117   9.11   The Arrangers and Managers   117   9.12  
Withholdings   117
SECTION 10. MISCELLANEOUS
 
118  
10.1
 
Amendments and Waivers
 
118   10.2   Notices   120   10.3   No Waiver; Cumulative Remedies   122   10.4
  Survival of Representations and Warranties   122

iii

--------------------------------------------------------------------------------

  10.5   Payment of Expenses; Indemnification   123   10.6   Successors and
Assigns; Participations and Assignments   124   10.7   Adjustments; Set-off  
126   10.8   Counterparts   126   10.9   Severability   127   10.10  
Integration   127   10.11   GOVERNING LAW   127   10.12   Submission To
Jurisdiction; Waivers   127   10.13   Certain Matters Affecting Lenders   127  
10.14   Acknowledgments   128   10.15   Confidentiality   128   10.16   Release
of Collateral and Guarantee Obligations   128   10.17   Accounting Changes   129
  10.18   Delivery of Lender Addenda   129   10.19   Construction   129   10.20
  WAIVERS OF JURY TRIAL   129   10.21   Gaming Authorities   129

iv

--------------------------------------------------------------------------------

ANNEXES:
A
 
Pricing Grid
SCHEDULES:
1.1
 
Mortgaged Property 4.4   Consents, Authorizations, Filings and Notices 4.9(b)  
Trademarks, Service Marks and Trade Names 4.9(c)   Patents 4.9(d)   Copyrights
4.9(e)   Trade Secrets 4.9(f)   Intellectual Property Licenses 4.15  
Subsidiaries 4.19(a)-1   UCC Filing Jurisdictions—Collateral 4.19(a)-2   UCC
Financing Statements to Remain on File 4.19(b)   Mortgage Filings Jurisdictions
4.19(c)   UCC Filing Jurisdictions—Intellectual Property Collateral 4.24  
Material Contracts 4.25(a)   Real Estate 4.25(d)   Assessments 6.5(d)  
Insurance Requirements 7.2(d)   Existing Indebtedness 7.3(f)   Existing Liens
EXHIBITS:
A
 
Form of Guarantee and Collateral Agreement B   Form of Compliance Certificate C
  Form of Disbursement Agreement D   Form of Mortgage E   Form of Assignment and
Acceptance F   Form of Indemnity Agreement G-1   Form of Term Note G-2   Form of
Revolving Credit Note G-3   Form of Swing Line Note H   Form of Insurance
Consultant Certificate I   Form of Exemption Certificate J   Form of Lender
Addendum K-1   Form of Project Lender Intercreditor Agreement K-2   Form of FF&E
Intercreditor Agreement L   Form of Subordinated Intercompany Note M   Form of
Notice of Borrowing N   Form of Subordination, Non-Disturbance and Attornment
Agreement O   Form of Letter of Credit Request

v

--------------------------------------------------------------------------------

        This CREDIT AGREEMENT is dated as of October 30, 2002 and entered into
among WYNN LAS VEGAS, LLC, a Nevada limited liability company (the "Borrower"),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the "Lenders"), DEUTSCHE BANK SECURITIES INC., as
lead arranger and joint book running manager, DEUTSCHE BANK TRUST COMPANY
AMERICAS, as administrative agent (in such capacity, the "Administrative Agent")
and swing line lender, BANC OF AMERICA SECURITIES LLC, as lead arranger, joint
book running manager and syndication agent, BEAR, STEARNS & CO. INC., as
arranger and joint book running manager, BEAR STEARNS CORPORATE LENDING INC., as
joint documentation agent, DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as arranger and joint documentation agent, and JPMORGAN CHASE BANK, as joint
documentation agent.

RECITALS

        WHEREAS, the Borrower proposes to develop and own the Project (such
defined term and other defined terms used in these Recitals shall have the
meanings given in Section 1.1 of this Agreement);

        WHEREAS, the Borrower desires to finance the development and
construction of the Project with (i) existing cash balances of the Borrower and
common equity contributions to the Borrower from certain affiliates of the
Borrower (consisting of property and cash) in an aggregate amount of
approximately $937,000,000, (ii) approximately $344,000,000 of proceeds from the
issuance of senior secured 12% Mortgage Notes due 2010, (iii) the proceeds of an
equipment finance loan from the FF&E Lenders in an aggregate amount of
approximately $188,500,000 to finance certain furniture, fixtures and equipment
(including, without limitation, the Aircraft and certain gaming equipment),
(iv) projected interest income of approximately $25,000,000 and (v) the senior
secured credit facilities contemplated hereby;

        WHEREAS, the Borrower desires that the Lenders extend the senior secured
credit facilities contemplated hereby to the Borrower to provide a portion of
the funds necessary to develop and construct the Project and, in the case of the
Revolving Credit Loans, to provide working capital for the operation of the
Project following the Completion Date;

        WHEREAS, subject to the terms and conditions hereof, the Lenders are
willing to extend such senior secured credit facilities to the Borrower;

        WHEREAS, the Borrower desires to secure all of its Obligations by
granting to the Administrative Agent on behalf of the Lenders Liens on
substantially all of its assets (including the Project and related Collateral),
in each case as more fully described in this Agreement and the other Loan
Documents; and

        WHEREAS, each of the Loan Parties (other than the Borrower and Desert
Inn Improvement) shall guaranty the Obligations of the Borrower and shall secure
all of its Obligations by granting to the Administrative Agent on behalf of the
Lenders Liens on substantially all of its assets (including the Project and
related Collateral), in each case as more fully described in this Agreement and
the other Loan Documents.

        NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

SECTION 1.    DEFINITIONS

        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "Account":    any "Commodity Account," "Deposit Account" or "Securities
Account" (as such terms are defined in the UCC) with respect to which the
Secured Parties have a perfected first priority Lien (subject only to Permitted
Liens) securing the Obligations of the Loan Parties pursuant to a Control
Agreement.

--------------------------------------------------------------------------------

        "Additional Completion Period":    the period, if any, commencing on the
Debt Service Availability Date and ending on the Completion Date.

        "Additional Land":    collectively, the real property and fixtures
represented as of the Closing Date by the following Assessor's Parcel Numbers:
162-16-510-019, 162-16-510-020, 162-16-510-023, 162-16-510-026, 162-16-510-027,
162-16-610-020, 162-16-610-023, 162-16-610-024, 162-16-610-025, 162-16-610-026,
162-16-610-027 and 162-16-610-031.

        "Additional Material Contracts":    any Material Contract entered into
after the Closing Date relating to the development, construction, maintenance or
operation of the Project.

        "Adjustment Date":    as defined in the Pricing Grid.

        "Administrative Agent":    as defined in the preamble hereto.

        "Administrative Agent Fee Letter":    the Second Amended and Restated
Administrative Agent Fee Letter, dated October 30, 2002, among Valvino, Wynn
Resorts Holdings, the Borrower, the Administrative Agent and Deutsche Bank
Securities Inc., as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Advance Confirmation Notice":    as defined in the Disbursement
Agreement.

        "Advance Requests":    as defined in the Disbursement Agreement.

        "Affiliate":    as applied to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling," "controlled by"
and "under common control with") as applied to any Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

        "Affiliated Fund":    means, with respect to any Lender that is a fund
that invests (in whole or in part) in commercial loans, any other fund that
invests (in whole or in part) in commercial loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

        "Affiliated Overhead Expenses":    for any period, the reasonable costs
and expenses of, and actually incurred by, Wynn Resorts and the Loan Parties
(other than the Borrower and its Subsidiaries), for salary and benefits, office
operations, development, advertising, insurance and other corporate or other
overhead, for such period, calculated on a consolidated basis, after the
elimination of intercompany transactions, and in accordance with GAAP; provided,
that Affiliated Overhead Expenses shall not include any fee, profit or similar
component payable to Wynn Resorts or any other Affiliate of Wynn Resorts (other
than with respect to the salary of Mr. Wynn) and shall represent only the
payment or reimbursement of actual costs and expenses incurred by Wynn Resorts
and the Loan Parties (other than the Borrower and its Subsidiaries).

        "Agents":    the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.

        "Aggregate Exposure":    with respect to any Lender at any time, an
amount equal to the sum of (i) the amount of such Lender's Term Loan Commitment
then in effect or, if the Term Loan Commitments have been terminated, the amount
of such Lender's Term Loan Extensions of Credit then outstanding and (ii) the
amount of such Lender's Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitments have been terminated, the amount of such Lender's
Revolving Extensions of Credit then outstanding.

2

--------------------------------------------------------------------------------




        "Aggregate Exposure Percentage":    with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender's Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

        "Agreement":    this Credit Agreement, as amended, supplemented,
replaced or otherwise modified from time to time in accordance with this Credit
Agreement.

        "Aircraft":    the Existing Aircraft and, after the Disposition of the
Existing Aircraft in accordance with Section 7.5(o), the Replacement Aircraft in
the event the Replacement Aircraft is acquired pursuant to
Section 7.5(o)(ii)(B).

        "Aircraft Operating Agreement":    that certain Amended and Restated
Aircraft Operating Agreement, dated October 30, 2002 between the Aircraft
Trustee and World Travel.

        "Aircraft Note":    (i) that certain promissory note, dated October 30,
2002, in an aggregate principal amount of $38,000,000 issued by World Travel in
favor of the Borrower or (ii) after the Disposition of the Existing Aircraft in
accordance with Section 7.5(o), a replacement note in substantially the form of
the note described in clause (i) of this definition issued by World Travel in
favor of the Borrower in an amount not greater than the sum of (x) the amount of
Indebtedness outstanding under the note described in clause (i) of this
definition (immediately prior to the Disposition of the Existing Aircraft) at
the time of the Disposition of the Existing Aircraft and (y) the amount of
Indebtedness incurred pursuant to the proviso of Section 7.2(f)(ii).

        "Aircraft Trustee":    Wells Fargo Bank Northwest, National Association,
as trustee under a trust agreement in favor of World Travel with respect to the
Aircraft, and any successor or replacement trustee.

        "Allocable Overhead":    for any period, an amount equal to (x) the
amount of Affiliated Overhead Expenses for such period divided by (y) the number
of gaming and/or hotel projects of Wynn Resorts and its Subsidiaries which were
operating during such period or for which debt and/or equity financing has been
obtained to finance the development, construction and/or opening thereof;
provided, that amounts allocated to any such project shall be prorated based on
the period within such period that such project was in operation or financing
therefor was obtained.

        "Amortization Date":    (i) with respect to the first Amortization Date,
December 31, 2005 and (ii) with respect to each subsequent Amortization Date,
the last day of each succeeding fiscal quarter of the Borrower.

        "Applicable Facility Lenders":    with respect to any Facility,
Non-Defaulting Lenders holding more than 331/3% of the Total Term Loan
Extensions of Credit of Non-Defaulting Lenders or the Total Revolving Extensions
of Credit of Non-Defaulting Lenders, as the case may be, outstanding under such
Facility (or, prior to any termination of the Term Loan Commitments or the
Revolving Credit Commitments, as the case may be, Non-Defaulting Lenders holding
more than 331/3% of the Total Term Loan Credit Commitments (less the aggregate
Term Loan Commitments of Defaulting Lenders) or Total Revolving Credit
Commitments (less the aggregate Revolving Credit Commitments of Defaulting
Lenders), as the case may be).

        "Applicable Margin":    for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

 
  Base Rate
Loans

--------------------------------------------------------------------------------

  Eurodollar
Loans

--------------------------------------------------------------------------------

  Revolving Credit Loans and Swing Line Loans   3.00 % 4.00 % Term Loans   4.50
% 5.50 %

3

--------------------------------------------------------------------------------

provided, that on and after the first Adjustment Date occurring after the
Opening Date, the Applicable Margin with respect to Revolving Credit Loans and
Swing Line Loans will be determined pursuant to the Pricing Grid.

        "Arrangers":    collectively, Deutsche Bank Securities Inc., in its
capacity as a lead arranger, Banc of America Securities LLC, in its capacity as
a lead arranger, Bear, Stearns & Co. Inc., in its capacity as an arranger, and
Dresdner Bank AG, New York and Grand Cayman Branches, in its capacity as an
arranger.

        "Art Rental and Licensing Agreement":    that certain Second Amended and
Restated Art Rental and Licensing Agreement, dated as of September 18, 2002,
between Mr. Wynn and Wynn Resorts Holdings.

        "Aruze Corp.":    Aruze Corp., a Japanese public corporation.

        "Aruze USA":    Aruze USA, Inc., a Nevada corporation.

        "Asset Sale":    any Disposition of Property or series of related
Dispositions of Property other than (i) the granting of any Lien permitted by
Section 7.3, (ii) any Disposition permitted by Section 7.4 and (iii) any
Disposition permitted by subsections (a), (b), (c), (d), (f), (h), (i), (j),
(k), (l), (m), (n), (o) or (q) of Section 7.5 (provided, that in the case of
Section 7.5(a), Dispositions of Property thereunder shall be considered "Asset
Sales" to the extent of any proceeds thereof not applied to the replacement of
Property pursuant to Section 7.5(a)(ii)).

        "Assignee":    as defined in Section 10.6(c).

        "Assignment and Acceptance":    as defined in Section 10.6(c).

        "Assignor":    as defined in Section 10.6(c).

        "Available Funds":    as defined in the Disbursement Agreement.

        "Available Revolving Credit Commitment":    as to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Revolving
Credit Lender's Revolving Credit Commitment then in effect over (b) such
Revolving Credit Lender's Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender's Revolving Extensions of Credit for
the purpose of determining such Lender's (other than the Swing Line Lender)
Available Revolving Credit Commitment pursuant to Section 2.9(a), the aggregate
principal amount of Swing Line Loans then outstanding shall be deemed to be
zero.

        "Available Term Loan Commitments":    as to any Term Loan Lender at any
time, an amount equal to the excess, if any, of (a) such Term Loan Lender's Term
Loan Commitment then in effect over (b) such Term Loan Lender's Term Loan
Extensions of Credit then outstanding.

        "Bankruptcy Code":    Title 11 of the United States Code entitled
"Bankruptcy", as now or hereafter in effect, or any successor statute.

        "Bank Company Collateral Account Agreement":    as defined in the
Disbursement Agreement.

        "Bank Completion Guaranty Collateral Account Agreement":    as defined
in the Disbursement Agreement.

        "Bank Debt Service":    for any period, (a) all fees payable during such
period to the Administrative Agent, the Issuing Lender, the Swing Line Lender
and the Lenders, (b) interest on Term Loans, Swing Line Loans, Revolving Credit
Loans and, without duplication, interest on any outstanding Reimbursement
Obligations, in each case payable during such period, (c) scheduled Term Loan
principal payments (as reduced to reflect actual prepayments through the date of
such calculation) and payments with respect to the principal amount of any
outstanding Reimbursement

4

--------------------------------------------------------------------------------




Obligations, in each case payable during such period, and (d) net payments, if
any, payable during such period pursuant to Specified Hedge Transactions.

        "Bank Local Company Collateral Account Agreement(s)":    as defined in
the Disbursement Agreement.

        "Base Rate":    for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

        "Base Rate Loans":    Loans for which the applicable rate of interest is
based upon the Base Rate.

        "Beneficial Owner":    as defined in Rule 13d-3 and Rule 13d-5 under the
Exchange Act, except that in calculating the beneficial ownership of any
particular "person" (as that term is used in Section 13(d)(3) of the Exchange
Act), such "person" will be deemed to have beneficial ownership of all
securities that such "person" has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The term
"Beneficially Owned" has a corresponding meaning.

        "Benefited Lender":    as defined in Section 10.7.

        "Board":    the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Board of Directors":    (i) with respect to a corporation, the board of
directors of the corporation; (ii) with respect to a partnership, the board of
directors of the general partner of the partnership; and (iii) with respect to
any other Person, the board or committee of such Person serving a similar
function.

        "Borrower":    as defined in the preamble hereto.

        "Borrowing Date":    any Business Day specified by the Borrower as a
date on which the Borrower requests the relevant Lender(s) to make Loans
hereunder.

        "Borrower Indemnity Agreement":    the Indemnity Agreement, dated as of
October 30, 2002, by the Borrower in favor of the Administrative Agent.

        "Borrower Mortgage":    the Amended and Restated Deed of Trust,
Leasehold Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing, dated as of October 30, 2002, made by the Borrower to the Title
Insurance Company for the benefit of the Administrative Agent.

        "Building Lease":    that certain Lease Agreement, dated as of
October 21, 2002, by and between Valvino, as lessor, and the Borrower, as
lessee, with respect to the lease of space in the Phase II Land Building.

        "Business Day":    (i) for all purposes other than as covered by clauses
(ii) and (iii) below, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York or Las Vegas, Nevada are authorized
or required by law to close, (ii) with respect to all notices and determinations
in connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in Dollar deposits in the New York
interbank eurodollar market and (iii) with respect to all notices and
determinations in connection with Letters of Credit

5

--------------------------------------------------------------------------------




and payments of principal and interest on Reimbursement Obligations, a day other
than a Saturday, Sunday or other day on which commercial banks in New York City,
New York are authorized or required by law to close.

        "Capital Corp.":    Wynn Las Vegas Capital Corp., a Nevada corporation.

        "Capital Expenditures":    for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
(including, without limitation, real property) or additions to equipment
(including replacements, capitalized repairs and improvements during such
period) which should be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries; provided, that the amount of Capital
Expenditures in respect of fixed or capital assets or additions to equipment in
any Fiscal Year shall not include (a) to the extent applied during such Fiscal
Year to the replacement of Property pursuant to Section 7.5(a)(ii), the Net
Disposition Proceeds received by any such Person from the Disposition of
Property pursuant to Section 7.5(a) and (b) the Insurance Proceeds and/or
Eminent Domain Proceeds received by any such Person for any casualties to, or
Taking of, fixed or capital assets and applied during such Fiscal Year to the
repair or replacement of fixed or capital assets in accordance with
Section 2.24. Notwithstanding the foregoing, any Project Costs, any expenditures
in furtherance of the construction of the Entertainment Facility and any
expenditures with respect to the purchase of the Replacement Aircraft in
accordance with Section 7.5(o), in each case that otherwise would have
constituted Capital Expenditures by virtue of the foregoing, shall be excluded
from this definition.

        "Capital Lease Obligations":    as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

        "Capital Stock":    any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.

        "Cash Equivalents":    (a) United States dollars; (b) securities issued
or directly and fully guaranteed or insured by the United States government or
any agency or instrumentality of the United States government (as long as the
full faith and credit of the United States is pledged in support of those
securities) having maturities of not more than six months from the date of
acquisition; (c) interest-bearing demand or time deposits (which may be
represented by certificates of deposit) issued by banks having general
obligations rated (on the date of acquisition thereof) at least "A" or the
equivalent by S&P or Moody's or, if not so rated, secured at all times, in the
manner and to the extent provided by law, by collateral security consisting of
property of the type specified in clause (a) or (b) of this definition, with a
market value of no less than the amount of monies so invested; (d) repurchase
obligations with a term of not more than seven days for underlying securities of
the types described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;
(e) commercial paper having the highest rating obtainable from Moody's or S&P
and in each case maturing within six months after the date of acquisition;
(f) money market funds or mutual funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (d) of
this definition; and (g) to the extent not permitted in clauses (a) through
(f) of this definition, Permitted Securities.

6

--------------------------------------------------------------------------------




        "Casino Land":    the land owned by the Borrower as described in
Exhibit T-4 to the Disbursement Agreement.

        "Change of Control":    the occurrence of any of the following: (i) the
direct or indirect sale, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Loan Parties,
taken as a whole, or of the Borrower and its Subsidiaries, taken as a whole, to
any "person" (as that term is used in Section 13(d)(3) of the Exchange Act),
other than to Mr. Wynn or a Related Party of Mr. Wynn, (ii) the adoption of a
plan relating to the liquidation or dissolution of the Borrower or any successor
thereto, (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that (a) any
"person" (as defined in clause (i) above), other than Mr. Wynn and any of his
Related Parties becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the outstanding Voting Stock of Wynn Resorts, measured by voting
power rather than number of equity interests, (b) any "person" (as defined in
clause (i) above)(other than Kazuo Okada, Aruze USA and Aruze Corp., so long as
(1) the Stockholders Agreement, as in effect on the Closing Date, remains in
full force and effect, (2) a majority of the Board of Directors of Wynn Resorts
is constituted of Persons named on any slate of directors chosen by Mr. Wynn and
Aruze USA pursuant to the Stockholders Agreement, as in effect on the Closing
Date, and (3) Kazuo Okada and his Related Parties either (A) "control" (as that
term is used in Rule 405 under the Securities Act) Aruze Corp. and Aruze USA or
(B) otherwise remain the direct or indirect Beneficial Owners of the Voting
Stock of Wynn Resorts held by Aruze Corp.) becomes the Beneficial Owner,
directly or indirectly, of a greater percentage of the outstanding Voting Stock
of Wynn Resorts, measured by voting power rather than number of equity
interests, than is at that time Beneficially Owned by Mr. Wynn and his Related
Parties as a group, (c) Mr. Wynn and his Related Parties as a group own less
than 20% of the outstanding Voting Stock of Wynn Resorts, measured by voting
power rather than number of equity interests (excluding, for purposes of
calculating the outstanding voting stock of Wynn Resorts pursuant to this
clause (iii)(c), shares of voting stock issued in a primary issuance by Wynn
Resorts in one or more bona fide public offerings of additional Voting Stock of
Wynn Resorts (other than the IPO)), or (d) Mr. Wynn and his Related Parties as a
group own less than 10% of the outstanding Voting Stock of Wynn Resorts,
measured by voting power rather than number of equity interests, (iv) the first
day on which Mr. Wynn does not act as either the Chairman of the Board of
Directors of Wynn Resorts or the Chief Executive Officer of Wynn Resorts, other
than (1) as a result of death or disability or (2) if the Board of Directors of
Wynn Resorts, exercising their fiduciary duties in good faith, removes or fails
to re-appoint Mr. Wynn as Chairman of the Board of Directors of Wynn Resorts or
Chief Executive Officer of Wynn Resorts, (v) the first day on which a majority
of the members of the Board of Directors of Wynn Resorts or the Borrower are not
Continuing Directors, (vi) the first day on which Wynn Resorts ceases to own,
directly or indirectly, 100% of the outstanding Capital Stock of the Borrower or
(vii) Wynn Resorts consolidates with, or merges with or into, any Person or
sells, assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, Wynn Resorts, in any such event pursuant to a
transaction in which any of the outstanding voting stock of Wynn Resorts is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the voting stock of Wynn Resorts outstanding
immediately prior to such transaction is converted into or exchanged for voting
stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such voting stock of such
surviving or transferee Person (immediately after giving effect to such
issuance).

        "Closing Date":    the date on which this Agreement and the other Loan
Documents are executed and delivered and the conditions precedent set forth in
Section 3.1 of the Disbursement Agreement and Section 5.1 of this Agreement have
been satisfied or waived.

7

--------------------------------------------------------------------------------




        "Code":    the Internal Revenue Code of 1986, as amended from time to
time.

        "Collateral":    all Property of the Loan Parties, Wynn Resorts or any
other Person, now owned or hereafter acquired, upon which a Lien is purported to
be created by any Security Document.

        "Collateral Agency Agreement":    the Collateral Agency Agreement, dated
as of October 30, 2002, among the Administrative Agent for the benefit of the
Lenders, the Mortgage Notes Trustee for the benefit of the Mortgage Notes
Holders, and the Collateral Agent.

        "Collateral Agent":    Bank of America, N.A., as collateral agent under
the Collateral Agency Agreement.

        "Collection Account":    as defined in the Disbursement Agreement.

        "Commitment":    as to any Lender, the sum of the Term Loan Commitment
and the Revolving Credit Commitment of such Lender.

        "Commonly Controlled Entity":    an entity, whether or not incorporated,
which is under common control with the Borrower or any other Loan Party within
the meaning of Section 4001 of ERISA or is part of a group that includes such
Person and that is treated as a single employer under Section 414 of the Code.

        "Company's Fund Account":    as defined in the Disbursement Agreement.

        "Completion Date":    as defined in the Disbursement Agreement.

        "Completion Guarantor":    Wynn Completion Guarantor, LLC, a Nevada
limited liability company.

        "Completion Guaranty":    that certain Completion Guaranty, dated as of
October 30, 2002, by the Completion Guarantor in favor of the Administrative
Agent on behalf of the Secured Parties, the Disbursement Agent and the Mortgage
Notes Indenture Trustee.

        "Completion Guaranty Release Date":    as defined in the Disbursement
Agreement.

        "Compliance Certificate":    a certificate duly executed by a
Responsible Officer substantially in the form of Exhibit B hereto.

        "Confidential Information Memorandum":    the Confidential Information
Memorandum, dated July 2002 and furnished to the initial Lenders.

        "Consents":    as defined in the Disbursement Agreement.

        "Consolidated Current Assets":    at any date, all amounts (other than
cash and Cash Equivalents) which would, in conformity with GAAP, be set forth
opposite the caption "total current assets" (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.

        "Consolidated Current Liabilities":    at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption "total current
liabilities" (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans or Swing Line Loans to the extent otherwise included therein.

        "Consolidated EBITDA":    of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax expense or
the Tax Amount (whether or not paid during such period), (b) Consolidated

8

--------------------------------------------------------------------------------




Interest Expense of such Person and its Subsidiaries, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Indebtedness (including, in the case of the
Borrower, the Loans and Letters of Credit), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and (e) any extraordinary expenses or losses (and, whether or not
otherwise includable as separate items in the statement of such Consolidated Net
Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business and pre-opening expenses related to the initial
opening of the Project (such pre-opening expenses to be no greater than that set
forth in the Project Budget) and the opening of the Entertainment Facility (such
pre-opening expenses in the aggregate to be no greater than $5,000,000)) and
minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of (a) interest income (except to the extent deducted
in determining Consolidated Interest Expense) and (b) any extraordinary income
or gains (and, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business), all as determined on a
consolidated basis in accordance with GAAP.

        "Consolidated Interest Coverage Ratio":    for any period, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Expense of the Borrower and its Subsidiaries for such
period.

        "Consolidated Fixed Charge Coverage Ratio":    for any period, the ratio
of (a) Consolidated EBITDA of the Borrower and its Subsidiaries to
(b) Consolidated Fixed Charges of the Borrower and its Subsidiaries for such
period.

        "Consolidated Fixed Charges":    of any Person for any period, the sum
(without duplication) of (a) Consolidated Interest Expense of such Person and
its Subsidiaries for such period, (b) provision for cash income taxes made by
such Person or any of its Subsidiaries on a consolidated basis in respect of
such period and the payment of any Tax Amount during such period, (c) scheduled
payments made during such period on account of principal of Indebtedness of such
Person or any of its Subsidiaries (including, without limitation, with respect
to the Borrower, scheduled principal payments in respect of the Term Loans or
any other Indebtedness under the Financing Agreements), (d) the aggregate amount
actually paid by the Borrower and its Subsidiaries in cash during such period on
account of Capital Expenditures, and (e) Consolidated Lease Expense of such
Person and its Subsidiaries for such period.

        "Consolidated Interest Expense":    of any Person for any period, total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers' acceptance financing and
net costs of such Person under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

        "Consolidated Lease Expense":    for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, for such period with
respect to leases of real and personal property.

        "Consolidated Leverage Ratio":    for any period, the ratio of
(a) Consolidated Total Debt on the last day of such period to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries for such period.

9

--------------------------------------------------------------------------------




        "Consolidated Member":    a corporation, other than the common parent,
that is a member of an affiliated group (as defined in Section 1504 of the Code)
of which Wynn Resorts or any of the Loan Parties is the common parent.

        "Consolidated Net Income":    of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP and before
any reduction in respect of preferred equity dividends, but giving effect to,
without duplication, any amounts paid or distributed by such Person or its
Subsidiaries as a Tax Amount or Allocable Overhead if and to the same extent
that such amounts would have been included in the calculation of net income if
incurred by such Person or its Subsidiaries directly; provided, that in
calculating Consolidated Net Income of a Person (for purposes of this definition
only, the "Parent") and its consolidated Subsidiaries for any period, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Parent or is merged into or consolidated
with the Parent or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Parent) in which the Parent or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Parent to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any
Financing Agreement) or Requirement of Law applicable to such Subsidiary, (d) to
the extent not reflected as a charge in the statement of such Consolidated Net
Income, any Management Fees paid during such Period and (e) the cumulative
effect of a change in accounting principles.

        "Consolidated Net Worth":    at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders' equity at such date.

        "Consolidated Total Debt":    at any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

        "Consolidated Working Capital":    at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

        "Construction Consultant":    Inspection & Valuation International, Inc.
or such other construction consultant of recognized national standing appointed
by the Administrative Agent.

        "Construction Contract":    a "Contract" as defined in the Disbursement
Agreement.

        "Continuing Directors":    as of any date of determination, with respect
to any Person, any member of the Board of Directors of such Person who (i) was a
member of such board of directors on the Closing Date, (ii) was nominated for
election or elected to such Board of Directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election or (iii) in the case of a limited liability company, was
nominated by the direct or indirect Board of Directors of its managing member or
sole member.

        "Contractual Obligation":    as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

        "Control Agreements":    collectively, (i) the Bank Completion Guaranty
Collateral Account Agreement, (ii) the Bank Company Collateral Account
Agreement, (iii) the Bank Local Company Collateral Account Agreement(s),
(iv) each Control Agreement to be executed and delivered by

10

--------------------------------------------------------------------------------




each Loan Party pursuant to the Guarantee and Collateral Agreement,
substantially in the form of Exhibit B, Exhibit C or Exhibit D, as the case may
be, thereto, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Converted Revolving Loan Amount":    as defined in Section 2.4(a).

        "Dealership Lease Agreement":    that certain Lease Agreement, to be
entered into between the Borrower, as lessor, and an Affiliate of the Borrower,
as lessee, with respect to the lease of space at the Casino Land for the
development and operation of a Ferrari and Maserati automobile dealership.

        "Debt Service":    collectively, the Bank Debt Service, the Note Debt
Service and the FF&E Debt Service.

        "Debt Service Availability Date":    April 30, 2005.

        "Default":    any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Defaulting Lender":    at any time, (i) any Lender with respect to
which a Lender Default is in effect, (ii) any Lender that is the subject (as a
debtor) of any action or proceeding (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets,
(iii) any Lender that shall make a general assignment for the benefit of its
creditors or (iv) any Lender that shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due.

        "Delivery Requirement":    with respect to each Additional Material
Contract:

        (a)  with respect to each Person party to such Additional Material
Contract (other than any Loan Party), copies of the Governing Documents of each
such Person (with respect to Persons other than Affiliates of the Borrower, to
the extent the same are publicly available from the secretary of state of the
state of formation of such Person), certified, if applicable, by the secretary
of state of the state of formation of such Person;

        (b)  with respect to each Person party to such Additional Material
Contract (other than any Loan Party), certificates issued by the secretary of
state of the state where the Project is located and, if other than such state,
the state of formation of such Person certifying that such Person is in good
standing and is qualified to do business in, and has paid all franchise taxes or
similar taxes due to, such states; and

        (c)  to the extent reasonably obtainable, the most recent annual
financial statements (audited if available) or Form 10-K and most recent
quarterly financial statements or Form 10-Q from each Person party to such
Additional Material Contract (other than any Loan Party), together (in the case
of any Affiliates of Loan Parties) with certificates from the appropriate
Responsible Officer thereof, stating that no material adverse change in the
consolidated assets, liabilities, operations or financial condition of such
Person has occurred from those set forth in the most recent financial statements
or the balance sheet, as the case may be, provided to the Administrative Agent
pursuant to this clause (c).

11

--------------------------------------------------------------------------------






        "Derivatives Counterparty":    as defined in Section 7.6.

        "Desert Inn Improvement":    Desert Inn Improvement Co., a Nevada
corporation.

        "Desert Inn Water":    Desert Inn Water Company, LLC, a Nevada limited
liability company.

        "DIIC Casino Water Permit":    the Permit identified as of the Closing
Date as Permit No. 13393 (Cert. 4731) as shown in the records of the State of
Nevada, Division of Water Resources, in Carson City Nevada (and any successor or
replacement Permit thereto).

        "DIIC Land Use Agreement":    that certain Agreement Re Use of Real
Property, dated October 30, 2002, among Desert Inn Improvement, the Borrower and
Wynn Resorts Holdings.

        "DIIC Water Permits":    collectively, the DIIC Casino Water Permit and
the permits identified as of the Closing Date as Permit No. 16938 (Cert. 4765),
Permit No. 16939 (Cert. 4766), Permit No. 24558 (Cert. 7828), Permit No. 24560
(Cert. 7827), Permit No. 24561 (Cert. 7829), and Permit No. 25223 (Cert. 7830),
in each case as shown in the records of the State of Nevada, Division of Water
Resources, in Carson City Nevada (and any successor or replacement Permits
thereto).

        "DIIC Water Transfer":    a transfer by Desert Inn Improvement at no
cost and in accordance with all Requirements of Law and pursuant to all
necessary consents of Governmental Authorities (including, if applicable, the
Nevada Public Utilities Commission and the State of Nevada, Division of Water
Resources) of (a) the fee ownership of the Water Utility Land to Wynn Resorts
Holdings and (b) the DIIC Water Permits to (x) in the case of the DIIC Casino
Water Permit, the Borrower and (y) in the case of all other DIIC Water Permits,
Wynn Resorts Holdings.

        "Disbursement Agent":    Deutsche Bank Trust Company Americas, in its
capacity as Disbursement Agent under the Disbursement Agreement, and any
successor Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

        "Disbursement Agreement":    that certain Master Disbursement Agreement
in the form of Exhibit C hereto and dated as of the date hereof among the
Borrower, the Administrative Agent, the Mortgage Notes Indenture Trustee, the
FF&E Agent and the Disbursement Agent.

        "Disbursement Agreement Event of Default":    an "Event of Default" as
defined in the Disbursement Agreement.

        "Disposition":    with respect to any Property, any sale, lease, sale
and leaseback, assignment, conveyance, grant of restriction, transfer or other
disposition thereof; and the terms "Dispose" and "Disposed of" shall have
correlative meanings.

        "Disqualified Stock":    any Capital Stock or other ownership or profit
interest of any Loan Party that any Loan Party is or, upon the passage of time
or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect of in consideration
other than Capital Stock (other than Disqualified Stock).

        "Documentation Agents":    collectively, Bear Stearns Corporate
Lending Inc., in its capacity as a joint documentation agent, Dresdner Bank AG,
New York and Grand Cayman Branches, in its capacity as a joint documentation
agent, and JPMorgan Chase Bank, in its capacity as a joint documentation agent.

        "Dollars" and "$":    dollars in lawful currency of the United States of
America.

        "Domestic Subsidiary":    any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America.

        "Driving Range":    the driving range for the Golf Course to be located
on the Phase II Land and leased to the Borrower pursuant to the Driving Range
Lease.

12

--------------------------------------------------------------------------------




        "Driving Range Lease":    that certain Lease Agreement, dated as of
October 21, 2002, by and between Valvino, as lessor, and the Borrower, as
lessee, with respect to the lease of land on which the driving range for the
Golf Course is to be located.

        "ECF Percentage":    with respect to any Fiscal Year, 75%; provided,
that, if the Consolidated Leverage Ratio as of the last day of any such Fiscal
Year is not greater than 3.5 to 1.0, 50% with respect to such Fiscal Year.

        "Eligible Assignee":    (A) (i) a commercial bank organized under the
laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided, that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an "accredited investor" (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; and (B) for purposes of Section 10.1, any Affiliate or
Affiliated Fund of any Lender (provided, that if any funding obligations are
assigned to an Affiliate of a Lender or Affiliated Fund, such Affiliate or
Affiliated Fund, as applicable, shall have demonstrable resources to comply with
such obligations); provided, that neither an Affiliate of the Borrower nor any
Person which has been denied an approval or a license, or otherwise found
unsuitable, under the Nevada Gaming Laws applicable to the Lenders shall be an
Eligible Assignee; provided, further that so long as no Event of Default shall
have occurred and be continuing, no (i) Person that owns or operates a casino
located in the State of Nevada (or is an Affiliate of such a Person) (provided,
that a passive investment constituting less than 20% of the common stock of any
such casino shall not constitute ownership thereof for the purposes of this
definition) or (ii) Person that owns or operates a convention, trade show or
exhibition facility in Las Vegas, Nevada or Clark County, Nevada (or an
Affiliate of such a Person) (provided, that a passive investment constituting
less than 20% of the common stock of any such convention or trade show facility
shall not constitute ownership for the purpose of this definition), shall be an
Eligible Assignee.

        "Eminent Domain Proceeds":    all amounts and proceeds (including
instruments) received in respect of any Event of Eminent Domain relating to the
Project.

        "Employee Parking Lot":    the parking lot structure located on the
Phase II Land that will be used for parking for the employees of the Borrower
pursuant to the Employee Parking Lot Lease.

        "Employee Parking Lot Lease":    that certain Lease Agreement, dated as
of October 21, 2002, by and between Valvino, as lessor, and the Borrower, as
lessee, with respect to the lease of land on which the parking lot structure for
use by the Borrower's employees is located.

        "Entertainment Facility":    a showroom or entertainment facility
located on the Casino Land and the Phase II Land, adjoining and connected
directly to the Le Rêve hotel and casino.

        "Entertainment Facility Equity Proceeds":    the aggregate net cash
proceeds received by the Borrower from any Person other than another Loan Party
(except to the extent another Loan Party is acting as an intermediary for
purposes of contributing equity capital contributions from such other Persons),
directly or indirectly, as a contribution to its common equity capital and
deposited into the Entertainment Facility Funding Account and to be used solely
and exclusively for the development, construction and opening of the
Entertainment Facility.

        "Entertainment Facility Funding Account":    the Funding Account in
which Entertainment Facility Equity Proceeds are deposited in accordance with
the definition thereof.

13

--------------------------------------------------------------------------------




        "Environmental Claim":    any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any governmental authority or
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

        "Environmental Laws":    any and all laws, rules, orders, regulations,
statutes, ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect, including, without limitation,

        (a)  the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) ("CERCLA");

        (b)  the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et
seq.) ("Clean Water Act" or "CWA");

        (c)  the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.) ("RCRA");

        (d)  the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)
("AEA");

        (e)  the Clean Air Act (42 U.S.C. Section 7401 et seq.) ("CAA");

        (f)    the Emergency Planning and Community Right to Know Act (42 U.S.C.
Section 11001 et seq.) ("EPCRA");

        (g)  the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) ("FIFRA");

        (h)  the Oil Pollution Act of 1990 (P.L. 101-380, 104 Stat. 486);

        (i)    the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.)
("SDWA");

        (j)    the Surface Mining Control and Reclamation Act of 1974 (30 U.S.C.
Sections 1201 et seq.) ("SMCRA");

        (k)  the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.)
("TSCA");

        (l)    the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq.) ("HMTA");

        (m)  the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) ("UMTRCA");

        (n)  the Occupational Safety and Health Act (29 U.S.C. Section 651 et
seq.) ("OSHA");

        (o)  the Nevada Hazardous Materials law (NRS Chapter 459);

        (p)  the Nevada Collection and Disposal of Solid Waste/Sewage law (NRS
Chapter 444);

        (q)  the Nevada Water Controls/Pollution law (NRS Chapter 445A);

        (r)  the Nevada Air Pollution law (NRS Chapter 445B);

14

--------------------------------------------------------------------------------

        (s)  the Nevada Cleanup of discharged Petroleum law (NRS 590.700 to
590.920, inclusive);

        (t)    the Nevada Control of Asbestos law (NRS 618.750 to 618.850);

        (u)  the Nevada Appropriation of Public Waters law (NRS 533.324 to
533.435, inclusive);

        (v)  the Nevada Artificial Water Body Development Permit law (NRS
502.390);

        (w)  the Nevada Environmental Requirements Law (NRS 445C.010 to NRS
445C.120, inclusive);

        (x)  the Nevada Occupational Safety and Health Act (NRS 618.005 to
618.900, inclusive);

        (y)  the Laws Regarding the Authority of Nevada State Fire Marshall
Division (NRS 477.010 to 477.250, inclusive);

        (z)  the Uniform Fire Code, as now or hereafter adopted in the State of
Nevada;

        (aa) the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585) and Endangered Flora Permit law (NRS 527.270); and

        (bb) and all other Federal, state and local Legal Requirements which
govern Hazardous Substances, and the regulations adopted and publications
promulgated pursuant to all such foregoing laws.

        "Environmental Matter":    any:

        (a)  release, emission, entry or introduction into the air including,
without limitation, the air within buildings and other natural or man-made
structures above ground;

        (b)  discharge, release or entry into water including, without
limitation, into any river, watercourse, lake, or pond (whether natural or
artificial or above ground or which joins or flows into any such water outlet
above ground) or reservoir, or the surface of the riverbed or of other land
supporting such waters, ground waters, sewer or the sea;

        (c)  deposit, disposal, keeping, treatment, importation, exportation,
production, transportation, handling, processing, carrying, manufacture,
collection, sorting or presence of any Hazardous Substance (including, without
limitation, in the case of waste, any substance which constitutes a scrap
material or an effluent or other unwanted surplus substance arising from the
application of any process or activity (including making it re-usable or
reclaiming substances from it) and any substance or article which is required to
be disposed of as being broken, worn out, contaminated or otherwise spoiled);

        (d)  nuisance, noise, defective premises, health and safety at work,
industrial illness, industrial injury due to environmental factors,
environmental health problems (including, without limitation, asbestosis or any
other illness or injury caused by exposure to asbestos) or genetically modified
organisms;

        (e)  conservation, preservation or protection of the natural or man made
environment or any living organisms supported by the natural or man made
environment; or

        (f)    other matter howsoever directly affecting the environment or any
aspect of it.

        "Environmental Permits":    any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

        "ERISA":    the Employee Retirement Income Security Act of 1974, as
amended from time to time.

15

--------------------------------------------------------------------------------




        "Eurocurrency Reserve Requirements":    for any day as applied to a
Eurodollar Loan, the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto or otherwise required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

        "Eurodollar Loans":    Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

        "Eurodollar Rate":    with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum equal to (a) the
offered quotation to first-class banks in the New York interbank Eurodollar
market by the Administrative Agent for Dollar deposits of amounts in immediately
available funds comparable to the outstanding principal amount of such
Eurodollar Loan of the Administrative Agent (in its capacity as a Lender) with
maturities comparable to the Interest Period applicable to such Eurodollar Loan
commencing two Business Days thereafter as of 10:00 A.M. (New York time) on the
first day of such Interest Period, divided (and rounded upward to the nearest
1/16 of 1%) by (b) a percentage equal to 100% minus the Eurocurrency Reserve
Requirements.

        "Eurodollar Tranche":    the collective reference to Eurodollar Loans
the then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

        "Event of Default":    any of the events specified in Section 8,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

        "Event of Eminent Domain":    with respect to any Property, (i) any
compulsory transfer or taking by condemnation, seizure, eminent domain or
exercise of a similar power, or transfer under threat of such compulsory
transfer or taking or confiscation of such Property or the requisition of the
use of such Property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any state, the United States or
another Governmental Authority having jurisdiction or (ii) any settlement in
lieu of clause (i) above.

        "Excess Cash Flow":    for any Fiscal Year, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income of the Loan
Parties for such Fiscal Year, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital of the
Loan Parties for such Fiscal Year, (iv) an amount equal to the aggregate net
non-cash loss on the Disposition of Property by the Loan Parties during such
Fiscal Year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income and (v) the
net increase during such Fiscal Year (if any) in deferred tax accounts of the
Loan Parties over (b) the sum, without duplication, of (i) an amount equal to
the amount of all non-cash credits included in arriving at such Consolidated Net
Income, (ii) the aggregate amount actually paid by the Loan Parties in cash
during such Fiscal Year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount), (iii) the aggregate amount of all prepayments of Revolving
Credit Loans and Swing Line Loans during such Fiscal Year to the extent
accompanying permanent optional reductions of the Revolving Credit Commitments
and all optional prepayments of the Term Loans during such Fiscal Year, (iv) the
aggregate amount of all regularly scheduled principal payments of Funded Debt
(including, without limitation, the Term Loans) of the Loan Parties made during
such Fiscal Year (other than in respect of any revolving credit facility to the

16

--------------------------------------------------------------------------------




extent there is not an equivalent permanent reduction in commitments thereunder
such that after giving effect to such commitment reduction the applicable Loan
Party, as the case may be, would not be able to reborrow all or any of the
amount so prepaid), (v) increases in Consolidated Working Capital of the Loan
Parties for such Fiscal Year, (vi) an amount equal to the aggregate net non-cash
gain on the Disposition of Property by the Loan Parties during such Fiscal Year
(other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, and (vii) the net
decrease during such Fiscal Year (if any) in deferred tax accounts of the Loan
Parties.

        "Excess Cash Flow Application Date":    as defined in Section 2.12(d).

        "Existing Aircraft":    that certain Bombardier Global Express aircraft
(manufacturer's serial number 9065 and United States Registration No. N711SW
(formerly N789TP)), owned by a trust of which World Travel is the beneficial
interest holder.

        "Existing Aircraft Indebtedness":    all Indebtedness and other
obligations of the Loan Parties under that certain Amended and Restated Business
Loan Agreement, dated as of May 30, 2002, between Bank of America, N.A. and
World Travel set forth on Schedule 7.2(d) and any documents or other
arrangements related thereto.

        "Existing Stockholders":    collectively, Mr. Wynn, Aruze USA, Inc., a
Nevada corporation, Baron Asset Fund, a Massachusetts business trust, and the
Kenneth R. Wynn Family Trust and, in each case, any Affiliates thereof.

        "Extraordinary Deposit Receipts":    any amounts received by any Loan
Party from the refund or return of any amounts deposited with any Person as
security or cash collateral with respect to any acceptance, letter of credit,
completion guaranty, performance bond or similar facility.

        "Facility":    each of (a) the Term Loan Commitments and the Term Loans
made thereunder (the "Term Loan Facility") and (b) the Revolving Credit
Commitments and the extensions of credit made thereunder (the "Revolving Credit
Facility").

        "Facility Fee Letter":    the Amended and Restated Credit Facilities Fee
Letter, dated June 14, 2002, among Valvino, Wynn Resorts Holdings, the Borrower,
the Initial Agents, the Initial Arrangers, the Managers and Bank of America
N.A., as the same may be amended, supplemented, replaced or otherwise modified
from time to time in accordance with this Agreement.

        "Federal Funds Effective Rate":    for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

        "FF&E Agent":    Wells Fargo Bank Nevada, National Association, as
collateral agent for the FF&E Lenders under the FF&E Facility Agreement.

        "FF&E Debt Service":    for any period, (a) all fees payable during such
period to the FF&E Agent and the FF&E Lenders under the FF&E Facility Agreement
and related agreements, documents and instruments (including, without
limitation, the Other Security Documents related to the FF&E Facility Agreement
and the FF&E Guarantee) and (b) interest on the FF&E Notes payable during such
period.

        "FF&E Facility":    the credit facilities, equipment leases or similar
agreements to finance the purchase and installment of the Specified FF&E
pursuant to the FF&E Facility Agreement.

17

--------------------------------------------------------------------------------




        "FF&E Facility Agreement":    the credit agreement among the Borrower,
the FF&E Agent and the other FF&E Lenders party thereto dated as of October 30,
2002.

        "FF&E Guarantee":    the Guaranty Agreement dated as of October 30, 2002
among each Loan Party (other than Desert Inn Improvement), the FF&E Agent and
the FF&E Lenders.

        "FF&E Intercreditor Agreement":    that certain Intercreditor Agreement,
dated as of the Closing Date among the Administrative Agent, the Mortgage Notes
Indenture Trustee and the FF&E Agent, in the form of Exhibit K-2 hereto.

        "FF&E Lenders":    the lenders that are parties to the FF&E Facility
Agreement from time to time.

        "FF&E Notes":    those certain promissory notes issued by the Borrower
to the FF&E Lenders pursuant to the FF&E Facility Agreement.

        "Final Completion Date":    as defined in the Disbursement Agreement.

        "Financing Agreements":    collectively, this Agreement and the other
Loan Documents, the Mortgage Notes, the Mortgage Notes Indenture, the Mortgage
Notes Guarantee, the FF&E Facility Agreement, the FF&E Guarantee, the Other
Security Documents, and any other loan, security, support or similar agreements
entered into on, prior to or after the Closing Date to finance the development,
construction and/or operation of the Project, whether with respect to Other
Indebtedness or otherwise and including, without limitation, any agreements with
respect to Permitted Refinancing Indebtedness.

        "Fiscal Year":    the fiscal year of the Borrower and the other Loan
Parties ending on December 31 of each calendar year.

        "Former Lender":    as defined in Section 10.13(a).

        "Funded Debt":    as to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
"Indebtedness" in this Section.

        "Funding Account":    any Account with respect to which the Secured
Parties have a perfected first priority Lien (subject only to Permitted Liens)
securing the Obligations of the Loan Parties pursuant to a Control Agreement
described in clause (iv) of the definition thereof.

        "Funding Office":    the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrower and the
Lenders.

        "GAAP":    generally accepted accounting principles in the United States
of America as in effect from time to time, except that for purposes of Sections
2.12(d), 2.12(f), 7.1. 7.5(k), 7.5(l), 7.5(m), 7.10 and 7.22, the Pricing Grid
and the definition of "ECF Percentage," GAAP shall be determined on the basis of
such principles in effect on the date hereof and consistent with those used in
the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1, unless otherwise modified pursuant to Section 10.17.

        "Gaming Facility":    any building or other structure used or expected
to be used to enclose space in which a gaming operation is conducted and (a) is
wholly or partially owned, directly or indirectly, by the Borrower or an
Affiliate of the Borrower or (b) any portion or aspect of which is managed or
used, or expected to be managed or used, by the Borrower or an Affiliate of the
Borrower.

        "Golf Course":    Le Rêve's Tom Fazio/Stephen A. Wynn designed 18-hole
golf course to be situated on the Golf Course Land, as more particularly
described in Exhibit T-4 to the Disbursement Agreement.

18

--------------------------------------------------------------------------------




        "Golf Course Land":    the land owned by Wynn Resorts Holdings, Palo and
Desert Inn Improvement on which the Golf Course is to be located, as described
in Exhibit T-4 to the Disbursement Agreement. The Golf Course Land shall include
(a) the Wynn Home Site Land until such time (if ever) as the Wynn Home Site Land
has been Disposed of in accordance with Section 7.5(j), (b) the Home Site Land
until such time (if ever) as the Home Site Land has been Disposed of in
accordance with Section 7.5(l), (c) the Palo Home Site Land, (d) the Water
Utility Land and (e) if at any time acquired by a Loan Party, the Additional
Land (or any part thereof).

        "Golf Course Land Owners":    collectively, Wynn Resorts Holdings,
Desert Inn Improvement, Palo and, to the extent the Additional Land (or any part
thereof) is acquired by one or more Loan Parties, such Loan Parties.

        "Golf Course Lease":    that certain Lease Agreement, dated as of
October 21, 2002, by and between Wynn Resorts Holdings and Palo, on the one
hand, as lessor, and the Borrower, on the other hand, as lessee, with respect to
the lease of land on which the Golf Course is to be located.

        "Governing Documents":    collectively, as to any Person, the articles
or certificate of incorporation and bylaws, any shareholders agreement,
certificate of formation, limited liability company agreement, partnership
agreement or other formation or constituent documents of such Person.

        "Governmental Authority":    any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including the Nevada Gaming
Authorities, any zoning authority, the FDIC, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority), any
self-regulatory agency [e.g., NASD], any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government or any arbitrator with authority to bind a party at law.

        "Guarantee and Collateral Agreement":    the Guarantee and Collateral
Agreement to be executed and delivered by the Borrower and each other Loan Party
(other than Desert Inn Improvement), substantially in the form of Exhibit A
hereto, as the same may be amended, supplemented, replaced or otherwise modified
from time to time in accordance with this Agreement.

        "Guarantee Obligation":    as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof or (v) under Hedge Agreements;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such

19

--------------------------------------------------------------------------------




guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person's maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

        "Guarantors":    the collective reference to Wynn Resorts and each of
the Loan Parties, other than Desert Inn Improvement and the Borrower.

        "Hazardous Materials Activity":    any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Substances,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Substances, and any corrective action or response action with respect to any of
the foregoing.

        "Hazardous Substances":    (statutory acronyms and abbreviations having
the meaning given them in the definition of "Environmental Laws") substances
defined as "hazardous substances," "pollutants" or "contaminants" in Section 101
of the CERCLA; those substances defined as "hazardous waste," "hazardous
materials" or "regulated substances" by the RCRA; those substances designated as
a "hazardous substance" pursuant to Section 311 of the CWA; those substances
defined as "hazardous materials" in Section 103 of the HMTA; those substances
regulated as a hazardous chemical substance or mixture or as an imminently
hazardous chemical substance or mixture pursuant to Sections 6 or 7 of the TSCA;
those substances defined as "contaminants" by Section 1401 of the SDWA, if
present in excess of permissible levels; those substances regulated by the Oil
Pollution Act; those substances defined as a pesticide pursuant to Section 2(u)
of the FIFRA; those substances defined as a source, special nuclear or
by-product material by Section 11 of the AEA; those substances defined as
"residual radioactive material" by Section 101 of the UMTRCA; those substances
defined as "toxic materials" or "harmful physical agents" pursuant to Section 6
of the OSHA); those substances defined as hazardous wastes in 40 C.F.R.
Part 261.3; those substances defined as hazardous waste constituents in 40
C.F.R. Part 260.10, specifically including Appendix VII and VIII of Subpart D of
40 C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in 40 C.F.R.
Part 1910, in any other Environmental Laws, and in the regulations adopted and
publications promulgated pursuant to said laws, whether or not such regulations
or publications are specifically referenced herein.

        "Hedge Agreements":    all interest rate swaps, caps or collar
agreements or similar arrangements entered into by the Borrower providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

        "Home Site Land":    a tract of land not greater than 20 acres located
on the Golf Course Land where residential and non-gaming related developments
may, after Disposition of the Home Site Land in accordance with Section 7.5(l),
be built.

        "Increased Commitments":    as defined in Section 10.1.

        "Indebtedness":    of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services (other than
trade payables incurred in the ordinary course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar

20

--------------------------------------------------------------------------------




instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to Property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
Property), (e) all Capital Lease Obligations or Synthetic Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit, completion guaranties,
performance bonds or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above; (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, (j) for the purposes of Section 8(e) only, all obligations
of such Person in respect of Hedge Agreements and (k) the liquidation value of
any preferred Capital Stock of such Person or its Subsidiaries held by any
Person other than such Person and its Wholly Owned Subsidiaries. All obligations
under the Financing Agreements shall constitute Indebtedness.

        "Indemnified Liabilities":    as defined in Section 10.5.

        "Indemnitee":    as defined in Section 10.5.

        "Indemnity Agreements":    collectively, each of the Indemnity
Agreements executed by a Loan Party with respect to its Mortgaged Properties in
favor of the Administrative Agent substantially in the form of Exhibit F hereto,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time in accordance with this Agreement, and including, without
limitation, the Borrower Indemnity Agreement, the Palo Indemnity Agreement, the
Valvino Indemnity Agreement and the Wynn Resorts Holdings Indemnity Agreement.

        "Independent Director":    means, in the case of any Person, a member of
the Board of Directors of such Person who (a) does not have (and whom the Board
of Directors of such Person has affirmatively determined does not have) any
material relationship (including, without limitation, any commercial,
industrial, banking, consulting, legal, accounting, charitable or familial
relationship) with such Person, either directly or indirectly or as a partner,
equity holder or officer of an organization that has a relationship with such
Person, and (b) is not Mr. Wynn or a Related Party. For purposes of this
definition, no member of the Board of Directors of any Person who (i) is a
former employee of such Person shall be eligible for consideration as an
"Independent Director" until the fifth anniversary of the date on which such
employment ended, (ii) in the five years prior to the date of determination, has
been affiliated with or employed by a present or former auditor of such Person
or of any Affiliate of such Person shall be eligible for consideration as an
"Independent Director" until the fifth anniversary of the date on which such
affiliation or the auditing relationship ended, or (iii) in the five years prior
to the date of determination, has been part of an interlocking directorate in
which an executive officer of such Person serves on the compensation committee
of another Person that employs such board member shall be eligible for
consideration as an "Independent Director." Notwithstanding the preceding, no
Person shall be deemed not to be an Independent Director of Wynn Resorts or any
Loan Party solely because such Person is a member of the Board of Directors of
any direct or indirect parent of a Loan Party.

        "Initial Agents":    the collective reference to the Syndication Agent,
Bear Stearns Corporate Lending Inc. in its capacity as documentation agent, and
the Administrative Agent.

21

--------------------------------------------------------------------------------






        "Initial Arrangers":    collectively, Deutsche Bank Securities Inc., in
its capacity as a lead arranger, Banc of America Securities LLC, in its capacity
as a lead arranger, and Bear, Stearns & Co. Inc., in its capacity as an
arranger.

        "Initial Advance Date":    as defined in the FF&E Facility Agreement.

        "Initial EBITDA Calculation Date":    the last day of the fiscal quarter
of the Borrower in which the Opening Date occurs unless such date is less than
45 days after the Opening Date, in which case the last day of the first full
fiscal quarter of the Borrower beginning after the Opening Date; provided, that
unless the Initial EBITDA Calculation Date has occurred by September 30, 2005,
there shall be no Initial EBITDA Calculation Date.

        "Initial Loan Funding Date":    the date the initial Loans are made by
the Lenders to the Borrower under this Agreement.

        "Insolvency":    with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

        "Insolvent":    pertaining to a condition of Insolvency.

        "Insurance Advisor":    Marsh USA, Inc., or its successor, appointed by
the Administrative Agent.

        "Insurance Proceeds":    all amounts and proceeds (including
instruments) paid under any insurance policy maintained by a Loan Party
(including, without limitation, any insurance policy required to be maintained
by a Loan Party under any Operative Document) other than any such proceeds
received in respect of the Aircraft which shall be governed by the FF&E Facility
Agreement.

        "Insurance Requirements":    all material terms of any insurance policy
required pursuant to this Agreement or any Security Document and all material
regulations and then current standards applicable to or affecting any Mortgaged
Property or any part thereof or any use or condition thereof, which may, at any
time, be recommended by the Board of Fire Underwriters, if any, having
jurisdiction over any Mortgaged Property, or any other body exercising similar
functions.

        "Intellectual Property":    the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, state, multinational or foreign laws or otherwise,
including, without limitation, copyrights, patents, trademarks, service-marks,
technology, know-how and processes, recipes, formulas, trade secrets, or
licenses (under which the applicable Person is licensor or licensee) relating to
any of the foregoing and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

        "Intellectual Property Collateral":    all Intellectual Property of the
Loan Parties, now owned or hereafter acquired, upon which a Lien is purported to
be created by the Intellectual Property Security Agreements or the Guarantee and
Collateral Agreement.

        "Intellectual Property Security Agreement":    any the Intellectual
Property Security Agreement to be executed and delivered by a Loan Party,
substantially in the form of Exhibit C to the Guarantee and Collateral
Agreement, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Intercreditor Agreements":    collectively, the Project Lender
Intercreditor Agreement and the FF&E Intercreditor Agreement.

        "Interest Payment Date":    (a) as to any Base Rate Loan, the last day
of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of

22

--------------------------------------------------------------------------------




such Loan, (b) as to any Eurodollar Loan having an Interest Period of three
months or less, the last day of such Interest Period, (c) as to any Eurodollar
Loan having an Interest Period longer than three months, each day which is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (d) as to any Loan (other than any
Revolving Credit Loan that is a Base Rate Loan (unless all Revolving Credit
Loans are being repaid in full in immediately available funds and the Revolving
Credit Commitments terminated) and any Swing Line Loan), the date of any
repayment or prepayment made in respect thereof.

        "Interest Period":    as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its Advance Request, Notice of
Funding Request, Notice of Borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided, that all of the foregoing provisions relating to
Interest Periods are subject to the following:

          (i)  if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

        (ii)  any Interest Period that would otherwise extend beyond the
Scheduled Revolving Credit Termination Date or the Scheduled Term Loan
Termination Date, as the case may be, shall end on the Revolving Credit
Termination Date or the Term Loan Termination Date, as applicable;

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

        (iv)  the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

        "Investments":    as defined in Section 7.8.

        "IPO":    a bona fide underwritten initial public offering of Wynn
Resorts' common stock (other than Disqualified Stock) concurrently with the
closing of the transaction represented by this Agreement pursuant to a
registration statement that has been declared effective by the Securities and
Exchange Commission.

        "Issuing Lender":    Deutsche Bank Trust Company Americas and any other
Revolving Credit Lender which at the request of the Borrower and with the
consent of the Administrative Agent agrees to issue Letters of Credit. As of the
Closing Date, the sole Issuing Lender shall be Deutsche Bank Trust Company
Americas.

        "L/C Commitment":    $25,000,000.

        "L/C Fee Payment Date":    the last day of each March, June, September
and December and the last day of the Revolving Credit Commitment Period.

        "L/C Obligations":    at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate

23

--------------------------------------------------------------------------------




amount of drawings under Letters of Credit that have not then been reimbursed
pursuant to Section 3.5.

        "L/C Participants":    the collective reference to all the Revolving
Credit Lenders other than the Issuing Lender.

        "Las Vegas Jet":    Las Vegas Jet, LLC, a Nevada limited liability
company.

        "Lender Addendum":    with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit J hereto, to be executed and
delivered by such Lender on the Closing Date as provided in Section 10.16.

        "Lender Default":    the failure or refusal (which has not been
retracted in writing) of a Lender to make available (i) its portion of any Loan
required to be made by such Lender hereunder (including, without limitation,
under Section 2.7(b)), (ii) its portion of any unreimbursed payment required to
be made by such Lender under Section 3.4, (iii) its portion of any participating
interest required to be purchased by such Lender pursuant to Section 2.7(c) or
(iv) any amount required to be paid and/or reimbursed by such Lender to any
Agent or any other Lender hereunder or under any other Loan Document (whether
pursuant to Section 2.18(e) or otherwise), in each case at or prior to such time
that the same is required to be so made, reimbursed or purchased by such Lender.

        "Lenders":    as defined in the preamble hereto and includes the Issuing
Lender.

        "Letter of Credit Commitment Period":    the period from and including
the Closing Date to the date that is 30 days prior to the Revolving Credit
Termination Date.

        "Letter of Credit Request":    a certificate duly executed by a
Responsible Officer of the Borrower substantially in the form of Exhibit O
hereto.

        "Letters of Credit":    as defined in Section 3.1(a).

        "License Revocation":    the revocation, failure to renew or suspension
of, or the appointment of a receiver or similar official with respect to, any
casino, gambling or gaming license, including, without limitation, any Nevada
Gaming Approvals, covering any portion of the Project.

        "Lien":    with respect to any Property, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Property, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in such Property and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statues) of
any jurisdiction).

        "Liquidated Damages":    any proceeds or liquidated damages paid
pursuant to any obligation, default or breach under the Project Documents (net
of costs incurred by a Loan Party pursuant to arm's length transactions in
connection with adjustment or settlement thereof and taxes paid with respect
thereto). For purposes of this definition, so-called "liquidated damages"
insurance policies shall be deemed to be Project Documents.

        "Liquidity Reserve Payment Date":    the date no later than five days
after the earlier of (i) the date on which the financial statements of the Loan
Parties referred to in Section 6.1(a) or (b), as the case may be, for the
Quarterly Date upon which the requirements of Section 2.12(f) are satisfied, are
required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.

        "Loan":    any loan made by any Lender pursuant to this Agreement.

        "Loan Conversion":    as defined in Section 2.4(a).

24

--------------------------------------------------------------------------------




        "Loan Conversion Date":    as defined in Section 2.4(a).

        "Loan Documents":    this Agreement, the Security Documents, the
Disbursement Agreement, the Intercreditor Agreements, the Management Fee
Subordination Agreement, the Completion Guaranty, the Indemnity Agreements, the
Notes, the Administrative Agent Fee Letter and the Facility Fee Letter.

        "Loan Parties":    the Borrower, Valvino, Capital Corp., Palo, Wynn
Resorts Holdings, Desert Inn Water, Desert Inn Improvement, Wynn Design, World
Travel, Las Vegas Jet and each other Subsidiary of Valvino other than the
Completion Guarantor (including any such Subsidiaries that become party to a
Loan Document pursuant to Section 6.10).

        "Loss Proceeds":    as defined in the Disbursement Agreement.

        "Majority Initial Arrangers":    at any time, the Initial Arrangers
holding more than 50% of the sum of (i) the Total Initial Arranger Term Loan
Commitments then in effect or, if the Term Loan Commitments have been
terminated, the Total Initial Arranger Term Loan Extensions of Credit then
outstanding and (ii) the Total Initial Arranger Revolving Credit Commitments
then in effect or, if the Revolving Credit Commitments have been terminated, the
Total Initial Arranger Revolving Extensions of Credit then outstanding;
provided, that, for purposes of determining the Revolving Credit Commitments,
Term Loan Commitments, Revolving Extensions of Credit or Term Loan Extensions of
Credit, as applicable, held by an Initial Arranger at any time pursuant to this
definition only, each Initial Arranger shall be deemed to hold such Revolving
Credit Commitments, Term Loan Commitments, Revolving Extensions of Credit or
Term Loan Extensions of Credit, as applicable, held by its Affiliates in
addition to that held by it directly.

        "Management Agreement":    the Management Agreement, dated as of
October 30, 2002, between the Loan Parties, on the one hand, and Wynn Resorts,
on the other hand.

        "Management Fee Subordination Agreement":    the Management Fee
Subordination Agreement, dated as of the date hereof, among the Loan Parties,
Wynn Resorts, the Mortgage Notes Indenture Trustee and the Administrative Agent.

        "Management Fees":    as defined in the Management Agreement.

        "Managers":    collectively, Deutsche Bank Securities Inc., in its
capacity as a joint book running manager, Banc of America Securities LLC, in its
capacity as a joint book running manager, and Bear, Stearns & Co. Inc., in its
capacity as a joint book running manager.

        "Material Adverse Effect":    (i) one or a combination of conditions or
changes affecting, in a material adverse way (a) the business, assets,
liabilities, property, condition (financial or otherwise), results of
operations, prospects, value or management of the Borrower and the other Loan
Parties taken as a whole, (b) the Project, (c) the validity or enforceability of
this Agreement or any of the other Loan Documents, (d) the validity,
enforceability or priority of the Liens purported to be created by the Security
Documents, or (e) the rights or remedies of any Secured Party hereunder or under
any of the other Loan Documents or (ii) any event or circumstance that calls
into question in any material respect the Projections or any of the material
assumptions on which the Projections were prepared.

        "Material Affiliated Contracts":    any Material Contract to which a
Loan Party, on the one hand, and an Affiliate of such Loan Party (including any
other Loan Party), on the other hand, are parties.

        "Material Contract":    (i) the Golf Course Lease, the Driving Range
Lease, the Employee Parking Lot Lease, the Management Agreement, the Tax
Indemnification Agreement, the WDD Agreement, the Building Lease, the Water
Supply Agreement and the Water Show Entertainment

25

--------------------------------------------------------------------------------




and Production Agreement and (ii) any other contract or arrangement to which
(a) a Loan Party, on the one hand, and an Affiliate of such Loan Party
(including any other Loan Party), on the other hand, are parties pursuant to
which the Loan Parties are, or any one of them is, reasonably expected to incur
obligations or liabilities with a Dollar value in excess of $1,000,000 during
the term of such contract or arrangement or (b) any Loan Party is a party (other
than the Financing Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect
(taking into consideration any viable replacements or substitutions therefor at
the time such determination is made).

        "Moody's":    Moody's Investors Service, Inc., a Delaware corporation,
or any successor thereof.

        "Mortgage Notes":    the 12% Mortgage Notes due 2010 issued by the
Borrower and Capital Corp. pursuant to the Mortgage Notes Indenture.

        "Mortgage Notes Guarantee":    the Guarantee and Collateral Agreement
dated as of October 30, 2002 among each Loan Party (other than Desert Inn
Improvement) and the Mortgage Notes Indenture Trustee.

        "Mortgage Notes Holders":    the holders of the Mortgage Notes from time
to time.

        "Mortgage Notes Indenture":    that certain Indenture, dated as of
October 30, 2002, between the Borrower, Capital Corp., certain guarantors named
therein and the Mortgage Notes Indenture Trustee.

        "Mortgage Notes Indenture Trustee":    Wells Fargo Bank, National
Association in its capacity as the trustee under the Mortgage Notes Indenture
and its successors in such capacity.

        "Mortgaged Properties":    the real properties and leasehold estates
listed on Schedule 1.1 or otherwise as to which the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien pursuant to the Mortgages
(including at such time, if any, as Desert Inn Improvement executes the Water
Property Mortgage, the Water Utility Land).

        "Mortgages":    each of the mortgages, deeds of trust and deeds to
secure Obligations made by any Loan Party in favor of, or for the benefit of,
the Administrative Agent for the benefit of the Secured Parties (including,
without limitation, the Borrower Mortgage, the Palo Mortgage, the Valvino
Mortgage, the Wynn Resorts Holdings Mortgage and, at such time, if any, as
Desert Inn Improvement executes the Water Property Mortgage, such Water Property
Mortgage), substantially in the form of Exhibit D hereto (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded), as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

        "Mr. Wynn":    Stephen A. Wynn, an individual.

        "Multiemployer Plan":    a Plan that is a multiemployer plan as defined
in Section 3(37) or 4001(a)(3) of ERISA.

        "Net Cash Proceeds":    (a) in connection with any Asset Sale, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale, net of arm's length attorneys'
fees, accountants' fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Asset Sale (other than any Lien
pursuant to a Security Document or an Other Security Document relating to the
Mortgage Notes Indenture) (provided, that Net Cash Proceeds shall not

26

--------------------------------------------------------------------------------




include amounts required to be applied to the repayment of Indebtedness under
the FF&E Facility secured by such a Lien to the extent that (i) such payment is
not prohibited under the Intercreditor Agreements or this Agreement and
(ii) such Lien on the Collateral subject to such Asset Sale is a Senior
Permitted Lien with respect to such Collateral) and other arm's length fees and
expenses, in each case, to the extent actually incurred in connection with such
Asset Sale and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any tax credits or deductions and any
tax sharing arrangements, in each case reducing the amount of taxes so paid or
estimated to be payable) and (b) in connection with any issuance or sale of debt
securities or instruments or the incurrence of loans, the cash proceeds received
from such issuance or incurrence, net of arm's length attorneys' fees,
investment banking fees, accountants' fees, underwriting discounts and
commissions and other arm's length fees and expenses, in each case, to the
extent actually incurred by the Borrower or another Loan Party in connection
therewith.

        "Net Disposition Proceeds":    in connection with any Disposition, the
proceeds thereof in the form of cash or Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Disposition, net of arm's length attorneys'
fees, accountants' fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Disposition (other than any Lien
pursuant to a Security Document or an Other Security Document relating to the
Mortgage Notes Indenture) (provided, that Net Disposition Proceeds shall not
include amounts required to be applied to the repayment of Indebtedness under
the FF&E Facility secured by such a Lien to the extent that (i) such payment is
not prohibited under the Intercreditor Agreements or this Agreement and
(ii) such Lien on the Collateral subject to such Disposition is a Senior
Permitted Lien with respect to such Collateral) and other arm's length fees and
expenses, in each case, to the extent actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any tax credits or deductions and any tax sharing
arrangements, in each case reducing the amount of taxes so paid or estimated to
be payable).

        "Net Revenues":    for any period, the net revenues of the Borrower and
its consolidated Subsidiaries, as set forth on the Borrower's income statement
for the relevant period under the line item "net revenues," calculated in
accordance with GAAP and with Regulation S-X under the Securities Act and in a
manner consistent with that customarily utilized in the gaming industry.

        "Nevada Gaming Approvals":    with respect to any action by a particular
Person, any consent, approval or other authorization required for such action by
such Person from a Nevada Gaming Authority or under Nevada Gaming Laws.

        "Nevada Gaming Authorities":    collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, the Clark County Liquor and
Gaming Licensing Board and any other federal or state agency having jurisdiction
over gaming operations in the State of Nevada.

        "Nevada Gaming Laws":    the Nevada Gaming Control Act, as codified in
Chapter 463 of the NRS, as amended from time to time, the regulations of the
Nevada Gaming Commission promulgated thereunder, as amended from time to time,
and other laws promulgated by the Nevada Gaming Authorities and applying to
gaming operations in the State of Nevada.

        "Non-Defaulting Lender":    any Lender other than a Defaulting Lender.

        "Non-Equity Cost":    with respect to any replacement of any "FF&E
Component Collateral" (as defined in the FF&E Intercreditor Agreement), the
difference between (a) the purchase price of such replacement and (b) the sum of
(i) the proceeds of any equity capital contributions from

27

--------------------------------------------------------------------------------




Wynn Resorts (or another Loan Party to the extent acting as an intermediary for
purposes of contributing equity capital contributions from Wynn Resorts) and
(ii) any amounts otherwise permitted to be distributed as a Restricted Payment
pursuant to Section 7.6(g), in each case to the extent applied to the purchase
of such replacement.

        "Non-Excluded Taxes":    as defined in Section 2.20(a).

        "Non-U.S. Lender":    as defined in Section 2.20(f).

        "Note Debt Service":    for any period, (a) all fees payable during such
period to the Mortgage Notes Indenture Trustee and the Mortgage Notes Holders
under the Mortgage Notes Indenture and related agreements, documents and
instruments (including, without limitation, the Mortgage Notes Guarantee and the
Other Security Documents related to the Mortgage Notes Indenture and the
Mortgage Notes Guarantee) and (b) interest on the Mortgage Notes payable during
such period.

        "Note Debt Service Shortfall Notice":    a written notice by the
Mortgage Notes Indenture Trustee to the Administrative Agent pursuant to
Section 3.2.3(b) of the Project Lender Intercreditor Agreement certifying that
the Borrower has notified the Mortgage Notes Indenture Trustee in writing that
the Borrower does not have sufficient funds to pay Note Debt Service as the same
will become due and owing.

        "Notes":    the collective reference to the Revolving Credit Notes, the
Term Notes and the Swing Line Notes, if any, evidencing Loans.

        "Notice of Advance Requests":    as defined in the Disbursement
Agreement.

        "Notice of Borrowing":    a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit M hereto.

        "Notice of Loan Conversion":    as defined in Section 2.4(b).

        "NRS":    the Nevada Revised Statutes, as amended from time to time.

        "Obligations":    the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Loan Parties or Wynn Resorts to any Arranger,
to any Agent, to any Manager or to any Lender (or, in the case of Specified
Hedge Agreements, any affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
any other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to any Arranger, to any Agent, to any Manager or to
any Lender that are required to be paid by any Loan Party pursuant hereto or to
any other Loan Document) or otherwise; provided, that (i) Obligations of the
Borrower under any Specified Hedge Agreement shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements.

        "On-Site Cash":    amounts held in cash at the Site in connection with
and necessary for the ordinary course operations of the Project.

28

--------------------------------------------------------------------------------




        "Opening Conditions":    as defined in the Disbursement Agreement.

        "Opening Date":    as defined in the Disbursement Agreement.

        "Operative Documents":    the Financing Agreements and the Project
Documents.

        "Other Indebtedness":    (i) the Indebtedness of any Loan Party
evidenced by the Mortgage Notes or the Mortgage Notes Guarantee and (ii) the
Indebtedness of any Loan Party evidenced by the FF&E Facility Agreement or the
FF&E Guarantee.

        "Other Security Documents":    any agreement, document, instrument or
deed granting, creating or evidencing any security or lien for any Other
Indebtedness, including, without limitation, the "Security Documents" as defined
in the Disbursement Agreement, other than the Security Documents.

        "Palo":    Palo, LLC, a Delaware limited liability company.

        "Palo Home Site Land":    the approximately 1.24 acre tract of land
adjacent to the Golf Course owned by Palo, as more particularly described in
Exhibit T-4 to the Disbursement Agreement.

        "Palo Indemnity Agreement":    the Indemnity Agreement, dated as of
October 30, 2002, by Palo in favor of the Administrative Agent.

        "Palo Mortgage":    the Amended and Restated Deed of Trust, Assignment
of Rents and Leases, Security Agreement and Fixture Filing, dated as of
October 30, 2002, made by Palo to the Title Insurance Company for the benefit of
the Administrative Agent.

        "Participant":    as defined in Section 10.6(b).

        "Pass Through Entity":    any of (1) a grantor trust for federal or
state income tax purposes or (2) an entity treated as a partnership or a
disregarded entity for federal or state income tax purposes.

        "Payment Amount":    as defined in Section 3.5.

        "Payment Office":    the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

        "PBGC":    the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

        "Permits":    the collective reference to (i) Environmental Permits, and
(ii) any and all other franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
variances, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required under any Requirement of Law (including Nevada
Gaming Laws).

        "Permitted Businesses":    (i) the gaming business, (ii) the
development, construction, ownership and operation of a Gaming Facility,
(iii) all businesses, whether or not licensed by the Nevada Gaming Authorities,
which are necessary for, incident to, useful to, arising out of, supportive of
or connected to the development, construction, ownership or operation of a
Gaming Facility, (iv) any development, construction or operation of lodging,
retail, restaurant or convention facilities, sports or entertainment facilities,
food and beverage distribution operations, transportation services (including
operation of the Aircraft and chartering thereof), parking services, sales and
marketing services or other activities related to the foregoing, (v) any
business (including any related internet business) that is a reasonable
extension, development or expansion of any of the foregoing or

29

--------------------------------------------------------------------------------




incidental thereto and/or (vi) the ownership by a Person of Capital Stock in its
directly Wholly Owned Subsidiaries; provided, however, that with respect to the
Borrower and its Subsidiaries other than, with respect to the ownership and
operation of the Aircraft only, World Travel and Las Vegas Jet, the foregoing
shall only be Permitted Businesses to the extent related to the Project or
furtherance of the Project's development, construction, ownership or operation;
provided, further, that, notwithstanding the foregoing, the Borrower shall be
permitted to (a) sublease space within the Phase II Building to Persons not
related to the development, construction, ownership or operation of the Project
and (b) pay Allocable Overhead as otherwise permitted under this Agreement.

        "Permitted Encumbrances":    as defined in the Disbursement Agreement.

        "Permitted Liens":    the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3 (but only of
the priority and to the extent of coverage expressly set forth in Section 7.3
and subject to the provisions of the Intercreditor Agreements) and (ii) in the
case of Collateral consisting of Pledged Stock, non-consensual Liens permitted
by Section 7.3 to the extent arising by operation of law and Liens permitted by
Section 7.3(k).

        "Permitted Refinancing Indebtedness":    any Indebtedness of the
Borrower and, with respect to the Mortgage Notes, Capital Corp. (and, with
respect to Guaranty Obligations in support thereof, the other Loan Parties)
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund the Mortgage Notes or Indebtedness
under the FF&E Facility; provided, that (i) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded (plus all
accrued interest on such Indebtedness and the amount of all expenses and
premiums incurred in connection therewith), (ii) such Permitted Refinancing
Indebtedness has a final maturity date later than the final maturity date of,
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (iii) the restrictions on
the Loan Parties contained in the agreements governing such Permitted
Refinancing Indebtedness are no more restrictive, taken as a whole, than those
contained in the agreements governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded, (iv) if such Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is
subordinated in right of payment to the Loan Documents, such Permitted
Refinancing Indebtedness is subordinated in right of payment to the Loan
Documents on terms at least as favorable to the Lenders as those contained in
the applicable documents reflecting such subordination (whether the
Intercreditor Agreements or otherwise), (v) the relevant holders of such
Permitted Refinancing Indebtedness become party to the Intercreditor Agreements,
as applicable, and (vi) all agreements, instruments, documentation and other
arrangements associated with such Permitted Refinancing Indebtedness is in form
and substance reasonably satisfactory to the Administrative Agent. In the event
Permitted Refinancing Indebtedness is used to extend, refinance, renew, replace,
amend and restate, restate, defease or refund the Mortgage Notes or the
Indebtedness under the FF&E Facility, all relevant definitions and provisions of
the Loan Documents related to the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded shall be amended, as necessary, to
reflect such Permitted Refinancing Indebtedness and related documentation and/or
arrangements.

        "Permitted Securities":    (a) marketable direct obligations issued by,
or unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 18 months from the date of acquisition, or (b) shares
of money market, mutual or similar funds which invest exclusively in assets
satisfying the requirements of clause (a) of this definition.

30

--------------------------------------------------------------------------------




        "Person":    an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Phase II Land":    the approximately 20-acre tract of land adjacent to
the Le Rêve hotel and casino resort owned by Valvino, as more particularly
described in Exhibit T-4 to the Disbursement Agreement.

        "Phase II Land Building":    the building existing on the Phase II Land
as of the Closing Date that is subject to the Building Lease.

        "Plan":    at a particular time, any employee benefit plan that is
subject to the requirements of Section 412 of the Code or that is a Single
Employer Plan and which the Borrower or any other Loan Party or any Commonly
Controlled Entity maintains, administers, contributes to or is required to
contribute to or under which the Borrower or any other Loan Party or any
Commonly Controlled Entity could incur any liability.

        "Plans and Specifications":    as defined in the Disbursement Agreement.

        "Pledged Stock":    as defined in the Guarantee and Collateral
Agreement.

        "Point of Diversion":    with respect to any Water Permit, the location
designated under such Water Permit where a well can be located for the draw of
water under such Water Permit.

        "Presumed Tax Liability":    for any Person that is not a Pass Through
Entity for any period, an amount equal to the product of (a) the Taxable Income
allocated or attributable to such Person (directly or through one or more tiers
of Pass Through Entities) (net of taxable losses allocated to such Person with
respect to any Loan Party that (i) are, or were previously, deductible by such
Person and (ii) have not previously reduced Taxable Income), and (b) the
Presumed Tax Rate.

        "Presumed Tax Rate":    with respect to any Person for any period means
the highest effective combined Federal, state and local income tax rate
applicable during such period to a corporation organized under the laws of the
State of Nevada, taxable at the highest marginal Federal income tax rate and the
highest marginal Nevada and Las Vegas income tax rates (after giving effect to
the Federal income tax deduction for such state and local income taxes, taking
into account the effects of the alternative minimum tax, such effects being
calculated on the assumption that such Person's only taxable income is the
income allocated or attributable to such Person for such period (directly or
through one or more tiers of Pass Through Entities) with respect to its equity
interest in any of the Loan Parties that is a Pass Through Entity.) In
determining the Presumed Tax Rate, the character of the items of income and gain
comprising Taxable Income (e.g. ordinary income or long term capital gain) shall
be taken into account.

        "Pricing Grid":    the pricing grid attached hereto as Annex A.

        "Prime Rate":    shall mean the rate which Deutsche Bank Trust Company
Americas announces, from time to time, as its prime lending rate, the Prime Rate
to change when and as such prime lending rate changes. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged by Deutsche Bank Trust Company Americas to any customer of
Deutsche Bank Trust Company Americas. The Borrower acknowledges that Deutsche
Bank Trust Company Americas may, from time to time, make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

        "Proceedings":    as defined in Section 6.7(c).

        "Project":    the Le Rêve Casino Resort, a hotel and casino resort, with
related parking structure and golf course facilities to be developed on the
Site, all as more particularly described in Exhibit T-1 to the Disbursement
Agreement.

31

--------------------------------------------------------------------------------




        "Project Budget"    as defined in the Disbursement Agreement.

        "Project Costs":    as defined in the Disbursement Agreement.

        "Project Documents":    any and all "Project Documents" as defined in
the Disbursement Agreement and any other document or agreement entered into on,
prior to or after the Closing Date (including Material Contracts and Additional
Material Contracts) relating to the design, engineering, development,
construction, installation, maintenance or operation of the Project (including
any Guarantee Obligations in furtherance thereof).

        "Project Lender Intercreditor Agreement":    that certain Intercreditor
Agreement, as of the Closing Date among the Administrative Agent and the
Mortgage Notes Indenture Trustee, in the form of Exhibit K-1 hereto.

        "Project Liquidity Reserve Account":    as defined in the Disbursement
Agreement.

        "Project Revenues":    all income and receipts of the Loan Parties
including, without limitation, those derived from the ownership or operation of
the Project or the Permitted Businesses, including payments received by the Loan
Parties under any Project Document, Material Contract or Additional Material
Contract, net payments, if any, received under Hedge Agreements, Liquidated
Damages, Insurance Proceeds, Eminent Domain Proceeds, together with any receipts
derived from the sale of any property pertaining to the Project or the Permitted
Businesses or incidental to the operation of the Project or the Permitted
Businesses, all as determined in conformity with cash accounting principles, and
the proceeds of any condemnation awards relating to the Project or the Permitted
Businesses.

        "Projections":    as defined in Section 6.2(c).

        "Property":    any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

        "Qualified Affiliate Transaction":    any transaction by or among one or
more of the Loan Parties, on the one hand, and one or more of Wynn Resorts or
any of its Subsidiaries, on the other hand, for the provision of goods, rights
and/or services to be used in Permitted Businesses related to or in connection
with and, in any event, for the benefit of, the Project.

        "Quarterly Date":    (i) with respect to the first Quarterly Date,
(a) the last day of the first full fiscal quarter of the Borrower beginning
after the Initial EBITDA Calculation Date or (b) if there is no Initial EBITDA
Calculation Date, December 31, 2005 and (ii) with respect to each subsequent
Quarterly Date, the last day of the next succeeding fiscal quarter of the
Borrower.

        "Real Estate":    All real property held or used by the Loan Parties,
which the relevant Loan Party owns in fee or in which it holds a leasehold
interest as a tenant or in which it holds an easement right as an easement
holder or otherwise occupies, including, without limitation, the real property
more particularly identified in Schedule 4.25(a) and includes, without
limitation, the Site and the Site Easements.

        "Refunded Swing Line Loans":    as defined in Section 2.7(b).

        "Refunding Date":    as defined in Section 2.7(c).

32

--------------------------------------------------------------------------------






        "Register":    as defined in Section 10.6(d).

        "Regulation D":    Regulation D of the Board as in effect from time to
time (and any successor to all or a portion thereof).

        "Regulation H":    Regulation H of the Board as in effect from time to
time (and any successor to all or a portion thereof).

        "Regulation T":    Regulation T of the Board as in effect from time to
time (and any successor to all or a portion thereof).

        "Regulation U":    Regulation U of the Board as in effect from time to
time (and any successor to all or a portion thereof).

        "Regulation X":    Regulation X of the Board as in effect from time to
time (and any successor to all or a portion thereof).

        "Reimbursement Obligation":    the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

        "Reinvested Amounts":    as defined in Section 2.12(e).

        "Reinvestment Deferred Amount":    with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Borrower or any other
Loan Party in connection therewith that are not applied to prepay the Term Loans
or reduce the Revolving Credit Commitments pursuant to Section 2.12(b) as a
result of the delivery of a Reinvestment Notice.

        "Reinvestment Event":    any Asset Sale in respect of which the Borrower
has delivered a Reinvestment Notice.

        "Reinvestment Notice":    a written notice executed by a Responsible
Officer of the Borrower and, if applicable, a Responsible Officer of any other
Loan Party who made or is making the corresponding Asset Sale and delivered to
the Administrative Agent within 30 days after such Asset Sale, stating that no
Default or Event of Default has occurred and is continuing and that the Borrower
(and, if applicable, such other Loan Party) intends and expects to use all or a
specified portion of the Net Cash Proceeds of such Asset Sale to acquire assets
useful in its Permitted Business.

        "Reinvestment Prepayment Amount":    with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire assets
useful in the Borrower's or the other applicable Loan Party's, as the case may
be, Permitted Business.

        "Reinvestment Prepayment Date":    with respect to any Reinvestment
Event, the earlier of (a) the date occurring six months after such Reinvestment
Event (or, if the contemplated acquisition of assets in connection with the
corresponding Reinvestment Notice cannot be completed within such six month
period but is reasonably expected to be completed within nine months after such
Reinvestment Event, nine months after such Reinvestment Event) and (b) the date
on which the Borrower or the applicable Loan Party shall have determined not to
acquire assets useful in its respective Permitted Business with all or any
portion of the relevant Reinvestment Deferred Amount.

        "Related Party":    either (i) any 80% (or more) owned Subsidiary, heir,
estate, lineal descendent or immediate family member of Mr. Wynn; or (ii) any
trust, corporation, partnership or other entity, the beneficiaries, equity
holders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Mr. Wynn and/or such other Persons
referred to in the immediately preceding clause (i).

33

--------------------------------------------------------------------------------




        "Release":    any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Substances into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Substances), including the movement
of any Hazardous Substances through the air, soil, surface water or groundwater.

        "Remaining Costs":    as defined in the Disbursement Agreement.

        "Reorganization":    with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

        "Repair Plan":    as defined in Section 2.24(a)(iv).

        "Replacement Aircraft":    that certain aircraft to be acquired with the
proceeds of the Replacement Aircraft Indebtedness.

        "Replacement Aircraft Indebtedness":    Indebtedness represented by
Capital Lease Obligations, mortgage financings or purchase money obligations
incurred by Wynn Resorts or a direct Wholly Owned Subsidiary (which may be a
trust) of Wynn Resorts (other than any Loan Party) for the purpose of financing
all or part of the purchase price of a Replacement Aircraft, so long as: (a) the
principal amount of such Indebtedness does not exceed the cost (including sales
and excise taxes, installation and delivery charges, interior buildout and
outfitting and other direct costs of, and other direct expenses paid or charged
in connection with, such purchase) of the Replacement Aircraft purchased with
the proceeds thereof, (b) the aggregate principal amount of such Indebtedness
does not exceed $55.0 million at any time outstanding, and (c) no Loan Party
(i) except as permitted pursuant to Section 7.6(i), provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) as to such Indebtedness, (ii) is directly or indirectly
liable as a guarantor or otherwise as to such Indebtedness, or (iii) constitutes
the lender of such Indebtedness.

        "Reportable Event":    any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
Section 4043.

        "Required Facility Lenders":    with respect to any Facility at any
time, Non-Defaulting Lenders holding more than 50% of the Total Term Loan
Extensions of Credit of Non-Defaulting Lenders or the Total Revolving Extensions
of Credit of Non-Defaulting Lenders, as the case may be, outstanding under such
Facility (or, prior to any termination of the Term Loan Commitments or the
Revolving Credit Commitments, as the case may be, Non-Defaulting Lenders holding
more than 50% of the Total Term Loan Credit Commitments (less the aggregate Term
Loan Commitments of Defaulting Lenders) or Total Revolving Credit Commitments
(less the aggregate Revolving Credit Commitments of Defaulting Lenders), as the
case may be).

        "Required Lenders":    at any time, Non-Defaulting Lenders holding more
than 50% of the sum of (i) the Total Term Loan Commitments (less the aggregate
Term Loan Commitments of Defaulting Lenders) then in effect or, if the Term Loan
Commitments have been terminated, the Total Term Loan Extensions of Credit of
Non-Defaulting Lenders then outstanding and (ii) the Total Revolving Credit
Commitments (less the aggregate Revolving Credit Commitments of Defaulting
Lenders) then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit of Non-Defaulting Lenders
then outstanding.

        "Required Minimum Contingency":    as defined in the Disbursement
Agreement.

        "Requirement of Law":    as to any Person, the Governing Documents of
such Person, and any law, treaty, order, rule or regulation or determination of
an arbitrator or a court or other

34

--------------------------------------------------------------------------------




Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

        "Responsible Officer":    as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person. Unless
otherwise qualified, all references to a "Responsible Officer" shall refer to a
Responsible Officer of the Borrower or Wynn Resorts.

        "Restricted Payments":    as defined in Section 7.6.

        "Revolving Commitment Fee":    as defined in Section 2.9(a).

        "Revolving Commitment Fee Rate":    2.00% per annum; provided, that on
and after the first Adjustment Date occurring after the Opening Date, the
Revolving Commitment Fee Rate will be determined pursuant to the Pricing Grid.

        "Revolving Credit Commitment Period":    the period from and including
the Closing Date to the Revolving Credit Termination Date.

        "Revolving Credit Commitment":    as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and/or participate in Swing
Line Loans and Letters of Credit, in an aggregate principal and/or face amount
not to exceed the amount set forth under the heading "Revolving Credit
Commitment" opposite such Lender's name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.

        "Revolving Credit Lender":    each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.

        "Revolving Credit Loans":    as defined in Section 2.3; provided, that
any Revolving Credit Loans converted to Term Loans pursuant to Section 2.4 shall
cease to be deemed Revolving Credit Loans as of the applicable Loan Conversion
Date.

        "Revolving Credit Notes":    as defined in Section 2.8(e).

        "Revolving Credit Percentage":    as to any Revolving Credit Lender at
any time, the percentage which such Lender's Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate principal and/or face amount of such Lender's Revolving
Extensions of Credit then outstanding constitutes of the aggregate principal
and/or face amount of the Total Revolving Extensions of Credit then
outstanding).

        "Revolving Credit Termination Date":    the earlier of (a) the Scheduled
Revolving Credit Termination Date and (b) the date on which the Loans become due
and payable pursuant to Section 8.

        "Revolving Extensions of Credit":    as to any Revolving Credit Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender's Revolving Credit Percentage of the L/C Obligations then outstanding and
(c) such Lender's Revolving Credit Percentage of the aggregate principal amount
of Swing Line Loans then outstanding.

        "S&P":    Standard & Poor's Ratings Group, a New York corporation, or
any successor thereof.

        "Scheduled Completion Date":    as defined in the Disbursement
Agreement. As of the Closing Date, the Scheduled Completion Date is April 30,
2005.

35

--------------------------------------------------------------------------------




        "Scheduled Revolving Credit Termination Date":    the sixth anniversary
of the Closing Date.

        "Scheduled Term Loan Termination Date":    the seventh anniversary of
the Closing Date.

        "SEC":    the Securities and Exchange Commission (or successors thereto
or an analogous Governmental Authority).

        "Second Mortgage Notes Proceeds Account":    as defined in the
Disbursement Agreement.

        "Secured Parties":    collectively, the Arrangers, the Agents, the
Managers, the Lenders and, with respect to any Specified Hedge Agreement, any
affiliate of any Lender party thereto (or any Person that was a Lender or an
affiliate thereof when such Specified Hedge Agreement was entered into) that has
agreed to be bound by the provisions of Section 7.2 of the Guarantee and
Collateral Agreement as if it were a party thereto, and by the provisions of
Section 9 hereof as if it were a Lender party hereto.

        "Security Documents":    the collective reference to the Guarantee and
Collateral Agreement, the Wynn Resorts Guaranty, the Wynn Resorts Security
Agreement (to the extent executed and delivered pursuant to the Wynn Resorts
Guaranty), the Intellectual Property Security Agreements, the Control
Agreements, the Mortgages, the Consents, the Collateral Agency Agreement and all
other pledge and security documents hereafter delivered to the Administrative
Agent granting a Lien on any Property (or associated with such a grant) of any
Person to secure the obligations and liabilities of any Loan Party, the
Completion Guarantor or Wynn Resorts under any Loan Document.

        "Senior Permitted Liens":    Permitted Liens that are expressly
permitted by the terms of the Loan Documents to be superior in priority to the
Liens of the Security Documents.

        "Shuttle Easement Agreement":    the Easement Agreement, dated as of
October 30, 2002, among Wynn Resorts Holdings, Valvino and the Borrower.

        "Single Employer Plan":    any Plan that is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

        "Site":    all or any portion of the Real Estate, as described in
Exhibit T-4 to the Disbursement Agreement. The Site includes, without
limitation, the Wynn Home Site Land (until such time (if ever) as such Property
has been Disposed of in accordance with Section 7.5(j)), the Golf Course Land
(until such time (if ever) as such Property has been Disposed of in accordance
with Section 7.5(k)), the Home Site Land (until such time (if ever) as such
Property has been Disposed of in accordance with Section 7.5(l)), the Phase II
Land (until such time (if ever) as such Property has been Disposed of in
accordance with Section 7.5(m)) and any other Property which is subject to a
lien under any Mortgage.

        "Site Easements":    the easements appurtenant, easements in gross,
license agreements and other rights running for the benefit of the Borrower or
any other Loan Party and/or appurtenant to the Site, including, without
limitation, those certain easements and licenses described in the Title
Policies.

        "Solvent":    when used with respect to any Person, as of any date of
determination, (a) the amount of the "present fair saleable value" of the assets
of such Person will, as of such date, exceed the amount of all "liabilities of
such Person, contingent or otherwise", as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business,

36

--------------------------------------------------------------------------------




(d) such Person will be able to pay its debts as they mature, and (e) such
Person is not insolvent within the meaning of any applicable Requirements of
Law. For purposes of this definition, (i) "debt" means liability on a "claim",
and (ii) "claim" means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

        "Specified Change of Control":    a "change of control" or similar event
(howsoever defined) as defined (i) in the Mortgage Notes Indenture or (ii) the
FF&E Facility Agreement.

        "Specified FF&E":    collectively, (a) the Aircraft Note, (b) any "FF&E
Collateral" (as defined in the FF&E Intercreditor Agreement) and (c) any
replacements of any "FF&E Component Collateral" (as defined in the FF&E
Intercreditor Agreement) permitted under the FF&E Facility Agreement; provided,
that with respect to any replacement of any "FF&E Component Collateral" (as
defined in the FF&E Intercreditor Agreement), such replacement shall only
constitute Specified FF&E hereunder so long as (x) subject to clause (y) below,
at least 75% of the Non-Equity Cost of such replacement is paid for with the
proceeds from the sale of the "FF&E Component Collateral" being replaced and
(y) in the event such replacement is being paid for with any "Loss Proceeds" (as
defined in the FF&E Intercreditor Agreement) pursuant to the FF&E Intercreditor
Agreement, 100% of the Non-Equity Cost of such replacement is paid for with such
"Loss Proceeds".

        "Specified Hedge Agreement":    any Hedge Agreement (a) entered into by
(i) the Borrower and (ii) any Lender or any affiliate thereof, or any Person
that was a Lender or an affiliate thereof when such Hedge Agreement was entered
into as counterparty and (b) which has been designated by such Lender and the
Borrower, by notice to the Administrative Agent not later than 90 days after the
execution and delivery thereof by the Borrower, as a Specified Hedge Agreement;
provided, that the designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of any Lender or affiliate thereof that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

        "Stockholders Agreement":    that certain Stockholders Agreement, dated
as of April 11, 2002, by and among Mr. Wynn, Baron Asset Fund and Aruze USA, as
in effect on the Closing Date.

        "Stop Funding Notice":    as defined in the Disbursement Agreement.

        "Subordinated Debt":    Indebtedness that (i) does not have any
scheduled principal payment, mandatory principal prepayment, sinking fund
payment or similar payment due prior to the Scheduled Term Loan Termination
Date, (ii) is not secured by any Lien on any Property, (iii) is subordinated on
terms and conditions reasonably satisfactory to the Initial Arrangers and in any
event not less favorable to the Lenders than the terms of the Subordinated
Intercompany Note and (iv) is subject to such covenants and events of default as
may be reasonably acceptable to the Initial Arrangers; provided, that Permitted
Refinancing Indebtedness or Indebtedness permitted pursuant to Section 7.2(d)
shall not be deemed Subordinated Debt.

        "Subordinated Intercompany Note":    the Subordinated Intercompany Note
to be executed and delivered by the Borrower and each of the other Loan Parties,
substantially in the form of Exhibit L hereto, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

        "Subsidiary":    as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other

37

--------------------------------------------------------------------------------




than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the directors, managers
or trustees of such corporation, partnership, limited liability company or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a "Subsidiary" or
to "Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

        "Substitute Lender":    as defined in Section 10.13(a).

        "Supermajority Facility Lenders":    with respect to any Facility at any
time, Non-Defaulting Lenders holding more than 662/3% of the Total Term Loan
Extensions of Credit of Non-Defaulting Lenders or the Total Revolving Extensions
of Credit of Non-Defaulting Lenders, as the case may be, outstanding under such
Facility (or, prior to any termination of the Term Loan Commitments or the
Revolving Credit Commitments, as the case may be, Non-Defaulting Lenders holding
more than 662/3% of the Total Term Loan Credit Commitments (less the aggregate
Term Loan Commitments of Defaulting Lenders) or Total Revolving Credit
Commitments (less the aggregate Revolving Credit Commitments of Defaulting
Lenders), as the case may be).

        "Supermajority Lenders":    at any time, Non-Defaulting Lenders holding
more than 662/3% of the sum of (i) the Total Term Loan Commitments (less the
aggregate Term Loan Commitments of Defaulting Lenders) then in effect or, if the
Term Loan Commitments have been terminated, the Total Term Loan Extensions of
Credit of Non-Defaulting Lenders then outstanding and (ii) the Total Revolving
Credit Commitments (less the aggregate Revolving Credit Commitments of
Defaulting Lenders) then in effect or, if the Revolving Credit Commitments have
been terminated, the Total Revolving Extensions of Credit of Non-Defaulting
Lenders then outstanding.

        "Swing Line Commitment":    the obligation of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.6 in an aggregate principal amount
at any one time outstanding not to exceed $10,000,000.

        "Swing Line Credit Commitment Period":    the period from and including
the Completion Date to the Revolving Credit Termination Date.

        "Swing Line Lender":    Deutsche Bank Trust Company Americas, in its
capacity as the lender of Swing Line Loans.

        "Swing Line Loans":    as defined in Section 2.6.

        "Swing Line Notes":    as defined in Section 2.8(e).

        "Swing Line Participation Amount":    as defined in Section 2.7(c).

        "Syndication Agent":    Banc of America Securities LLC, in its capacity
as syndication agent.

        "Synthetic Lease Obligations":    all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations
which do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

        "Taking":    a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Property, or any interest therein or
right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority affecting a Mortgaged Property or any portion thereof, whether or not
the same shall have actually been commenced.

38

--------------------------------------------------------------------------------




        "Tax Amount":    with respect to any period, (i) in the case of any
direct or indirect member of a Loan Party that is a Pass Through Entity, the
Presumed Tax Liability of such direct or indirect member, and (ii) with respect
to any of the Loan Parties that are Consolidated Members, the aggregate federal
income tax liability such Persons would owe for such period if each was a
corporation filing federal income tax returns on a stand alone basis at all
times during its existence and, if any of the Consolidated Members files a
consolidated or combined state income tax return such that it is not paying its
own state income taxes, then Tax Amount shall also include the aggregate state
income tax liability such Consolidated Members would have paid for such period
if each was a corporation filing state income tax returns on a stand alone basis
at all times during its existence.

        "Tax Indemnification Agreement":    that certain Tax Indemnification
Agreement, dated as of September 24, 2002 among the Existing Stockholders,
Valvino and Wynn Resorts, as in effect as of the date hereof.

        "Taxable Income":    with respect to any Person for any period, the
taxable income or loss of such Person for such period for federal income tax
purposes as a result of such Person's equity ownership of one or more Loan
Parties that are Pass Through Entities for such period; provided, however, that
all items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss.

        "Term Loan Commitment":    as to any Term Loan Lender, the obligation of
such Lender, if any, to make a Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading "Term Loan
Commitment" opposite such Lender's name on Schedule 1 to the Lender Addendum
delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof; provided, that the
original aggregate amount of the Term Loan Commitments is $250,000,000.

        "Term Loan Commitment Fee Rate":    2.50% per annum for the period from
the Closing Date through December 31, 2002, 3.00% per annum for the period from
January 1, 2003 through June 30, 2003 and 4.00% per annum for the period from
July 1, 2003 through the Term Loan Commitment Termination Date.

        "Term Loan Commitment Period":    the period from and including the
Closing Date to the Term Loan Commitment Termination Date.

        "Term Loan Commitment Termination Date":    the date that is the last
day of the 27th full calendar month after the calendar month in which the
Closing Date occurs.

        "Term Loan Extensions of Credit":    as to any Term Loan Lender at any
time, an amount equal to the sum of the aggregate principal amount of all Term
Loans made by such Lender then outstanding.

        "Term Loan Lender":    each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.

        "Term Loan Percentage":    as to any Term Loan Lender at any time, the
percentage which such Lender's Term Loan Commitment then constitutes of the
aggregate Term Loan Commitments (or, at any time after the Term Loan Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender's Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

        "Term Loan Termination Date":    the earlier of (a) the Scheduled Term
Loan Termination Date and (b) the date on which the Loans become due and payable
pursuant to Section 8.

39

--------------------------------------------------------------------------------




        "Term Loans":    as defined in Section 2.1 and shall include any
Revolving Credit Loans converted to Term Loans on any Loan Conversion Date
pursuant to Section 2.4.

        "Term Notes":    as defined in Section 2.8(e).

        "Title Insurance Company":    collectively, Nevada Title Company and
such other title insurance companies that have issued Title Policies to the
Administrative Agent on behalf of the Lenders in connection with or related to
any Mortgage.

        "Title Policies":    collectively, the policies of title insurance
issued by the Title Insurance Company with respect to the Mortgages.

        "Total Extensions of Credit":    at any time, the sum of (a) the Total
Revolving Extensions of Credit and (b) the Total Term Loan Extensions of Credit.

        "Total Initial Arranger Revolving Credit Commitments":    at any time,
the aggregate amount of the Revolving Credit Commitments then in effect and held
by the Initial Arrangers or their Affiliates.

        "Total Initial Arranger Revolving Extensions of Credit":    at any time,
the aggregate amount of the Revolving Extensions of Credit of the Revolving
Credit Lenders outstanding at such time and held by the Initial Arrangers or
their Affiliates.

        "Total Initial Arranger Term Loan Commitments":    at any time, the
aggregate amount of the Term Loan Commitments then in effect and held by the
Initial Arrangers or their Affiliates.

        "Total Initial Arranger Term Loan Extensions of Credit":    at any time,
the aggregate amount of the Term Loan Extensions of Credit of the Term Loan
Lenders outstanding at such time and held by the Initial Arrangers or their
Affiliates.

        "Total Revolving Credit Commitments":    at any time, the aggregate
amount of the Revolving Credit Commitments then in effect; provided, that the
amount of the Total Revolving Credit Commitments on the Closing Date shall be
$750,000,000.

        "Total Revolving Credit Exposure":    the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

        "Total Revolving Extensions of Credit":    at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.

        "Total Term Loan Commitments":    at any time, the aggregate amount of
the Term Loan Commitments then in effect; provided, that the amount of the Total
Term Loan Commitments on the Closing Date shall be $250,000,000.

        "Total Term Loan Exposure":    the Total Term Loan Commitments then in
effect or, if the Term Loan Commitments have been terminated, the Total Term
Loan Extensions of Credit then outstanding.

        "Total Term Loan Extensions of Credit":    at any time, the aggregate
amount of the Term Loan Extensions of Credit of the Term Loan Lenders
outstanding at such time.

        "Transferee":    as defined in Section 10.15.

        "Type":    as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

        "UCC":    the Uniform Commercial Code, as in effect from time to time in
any jurisdiction.

        "Unallocated Contingency Balance":    as defined in the Disbursement
Agreement.

40

--------------------------------------------------------------------------------




        "Valvino":    Valvino Lamore, LLC, a Nevada limited liability company.

        "Valvino Indemnity Agreement":    the Indemnity Agreement, dated as of
October 30, 2002, by Valvino in favor of the Administrative Agent.

        "Valvino Mortgage":    the Amended and Restated Deed of Trust,
Assignment of Rents and Leases, Security Agreement and Fixture Filing, dated as
of October 30, 2002, made by Valvino to the Title Insurance Company for the
benefit of the Administrative Agent.

        "Valvino Water Permit Transfer":    the transfer of the Valvino Water
Permits by Valvino to the Borrower at no cost, in accordance with all
Requirements of Law and pursuant to all necessary consents of Governmental
Authorities (including, if applicable, the Nevada Public Utilities Commission
and the State of Nevada, Division of Water Resources); provided, that (a) the
designated place of use for water available for draw under the Valvino Water
Permits shall include the Real Estate upon which the water features of the Le
Rêve hotel and casino are located, (b) either (i) no Points of Diversion with
respect to the Water Permits and the wells associated therewith are located on
the Phase II Land or (ii) Valvino shall have transferred at no cost to the Loan
Parties, (x) in the case of Points of Diversion with respect to the Valvino
Water Permits and DIIC Casino Water Permit and the wells associated therewith
located on the Phase II Land, such easements to the Borrower as are necessary
for the Borrower to access such Points of Diversion, own and operate such wells
and transport such water to the water features of the Le Rêve hotel and casino
and (y) in the case of Points of Diversion with respect to all other DIIC Water
Permits and the wells associated therewith located on the Phase II Land, such
easements to the Borrower and Wynn Resorts Holdings as are necessary for such
Persons to access such Points of Diversion, own and operate such wells and
transport the water drawn at such Points of Diversion and from such wells to the
Golf Course Land and (c) the Borrower and Wynn Resorts Holdings, as the case may
be, shall have taken all actions required pursuant to Section 6.10 with respect
to any Property acquired pursuant to this definition.

        "Valvino Water Permits":    collectively, the Permits identified as of
the Closing Date as Permit No. 60164 (Cert. 15447) and Permit No. 60165 (Cert.
15448), in each case as shown in the records of the State of Nevada, Division of
Water Resources, in Carson City Nevada (and any successor or replacement Permits
thereto).

        "Voting Stock":    with respect to any Person as of any date, the
Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.

        "Water Entities":    Desert Inn Water and Desert Inn Improvement.

        "Water Permits":    collectively, the DIIC Water Permits and the Valvino
Water Permits.

        "Water Property Mortgage":    that certain mortgage, substantially in
the form of the Mortgages (with such modifications, if any, as are necessary to
comply with Requirements of Law or that the Administrative Agent may reasonably
request), to be made by Desert Inn Improvement in favor of the Administrative
Agent for the benefit of the Secured Parties pursuant to which Desert Inn
Improvement will secure, among other things, the Borrower's Obligations by
granting a Lien on the Water Utility Land and the DIIC Water Permits, pursuant
to and in accordance with any and all necessary approvals by or consents from
the Nevada Public Utilities Commission and any other applicable Governmental
Authorities.

        "Water Show Entertainment and Production Agreement":    collectively,
(i) the Agreement, dated January 25, 2001, between Wynn Resorts Holdings and
Calitri Services and Licensing Limited Liability Company ("Calitri"), (ii) upon
execution thereof, that certain Production Services Agreement to be entered into
between the Borrower and Productions du Dragon, S.A. ("Dragon") pursuant to
which Dragon will, among other things, collaborate with the Borrower and assist
in

41

--------------------------------------------------------------------------------




designing, manufacturing and producing the sets, equipment and customers for an
aquatic live show at the Project and (iii) upon execution thereof, that certain
License Agreement to be entered into between the Borrower and Calitri pursuant
to which Calitri will, among other things, license to the Borrower the necessary
rights to produce and present an aquatic live show at the Project.

        "Water Supply Agreement":    that certain Water Supply Agreement dated
as of October 30, 2002 among Desert Inn Improvement, Wynn Resorts Holdings and
the Borrower.

        "Water Utility Land":    the approximately .17 acre tract of land
located on the Golf Course owned by Desert Inn Improvement, as more particularly
described in Exhibit T-4 of the Disbursement Agreement; provided, that the Water
Utility Land shall not include any improvements thereon utilized by Desert Inn
Improvement as of the Closing Date for the transportation of water to
non-Affiliates of the Borrower.

        "WDD Agreement":    the Wynn Design Agreement, dated as of October 30,
2002 between the Borrower and Wynn Design.

        "Weighted Average Life to Maturity":    when applied to any Indebtedness
at any date, the number of years obtained by dividing:

        (1)  the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one—twelfth) that will
elapse between such date and the making of such payment; by

        (2)  the then outstanding principal amount of such Indebtedness.

        "Wholly Owned Subsidiary":    as to any Person, any other Person all of
the Capital Stock of which (other than directors' qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.

        "Withdrawal Period":    as defined in Section 10.13(b).

        "World Travel":    World Travel, LLC, a Nevada limited liability
company.

        "Wynn Design":    Wynn Design & Development, LLC, a Nevada limited
liability company.

        "Wynn Group Entities":    collectively, Palo and Wynn Design.

        "Wynn Home Site Land":    an approximately two-acre tract of land
located on the Golf Course Land where Wynn's personal residence may, after
Disposition of the Wynn Home Site Land in accordance with Section 7.5(j), be
built.

        "Wynn Resorts":    Wynn Resorts, Limited, a Nevada corporation.

        "Wynn Resorts Guaranty":    the Parent Guaranty, dated as of October 30,
2002, made by Wynn Resorts in favor of the Administrative Agent.

        "Wynn Resorts Holdings":    Wynn Resorts Holdings, LLC, a Nevada limited
liability company.

        "Wynn Resorts Holdings Indemnity Agreement":    the Indemnity Agreement,
dated as of October 30, 2002, by Wynn Resorts Holdings in favor of the
Administrative Agent.

        "Wynn Resorts Holdings Mortgage":    the Amended and Restated Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing,
dated as of October 30, 2002, made by Wynn Resorts Holdings to the Title
Insurance Company for the benefit of the Administrative Agent.

42

--------------------------------------------------------------------------------






        "Wynn Resorts Security Agreement":    any agreement or other instrument
executed by Wynn Resorts in favor of the Administrative Agent on behalf of the
Lenders pursuant to the Wynn Resorts Guaranty.

        1.2    Other Definitional Provisions.    (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

        (b)  As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and the other Loan Parties not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

        (c)  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (d)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (e)  The expressions "payment in full," "paid in full" and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the payment in full, in immediately available funds, of all of the
Obligations.

        (f)    The words "including" and "includes" and words of similar import
when used in this Agreement shall not be limiting and shall mean "including
without limitation" or "includes without limitation", as the case may be.

        (g)  The words "will" and "shall" and words of similar import when used
in this Agreement shall mean a command.

        (h)  Upon termination of the Disbursement Agreement, any defined terms
used herein having meanings given to such terms in the Disbursement Agreement
shall continue to have the meanings given to such terms in the Disbursement
Agreement immediately prior to such termination.

        (i)    Unless expressly described to the contrary, references to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, modified and supplemented from time to time and in effect at the time
of determination.

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS

        2.1    Term Loan Commitments.    Subject to the terms and conditions
hereof, and in reliance upon the representations and warranties of the Borrower
herein set forth and, while in effect, the representations and warranties set
forth in the Disbursement Agreement, each Term Loan Lender severally agrees to
make term loans ("Term Loans") to the Borrower from time to time during the Term
Loan Commitment Period in an aggregate principal amount not to exceed the amount
of the Term Loan Commitment of such Lender. The Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.13.
Term Loans borrowed and subsequently repaid or prepaid may not be reborrowed.

43

--------------------------------------------------------------------------------

        2.2    Scheduled Amortization of Term Loans.    The Borrower shall make
principal payments on the Term Loans on Amortization Dates in the amounts set
forth below opposite the applicable Amortization Date:

Amortization Date


--------------------------------------------------------------------------------

  Scheduled
Repayment
of Term Loans

--------------------------------------------------------------------------------

Amortization Dates between and including December 31, 2005 and December 31, 2006
  $10,000,000 on each date
Amortization Dates between and including March 31, 2007 and December 31, 2007
 
$12,500,000 on each date
Amortization Dates between and including March 31, 2008 and December 31, 2008
 
$15,000,000 on each date
Amortization Dates between and including March 31, 2009 and September 30, 2009
 
$30,000,000 on each date

; provided, that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Sections 2.12 and 2.18; and
provided, further that the Term Loans and all other amounts owed hereunder with
respect to the Term Loans shall be paid in full no later than the Term Loan
Termination Date, and the final installment payable by the Borrower in respect
of the Term Loans on such date shall be in an amount sufficient to repay all
amounts owing by the Borrower under this Agreement with respect to the Term
Loans.

        2.3    Revolving Credit Commitments.    (a) Subject to the terms and
conditions hereof, and in reliance upon the representations and warranties of
the Borrower herein set forth and, while in effect, the representations and
warranties set forth in the Disbursement Agreement, each Revolving Credit Lender
severally agrees to make revolving credit loans ("Revolving Credit Loans") to
the Borrower from time to time during the Revolving Credit Commitment Period
(provided, that until the Total Term Loan Extensions of Credit equals the Total
Term Loan Commitments, Revolving Credit Loans shall not be available to the
Borrower hereunder) in an aggregate principal amount at any one time outstanding
which, when added to such Lender's Revolving Credit Percentage of the sum of
(i) the L/C Obligations then outstanding and (ii) the aggregate principal amount
of the Swing Line Loans then outstanding, does not exceed the amount of such
Lender's Revolving Credit Commitment; provided, that, prior to the Debt Service
Availability Date, the Total Revolving Extensions of Credit shall not exceed an
amount equal to the difference between (x) the Total Revolving Credit
Commitments at such time and (y) $31,509,475 (or, during such times as the
conditions set forth in Section 3.3.22 of the Disbursement Agreement have not
been satisfied or waived, $36,509,475); provided, further, that, during the
Additional Completion Period, if any, the Total Revolving Extensions of Credit
shall not exceed an amount equal to the difference between (x) the Total
Revolving Credit Commitments at such time and (y) $3,000,000 (or, during such
times as the conditions set forth in Section 3.3.22 of the Disbursement
Agreement have not been satisfied or waived, $8,000,000); provided, further,
that during such times as the conditions set forth in Section 3.3.22 of the
Disbursement Agreement have not been satisfied or waived, the Total Revolving
Extensions of Credit shall not exceed an amount equal to the difference between
(x) the Total Revolving Credit Commitments at such time and (y) $5,000,000.
During the Revolving Credit Commitment Period the Borrower may use the Revolving
Credit Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof. The Revolving Credit Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.13, provided that no
Revolving Credit Loan

44

--------------------------------------------------------------------------------


shall be made as a Eurodollar Loan after the day that is one month prior to the
Scheduled Revolving Credit Termination Date.

        (b)  The Borrower shall repay all outstanding Revolving Credit Loans on
the Revolving Credit Termination Date.

        2.4    Loan Conversion.    (a) At such times and from time to time as
the aggregate principal amount of all Revolving Credit Loans then outstanding
exceeds $200,000,000, the Majority Initial Arrangers may in their sole and
absolute discretion cause the conversion of then outstanding Revolving Credit
Loans into Term Loans in accordance with this Section 2.4 (each such conversion
of Revolving Credit Loans to Term Loans, a "Loan Conversion") by delivering to
the Administrative Agent and the Borrower written notice thereof (a "Notice of
Loan Conversion"). Each Notice of Loan Conversion shall specify:

          (i)  the principal amount of the Revolving Credit Loans then
outstanding that are proposed to be converted to Term Loans (the "Converted
Revolving Loan Amount"); and

        (ii)  the proposed date of such Loan Conversion (the "Loan Conversion
Date"), which shall be no earlier than seven Business Days after the date such
Notice of Loan Conversion is delivered by the Majority Initial Arrangers to the
Administrative Agent and the Borrower.

        (b)  Upon receipt of a Notice of Loan Conversion, the Administrative
Agent shall promptly deliver such Notice of Loan Conversion to each Revolving
Credit Lender. On a Loan Conversion Date, (i) the outstanding Revolving Credit
Loans of the Revolving Credit Lenders in an aggregate amount equal to the
Converted Revolving Loan Amount specified in the related Notice of Loan
Conversion shall automatically be converted to Term Loans pro rata according to
the respective outstanding principal amounts of the Revolving Credit Loans then
held by the Revolving Credit Lenders, (ii) any Revolving Credit Loans so
converted shall, as of such Loan Conversion Date, be deemed to be Term Loans and
no longer Revolving Credit Loans (provided, such Loans shall maintain the Type
and, if Eurodollar Loans, the Interest Period applicable to such Loans),
(iii) the Revolving Credit Lenders shall, as of such Loan Conversion Date, be
deemed to be Term Loan Lenders with respect to such converted Loans, (iv) the
Total Revolving Credit Commitment shall be permanently reduced by an amount
equal to the Converted Revolving Loan Amount (with each Revolving Credit
Lender's Revolving Credit Commitment permanently reduced by an amount equal to
its Revolving Credit Loans so converted to Term Loans), (v) the Administrative
Agent shall make appropriate notations in the Register pursuant to
Section 2.8(d) in order to reflect the Loan Conversion on such Loan Conversion
Date and (vi) upon request of any Lender, any Notes previously delivered to such
Lender pursuant to Section 2.8(c) will be amended and/or replaced as appropriate
in order to reflect such Loan Conversion.

        (c)  Notwithstanding the foregoing, the aggregate amount of Loan
Conversions shall not exceed $400,000,000; provided, that (i) the initial Loan
Conversion shall be in a minimum amount of $100,000,000 or a $25,000,000 whole
multiple in excess thereof and (ii) each subsequent Loan Conversion shall be in
minimum amounts of $50,000,000 or a $25,000,000 whole multiple in excess
thereof.

        2.5    Procedure for Borrowing.    (a) Prior to the Completion Date and,
to the extent the proceeds of the requested borrowing are used to pay Project
Costs, after the Completion Date but prior to the Final Completion Date, the
Borrower may borrow under the Term Loan Commitments or the Revolving Credit
Commitments during the Term Loan Commitment Period or the Revolving Credit
Commitment Period, as applicable, on any Business Day; provided, that the
Borrower shall give the Administrative Agent in accordance with and pursuant to
the terms of Section 2.4 of the Disbursement Agreement such Notice of Advance
Requests in the form, at the times and as required under the Disbursement
Agreement. Notwithstanding any provisions of the Disbursement Agreement to the
contrary, such Notice of Advance Requests and the related Advance Confirmation
Notices from the

45

--------------------------------------------------------------------------------


Disbursement Agent in accordance with the provisions of Section 2.4 of the
Disbursement Agreement must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans and must specify
(i) the amount and Type of Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the length of the initial
Interest Period therefor. Upon receipt of any Advance Confirmation Notice from
the Disbursement Agent, the Administrative Agent shall promptly notify each Term
Loan Lender and/or Revolving Credit Lender, as appropriate, thereof. Each such
Lender will make the amount of its pro rata share of each borrowing available to
the Administrative Agent at the Funding Office prior to 10:00 A.M., New York
City time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then, upon
satisfaction or waiver of the conditions precedent specified in Section 5.2, be
made available by the Administrative Agent, in like funds as received by the
Administrative Agent from the Lenders, to the Disbursement Agent in the
Collection Account no later than 12:00 Noon, New York City time, on the
applicable Borrowing Date who shall then make the proceeds of such Loans
available to the Borrower in accordance with and upon fulfillment of conditions
set forth in the Disbursement Agreement.

        (b)  On or after the Completion Date (other than with respect to
borrowings to pay Project Costs prior to the Final Completion Date, such
borrowings to be made pursuant to Section 2.5(a)), the Borrower may borrow under
the Revolving Credit Commitments during the Revolving Credit Commitment Period
on any Business Day; provided, that the Borrower shall give the Administrative
Agent irrevocable notice in a Notice of Borrowing (which Notice of Borrowing
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of Base Rate Loans), specifying (i) the amount and Type of
Revolving Credit Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the length of the initial Interest Period
therefor. Upon receipt of any such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Revolving Credit Lender thereof.
Each Revolving Credit Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then, upon satisfaction or waiver of
the conditions precedent specified in Section 5.3, be made available to the
Borrower by the Administrative Agent crediting a Funding Account of the Borrower
on the books of the Funding Office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Credit Lenders and in
like funds as received by the Administrative Agent.

        (c)  Each borrowing under the Term Loan Commitments or the Revolving
Credit Commitments shall be in an amount equal to (x) in the case of Base Rate
Loans, $5,000,000 or a whole multiple in excess thereof (or, if the then
aggregate Available Term Loan Commitments or Available Revolving Credit
Commitments, as applicable, are less than $5,000,000, such lesser amount) and
(y) in the case of Eurodollar Loans, $10,000,000 or a $1,000,000 whole multiple
in excess thereof; provided, that the Swing Line Lender may request, on behalf
of the Borrower, borrowings under the Revolving Credit Commitments which are
Base Rate Loans in other amounts pursuant to Section 2.7.

        (d)  In the event that the proceeds of any Loans deposited into the
Collection Account pursuant to subsection (a) above are not disbursed by the
Disbursement Agent on the applicable Borrowing Date, the proceeds of such Loans
shall be held by the Disbursement Agent and/or returned to the Administrative
Agent in accordance with the provisions set forth in the Disbursement Agreement;
provided, however, that the proceeds of such Loans shall continue to bear
interest and be repayable in accordance with the provisions set forth in this
Agreement. In the event that the Administrative Agent

46

--------------------------------------------------------------------------------


receives a Stop Funding Notice from the Disbursement Agent in accordance with
and pursuant to the terms of the Disbursement Agreement, none of the
Administrative Agent and the Lenders shall, or shall have any obligation to,
advance the Loans associated with such Stop Funding Notice; provided, however,
that the Borrower shall be obligated to make any payments due pursuant to
Section 2.21 as a result thereof.

        2.6    Swing Line Commitment.    (a) Subject to the terms and conditions
hereof, the Swing Line Lender agrees to make available to the Borrower a portion
of the credit otherwise available to the Borrower under the Revolving Credit
Commitments from time to time during the Swing Line Credit Commitment Period by
making swing line loans ("Swing Line Loans") to the Borrower; provided, that
(i) the aggregate principal amount of Swing Line Loans outstanding at any time
shall not exceed the Swing Line Commitment then in effect (notwithstanding that
the Swing Line Loans outstanding at any time, when aggregated with the Swing
Line Lender's other outstanding Revolving Credit Loans hereunder, may exceed the
Swing Line Commitment then in effect) and (ii) the Borrower shall not request,
and the Swing Line Lender shall not make, any Swing Line Loan if, after giving
effect to the making of such Swing Line Loan, the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. During the Swing
Line Credit Commitment Period, the Borrower may use the Swing Line Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swing Line Loans shall be Base Rate Loans only.

        (b)  The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.

        2.7    Procedure for Swing Line Borrowing; Refunding of Swing Line
Loans.    (a) Whenever the Borrower desires that the Swing Line Lender make
Swing Line Loans it shall give the Swing Line Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swing Line Lender not later than 1:00 P.M., New York City time, on the
proposed Borrowing Date), specifying (i) the amount to be borrowed and (ii) the
requested Borrowing Date (which shall be a Business Day during the Swing Line
Credit Commitment Period). Each borrowing under the Swing Line Commitment shall
be in an amount equal to $500,000 or a $100,000 multiple in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swing Line Loans, the Swing Line Lender shall make
available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the amount of the Swing Line Loan to be
made by the Swing Line Lender; provided, that the Swing Line Lender shall not be
obligated to make any Swing Line Loans at a time when a Lender Default exists
unless the Swing Line Lender has entered into arrangements satisfactory to it to
eliminate the Swing Line Lender's risk with respect to the Defaulting Lender's
or Lenders' participation in such Swing Line Loans. The Administrative Agent
shall make the proceeds of such Swing Line Loan available to the Borrower on
such Borrowing Date by depositing such proceeds in a Funding Account of the
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

        (b)  The Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day's notice given by the Swing Line Lender no later than 12:00 Noon, New York
City time, request each Revolving Credit Lender to make, and each Revolving
Credit Lender hereby agrees to make, a Revolving Credit Loan, in an amount equal
to such Revolving Credit Lender's Revolving Credit Percentage of the aggregate
amount of the Swing Line Loans (the "Refunded Swing Line Loans") outstanding on
the date of such notice, to repay the Swing Line Lender. Each Revolving Credit
Lender shall make the amount of such Revolving Credit Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such Revolving Credit Loans shall be immediately
made available by the Administrative Agent to the Swing Line Lender for
application by the Swing Line Lender to the repayment of the Refunded Swing Line
Loans.

47

--------------------------------------------------------------------------------


The Borrower irrevocably authorizes the Swing Line Lender to charge the
Borrower's accounts with the Administrative Agent (up to the amount available in
each such account) in order to immediately pay the amount of such Refunded Swing
Line Loans to the extent amounts received from the Revolving Credit Lenders are
not sufficient to repay in full such Refunded Swing Line Loans.

        (c)  If prior to the time a Revolving Credit Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to the Borrower
or if for any other reason, as determined by the Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.7(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in
Section 2.7(b) (the "Refunding Date"), purchase for cash an undivided
participating interest in the then outstanding Swing Line Loans by paying to the
Swing Line Lender an amount (the "Swing Line Participation Amount") equal to
(i) such Revolving Credit Lender's Revolving Credit Percentage times (ii) the
sum of the aggregate principal amount of Swing Line Loans then outstanding which
were to have been repaid with such Revolving Credit Loans.

        (d)  Whenever, at any time after the Swing Line Lender has received from
any Revolving Credit Lender such Lender's Swing Line Participation Amount, the
Swing Line Lender receives any payment on account of the Swing Line Loans, the
Swing Line Lender will distribute to such Revolving Credit Lender its Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Revolving Credit Lender's
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Revolving Credit Lender's pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swing Line Loans then due); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Credit Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender.

        (e)  Each Revolving Credit Lender's obligation to make the Loans
referred to in Section 2.7(b) and to purchase participating interests pursuant
to Section 2.7(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Person; (iv) any breach of
this Agreement or any other Loan Document by the Borrower or any other Person
(including, without limitation, any other Revolving Credit Lender); (v) any
reduction or termination of the Commitments; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing,
and each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

        2.8    Repayment of Loans; Evidence of Indebtedness.    (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of the appropriate Revolving Credit Lender or Term Loan Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Credit Loan
of such Revolving Credit Lender on the Revolving Credit Termination Date,
(ii) the then unpaid principal amount of each Swing Line Loan of such Swing Line
Lender on the Revolving Credit Termination Date, and (iii) the principal amount
of each Term Loan of such Term Loan Lender in installments according to the
amortization schedule set forth in Section 2.2 and the then unpaid principal
amount of each Term Loan of such Term Loan Lender on the Term Loan Termination
Date. The Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

48

--------------------------------------------------------------------------------


        (b)  Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

        (c)  The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 10.6(d), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender's share thereof.

        (d)  The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

        (e)  The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Credit
Loans or Swing Line Loans, as the case may be, of such Lender, substantially in
the forms of Exhibit G-1, G-2 or G-3 hereto, respectively, with appropriate
insertions as to date and principal amount (such notes, respectively, "Term
Notes", "Revolving Credit Notes" and "Swing Line Notes").

        2.9    Commitment Fees, etc.    (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (the "Revolving Commitment Fee") for the period from and
including the Closing Date to the last day of the Revolving Credit Commitment
Period, computed at the Revolving Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the last day
of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof; provided, however, that any Revolving Commitment Fee accrued with
respect to any of the Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender, except to the extent that such Revolving Commitment Fee shall otherwise
have been due and payable by the Borrower prior to such time; provided, further,
that no such Revolving Commitment Fee shall accrue on any of the Commitments of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

        (b)  The Borrower agrees to pay to the Administrative Agent for the
account of each Term Loan Lender a commitment fee for the period from and
including the Closing Date to the last day of the Term Loan Commitment Period,
computed at the Term Loan Commitment Fee Rate on the average daily amount of the
Available Term Loan Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the last day of the Term Loan Commitment
Period, commencing on the first of such dates to occur after the date hereof;
provided, however, that any such commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender, except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; provided, further, that no

49

--------------------------------------------------------------------------------


such commitment fee shall accrue on any of the Commitments of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.

        (c)  The Borrower agrees to pay to the Arrangers, the Managers and the
Agents the fees in the amounts and on the dates previously agreed to in writing
by the Borrower, the Arrangers, the Managers and the Agents including, without
limitation, pursuant to the Facility Fee Letter.

        (d)  The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates from time to time agreed to in writing by the
Borrower and the Administrative Agent including, without limitation, pursuant to
the Administrative Agent Fee Letter.

        2.10    Termination or Reduction of Revolving Credit Commitments.    The
Borrower shall have the right, upon not less than three Business Days' notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments;
provided, that no such termination or reduction of Revolving Credit Commitments
shall be permitted if, (x) after giving effect thereto and to any prepayments of
the Revolving Credit Loans and Swing Line Loans made on the effective date
thereof, (i) the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitments or (ii) if prior to the Completion Date, the
Remaining Costs would exceed the Available Funds or the Required Minimum
Contingency would exceed the Unallocated Contingency Balance or (y) such
termination or reduction is not permitted by the Disbursement Agreement (while
in effect). Any such reduction shall be in an amount equal to $5,000,000, or a
whole multiple thereof (or, if less, shall reduce the Revolving Credit
Commitments to zero), and shall reduce permanently the Revolving Credit
Commitments then in effect.

        2.11    Optional Prepayments.    The Borrower may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent at least three
Business Days prior thereto in the case of Eurodollar Loans and at least one
Business Day prior thereto in the case of Base Rate Loans, which notice shall
(i) designate whether the Borrower is prepaying Revolving Credit Loans and/or
Term Loans and (ii) specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
(unless all Revolving Credit Loans are being repaid and the Revolving Credit
Commitments terminated) that are Base Rate Loans and Swing Line Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Term Loans
and Revolving Credit Loans shall be in an aggregate principal amount of
$5,000,000 or a whole multiple in excess thereof. Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple in excess thereof.

        2.12    Mandatory Prepayments and Commitment Reductions.    (a) If any
Indebtedness shall be incurred by the Borrower or any of the other Loan Parties
(excluding any Indebtedness incurred in accordance with Section 7.2 (other than
with respect to subsection (i) thereof)), an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such incurrence toward the
prepayment of the Term Loans and the reduction of the Revolving Credit
Commitments as set forth in Section 2.12(g).

        (b)  With respect to the Net Cash Proceeds from any Asset Sale as to
which the Borrower or any other Loan Party making such Asset Sale has not
delivered a Reinvestment Notice within the period required therefor such Net
Cash Proceeds (or portion thereof not subject to such a Reinvestment Notice)
shall be applied, within one Business Day of the expiration of the aforesaid
required period for delivery of a Reinvestment Notice with respect to such Asset
Sale, on such date toward the prepayment of the Term Loans and the reduction of
the Revolving Credit Commitments as set forth in

50

--------------------------------------------------------------------------------


Section 2.12(g); provided, that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing prepayment requirement pursuant to a Reinvestment Notice shall not
exceed $5,000,000 in any Fiscal Year and (ii) on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans and the reduction of the Revolving Credit Commitments as set forth in
Section 2.12(g).

        (c)  No later than (i) the Business Day following the date on which
funds, whether representing the proceeds of Loans or otherwise, are returned or
distributed to the Administrative Agent on behalf of Lenders under the
Disbursement Agreement (whether pursuant to Section 2.10 thereof or otherwise),
(ii) the Business Day following the date on which Loss Proceeds are required to
be applied to the prepayment of Loans under Section 5.21 of the Disbursement
Agreement, (iii) the Business Day following the date on which Insurance Proceeds
or Eminent Domain Proceeds are required to be applied to the prepayment of Loans
pursuant to Section 2.24(f), (iv) the Business Day following the date on which
any Loan Party receives Liquidated Damages (provided, that to the extent such
Liquidated Damages are paid pursuant to any obligation, default or breach, the
results of which can be remedied through the expenditure of money, and the
applicable Loan Party determines in its reasonable judgment to undertake such
remedy, the Liquidated Damages subject to this subsection (iv) shall be net of
reasonable amounts that such Loan Party anticipates to incur in connection with
such remedy (such amounts, the "Reinvested Amounts"); provided, further, that in
the event such Loan Party has not expended, any Reinvested Amounts in
furtherance of such remedy by the date that is six months after a Loan Party
initially received the relevant Liquidated Damages or, in the case of any
Reinvested Amounts to be expended in furtherance of such remedy pursuant to a
contract entered into during such six-month period, such amounts have not been
expended by the date that is twelve months after a Loan Party initially received
the relevant Liquidated Damages, such non-expended amounts shall be applied on
the second Business Day following such sixth-month or twelve-month, as the case
may be, anniversary date to the prepayment of the Term Loans and the reduction
of the Revolving Credit Commitments as set forth in Section 2.12(g)(ii)),
(v) the Business Day following the date on which amounts under Sections 2.9(e)
and 2.11 of the Disbursement Agreement are required to be applied to the
prepayment of Loans or (vi) the Business Day following the date on which
Insurance Proceeds or Eminent Domain Proceeds are required to be applied to the
prepayment of Loans pursuant to Section 2.24(a) or 2.24(h), the Borrower shall
prepay and the Administrative Agent shall apply such funds toward the prepayment
of the Term Loans and the reduction of the Revolving Credit Commitments (or with
respect to subsections (c)(i), (c)(iii) and (c)(v) above, prepayment of the
Revolving Credit Loans (without any permanent reduction of Revolving Credit
Commitments)), in each case as set forth in Section 2.12(g).

        (d)  If, for any Fiscal Year commencing with the Fiscal Year in which
the Completion Date occurs, there shall be Excess Cash Flow, the Borrower shall,
and shall cause the applicable Loan Parties to, on the relevant Excess Cash Flow
Application Date, apply the ECF Percentage of such Excess Cash Flow toward the
prepayment of the Term Loans and the reduction of the Revolving Credit
Commitments as set forth in Section 2.12(g). Each such prepayment and commitment
reduction shall be made on a date (an "Excess Cash Flow Application Date") no
later than five Business Days after the earlier of (i) the date on which the
financial statements of the Loan Parties referred to in Section 6.1(a), for the
Fiscal Year with respect to which such prepayment is made, are required to be
delivered to the Lenders and (ii) the date such financial statements are
actually delivered. Notwithstanding the foregoing, the requirements of this
subsection (d) shall be terminated and no longer be applicable if for any Fiscal
Year the Consolidated Leverage Ratio of the Borrower as of the last day of such
Fiscal Year is not greater than 2.5 to 1.0.

        (e)  If, on any date after Loans have been made hereunder, the Borrower
or any other Loan Party shall receive any Extraordinary Deposit Receipts, the
Borrower or such Loan Party shall apply, on such

51

--------------------------------------------------------------------------------


date, the amount of such Extraordinary Deposit Receipts toward the prepayment of
Revolving Credit Loans (without any permanent reduction of the Revolving Credit
Commitments) and the Term Loans as set forth in Section 2.12(g).

        (f)    If on the last day of any period of four full consecutive fiscal
quarters of the Borrower ending on a Quarterly Date the Consolidated EBITDA of
the Borrower for such four full consecutive fiscal quarter period was equal to
or greater than $275,000,000, the Borrower shall apply any amounts on deposit in
the Project Liquidity Reserve Account on the Liquidity Reserve Payment Date
toward the prepayment of the Revolving Credit Loans (without any permanent
reduction of Revolving Credit Commitments) and the Term Loans as set forth in
Section 2.12(g).

        (g)  Subject to Section 2.18, amounts to be applied in connection with
prepayments and/or Commitment reductions made pursuant to this Section 2.12 or
Section 7.2(i) shall be applied (i) in the case of Sections 2.12(a), 2.12(b) or
7.2(i), first, to the prepayment of Term Loans and the permanent reduction of
Revolving Credit Commitments pro rata based on the Total Revolving Credit
Exposure and the Total Term Loan Exposure, and second, to the Borrower or such
other Person as shall be lawfully entitled thereto, (ii) in the case of Sections
2.12(c)(ii), 2.12(c)(iv), 2.12(c)(vi) and 2.12(d), first, to the prepayment of
the Term Loans, second, to reduce permanently the Revolving Credit Commitments
and, third, to the Borrower or such other Person as shall be lawfully entitled
thereto and (iii) in the case of Sections 2.12(c)(i), 2.12(c)(iii), 2.12(c)(v),
2.12(e) and 2.12(f), first, to the prepayment of Revolving Credit Loans (without
any permanent reduction of Revolving Credit Commitments), second, to the
prepayment of Term Loans, and third, to the Borrower or such other Person as
shall be lawfully entitled thereto (provided, that in the case of subsections
(i) and (ii) above, prior to the Completion Date, no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Remaining Costs shall exceed the Available Funds or
the Required Minimum Contingency shall exceed the Unallocated Contingency
Balance; provided, further, that, in such event, amounts allocable to the
termination or reduction of Revolving Credit Commitments that are not so applied
due to the first proviso hereof shall nonetheless be applied to prepay Revolving
Credit Loans (without any permanent reduction of Revolving Credit Commitments)).
Any reduction of the Revolving Credit Commitments in accordance with the
foregoing shall be accompanied by prepayment of the Revolving Credit Loans
and/or Swing Line Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Credit Commitments
as so reduced, provided that if the aggregate principal amount of Revolving
Credit Loans and Swing Line Loans then outstanding is less than the amount of
the Total Revolving Credit Commitments as so reduced (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in immediately available funds in a cash collateral account established with the
Administrative Agent for the benefit of the Secured Parties on terms and
conditions satisfactory to the Administrative Agent (and the Borrower hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing first priority security interest (subject to no other
Liens other than Liens permitted pursuant to Section 7.3(k) in all amounts at
any time on deposit in such cash collateral account to secure all L/C
Obligations from time to time outstanding and all other Obligations). If at any
time the Administrative Agent determines that any funds held in such cash
collateral account are subject to any right or claim of any Person other than
the Administrative Agent, the Secured Parties and as otherwise permitted
pursuant to Section 7.3(k) or that the total amount of such funds is less than
the amount of such excess, the Borrower shall, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in such cash collateral account, an amount equal to the
excess of (a) the amount of such excess over (b) the total amount of funds, if
any, then held in such cash collateral account that the Administrative Agent
determines to be free and clear of any such right and claim. The application of
any prepayment pursuant to Section 2.11 and this Section 2.12 shall be made,
first, to Base Rate Loans and, second, to

52

--------------------------------------------------------------------------------


Eurodollar Loans. Each prepayment of the Loans under Section 2.11 and this
Section 2.12 (except in the case of Revolving Credit Loans (unless the Revolving
Credit Loans are being repaid in full and the Revolving Credit Commitments
terminated) that are Base Rate Loans and Swing Line Loans) shall be accompanied
by accrued interest to the date of such prepayment to the applicable Lender on
the amount prepaid.

        2.13    Conversion and Continuation Options.    (a) The Borrower may
elect from time to time to convert Eurodollar Loans to Base Rate Loans by giving
the Administrative Agent at least two Business Days' prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on the last day of an Interest Period with respect thereto. Other than with
respect to Swing Line Loans which shall at all times be Base Rate Loans, the
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days' prior
irrevocable notice of such election (which notice shall specify the length of
the initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan (i) when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

        (b)  Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term "Interest Period" set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

        2.14    Minimum Amounts and Maximum Number of Eurodollar
Tranches.    Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

        2.15    Interest Rates and Payment Dates.    (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

        (b)  Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.

53

--------------------------------------------------------------------------------


        (c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) or an Event of Default has otherwise
occurred and is continuing, all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum that is equal
to (x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.0% or (y) in
the case of Reimbursement Obligations, the rate applicable to Base Rate Loans
under the Revolving Credit Facility plus 2.0%, and (ii) if all or a portion of
any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder (in accordance with Section 2.9 or
otherwise) shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Base Rate Loans under the
relevant Facility plus 2.0% (or, in the case of any such other amounts that do
not relate to a particular Facility, the rate then applicable to Base Rate Loans
under the Revolving Credit Facility plus 2.0%), in each case, with respect to
subsections (i) and (ii) above, from the date of such non-payment until such
amount is paid in full (after as well as before judgment) or so long as such
Event of Default is continuing.

        (d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

        2.16    Computation of Interest and Fees.    (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365-day year
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

        (b)  Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations, if any, used by the Administrative
Agent in determining any interest rate pursuant to Section 2.15(a).

        2.17    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)  the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

        (b)  the Administrative Agent shall have received notice from the
Applicable Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been

54

--------------------------------------------------------------------------------


withdrawn by the Administrative Agent, no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

        2.18    Pro Rata Treatment and Payments.    (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Term Loan Percentages or Revolving
Credit Percentages, as the case may be, of the relevant Lenders. Subject to
Section 2.18(c), each payment (other than prepayments) in respect of principal
or interest in respect of the Loans, and each payment in respect of fees or
expenses payable hereunder shall be applied to the amounts of such obligations
owing to the Lenders pro rata according to the respective amounts then due and
owing to the Lenders. The application of any mandatory prepayment pursuant to
this Section 2.18 shall be made, first, to Base Rate Loans and, second, to
Eurodollar Loans.

        (b)  Each payment (including each prepayment) of Term Loans shall be
allocated among the Term Loan Lenders holding such Term Loans pro rata based on
the principal amount of such Term Loans held by such Term Loan Lenders, and
shall be applied to the installments of such Term Loans (provided that the final
payment of Term Loans on the Term Loan Termination Date shall be treated as an
"installment" for purposes of this subsection (b)) (i) pro rata based on the
remaining outstanding principal amount of such installments in the case of
mandatory prepayments required pursuant to Section 2.12(e) and (ii) in the
inverse order of the scheduled maturities of such installments in the case of
all other mandatory prepayments. Amounts prepaid on account of the Term Loans
may not be reborrowed.

        (c)  Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Revolving Credit Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in connection with any Letter of Credit shall be
made to the Issuing Lender.

        (d)  All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Payment Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

        (e)  Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the

55

--------------------------------------------------------------------------------


Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender's share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the Borrower.

        (f)    Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment being made hereunder
that the Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

        2.19    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

        (i)    shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes covered by Section 2.20 and changes in
the rate of tax on the overall net income of such Lender);

        (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

        (iii)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrower in writing (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled,
and setting forth in such notice, in reasonable detail, the basis and
calculation of such amounts.

        (b)  If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such

56

--------------------------------------------------------------------------------


adoption, change or compliance (taking into consideration such Lender's or such
corporation's policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which request shall set forth, in reasonable detail, the basis
and calculation of the additional amounts sought), the Borrower shall pay to
such Lender such additional amount or amounts as set forth in the aforesaid
notice; provided, that the Borrower shall not be required to compensate a Lender
pursuant to this subsection (b) for any amounts incurred more than six months
prior to the date on which such Lender notified the Borrower of such Lender's
intention to claim compensation therefor; provided, further, that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

        (c)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) and setting forth, in reasonable detail, the basis and
calculation of such amounts shall be conclusive in the absence of manifest
error. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

        2.20    Taxes.    (a) All payments made by the Borrower or any Guarantor
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on any Arranger, any Agent,
any Manager or any Lender as a result of a present or former connection between
such Arranger, such Agent, such Manager or such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from such Arranger's, such Agent's, such Manager's or such Lender's
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings ("Non-Excluded Taxes") are required to be withheld from any amounts
payable to any Arranger, any Agent, any Manager or any Lender hereunder, the
amounts so payable to such Arranger, such Agent, such Manager or such Lender
shall be increased to the extent necessary to yield to such Arranger, such
Agent, such Manager or such Lender (after payment of all Non-Excluded Taxes)
interest or any such other amounts that would have been received hereunder or
under any other Loan Document had such withholding not been required; provided,
however, that the Borrower or a Guarantor shall not be required to increase any
such amounts payable to any Arranger, any Agent, any Manager or any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Arranger's,
such Agent's, such Manager's or such Lender's failure to comply with the
requirements of subsection (f) or (g) of this Section 2.20, or (ii) that are
United States withholding taxes imposed on amounts payable to such Arranger,
such Agent, such Manager or such Lender at the time such Arranger, such Agent,
such Manager or such Lender becomes a party to this Agreement, except to the
extent that such Arranger's, such Agent's, such Manager's or such Lender's
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower or a Guarantor with respect to such Non-Excluded Taxes
pursuant to this Section 2.20(a). The Borrower or the applicable Guarantor shall
make any such required withholding and pay the full amount withheld to the
relevant tax authority or other Governmental Authority in accordance with
applicable Requirements of Law.

        (b)  If any Arranger, Agent, Manager or Lender, as applicable, receives
a refund of a tax for which a payment has been made by the Borrower or any
Guarantor pursuant to this Section 2.20, which refund in the good faith judgment
of such Arranger, Agent, Manager or Lender, as the case may be, is attributable
to such payment made by the Borrower or such Guarantor, then such Arranger,

57

--------------------------------------------------------------------------------


Agent, Manager or Lender, as the case may be, shall reimburse the Borrower or
such Guarantor for such amount as such Arranger, Agent, Manager or Lender, as
the case may be, determines in good faith to be the proportion of the refund as
will leave it, after such reimbursement, in the same position it would have been
in if the payment of such tax and any payment by the Borrower or such Guarantor
under this Section 2.20 had not been made. Subject to the first sentence of this
Section 2.20(b), upon the reasonable request of the Borrower or a Guarantor (and
at the expense of such Persons), the Lender or the Administrative Agent, as
applicable, shall at its sole discretion, exercised in good faith, use
reasonable efforts to cooperate with the Borrower or a Guarantor with a view to
obtaining a refund of any Non-Excluded Taxes with respect to which the Borrower
or a Guarantor has paid any amounts pursuant to Section 2.20 and which the
Borrower or a Guarantor, on advice of counsel, reasonably believes were not
correctly or legally asserted by the relevant Governmental Authority.

        (c)  Subject to subsection (f) below, the Borrower shall indemnify each
Arranger, each Agent, each Manager and any Lender for the full amount of
Non-Excluded Taxes to the extent payable but not paid by the Borrower or any
Guarantor pursuant to Section 2.20(a) and paid by such Arranger, Agent, Manager
or Lender or any of their respective Affiliates (including, without limitation,
any Non-Excluded Taxes imposed by any Governmental Authority on amounts payable
under Section 2.20(a) or this Section 2.20(c) and any penalties, additions to
tax interest and related expenses attributable to such Non-Excluded Taxes).
Payment under this indemnification shall be made within ten (10) Business Days
from the date any Arranger, any Agent, any Manager or any Lender or any of their
respective Affiliates makes written demand therefor, which demand shall set
forth in reasonable detail the basis and calculation of the amounts demanded.
Any Lender (or Transferee) claiming any indemnity payment or additional amounts
payable pursuant to Section 2.20(a) shall use reasonable efforts (consistent
with legal and regulatory restrictions) to file any certificate or document
reasonably requested in writing by the Borrower or a Guarantor if the making of
such a filing would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue.

        (d)  Whenever any Non-Excluded Taxes are payable by the Borrower or a
Guarantor, as promptly as possible thereafter the Borrower or such Guarantor
shall send to the Administrative Agent for the account of the relevant Arranger,
Agent, Manager or Lender, as the case may be, a certified copy of an original
official receipt received by the Borrower or such Guarantor showing payment
thereof.

        (e)  The agreements in this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

        (f)    Each Lender (or Transferee) that is not a U.S. Person (as defined
in Section 7701(a)(30) of the Code) (a "Non-U.S. Lender") shall deliver to the
Borrower and the Administrative Agent (and, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest," a Form W-8BEN and a statement substantially
in the form of Exhibit I hereto to the effect that such Non-U.S. Lender is
eligible for a complete exemption from withholding of U.S. taxes under
Section 871(h) or 881(c) of the Code, or any subsequent versions of any of the
foregoing or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower or any Guarantor under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation) and on or before the date of the first
payment to it following the date, if any, such Non-U.S. Lender changes its
applicable lending office pursuant to Section 2.23 hereof. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by

58

--------------------------------------------------------------------------------


such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). If a
Non-U.S. Lender is unable to deliver any form pursuant to this Section 2.20(f),
such Non-U.S. Lender shall be entitled to neither relief from withholding nor
indemnity hereunder with respect to Non-Excluded Taxes for the period that would
have been covered by such form, unless (i) such Non-U.S. Lender's inability to
deliver such form resulted from a change in law after the date on which such
Lender became a Lender hereunder or as a result of a change in the circumstances
of the Borrower or any Guarantor or the use of proceeds of such Non-U.S.
Lender's loans or (ii) such Non-U.S. Lender's assignor (if any) was entitled, at
the time of assignment, to the indemnity afforded hereunder. Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

        (g)  Each Arranger, Agent, Manager and Lender that is entitled to an
exemption from non-U.S. withholding taxes under the law of the jurisdiction in
which the Borrower or a Guarantor is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower and the relevant Guarantor(s),
as applicable (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Requirements of Law or reasonably requested by the
Borrower or such Guarantor(s), such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding; provided, that such Arranger, Agent,
Manager or Lender is legally entitled to complete, execute and deliver such
documentation and in such Person's judgment such completion, execution or
submission would not materially prejudice the legal position of such Person.

        (h)  The Borrower and each Guarantor shall pay all Non-Excluded Taxes to
the relevant Governmental Authority in accordance with applicable Requirements
of Law.

        2.21    Indemnity.    The Borrower agrees to indemnify each Lender and
to hold each Lender harmless from any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (whether as a result of a Stop Funding Notice or
otherwise), (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and Letters of Credit and all other amounts payable
hereunder.

        2.22    Illegality.    Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, then (a) the commitment of
such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such

59

--------------------------------------------------------------------------------


and convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

        2.23    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20 or
2.22 with respect to such Lender, it will, if requested by the Borrower or a
Guarantor, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations or rights of any Borrower or
Lender pursuant to Section 2.19, 2.20 or 2.22.

        2.24    Insurance Proceeds and Eminent Domain Proceeds.    (a) This
Section 2.24 shall apply to all Insurance Proceeds and all Eminent Domain
Proceeds received by any Loan Party after the Final Completion Date. Any such
Insurance Proceeds or Eminent Domain Proceeds (other than those described in
subsection (b) below and those that the Administrative Agent is required to
deliver to the FF&E Agent pursuant to the FF&E Intercreditor Agreement) shall be
applied to the prepayment of the Obligations of the Borrower in accordance with
Sections 2.12 and 2.18, unless, subject to Section 2.24(h) in the case of
Eminent Domain Proceeds with respect to the Phase II Land, each of the following
conditions are satisfied or waived by the Majority Initial Arrangers (and the
Required Lenders, as applicable) as required pursuant to Section 2.24(c) or
2.24(d), within 30 Business Days (or, in the case of Insurance Proceeds or
Eminent Domain Proceeds described in Section 2.24(d), 60 Business Days) after
any Loan Party's receipt of such Insurance Proceeds or Eminent Domain Proceeds,
in which event such amounts shall be applied to the repair or restoration of the
Project in accordance with the terms of such Sections:

          (i)  such damage or destruction or Event of Eminent Domain does not
constitute the destruction of all or substantially all of the man-made portion
of the Project;

        (ii)  neither a Default nor an Event of Default has occurred and is
continuing (other than a Default or an Event of Default resulting solely from
such damage or destruction or Event of Eminent Domain) and after giving effect
to any proposed repair and restoration, no Default or Event of Default will
result from such damage or destruction or proposed repair and restoration or
Event of Eminent Domain;

        (iii)  the Borrower and the Construction Consultant certify, and the
Majority Initial Arrangers (with, if applicable, the consent of the Required
Lenders) determine in their reasonable judgment, that repair or restoration of
the Project to a condition substantially similar to the condition of the Project
immediately prior to the event or events to which the relevant Insurance
Proceeds or Eminent Domain Proceeds, as the case may be relate, is technically
and economically feasible within a twelve-month period and that a sufficient
amount of funds is or will be available to the relevant Loan Party to make such
repairs and restorations (subject at all times to Section 7.7);

        (iv)  the Borrower delivers to the Administrative Agent a plan
describing in reasonable detail the nature of the repairs or restoration to be
effected and the anticipated costs and schedule associated therewith (the
"Repair Plan"), in form and substance reasonably satisfactory to the Majority
Initial Arrangers (and, if applicable, the Required Lenders);

60

--------------------------------------------------------------------------------






        (v)  the Borrower certifies, and the Majority Initial Arrangers (with,
if applicable, the consent of the Required Lenders) determine in their
reasonable judgment, that a sufficient amount of funds is or will be available
to the Borrower to make all payments on Indebtedness which will become due
during and following the repair period and, in any event, to maintain compliance
with the covenants set forth in Section 7.1 during such repair period;

        (vi)  no Permit is necessary to proceed with the repair and restoration
of the Project and no material amendment to the Project Documents, or, except
with the consent of the Required Lenders, this Agreement or any of the Loan
Document, and no other instrument is necessary for the purpose of effecting the
repairs or restoration of the Project or subjecting the repairs or restoration
to the Liens of the applicable Security Documents and maintaining the priority
of such Liens or, if any of the above is necessary, the Borrower and/or the
appropriate Loan Party will be able to obtain the same as and when required;

      (vii)  the Majority Initial Arrangers shall receive such additional title
insurance, title insurance endorsements, mechanic's lien waivers, certificates,
opinions or other matters as they may reasonably request (or, if applicable, as
the Required Lenders may request) as necessary or appropriate in connection with
such repairs or restoration of the Project or to preserve or protect the
Lenders' interests hereunder and in the applicable Collateral; and

      (viii)  the proposed repair or restoration is permitted by each of the
other Financing Agreements.

        (b)  If there shall occur any damage, destruction or Event of Eminent
Domain of or with respect to the Project with respect to which Insurance
Proceeds and/or Eminent Domain Proceeds received by the relevant Loan Party(ies)
for any single loss or series of related losses not in excess of $15,000,000 are
payable, such Insurance Proceeds and/or Eminent Domain Proceeds shall be held by
the Administrative Agent in a Funding Account and released by the Administrative
Agent to the relevant Loan Party(ies) in amounts from time to time necessary to
make payments for work undertaken towards repair, restoration or reconstruction
necessitated by such event(s), upon presentation of documentation reasonably
satisfactory to the Administrative Agent supporting such requested payments.

        (c)  Provided that the conditions set forth in subsection (a) above have
been waived by the Majority Initial Arrangers, or have been acknowledged by such
Persons as having been satisfied, which acknowledgement shall not be
unreasonably withheld, delayed or conditioned, if there shall occur any damage,
destruction or Event of Eminent Domain of or with respect to the Project with
respect to which Insurance Proceeds and/or Eminent Domain Proceeds received by
the relevant Loan Party(ies) for any single loss or series of related losses in
excess of $15,000,000, but not in excess of $30,000,000, are payable, such
Insurance Proceeds and/or Eminent Domain Proceeds received by relevant Loan
Party(ies) shall be held by the Administrative Agent in a Funding Account and
released by the Administrative Agent to relevant Loan Party(ies) in accordance
with subsection (e) below.

        (d)  Provided that the conditions set forth in subsection (a) above have
been waived by the Majority Initial Arrangers and the Required Lenders, or have
been acknowledged by such Persons as having been satisfied, which
acknowledgement shall not be unreasonably withheld, delayed or conditioned, if
there shall occur any damage, destruction or Event of Eminent Domain of or with
respect to the Project with respect to which Insurance Proceeds and/or Eminent
Domain Proceeds received by the relevant Loan Party(ies) for any single loss or
series of related losses in excess of $30,000,000 are payable, such Insurance
Proceeds and/or Eminent Domain Proceeds shall be held by the Administrative
Agent in a Funding Account and released by the Administrative Agent to the
relevant Loan Party(ies) in accordance with subsection (e) below.

        (e)  Except as provided in Section 2.24(b), amounts which are to be
applied to repair or restoration of the Project pursuant to this Section 2.24
shall be disbursed by the Administrative Agent

61

--------------------------------------------------------------------------------


from the applicable Funding Account in accordance with the procedures set forth
in this Section 2.24(e). From time to time the Administrative Agent's
authorization of release of Insurance Proceeds and/or Eminent Domain Proceeds
for application toward such repairs or restoration shall be conditioned upon the
relevant Loan Party's delivery to the Administrative Agent of (i) a certificate
from the Borrower (I) describing in reasonable detail the nature of the repairs
or restoration to be effected with such release and certifying that such repairs
or restoration are materially consistent with, and shall be undertaken in
accordance with, the Repair Plan, (II) stating the cost of such repairs or
restoration, which shall be no less than the amount of Insurance Proceeds and/or
Eminent Domain Proceeds requested in such release, and that such requested
release amount will be applied to the cost thereof, (III) stating that the
aggregate amount requested in respect of such repairs or restoration (when added
to any other Insurance Proceeds and/or Eminent Domain Proceeds received by the
relevant Loan Party(ies) or funds otherwise made available to the Project in
respect of such damage or destruction or Event of Eminent Domain) does not
exceed the cost of such repairs or restoration and that a sufficient amount of
funds is or will be available to the relevant Loan Party(ies) to complete such
repair or restoration, and (IV) stating that neither a Default nor an Event of
Default has occurred and is continuing other than a Default or an Event of
Default resulting solely from such damage, destruction or Event of Eminent
Domain (provided, that in any event no Default or Event of Default under
Sections 7.1 or 8(a) shall have occurred and be continuing), (ii) such
documents, certificates and information of the type described in
Section 2.24(a)(vii) as the Majority Initial Arrangers may reasonably request
and (iii) in the event such repairs or restorations relate to damage,
destruction or Event of Eminent Domain of the type described in Section 2.24(d),
all other documents, certificates and information with respect to such Insurance
Proceeds, Eminent Domain Proceeds, repair and/or restoration as the Majority
Initial Arrangers may reasonably request as necessary or appropriate in
connection with such repairs or restoration of the Project or to preserve or
protect the Lenders' interests hereunder and in the applicable Collateral.

        (f)    If, after Insurance Proceeds and/or Eminent Domain Proceeds have
been applied to the repair or restoration of the Project as provided in this
Section 2.24, any excess Insurance Proceeds and/or Eminent Domain Proceeds shall
be applied to the prepayment of the Obligations of the Borrower in accordance
with Section 2.12.

        (g)  If an Event of Default shall have occurred and be continuing (other
than a Default or an Event of Default resulting solely from the damage or
destruction or Event of Eminent Domain giving rise to the receipt of such
Insurance Proceeds or Eminent Domain Proceeds (but in any event including any
Default or Event of Default under Sections 7.1 or 8(a))), then any provisions of
this Section 2.24 to the contrary notwithstanding, any Insurance Proceeds or
Eminent Domain Proceeds may be applied by the Administrative Agent (i) to curing
such Event of Default, and any Insurance Proceeds or Eminent Domain Proceeds
remaining thereafter shall be applied as provided in this Section 2.24 or
(ii) if such Event of Default cannot be cured, toward payment of all other
Obligations of the Borrower, in connection with exercise of the Lenders'
remedies pursuant to Section 8.

        (h)  Notwithstanding anything to the contrary contained in this
Section 2.24, all Eminent Domain Proceeds received by any Loan Party with
respect to the Phase II Land (including, without limitation, the Phase II Land
Building) shall be applied to the prepayment of Obligations of the Borrower in
accordance with Sections 2.12 and 2.18.

SECTION 3.    LETTERS OF CREDIT

        3.1    L/C Commitment.    (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Revolving
Credit Lenders set forth in Section 3.4(a), agrees to issue standby and, if
agreed to by the applicable Issuing Lender, commercial letters of credit
("Letters of Credit") for the account of the Borrower on any Business Day during
the Letter of Credit Commitment Period (provided, that until the Total Term Loan
Extensions of Credit equals the Total

62

--------------------------------------------------------------------------------

Term Loan Commitments, Letters of Credit shall not be available to the Borrower
hereunder) in such form as may be approved from time to time by the Issuing
Lender; provided, that the Issuing Lender shall have no obligation to issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero, (iii) if such
issuance is prior to the Debt Service Availability Date, the Total Revolving
Extensions of Credit would exceed an amount equal to the difference between
(x) the Total Revolving Credit Commitments at such time and (y) $31,509,475 (or,
during such times as the conditions set forth in Section 3.3.22 of the
Disbursement Agreement have not been satisfied or waived, $36,509,475), (iv) if
such issuance is during the Additional Completion Period, the Total Revolving
Extensions of Credit would exceed an amount equal to the difference between
(x) the Total Revolving Credit Commitments at such time and (y) $3,000,000 (or,
during such times as the conditions set forth in Section 3.3.22 of the
Disbursement Agreement have not been satisfied or waived, $8,000,000) or (v) if
such issuance is during such times as the conditions set forth in Section 3.3.22
of the Disbursement Agreement have not been satisfied or waived, the Total
Revolving Extensions of Credit would exceed an amount equal to the difference
between (x) the Total Revolving Credit Commitments at such time and
(y) $5,000,000. Each Letter of Credit shall (i) be denominated in Dollars and
(ii) expire no later than the earlier of (x) the date which is one year after
the date of issuance and (y) the date which is five Business Days prior to the
Scheduled Revolving Credit Termination Date, provided that any Letter of Credit
may provide for the extension of the expiry date thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in
subsection (y) above).

        (b)  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

        3.2    Procedure for Issuance of Letters of Credit.    (a) Prior to the
Completion Date, and, to the extent the Letter of Credit is being utilized in
furtherance of the payment or support for Project Costs, after the Completion
Date but prior to the Final Completion Date, the Borrower may request that the
Issuing Lender issue a Letter of Credit by delivering to the Issuing Lender and
the Disbursement Agent, in each case in accordance with and pursuant to the
terms of Section 2.4 of the Disbursement Agreement such Notice of Advance
Requests in the form, at the times and as required under the Disbursement
Agreement. Notwithstanding any provisions of the Disbursement Agreement to the
contrary, such Notice of Advance Requests and the related Advance Confirmation
Notices from the Disbursement Agent in accordance with the provisions of
Section 2.4 of the Disbursement Agreement must be received by the Issuing Lender
at least 3 Business Days (or such shorter period agreed to by the Issuing
Lender) prior to the proposed date of issuance (in addition to such other
documents, certificates, documents and papers as the Issuing Lender may request)
and must contain all the information relevant to the proposed Letter of Credit
issuance as set forth in a Letter of Credit Request.

        (b)  On or after the Completion Date, the Borrower may request that the
Issuing Lender issue a Letter of Credit by delivering to the Issuing Lender and
the Administrative Agent, at least 3 Business Days (or such shorter period
agreed to by the Issuing Lender) prior to the proposed date of issuance (such
proposed date to be a Business Day), a Letter of Credit Request accompanied by
such other documents, certificates, documents and papers as the Issuing Lender
may request. Letter of Credit Requests may be delivered by facsimile
transmission.

Promptly after the issuance or amendment of a Letter of Credit (in any event
upon satisfaction or waiver of the conditions precedent set forth in Section 5.2
or 5.3, as the case may be), the Issuing Lender shall notify the Borrower and
the Administrative Agent, in writing, of such issuance or amendment and such
notice shall be accompanied by a copy of such issuance or amendment. Upon
receipt of such notice, the Administrative Agent shall promptly notify the
Revolving Credit Lenders, in

63

--------------------------------------------------------------------------------


writing of such issuance or amendment and if so requested by any such Lender the
Administrative Agent shall furnish such Lender with a copy of such issuance or
amendment. Notwithstanding the foregoing, the Issuing Lender shall not be
obligated to make any Letters of Credit available to the Borrower at a time when
a Lender Default exists unless the Issuing Lender has entered into arrangements
satisfactory to it to eliminate the Issuing Lender's risk with respect to the
Defaulting Lender's or Lenders' participation in such Letters of Credit.

        3.3    Fees and Other Charges.    (a) The Borrower shall pay a fee on
the aggregate drawable amount of each outstanding Letter of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility, shared ratably among the
Revolving Credit Lenders and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date of such Letter of Credit; provided,
however, that any such fee accrued with respect to any Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such fee shall otherwise have
been due and payable by such Borrower prior to such time; and provided further
that no such fee shall accrue for the benefit of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. In addition, the Borrower shall pay to
the Issuing Lender for its own account a fronting fee equal to 1/4 of 1% per
annum on the aggregate drawable amount of each outstanding Letter of Credit (but
in any event not less than $500.00 per annum per Letter of Credit), payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date of
such Letter of Credit.

        (b)  In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

        3.4    L/C Participations.    (a) The Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant's own account and risk an undivided interest equal to such L/C
Participant's Revolving Credit Percentage in the Issuing Lender's obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender, regardless of
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Section 5, upon demand, at
the Issuing Lender's address for notices specified herein an amount equal to
such L/C Participant's Revolving Credit Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Participant
acknowledges and agrees that its obligation to acquire participations and make
payments pursuant to this paragraph in respect of Letters of Credit is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default or Event of Default, the reduction or
termination of the Commitments, any adverse change in the condition (financial
or otherwise) of the Borrower or any other Person or any breach of this
Agreement or any other Loan Document by the Borrower or any other Person
(including, without limitation, any other Revolving Credit Lender), and each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

        (b)  If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such

64

--------------------------------------------------------------------------------


payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to Base Rate Loans under the Revolving Credit
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

        (c)  Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

        3.5    Reimbursement Obligation of the Borrower.    The Borrower agrees
to reimburse the Issuing Lender on each date on which the Issuing Lender
notifies the Borrower and the Administrative Agent of the date and amount of a
draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such payment
(the amounts described in the foregoing subsections (a) and (b) in respect of
any drawing, collectively, the "Payment Amount"). Each such payment shall be
made to the Administrative Agent at the Payment Office, for the account of the
Issuing Lender, in Dollars and in immediately available funds. The
Administrative Agent shall distribute such payments to the Issuing Lender
promptly upon receipt at its address for notices specified herein in like funds
as received. Interest shall be payable on each Payment Amount from the date of
the applicable drawing until payment in full at the rate set forth in (i) until
the second Business Day following the date of the applicable drawing,
Section 2.15(b) and (ii) thereafter, Section 2.15(c). Each drawing under any
Letter of Credit shall (unless an event of the type described in subsection
(i) or (ii) of Section 8(f) shall have occurred and be continuing with respect
to the Borrower, in which case the procedures specified in Section 3.4 for
funding by L/C Participants shall apply) constitute a request by the Borrower to
the Administrative Agent for a borrowing pursuant to Section 2.5 of Base Rate
Loans (or, at the option of the Administrative Agent and the Swing Line Lender
in their sole discretion, a borrowing pursuant to Section 2.7 of Swing Line
Loans) in the amount of such drawing. The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
(or, if applicable, Swing Line Loans) could be made, pursuant to Section 2.5
(or, if applicable, Section 2.7), if the Administrative Agent had received a
notice of such borrowing at the time of such drawing under such Letter of
Credit.

        3.6    Obligations Absolute.    The Borrower's obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower's
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of

65

--------------------------------------------------------------------------------


any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in accordance
with the standards or care specified in the UCC of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.

        3.7    Letter of Credit Payments.    If any draft or other form of
demand shall be presented for payment under any Letter of Credit, the Issuing
Lender shall promptly notify the Borrower of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

        To induce the Arrangers, the Agents, the Managers and the Lenders to
enter into this Agreement and to make the Loans and issue or participate in the
Letters of Credit, the Borrower hereby represents and warrants to each Arranger,
each Agent, each Manager and each Lender that, on the Closing Date (except with
respect to Sections 4.25(h), 4.26, 4.27 and 4.28), on each Borrowing Date for
Revolving Loans on or after the Completion Date and on the date of issuance or
amendment of each Letter of Credit on or after the Completion Date, the
following statements are true, correct and complete, it being understood that
such representations and warranties are being made solely as of the Closing Date
and as a condition to the making of Revolving Loans on or after the Completion
Date, the making of Swing Line Loans and the issuance or amendment of Letters of
Credit on or after the Completion Date and shall not be made or be a condition
to the funding of any Loans or the issuance or amendment of any Letters of
Credit prior to the Completion Date:

        4.1    Financial Condition.    

        The restated audited consolidated and consolidating balance sheets of
Valvino and its consolidated Subsidiaries as at December 31, 2000 and
December 31, 2001, and the related consolidated and consolidating statements of
income and of cash flows for the Fiscal Years ended on such dates, reported on
by and accompanied by an unqualified report from Deloitte & Touche LLP, present
fairly in all material respects the consolidated and consolidating financial
condition of Valvino and its consolidated Subsidiaries as at such date, and the
consolidated and consolidating results of its operations and its consolidated
and consolidating cash flows for the respective Fiscal Years then ended. The
unaudited consolidated and consolidating balance sheets of Valvino and its
consolidated Subsidiaries as at June 30, 2002, and the related unaudited
consolidated and consolidating statements of income and cash flows for the
6-month period ended on such date, present fairly in all material respects the
consolidated and consolidating financial condition of Valvino and its
consolidated Subsidiaries as at such date, and the consolidated and
consolidating results of its operations and its consolidated and consolidating
cash flows for the 6-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Valvino and its Subsidiaries do not have
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without

66

--------------------------------------------------------------------------------


limitation, any interest rate or foreign currency swap or exchange transaction
or other obligation in respect of derivatives, that are not reflected in the
most recent financial statements referred to in this paragraph. During the
period from January 1, 2002 to and including the Closing Date there has been no
Disposition by Valvino or any of its Subsidiaries of any material part of its
business or Property.

        4.2    No Change.    Since December 31, 2001, there have been no
developments or events that, individually or collectively, have had or could
reasonably be expected to have a Material Adverse Effect.

        4.3    Corporate/LLC Existence; Compliance with Law.    Each of the Loan
Parties and the Completion Guarantor (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
the corporate or limited liability company power and authority, and the legal
right, to own and operate its Property, to lease the Property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, except to the extent the failure to be so qualified or in good
standing could not reasonably be expected to have a Material Adverse Effect and
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

        4.4    Corporate Power; Authorization; Enforceable Obligations.    Each
Loan Party and the Completion Guarantor has the corporate or limited liability
company power, as the case may be, and authority, and the legal right, to make,
deliver and perform the Loan Documents and the other Operative Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of the Borrower, to borrow hereunder. Each Loan Party and the
Completion Guarantor has taken all necessary corporate or limited liability
company action, as the case may be, to authorize the execution, delivery and
performance of the Loan Documents and the other Operative Documents to which it
is a party and, in the case of the Borrower and Capital Corp., to authorize the
borrowings and issuances of Indebtedness on the terms and conditions of this
Agreement and the other Operative Documents. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any Person (other than a Loan Party) is required in connection with
the borrowings hereunder or with the execution, delivery, performance, validity
or enforceability of this Agreement, any of the Loan Documents or any of the
other Operative Documents, except (i) consents, authorizations, filings and
notices described in Schedule 4.4, which consents, authorizations, filings and
notices have, unless otherwise indicated on Schedule 4.4, been obtained or made
and are in full force and effect and (ii) the filings and actions referred to in
Section 4.19. Each Loan Document and other Operative Document has been duly
executed and delivered on behalf of the Completion Guarantor and each Loan Party
party thereto. This Agreement constitutes, and each other Loan Document, Project
Document and Operative Document upon execution will constitute, a legal, valid
and binding obligation of the Completion Guarantor and each Loan Party party
thereto, enforceable against the Completion Guarantor and each such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

        4.5    No Legal Bar.    The execution, delivery and performance of this
Agreement, the other Loan Documents and the other Operative Documents, the
issuance of Letters of Credit, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of the Completion Guarantor or any Loan Party and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents
and the Other Security Documents). No Requirement of Law or

67

--------------------------------------------------------------------------------


Contractual Obligation applicable to the Completion Guarantor or any Loan Party
could, individually or collectively, reasonably be expected to have a Material
Adverse Effect.

        4.6    No Material Litigation.    No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Completion
Guarantor or any Loan Party or against any of their respective properties or
revenues (a) with respect to any of the Financing Agreements or any of the
transactions contemplated hereby or thereby, or (b) that, individually or
collectively, could reasonably be expected to have a Material Adverse Effect.

        4.7    No Default.    Neither the Completion Guarantor nor any Loan
Party is in default under or with respect to any of its Contractual Obligations
in any respect that, individually or collectively, could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

        4.8    Ownership of Property; Liens.    Each of the Loan Parties is the
sole owner of, legally and beneficially, and has good, marketable and insurable
title to, or has a valid leasehold interest in, all its Real Estate, and good
title to, or a valid leasehold interest in, all its other Property, and none of
such Property is subject to any claims, liabilities, obligations, charges or
restrictions of any kind, nature or description (other than claims, liabilities,
obligations, charges or restrictions that individually or in the aggregate could
not reasonably be expected to materially interfere with the business or assets
of any Loan Party), or to any Lien except for Permitted Liens. None of the
Pledged Stock is subject to any Lien except for Permitted Liens.

        4.9    Intellectual Property.    (a) Each Loan Party owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted. No claim has been asserted or is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does the
Borrower know of any valid basis for any such claim, except (i) with respect to
the Intellectual Property related to or otherwise associated with the Loan
Parties' use of the "Le Reve" name, such claims that, if determined adversely to
a Loan Party, could not reasonably be expected to have a material adverse effect
on such Loan Party's ability to use the "Le Reve" name in its Permitted Business
as currently used or contemplated to be used and (ii) with respect to all other
Intellectual Property, as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect. The use by each Loan Party of the
Intellectual Property related to or otherwise associated with such Loan Party's
use of the "Le Reve" name does not infringe on the rights of any Person, which
infringement could reasonably be expected to have a material adverse effect on
such Loan Party's ability to use the "Le Reve" name in its Permitted Business as
currently used or contemplated to be used. The use by each Loan Party of
Intellectual Property other than Intellectual Property related to or otherwise
associated with such Loan Party's use of the "Le Reve" name, does not infringe
on the rights of any Person, which infringement, individually or collectively,
could reasonably be expected to have a Material Adverse Effect.

        (b)  As of the Closing Date, Schedule 4.9(b) (i) identifies each of the
trademarks, service marks and trade name applications and registrations
currently registered by, made by or otherwise held, directly or indirectly, by
each of the Loan Parties (including, without limitation, any Intellectual
Property related to or otherwise associated with the Loan Parties' use of the
"Le Rêve" name) and identifies which such Person registered, made or otherwise
holds such Intellectual Property, and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

        (c)  As of the Closing Date, Schedule 4.9(c) (i) identifies each of the
material patents and patent applications currently owned by, made by or
otherwise held, directly or indirectly, by each of the Loan

68

--------------------------------------------------------------------------------


Parties and identifies which such Person owns, made or otherwise holds such
Intellectual Property, and (ii) specifies as to each, the jurisdiction in which
such Intellectual Property has been issued or registered (or, if applicable, in
which an application for such issuance or registration has been filed),
including the respective patent or application numbers and applicable dates of
issuance or application and expiration.

        (d)  As of the Closing Date, Schedule 4.9(d) (i) identifies each of the
material copyrights and copyright applications and registrations currently
registered by, made by or otherwise held, directly or indirectly, by each of the
Loan Parties and identifies which such Person registered, made or otherwise
holds such Intellectual Property, and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

        (e)  As of the Closing Date, Schedule 4.9(e) (i) identifies, each of the
material trade secrets currently owned by, claimed by, or otherwise held,
directly or indirectly, by each of the Loan Parties and identifies which such
Person owns, claims or otherwise holds such Intellectual Property, and
(ii) specifies as to each, the jurisdiction in which such Intellectual Property
exists.

        (f)    As of the Closing Date, Schedule 4.9(f) identifies all licenses,
sublicenses and other agreements relating to Intellectual Property to which any
of the Loan Parties is a party that are material to the conduct of such Loan
Party's Permitted Business and pursuant to which (i) any of the Loan Parties is
a licensor or sub-licensor or the equivalent or (ii) any other Person is
authorized to use any Intellectual Property as a licensee, sub-licensee or the
equivalent.

        4.10    Taxes.    (a) Each of the Completion Guarantor and the Loan
Parties has filed, or caused to be filed, all tax and informational returns that
are required to have been filed by it in any jurisdiction, and all such tax and
informational returns are correct and complete in all material respects. Each of
the Completion Guarantor and the Loan Parties has paid all taxes shown to be due
and payable on such returns and all other taxes and assessments payable by it,
to the extent the same have become due and payable (other than (x) those taxes
that it is contesting in good faith and by appropriate proceedings, and
(y) taxes that are not yet due, with respect to each of which it has established
reserves that are adequate for the payment thereof and as are required by GAAP).

        (b)  Neither the Completion Guarantor nor any of the Loan Parties has
incurred any material tax liability in connection with the Project or the other
transactions contemplated by the Operative Documents which has not been
disclosed in writing to the Administrative Agent (including as disclosed in the
financial statements delivered to the Lenders hereunder).

        (c)  There are no Liens for Taxes on any of the Properties of the
Completion Guarantor or any of the Loan Parties other than Liens permitted
pursuant to Section 7.3(a).

        4.11    Federal Regulations.    No part of the proceeds of the Loans or
Letters of Credit will be used for purchasing or carrying any "margin stock"
(within the meaning of Regulation U) or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T. No indebtedness being reduced or retired out of the proceeds of
the Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any "margin stock" (within the meaning of Regulation U).
Following application of the proceeds of the Loans and Letters of Credit,
"margin stock" (within the meaning of Regulation U) does not constitute more
than 25% of the value of the assets of the Borrower and its Subsidiaries. None
of the transactions contemplated by this Agreement (including, without
limitation, the direct and indirect use of proceeds of the Loans and Letters of
Credit) will violate or result in a violation of Regulation T, Regulation U or
Regulation X. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and

69

--------------------------------------------------------------------------------


each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

        4.12    Labor Matters.    There are no strikes, stoppages, slowdowns or
other labor disputes against any of the Loan Parties pending or, to the
knowledge of the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Loan Parties have not been in violation of
the Fair Labor Standards Act or any other applicable Requirement of Law dealing
with such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from any of the
Loan Parties on account of employee health and welfare insurance that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the relevant Loan Party.

        4.13    ERISA.    Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with all applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
actuarial present value of all benefit liabilities under each Single Employer
Plan (based on those assumptions that would be used to determine whether each
such Single Employer Plan could be terminated in a standard termination under
Section 4041(b) of ERISA) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits by a material
amount. Neither the Borrower, any other Loan Party nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower, any other Loan Party nor any Commonly
Controlled Entity would become subject to any material liability under ERISA if
any such Person were to withdraw completely from all Multiemployer Plans as of
the most recent valuation date for which each such Multiemployer Plan has
furnished data regarding potential withdrawal liability to the applicable Loan
Party. As of the Closing Date, no such Multiemployer Plan is in Reorganization
or Insolvent.

        4.14    Investment Company Act; Other Regulations.    Neither the
Completion Guarantor nor any Loan Party is an "investment company", or a company
"controlled" by an "investment company", within the meaning of the Investment
Company Act of 1940, as amended. Neither the Completion Guarantor nor any Loan
Party is subject to regulation under the Public Utility Holding Company Act of
1935, the Federal Power Act, or the Interstate Commerce Act or registration
under the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness other
than the Nevada Gaming Laws or which may otherwise render all or any portion of
the Obligations unenforceable. Incurrence of the Obligations by the Completion
Guarantor and the Loan Parties under the Loan Documents complies with all
applicable provisions of the Nevada Gaming Laws, subject to any informational
filings or reports required by Nevada Gaming Commission Regulation Section 8.130
and subject to the receipt of requisite approvals from the Nevada Gaming
Authorities relating to the pledges of Capital Stock of the Loan Parties that
are licensed or registered by the Nevada Gaming Authorities, which approvals
shall be sought diligently and in good faith by the Borrower prior to the
Opening Date, when the gaming license with respect to the Project is applied for
by the Borrower.

        4.15    Subsidiaries.    (a) The Persons listed on Schedule 4.15
constitute all the Subsidiaries of Valvino as of the Closing Date. Schedule 4.15
sets forth as of the Closing Date, the name and jurisdiction of formation of
each Subsidiary of Valvino and, as to each such Subsidiary, the percentage and
number of each class of Capital Stock owned by its requisite parent entity. Each
such Subsidiary is

70

--------------------------------------------------------------------------------


a Wholly Owned Subsidiary of Valvino and, if such Subsidiary's direct parent
entity is other than Valvino, its direct parent entity.

        (b)  There are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors' qualifying shares) of any nature relating
to any Capital Stock of any Subsidiary of Valvino. None of the Subsidiaries of
Valvino have issued, or authorized the issuance of, any Disqualified Stock.

        (c)  Neither Valvino nor any of its Subsidiaries are engaged in any
businesses other than the Permitted Businesses. As of the Closing Date, other
than, (i) in the case of Las Vegas Jet and World Travel, the Aircraft and
Collateral related to the operation and maintenance of the Aircraft, (ii) in the
case of Palo, the Palo Home Site Land, (iii) in the case of Wynn Design,
Property reasonably related to architectural, engineering, design and project
management activities and (iv) in the case of Desert Inn Improvement, the DIIC
Water Permits and the Water Utility Land, none of the Water Companies or the
Wynn Group Entities owns any material Property other than the Capital Stock of
its Subsidiaries (if any).

        4.16    Use of Proceeds; Letters of Credit.    (a) The proceeds of the
extensions of credit under this Agreement made prior to the Completion Date and
amounts released from the Project Liquidity Reserve Account prior to the
Completion Date shall be applied toward Project Costs in accordance with the
Disbursement Agreement;

        (b)  The proceeds of the Revolving Credit Loans made after the
Completion Date, the proceeds of the Swing Line Loans and the Letters of Credit
shall be used for general business purposes of the Borrower and, to the extent
otherwise permitted under the Loan Documents, the other Loan Parties; provided,
that such general business purposes are in furtherance of, or associated with,
the Permitted Business of such Persons; provided, further, that to the extent
proceeds of extensions of credit made after the Completion Date but prior to the
Final Completion Date are to be applied to Project Costs, such proceeds shall be
applied to Project Costs in accordance with the Disbursement Agreement.

        4.17    Environmental Matters.    (a) To the knowledge of the Borrower,
the Loan Parties: (i) are, and within the period of all applicable statutes of
limitation have been, in material compliance with all applicable Environmental
Laws; and (ii) reasonably believe that material compliance with all applicable
Environmental Laws that is or is expected to become applicable to any of them
will be timely attained and maintained.

        (b)  To the knowledge of the Borrower, Hazardous Substances are not
present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any of the Loan Parties, or at any other location
(including, without limitation, any location to which Hazardous Substances have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could, individually or collectively, reasonably be expected to (i) give rise to
liability of any of the Loan Parties under any applicable Environmental Law or
otherwise result in costs to any of the Loan Parties that could reasonably be
expected to have a Material Adverse Effect, or (ii) materially interfere with
any of the Loan Parties' continued operations, or (iii) materially impair the
fair saleable value of any real property owned or leased by any of the Loan
Parties.

        (c)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, there is no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under or relating to any Environmental Law (including,
without limitation, any Environmental Claims) to which any of the Loan Parties
is, or to the knowledge of the Borrower will be, named as a party that is
pending or, to the knowledge of the Borrower, threatened.

        (d)  No Loan Party has received any written request for information, or
been notified that it is a potentially responsible party, under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

71

--------------------------------------------------------------------------------


        (e)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law or Environmental Claim.

        (f)    Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Substances.

        (g)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) Hazardous Materials
Activities are not presently occurring, and have not previously occurred, at,
on, under, in, or about any Real Estate now or formerly owned, leased or
operated by any of the Loan Parties, and (ii) none of the Loan Parties have ever
engaged in any Hazardous Materials Activities at any location.

        4.18    Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Arrangers, the Agents, the Managers or the Lenders or any of them, by or
on behalf of the Completion Guarantor or any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above
(including, without limitation, the Projections) are based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There are no facts known to the Completion Guarantor or any
Loan Party that could, individually or collectively, reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents, in the Confidential Information Memorandum or in any
other documents, certificates and written statements furnished to the Arrangers,
the Agents, the Managers and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.

        4.19    Security Documents.    (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein and proceeds and products thereof.
In the case of the Pledged Stock, when any stock or membership certificates
representing such Pledged Stock are delivered to the Administrative Agent with a
corresponding endorsement, and in the case of the other Collateral described in
the Guarantee and Collateral Agreement (other than Intellectual Property
Collateral arising under foreign laws which have not been identified by the Loan
Parties as material to their Permitted Businesses and have not been set forth on
Schedule 6 of the Guarantee and Collateral Agreement), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.19(a)-1 and
such other filings and actions as are specified on Schedule 3 to the Guarantee
and Collateral Agreement are made and taken, the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds and products thereof, as security for the Obligations, in each case
subject only to Permitted Liens and prior and superior in right to any other
Lien (except

72

--------------------------------------------------------------------------------


Senior Permitted Liens). Schedule 4.19(a)-2 lists as of the Closing Date each
UCC Financing Statement that names any Loan Party as debtor and will remain on
file after the Closing Date.

        (b)  Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on, and security interest in, the Mortgaged
Properties described therein and proceeds and products thereof, and when the
Mortgages are filed in the offices specified on Schedule 4.19(b), each such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all of the Mortgaged Properties and the proceeds and products thereof, as
security for the Obligations, in each case subject only to Permitted Liens and
prior and superior in right to any other Lien (except Senior Permitted Liens).

        (c)  The Intellectual Property Security Agreements are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Intellectual
Property Collateral described therein and proceeds and products thereof. With
respect to domestic Intellectual Property Collateral, upon the filing of (i) the
Intellectual Property Security Agreements in the appropriate indexes of the
United States Patent and Trademark Office relative to patents and trademarks
(within three (3) months after the Closing Date), and the United States
Copyright Office relative to copyrights (within thirty (30) days after the
Closing Date), together with provision for payment of all requisite fees, and
(ii) financing statements in appropriate form for filing in the offices
specified on Schedule 4.19(c) (which financing statements have been duly
completed and executed and filed in accordance with applicable Requirements of
Law) the Intellectual Property Security Agreements shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Intellectual Property Collateral and the proceeds and
products thereof, as security for the Obligations, in each case subject only to
Permitted Liens and prior and superior in right to any other Lien (except Senior
Permitted Liens).

        (d)  The Control Agreements are effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Accounts described therein and proceeds and
products thereof. Upon the execution of the Control Agreements, the Control
Agreements shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Accounts and the
proceeds and products thereof, as security for the Obligations, in each case
subject only to Permitted Liens and prior and superior in right to any other
Lien (except Senior Permitted Liens).

        4.20    Solvency.    Each Loan Party and the Completion Guarantor is,
and after giving effect to (i) the incurrence of all Indebtedness, (ii) the use
of the proceeds of such Indebtedness (including, without limitation, the use of
proceeds of the extensions of credit made by the Lenders hereunder) and
(iii) obligations being incurred in connection with the Operative Documents,
will be and will continue to be Solvent.

        4.21    Senior Indebtedness.    The Obligations (including, without
limitation, the guarantee obligations of each Guarantor under the Loan
Documents) constitute senior secured debt of each of the Loan Parties and
"Permitted Debt" under and as defined in the Mortgage Notes Indenture. The
Mortgage Notes, when issued and paid for, will be the legally valid and binding
obligations of the Borrower and Capital Corp., enforceable against the Borrower
and Capital Corp. in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability. The issuance and sale of Mortgage Notes, either (a) have been
registered or qualified under applicable federal and state securities laws or
(b) are exempt therefrom.

        4.22    Regulation H.    No Mortgage encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

73

--------------------------------------------------------------------------------


        4.23    Insurance.    Each of the Loan Parties is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged
and in any event in accordance with Section 6.5; and none of the Loan Parties
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that could not reasonably be expected
to have a Material Adverse Effect (other than as a result of general market
conditions).

        4.24    Performance of Agreements; Material Contracts.    Neither the
Completion Guarantor nor any Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default, in each case, except where the consequences of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. Schedule 4.24 contains a true, correct and complete list of all the
Material Contracts in effect on the Closing Date. All Material Contracts (other
than Material Contracts described in clause (ii) of the definition thereof) are,
to the knowledge of the Borrower, in full force and effect and no material
defaults currently exist thereunder.

        4.25    Real Estate.    

        (a)  As of the Closing Date, Schedule 4.25(a) sets forth a true,
complete and correct list of all Real Estate, including a brief description
thereof, including, in the case of leases, the street address, landlord name,
tenant name, guarantor name, current rent amount, lease date and lease
expiration date. The Borrower has delivered to the Administrative Agent true,
complete and correct copies of all such leases.

        (b)  All Real Estate and the current use thereof complies with all
applicable Requirements of Law (including building and zoning ordinances and
codes) and with all Insurance Requirements, and none of the Loan Parties are
non-conforming users of such Real Estate, except where noncompliance or such
non-conforming use could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.

        (c)  No Taking has been commenced or, to the Borrower's knowledge, is
contemplated with respect to all or any portion of any Real Estate or for the
relocation of roadways providing access to such Real Estate except, in each
case, as could not, individually or collectively, reasonably be expected to have
a Material Adverse Effect.

        (d)  Except as set forth on Schedule 4.25(d), as of the Closing Date
there are no current, pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
Real Estate, nor are there any contemplated improvements to such Real Estate
that may result in such special or other assessments. There are no current,
pending or, to the knowledge of the Borrower, proposed special or other
assessments for public improvements or otherwise affecting any Real Estate, nor
are there any contemplated improvements to such Real Estate that may result in
such special or other assessments, in any case that could reasonably be expected
to result in a material liability to any Loan Party.

        (e)  None of the Loan Parties has suffered, permitted or initiated the
joint assessment of any Real Estate with any other real property constituting a
separate tax lot. The Mortgaged Properties have been properly subdivided or
entitled to exception therefrom, and for all purposes the Mortgaged Properties
may be mortgaged, conveyed and, other than those with respect to leasehold
interests, otherwise dealt with as separate legal lots or parcels.

        (f)    The use being made of all Real Estate is in conformity with the
certificate of occupancy and/or such other permits, licenses, variances and
certificates for such Real Estate and any other reciprocal easement agreements,
restrictions, covenants or conditions affecting such Real Estate except,

74

--------------------------------------------------------------------------------


in each case, to the extent such non-conformity could not reasonably be expected
to materially and adversely affect the ownership, occupancy, use or operation of
the Mortgaged Properties in furtherance of the Permitted Business of the
applicable Loan Party.

        (g)  There are no outstanding options to purchase or rights of first
refusal or restrictions on transferability affecting any Real Estate (other than
those set forth in the Financing Agreements).

        (h)  All Real Estate (other than the Phase II Land) has adequate rights
of access to public ways and is served by installed, operating and adequate
water, electric, gas, telephone, sewer, sanitary sewer and storm drain
facilities, in each case as necessary to permit the Real Estate to be used for
its intended purposes. All roads necessary for the utilization of the Real
Estate (other than the Phase II Land) for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of such Real
Estate.

        (i)    Except as could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect, no building or structure
constituting Real Estate or any appurtenance thereto or equipment thereon, or
the use, operation or maintenance thereof, violates any restrictive covenant or
encroaches on any easement or on any property owned by others.

        (j)    Since the Closing Date, no portion of the Real Estate has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored. No portion of the Real Estate is located
in a special flood hazard area as designated by any federal governmental
authorities.

        4.26    Permits.    Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect: (i) each of the Loan Parties has obtained and holds all
Permits required as of the date this representation is deemed made in respect of
all Real Estate and for any other Property otherwise operated by or on behalf
of, or for the benefit of, such Person and for the operation of its Permitted
Businesses, (ii) all such Permits are in full force and effect, and each of the
Loan Parties has performed and observed all requirements of such Permits (to the
extent required to be performed by the date this representation is deemed made),
(iii) no event has occurred which allows or results in, or after notice or lapse
of time would allow or result in, revocation, modification, suspension or
termination by the issuer thereof or in any other impairment of the rights of
the holder of any such Permit, (iv) no such Permits contain any restrictions,
either individually or in the aggregate, that are burdensome to any of the Loan
Parties, or to the operation of its Permitted Business or any Property owned,
leased or otherwise operated by such Person, (v) the Borrower has no knowledge
that any Governmental Authority is considering limiting, modifying, suspending,
revoking or renewing on burdensome terms any such Permit, and (vi) each of the
Loan Parties reasonably believes that each such Permit will be timely renewed
and complied with, without undue expense or delay, and that any Permit not
required to have been obtained by the date this representation is deemed made
that may be required of such Person is of a type that is routinely granted on
application and compliance with the conditions of issuance (such conditions
being ministerial or of a type satisfied in the ordinary course of business,
without undue expense or delay) and will be timely obtained and complied with,
without undue expense or delay.

        4.27    Sufficiency of Project Documents.    Other than those that can
be reasonably expected to be commercially available when and as required, the
services to be performed, the materials to be supplied and Real Estate and other
rights granted or to be granted pursuant to the Project Documents in effect as
of such date (a) comprise all of the property interests necessary to secure any
right material to the operation and maintenance of the Project in accordance
with all Requirements of Law, (b) are sufficient to enable the Project to be
located and operated on the Site and (c) provide adequate ingress and egress
from the Site for any reasonable purpose in connection with the operation of the
Project.

        4.28    Utilities.    All gas, water and electrical interconnection and
utility services necessary for the operation of the Project for its intended
purposes are available at the Site.

75

--------------------------------------------------------------------------------


        4.29    Fiscal Year.    The fiscal year of each of the Loan Parties
(including the Borrower) ends on December 31 of each calendar year.

SECTION 5.    CONDITIONS PRECEDENT

        5.1    Conditions to Closing Date.    The occurrence of the Closing Date
is subject to the satisfaction of each of the conditions precedent described in
Section 3.1 of the Disbursement Agreement (unless waived in writing by the
Administrative Agent with the consent of all the Lenders).

        5.2    Conditions to Extensions of Credit on or prior to the Completion
Date or otherwise pursuant to Section 2.5(a).    The agreement of each Lender to
make extensions of credit requested to be made by it on Borrowing Dates
occurring on or prior to the Completion Date and, to the extent the provisions
of Section 2.5(a) apply to such extensions of credit, after the Completion Date
but prior to the Final Completion Date is subject to the satisfaction, prior to
or concurrently with the making of such extensions of credit, of the following
conditions precedent:

        (a)    Notice.    The Borrower and/or the Disbursement Agent, as the
case may be, shall have delivered to the Administrative Agent and, in the case
of Letters of Credit, the Issuing Lender the Advance Requests and Notice of
Advance Requests and related Advance Confirmation Notices with respect to the
Loans and/or Letters of Credit requested on such Borrowing Date, in each case in
the form, at the times and as required under Section 2.4 of the Disbursement
Agreement and in accordance with the procedures specified in Section 2.5(a)
hereof in the case of Loans and Section 3.2(a) hereof in the case of Letters of
Credit.

        (b)    Drawdown Frequency for Loans:    Loans shall be made no more
frequently than once every calendar month.

        (c)    Satisfaction of Disbursement Agreement Conditions
Precedent.    All conditions precedent described in Section 3.3 of the
Disbursement Agreement shall have been satisfied or waived in accordance with
the terms of the Disbursement Agreement.

        5.3    Conditions to Extensions of Credit after the Completion Date
other than pursuant to Section 2.5(a).    The agreement of each Lender to make
extensions of credit requested to be made by it on Borrowing Dates occurring
after the Completion Date (other than extensions of credit after the Completion
Date but prior to the Final Completion Date to the extent the provisions of
Section 2.5(a) apply to such extensions of credit) is subject to the
satisfaction, prior to or concurrently with the making of such extensions of
credit, of the following conditions precedent:

        (a)    Notice.    The Borrower shall have delivered (i) in the case of
the borrowing of Revolving Loans, a Notice of Borrowing to the Administrative
Agent in accordance with the procedures specified in Section 2.5(b), (ii) in the
case of the issuance of Letters of Credit, a Letter of Credit Request and the
certificates, documents and other papers and information delivered to it in
connection therewith to the Issuing Lender in accordance with the procedures
specified in Section 3.2(b) and (iii) in the case of the borrowing of Swing Line
Loans, the Borrower shall have complied with the provisions of Section 2.7(a).

        (b)    Representations and Warranties.    Each of the representations
and warranties made by the Completion Guarantor, Wynn Resorts or any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date.

76

--------------------------------------------------------------------------------




        (c)    No Default.    No Default or Event of Default shall have occurred
and be continuing on such date or immediately after giving effect to the
extensions of credit requested to be made on such date.

        (d)    No Material Adverse Effect.    No events or circumstances
individually or collectively having a Material Adverse Effect shall have
occurred since the Closing Date (except as is no longer continuing).

Each borrowing of Loans by and issuance of a Letter of Credit on behalf of the
Borrower hereunder after the Completion Date shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.3 have been satisfied.

SECTION 6.    AFFIRMATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender, any Arranger, any Manager or any Agent hereunder or under
any other Loan Document, the Borrower shall and shall cause each of the other
Loan Parties to, directly or indirectly (and by executing the Guarantee and
Collateral Agreement, each such other Loan Party agrees that it will):

        6.1    Financial Statements.    Furnish to each Agent and each Lender:

        (a)  as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of Wynn Resorts' Annual Report on
Form 10-K (or successor form thereto) with respect to each Fiscal Year and
(ii) 90 days after the end of each Fiscal Year, a copy of the audited
consolidated and consolidating balance sheets of Valvino and its consolidated
Subsidiaries (including the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries) as at the end of such Fiscal Year and the related
audited consolidated statements of income and of cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, reported on without a "going concern" or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing;

        (b)  as soon as available, but in any event not later than the earlier
of (i) 10 days after the filing with the SEC of Wynn Resorts' Quarterly Report
on Form 10-Q (or successor form thereto) with respect to each of the first three
quarterly periods of each Fiscal Year and (ii) 45 days after the end of each of
the first three quarterly periods of each Fiscal Year, the unaudited
consolidated and consolidating balance sheets of Valvino and its consolidated
Subsidiaries (including the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries) as at the end of such quarter and the related
unaudited consolidated and consolidating statements of income and of cash flows
for such quarter and the portion of the Fiscal Year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and

        (c)  on and after the Opening Date, as soon as available, but in any
event not later than 45 days after the end of each month occurring during each
Fiscal Year (other than the third, sixth, ninth and twelfth such month), the
unaudited consolidated and consolidating balance sheets of Valvino and its
consolidated Subsidiaries (including the consolidated balance sheet of the
Borrower and its consolidated Subsidiaries) as at the end of such month and the
related unaudited consolidated and consolidating statements of income and of
cash flows for such month and the portion of the Fiscal Year through the end of
such month, setting forth in each case in comparative form the figures for the
previous year and the figures from the applicable Projections, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

77

--------------------------------------------------------------------------------


All such financial statements shall be complete and correct in all material
respects (in the case of financial statements delivered pursuant to subsections
(b) and (c) of this Section 6.1, subject to normal year-end audit adjustments)
and shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

        6.2    Certificates; Other Information.    Furnish to each Agent and
each Lender, or, in the case of subsections (g), (h) and (j), to the
Administrative Agent, or, in the case of subsection (l), to the relevant Lender:

        (a)  concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that (i) their audit
examination has included a review of the terms of this Agreement and the other
Loan Documents as they relate to accounting matters, (ii) in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate, and (iii) based on their
audit examination nothing has come to their attention that causes them to
believe that the information contained in the certificates (including, without
limitation, the Compliance Certificate) delivered therewith pursuant to
subsection (b) below is not correct or stated in accordance with the terms of
this Agreement;

        (b)  concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer's knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Loan Parties with the provisions of this Agreement referred to therein as of the
last day of the applicable fiscal quarter or Fiscal Year, as the case may be and
(iii) in the case of monthly financial statements delivered after the Completion
Date, a certificate of a Responsible Officer setting forth all payments made by
the Borrower with respect to Affiliated Overhead Expenses during the 12-month
period ending on the last day of the applicable month (or such shorter period
commencing on the Completion Date if the Completion Date occurred during such
12-month period) and stating that all such payments were in reimbursement of
Affiliated Overhead Expenses and permitted pursuant to Section 7.10(d);

        (c)  as soon as available, and in any event no later than the Completion
Date and 30 days prior to the beginning of each Fiscal Year thereafter, a
detailed consolidated and consolidating budget of Valvino and its consolidated
Subsidiaries (including a detailed consolidated budget of the Borrower and its
consolidated Subsidiaries) for such Fiscal Year (or portion thereof from the
Completion Date through the end of such Fiscal Year) (including a projected
consolidated and consolidating balance sheet of Valvino and its consolidated
Subsidiaries (including a consolidated balance sheet for the Borrower and its
consolidated Subsidiaries) as of the end of such Fiscal Year, and the related
consolidated and consolidating statements of projected cash flow, projected
changes in financial position and projected income), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the "Projections"), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
and that such Responsible Officer has no reason to believe that such Projections
are incorrect or misleading in any material respect;

        (d)  within 45 days after the end of each fiscal quarter after the
Completion Date, a narrative discussion and analysis of the financial condition
and results of operations of each of the Loan Parties for such fiscal quarter
and for the period from the beginning of the then current Fiscal Year (or if the

78

--------------------------------------------------------------------------------


then current Fiscal Year is the Fiscal Year in which the Completion Date has
occurred, from the Completion Date) to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous Fiscal Year;

        (e)  within five days after the same are sent, copies of all financial
statements and reports that any Loan Party sends to the holders of any class of
its debt securities to the extent not previously delivered to the Lenders and,
within five days after the same are filed, copies of all financial statements
and reports that any Loan Party may make to, or file with, the SEC;

        (f)    on the date of the occurrence thereof, notice that (i) any or all
of the obligations under the Mortgage Notes Indenture or the FF&E Facility
Agreement have been accelerated, or (ii) the trustee or the required holders of
Mortgages Notes, or the FF&E Agent or required FF&E Lenders, as the case may be,
has given notice that any or all such obligations are to be accelerated;

        (g)  promptly, and in any event within ten Business Days after any
Material Contract, or any other contract or arrangement (or series of related
contracts or arrangements) pursuant to which the Loan Parties are, or any one of
them is, reasonably expected to incur obligations or liabilities with a Dollar
value in excess of $8,000,000 during the term of such contract or arrangement,
is terminated or amended or any new Material Contract or any other such contract
or arrangement is entered into, or upon becoming aware of any material default
by any Person under a Material Contract or any other such contract or
arrangement, a written statement describing such event with copies of such
amendments or new Material Contracts or such other contracts or arrangements,
and, with respect to any such terminations or material defaults, an explanation
of any actions being taken with respect thereto;

        (h)  promptly upon receipt, copies of all notices provided to any Loan
Party or their Affiliates pursuant to any documents evidencing Other
Indebtedness relating to material defaults or material delays and promptly upon
execution and delivery thereof, copies of all amendments to any of the documents
evidencing Other Indebtedness;

        (i)    to the extent not included in subsections (a) through (h) above,
no later than the date the same are required to be delivered thereunder, copies
of all agreements, documents or other instruments (including, without
limitation, (i) audited and unaudited, pro forma and other financial statements,
reports, forecasts, and projections, together with any required certifications
thereon by independent public auditors or officers of any Loan Party or
otherwise, (ii) press releases, (iii) statements or reports furnished to any
other holder of the securities of any Loan Party, and (iv) regular, periodic and
special securities reports) that any Loan Party is required to provide pursuant
to the terms of the Other Indebtedness;

        (j)    promptly, and in any event within 30 days of the end of each
Fiscal Year after the Completion Date, deliver to the Administrative Agent a
certificate substantially in the form of Exhibit H hereto and otherwise in form
and substance satisfactory to the Administrative Agent in consultation with the
Insurance Advisor, certifying that the insurance requirements of Section 6.5
have been implemented and are being complied with in all material respects;

        (k)  within twenty days after the end of each fiscal quarter of the
Borrower, a schedule of all Proceedings involving an alleged liability of, or
claims against or affecting, any Loan Party equal to or greater than $1,000,000,
and promptly after request by the Administrative Agent such other information as
may be reasonably requested by the Administrative Agent to enable the
Administrative Agent and its counsel to evaluate any of such Proceedings; and

        (l)    promptly, such additional financial and other information as any
Lender may from time to time reasonably request.

79

--------------------------------------------------------------------------------


        6.3    Payment of Obligations.    To the extent not otherwise subject to
valid subordination, standstill, intercreditor or similar arrangements, pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Loan Party.

        6.4    Conduct of Business and Maintenance of Existence,
etc.    (i) Preserve, renew and keep in full force and effect its corporate or
limited liability company existence and in each case remain a Wholly Owned
Subsidiary of Wynn Resorts and its direct parent entity, and (ii) take all
reasonable action to maintain all rights, privileges, franchises, Permits and
licenses necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
subsection (ii) above, to the extent that failure to do so could not
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.

        6.5    Maintenance of Property; Leases; Insurance.    (a) Keep all
Property and systems useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.

        (b)  Maintain all rights of way, easements, grants, privileges,
licenses, certificates, and Permits necessary for the intended use of any Real
Estate, except any such item the loss of which, individually or in the
aggregate, could not reasonably be expected to materially and adversely affect
or interfere with the Permitted Business of any Loan Party or have a material
adverse effect on the Casino Land, the Golf Course Land or the Phase II Land.

        (c)  Comply with the terms of each lease or other grant of Real Estate,
including easement grants, so as to not permit any material uncured default on
its part to exist thereunder, except, in each case, where noncompliance
therewith could not reasonably be expected to materially and adversely affect or
interfere with the Permitted Business or Property of any Loan Party.

        (d)  At all times maintain in full force and effect the insurance
policies and programs listed on Schedule 6.5(d), which policies and programs may
be modified from time to time subject to the prior approval of the
Administrative Agent in consultation with the Insurance Consultant, which
approval shall not be unreasonably withheld, if (i) the insurance policies and
programs listed on Schedule 6.5(d) are not then available on commercially
reasonable terms and (ii) the resulting coverage is, at the time of the
modification, customary for companies engaged in the same or similar business,
which are similarly situated, and which have obtained or are then obtaining
insurance coverage under similar conditions (including leverage structure) as
those then currently applicable to the applicable Loan Party. In the event that,
in accordance with the preceding sentence, any Loan Party is, at any time or
from time to time, permitted to deviate from the insurance policies and programs
described in Schedule 6.5(d) and, thereafter, any such requirement set forth in
Schedule 6.5(d) becomes available on commercially reasonable terms, the
applicable Loan Party, as the case may be, shall promptly procure coverage
satisfying such requirement.

        (e)  Deliver to the Administrative Agent on behalf of the Secured
Parties, (i) upon request of any Secured Party from time to time, full
information as to the insurance carried, (ii) promptly following receipt
thereof, from any insurer, a copy of any notice of cancellation or material
change in coverage from that existing on the Closing Date, (iii) forthwith,
notice of any cancellation or nonrenewal of coverage by any Loan Party, unless
such insurance is replaced prior to the cancellation or non-renewal thereof in
accordance with Schedule 6.5(d), and (iv) promptly after such information is
available to any Loan Party, full information as to any claim for an amount in
excess of $500,000 with respect to any property and casualty insurance policy
maintained by any such Loan Party.

        (f)    Preserve and protect the Lien status of each respective Mortgage
and, if any Lien (other than Liens permitted under Section 7.3) is asserted
against a Mortgaged Property, promptly give the

80

--------------------------------------------------------------------------------


Administrative Agent a detailed written notice of such Lien and pay the
underlying claim in full or take such other action so as to cause it to be
released or bonded over in a manner reasonably satisfactory to the
Administrative Agent.

        6.6    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) subject to any Nevada Gaming Laws restricting such actions, permit
representatives of any Lender, coordinated through the Administrative Agent, to
visit and inspect any of its properties and examine and, at the Borrower's
expense, make abstracts from any of its books and records at any reasonable time
and upon reasonable prior notice and as often as may reasonably be desired and
to discuss the business, operations, properties and financial and other
condition of any Loan Party with officers of such Loan Party and with their
respective independent certified public accountants.

        6.7    Notices.    Promptly give notice to the Administrative Agent and
each Lender of:

        (a)  the occurrence of any Default or Event of Default;

        (b)  any (i) default or event of default (or alleged default) under any
Contractual Obligation of any Loan Party or (ii) litigation, investigation or
proceeding which may exist at any time between any Loan Party and any
Governmental Authority, that in either case, if not cured or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

        (c)  upon any officer of a Loan Party obtaining knowledge thereof, the
institution of any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting any
Loan Party, or any Property of a Loan Party (collectively, "Proceedings") not
previously disclosed in writing by the Borrower to the Lenders that, in any case
(A) if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect or (B) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or any material development in any such
Proceeding, in each case together with such other information as may be
reasonably available to the Loan Parties to enable Lenders and their counsel to
evaluate such matters;

        (d)  the following events, as soon as possible and in any event within
30 days after any Loan Party knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a material failure
to make any required contribution to a Plan, the creation of any Lien in favor
of the PBGC or a Plan or any withdrawal from, or the termination, Reorganization
or Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC, the Borrower, any other Loan
Party or any Commonly Controlled Entity or any Multiemployer Plan with respect
to the withdrawal from, or the termination, Reorganization or Insolvency of, any
Plan; and

        (e)  any development or event that has had or could reasonably be
expected to have a Material Adverse Effect;

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Loan Party proposes to take with respect
thereto.

        6.8    Environmental Laws; Permits.    (a) Comply in all material
respects with, and use best efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain, maintain and comply in
all material respects with, and use best efforts to ensure that all tenants and
subtenants obtain, maintain and comply in all material respects with, any and
all licenses, approvals, notifications, registrations or Permits required by
applicable Environmental Laws.

81

--------------------------------------------------------------------------------


        (b)  Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws related to the Mortgaged Property or the Project.

        (c)  The Administrative Agent may, from time to time and in its
reasonable discretion, (i) retain, at the Borrower's expense, an independent
professional consultant to review any environmental audits, investigations,
analyses and reports relating to Hazardous Substances in respect of the Site or
the Project prepared by or for any Loan Party and (ii) conduct its own
investigation of the Site or the Project. For purposes of conducting such a
review and/or investigation, the Administrative Agent and its agents, employees,
consultants and contractors shall have the right to enter into or onto the Site
or the Project and to perform such tests on such property (including taking
samples of soil, groundwater and suspected asbestos-containing materials) as are
reasonably necessary in connection therewith. Any such investigation shall be
conducted, unless otherwise agreed to by a Loan Party and the Administrative
Agent, during normal business hours and shall be conducted so as not to
unreasonably interfere with the ongoing operations at the Site or the Project or
to cause any damage or loss to any property at the Site or the Project. Any
report of any investigation conducted at the request of the Administrative Agent
pursuant to this Section will be obtained and shall be used by the
Administrative Agent and the Lenders for the purposes of the Lenders' internal
credit decisions, to monitor and police the Loans and to protect the Lenders'
security interests, if any, created by the Loan Documents. The Administrative
Agent agrees that any such investigation shall be conducted by an environmental
consulting firm qualified and licensed by the State of Nevada.

        (d)  Deliver to the Administrative Agent (i) as soon as practicable
following receipt thereof, copies in any Loan Party's possession or any Loan
Party's control of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Loan
Parties or by independent consultants, governmental authorities or any other
Persons, with respect to Environmental Matters at the Site or the Project or
with respect to any Environmental Claims, (ii) promptly upon the occurrence
thereof, written notice describing in reasonable detail (A) any Release required
to be reported to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (B) any remedial action taken by any
Person in response to (1) any Hazardous Materials Activities the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims against a Loan Party that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, or (2) any
Environmental Claims against a Loan Party that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(iii) as soon as practicable following the sending or receipt thereof by any
Loan Party, a copy of any and all written communications with respect to (A) any
Environmental Claims that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (B) any Release required to
be reported to any federal, state or local governmental or regulatory agency,
and (C) any request for information from any governmental agency indicating that
such agency is investigating whether any Loan Party may be potentially
responsible for any Hazardous Materials Activity, (iv) prompt written notice
describing in reasonable detail (A) any proposed acquisition of stock, assets,
or property by any Loan Party that could reasonably be expected to (1) expose
any Loan Party to, or result in, Environmental Claims that could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect or (2) affect the ability of any Loan Party to maintain in full force and
effect all material Permits required under any Environmental Laws for their
respective operations and (B) any proposed action to be taken by any Loan Party
to modify current operations in a manner that could reasonably be expected to
subject such Loan Party to any material additional obligations or requirements
under any Environmental Laws that could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, (v) any notice
that any Governmental Authority may condition approval of, or any application
for, any material Permit held by any Loan Party on terms and conditions that are
materially burdensome to such Loan Party, or to the operation

82

--------------------------------------------------------------------------------


of any of its businesses or any property owned, leased or otherwise operated by
such Person, (vi) notice of any actions or proceedings of the types described in
Sections 4.17(c) through (e), (vii) as soon as practicable, all documents
submitted to, filed with or received from any Governmental Authority, including
without limitation the Nevada Public Utilities Commission and the State of
Nevada, Division of Water Resources, with respect to the Water Permits and
(viii) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 6.8(d).

        6.9    Interest Rate Protection.    In the case of the Borrower, on or
before the borrowing of each Loan, enter into Hedge Agreements to the extent
necessary to provide that at least 50% of each such Loan will upon drawdown be
subject to either a fixed interest rate or interest rate protection for a period
of not less than the Term Loan Commitment Period (in the case of Term Loans) or
the Revolving Credit Commitment Period (in the case of Revolving Credit Loans),
as the case may be, which Hedge Agreements shall have terms and conditions
reasonably satisfactory to the Administrative Agent; provided, that in no event
shall Loans in excess of $325,000,000 be required to be subject to Hedge
Agreements pursuant to this Section 6.9.

        6.10    Additional Collateral, Discharge of Liens, etc.    (a) With
respect to any Property acquired after the Closing Date by any Loan Party as to
which the Administrative Agent, for the benefit of the Secured Parties, does not
have a perfected security interest (other than the Aircraft), subject to
compliance with applicable Nevada Gaming Laws and restrictions on the grant of
Liens permitted pursuant to Section 7.13, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in such Property and (ii) take all actions
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in such
Property (subject to Permitted Liens), including, without limitation, the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent. In addition to the foregoing, in the event any such
Property acquired after the Closing Date consists of Real Estate or other
Property with respect to which a recording in the real property records of an
appropriate jurisdiction is required or advisable in order to perfect a security
interest therein, promptly (and, in any event, within two Business Days
following the date of such acquisition) (1) execute and deliver a mortgage,
substantially in the form of the Mortgages (with such modifications, if any, as
are necessary to comply with Requirements of Law or that the Administrative
Agent may reasonably request), such mortgage to be recorded in the real property
records of the appropriate jurisdiction, or execute and deliver to the
Administrative Agent for recording a supplement to an existing Mortgage, in
either case pursuant to which the applicable Loan Party grants to the
Administrative Agent on behalf of the Secured Parties a Lien on such Real Estate
subject only to Permitted Liens, (2) provide the Secured Parties with title and
extended coverage insurance covering such Real Estate in an amount at least
equal to the fair market value of such Real Estate, and in any event consistent
with (except for coverage amount) the title and extended coverage insurance
covering the Site obtained pursuant to the Disbursement Agreement, or obtain an
appropriate endorsement or supplement to an existing Title Policy, (3) execute
and deliver an environmental indemnity agreement with respect to such Real
Estate, substantially in the form of the Indemnity Agreements (with such
modifications, if any, as are necessary to comply with Requirements of Law or
that the Administrative Agent may reasonably request), and (4) execute and/or
deliver such other documents or provide such other information in furtherance
thereof as the Administrative Agent may reasonably request, including delivering
documents and taking such other actions which would have been required under
Section 3.1 of the Disbursement Agreement if such Real Estate were part of the
Mortgaged Property on the Closing Date.

83

--------------------------------------------------------------------------------


        (b)  With respect to any new Subsidiary created or acquired after the
Closing Date by any Loan Party, subject to compliance with Nevada Gaming Laws,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary (subject to Permitted Liens), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, as applicable, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, the
Subordinated Intercompany Note and, to the extent applicable, the Intellectual
Property Security Agreements and (B) to take such actions necessary or advisable
to grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest (subject to Permitted Liens) in the
Collateral described in the Guarantee and Collateral Agreement and, to the
extent applicable, the Intellectual Property Security Agreements with respect to
such new Subsidiary, including, without limitation, the recording of instruments
in the United States Patent and Trademark Office and the United States Copyright
Office, the execution and delivery by all necessary Persons of Control
Agreements and the filing of UCC financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement, the Intellectual
Property Security Agreements or by law or as may be requested by the
Administrative Agent, (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent and (v) execute and/or deliver such
other documents or provide such other information as the Administrative Agent
may reasonably request, including delivering documents and taking such other
actions which would have been required under Section 3.1 of the Disbursement
Agreement if such new Subsidiary were a Loan Party on the Closing Date. In
addition to the foregoing, in the event any such new Subsidiary owns or
otherwise has interests in any Real Estate or other Property with respect to
which a recording in the real property records of an appropriate jurisdiction is
required or advisable in order to perfect a security interest therein, promptly
(and, in any event, within two Business Days following the date of such
acquisition) (1) execute and deliver a mortgage, substantially in the form of
the Mortgages (with such modifications, if any, as are necessary to comply with
Requirements of Law or that the Administrative Agent may reasonably request),
such mortgage to be recorded in the real property records of the appropriate
jurisdiction, or execute and deliver to the Administrative Agent for recording a
supplement to an existing Mortgage, in either case pursuant to which the
applicable Loan Party grants to the Administrative Agent on behalf of the
Secured Parties a Lien on such Real Estate subject only to Permitted Liens,
(2) provide the Secured Parties title and extended coverage insurance covering
such Real Estate in an amount at least equal to the fair market value of such
Real Estate, and in any event consistent with (except for coverage amount) the
title and extended coverage insurance covering the Site obtained pursuant to the
Disbursement Agreement, or obtain an appropriate endorsement or supplement to an
existing Title Policy, (3) execute and deliver an environmental indemnity
agreement with respect to such Real Estate, substantially in the form of the
Indemnity Agreements (with such modifications, if any, as are necessary to
comply with Requirements of Law or that the Administrative Agent may reasonably
request), and (4) execute and/or deliver such other documents or provide such
other information in furtherance thereof as the Administrative Agent may
reasonably request, including delivering documents and taking such other actions
which would have been required under Section 3.1 of the Disbursement Agreement
if such Real Estate were part of the Mortgaged Property on the Closing Date.

        (c)  Notwithstanding anything to the contrary in this Section 6.10,
paragraphs (a) and (b) of this Section 6.10 shall not apply to any Property or
new Subsidiary created or acquired after the Closing Date, as applicable, as to
which the Administrative Agent has determined in its sole discretion that the

84

--------------------------------------------------------------------------------


collateral value thereof is insufficient to justify the difficulty, time and/or
expense of obtaining a perfected security interest therein.

        6.11    Use of Proceeds and Revenues.    (a) Use the proceeds of the
Loans and request the issuance of Letters of Credit, only for the purposes
specified in Section 4.16; provided, that (i) no more than $968,490,525 (or,
during such times as the conditions set forth in Section 3.3.22(b) of the
Disbursement Agreement have not been satisfied or waived, $963,490,525) of
proceeds of extensions of credit hereunder shall be available for application
toward Project Costs and (ii) in addition to and without duplication of proceeds
of extensions of credit available under clause (i) above with respect to Project
Costs, no more than an additional $28,509,475 of proceeds of extensions of
credit hereunder shall be available during the Additional Completion Period for
application toward Debt Service due and payable during the Additional Completion
Period.

        (b)  deposit in a Funding Account all Project Revenues, other than
On-Site Cash, (i) received by the Borrower, Capital Corp. or Wynn Design after
the Completion Date or (ii) received by any other Loan Party at any time;
provided, that, in no event shall (A) funds deposited in a Funding Account be
(x) transferred to any "Company Account" (as defined in the Disbursement
Agreement) or (y) subject to Section 2.5.5 of the Disbursement Agreement, used
to pay Project Costs or (B) subject to Section 2.5.5 of the Disbursement
Agreement, On-Site Cash (other than to the extent reflecting proceeds of
advances made pursuant to the Disbursement Agreement for the payment of Project
Costs) be used to pay Project Costs.

        (c)  Apply (whether directly or through an equity contribution to the
Borrower) all Net Cash Proceeds, Excess Cash Flow, Extraordinary Deposit
Receipts, Loss Proceeds, Liquidated Damages, Insurance Proceeds and Eminent
Domain Proceeds received by it in accordance with Sections 2.12, 2.18 and 2.24.

        (d)  Apply all amounts on deposit in the Entertainment Facility Fund
Account solely and exclusively to the costs and expenses of developing,
constructing and opening the Entertainment Facility.

        6.12    Compliance with Laws, Project Documents, etc.;
Permits.    (a) Comply with all Requirements of Law, noncompliance with which
could reasonably be expected to cause, individually or in the aggregate, a
Material Adverse Effect and comply in all material respects with its Governing
Documents.

        (b)  Comply, duly and promptly, in all material respects with its
respective obligations and enforce all of its respective rights under all
Project Documents, except, in the case of Project Documents other than Material
Affiliated Contracts, where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.

        (c)  From time to time obtain, maintain, retain, observe, keep in full
force and effect and comply with the terms, conditions and provisions of all
Permits as shall now or hereafter be necessary under applicable laws, except to
the extent the noncompliance therewith could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. From time
to time maintain, retain, observe and keep in full force and effect and comply
with the terms conditions and provisions of all Water Permits.

        6.13    Further Assurances.    From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the

85

--------------------------------------------------------------------------------


Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower shall, or shall cause any other applicable Loan Party to (and by
executing the Guarantee and Collateral Agreement each such other Loan Party
agrees that it will), execute and deliver, or will cause the execution and
delivery of, all applications, certifications, instruments and other documents
and papers that the Administrative Agent or such Lender may be required to
obtain from the Borrower or the applicable Loan Party for such governmental
consent, approval, recording, qualification or authorization. In the event that,
notwithstanding the covenants contained in Article 7, a Lien not otherwise
permitted under this Agreement shall encumber the Mortgaged Property or other
item of Collateral or any portion thereof, the relevant Loan Party shall
promptly discharge or cause to be discharged by payment to the lienor or lien
claimant or promptly secure removal by bonding or deposit with the county clerk
or otherwise or, at the Administrative Agent's option, and if obtainable
promptly obtain title insurance against, any such Lien or mechanics' or
materialmen's claims of lien filed or otherwise asserted against the Mortgaged
Property or any other item of Collateral or any portion thereof within 60 days
after the date of notice thereof; provided, that the provisions of this
Section 6.13 (and compliance therewith) shall not be deemed to constitute a
waiver of any of the provisions of Article 7. Each of the Loan Parties shall
fully preserve the Lien and the priority of each of the Mortgages and the other
Security Documents without cost or expense to the Administrative Agent or the
Lenders. If any Loan Party fails to promptly discharge, remove or bond off any
such Lien or mechanics' or materialmen's claim of lien as described above, which
is not being contested by the applicable Loan Party in good faith by appropriate
proceedings promptly instituted and diligently conducted, within 30 days after
the receipt of notice thereof, then the Administrative Agent may, but shall not
be required to, procure the release and discharge of such Lien, mechanics' or
materialmen's claim of lien and any judgment or decree thereon, and in
furtherance thereof may, in its sole discretion, effect any settlement or
compromise with the lienor or lien claimant or post any bond or furnish any
security or indemnity as the Administrative Agent, in its sole discretion, may
elect. In settling, compromising or arranging for the discharge of any Liens
under this subsection, the Administrative Agent shall not be required to
establish or confirm the validity or amount of the Lien. The Borrower agrees
that all costs and expenses expended or otherwise incurred pursuant to this
Section 6.13 (including reasonable attorneys' fees and disbursements) by the
Administrative Agent shall constitute Obligations and shall be paid by the
Borrower in accordance with the terms hereof.

        6.14    Dissolution of the Completion Guarantor.    Promptly following
the Final Completion Date, liquidate, wind up and dissolve the Completion
Guarantor.

        6.15    Water Company Transfers.    With respect to Desert Inn
Improvement, use its commercially reasonable efforts (i) unless the DIIC Water
Transfer has been effected prior thereto, to obtain the approval of the Nevada
Public Utilities Commission to the execution and delivery to the Administrative
Agent of the Water Property Mortgage and, no later than 10 days after obtaining
such approval, execute the Water Property Mortgage and take such other actions
required pursuant to Section 6.10 had the Water Property been newly acquired by
Desert Inn Improvement on the day of such approval by the Nevada Public
Utilities Commission, (ii) to amend the DIIC Casino Water Permit in accordance
with all applicable Requirements of Law and pursuant to all necessary consents
of Governmental Authorities (including, if applicable, the Nevada Public
Utilities Commission and the State of Nevada, Division of Water Resources) so
that the designated place of use for water available under such Permit includes
the Le Rêve hotel and casino's water features, (iii) to amend the DIIC Water
Permits (other than the DIIC Casino Water Permit) in accordance with all
applicable Requirements of Law and pursuant to all necessary consents of
Governmental Authorities (including, if applicable, the Nevada Public Utilities
Commission and the State of Nevada, Division of Water Resources) so that the
designated place of use for water available under such Permits includes the Golf
Course Land, and

86

--------------------------------------------------------------------------------


(iv) to effectuate the DIIC Water Transfer and take such other actions required
pursuant to Section 6.10 with respect to the Property transferred thereby.

SECTION 7.    NEGATIVE COVENANTS

        The Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender, any Arranger, any Manager or any Agent hereunder or under
any other Loan Document, the Borrower shall not, and shall not permit any of the
other Loan Parties to, directly or indirectly (and by executing the Guarantee
and Collateral Agreement each such other Loan Party agrees that it will not):

        7.1    Financial Condition Covenants.    

        (a)    Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio of the Borrower as at the last day of any period of four full consecutive
fiscal quarters (or such shorter period ending on any Quarterly Date set forth
below and beginning on the first day of the first fiscal quarter which begins
after the Opening Date) ending on any Quarterly Date set forth below to exceed
the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

First Quarterly Date   6.75:1 Second Quarterly Date   5.75:1 Third Quarterly
Date   5.50:1 Fourth, Fifth and Sixth Quarterly Dates   5.25:1 Seventh and
Eighth Quarterly Dates   5.00:1 Ninth and Tenth Quarterly Dates   4.75:1
Eleventh Quarterly Date   4.50:1 Twelfth and Thirteenth Quarterly Dates   4.25:1
Fourteenth and Fifteenth Quarterly Dates   4.00:1 Sixteenth Quarterly Date and
each Quarterly Date thereafter   3.75:1

; provided, that for purposes of calculating Consolidated EBITDA pursuant to
this Section 7.1(a) for any period which is less than four full fiscal quarters,
Consolidated EBITDA shall be calculated on an annualized basis.

        (b)    Minimum Consolidated EBITDA.    Permit Consolidated EBITDA of the
Borrower for any period of four full consecutive fiscal quarters (or such
shorter period ending on the Initial EBITDA Calculation Date (if any) or any
Quarterly Date set forth below and beginning on the first day of the first
fiscal quarter which begins after the Opening Date) ending on the Initial EBITDA
Calculation Date (if any) or any Quarterly Date set forth below to be less than
the amount set forth below opposite the Initial EBITDA Calculation Date (if any)
or such Quarterly Date:

Initial EBITDA Calculation Date/Quarterly Date


--------------------------------------------------------------------------------

  Consolidated
EBITDA

--------------------------------------------------------------------------------

Initial EBITDA Calculation Date   $ 170,000,000 First Quarterly Date   $
215,000,000 Second and Third Quarterly Dates   $ 250,000,000 Fourth, Fifth,
Sixth, Seventh, Eighth and Ninth Quarterly Dates   $ 260,000,000 Tenth, Eleventh
and Twelfth Quarterly Dates   $ 270,000,000 Thirteenth and Fourteenth Quarterly
Dates   $ 275,000000 Fifteenth Quarterly Date and each Quarterly Date thereafter
  $ 280,000,000

87

--------------------------------------------------------------------------------

; provided, that for purposes of calculating Consolidated EBITDA pursuant to
this Section 7.1(b) for any period which is less than four full fiscal quarters,
Consolidated EBITDA shall be calculated on an annualized basis.

        (c)    Consolidated Fixed Charge Coverage Ratio.    Permit the
Consolidated Fixed Charge Coverage Ratio of the Borrower for any period of four
full consecutive fiscal quarters (or such shorter period ending on any Quarterly
Date set forth below and beginning on the first day of the first fiscal quarter
which begins after the Opening Date) ending with any Quarterly Date set forth
below to be less than the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated Fixed
Charge Coverage
Ratio

--------------------------------------------------------------------------------

First, Second, Third, Fourth, Fifth, Sixth, Seventh and Eighth Quarterly Dates  
1.00:1 Ninth Quarterly Date and each Quarterly Date thereafter   1.05:1

        (d)    Maintenance of Net Worth.    Permit the Consolidated Net Worth of
the Borrower (i) at the first Quarterly Date to be less than the sum of (such
sum, the "Required First Quarter Net Worth") $900,000,000 and (x) if
Consolidated Net Income of the Borrower from the Closing Date through the first
Quarterly Date is less than or equal to zero, 100% of the negative amount of
such Consolidated Net Income or (y) if Consolidated Net Income from the Closing
Date through the first Quarterly Date is greater than zero, 75% of the positive
amount of such Consolidated Net Income and (ii) at any Quarterly Date subsequent
to the first Quarterly Date to be less than the sum of the Required First
Quarter Net Worth and an amount equal to the sum of 75% of Consolidated Net
Income of the Borrower for each fiscal quarter ending after the first Quarterly
Date through such Quarterly Date.

        (e)    Consolidated Interest Coverage Ratio.    Permit the Consolidated
Interest Coverage Ratio of the Borrower for any period of four full consecutive
fiscal quarters (or such shorter period ending on any Quarterly Date set forth
below and beginning on the first day of the first fiscal quarter which begins
after the Opening Date) ending on any Quarterly Date set forth below to be less
than the ratio set forth below opposite such Quarterly Date:

Quarterly Date


--------------------------------------------------------------------------------

  Consolidated
Interest Coverage
Ratio

--------------------------------------------------------------------------------

First Quarterly Date   1.55:1 Second Quarterly Date   1.75:1 Third Quarterly
Date   1.90:1 Fourth, Fifth and Sixth Quarterly Dates   2.00:1 Seventh, Eighth
and Ninth Quarterly Dates   2.10:1 Tenth, Eleventh, Twelfth and Thirteenth
Quarterly Dates   2.25:1 Fourteenth Quarterly Date and each Quarterly Date
thereafter   2.50:1

        7.2    Limitation on Indebtedness.    Create, incur, assume or suffer to
exist any Indebtedness, except:

        (a)  Indebtedness of any Loan Party created under any Loan Document;

        (b)  Unsecured Indebtedness of (i) any Loan Party (other than Desert Inn
Improvement) to the Borrower or any Solvent Subsidiary of the Borrower (other
than Capital Corp. and the Completion Guarantor (except with respect to
Indebtedness, the proceeds of which are necessary for the corporate maintenance
of Capital Corp.)), (ii) Valvino to Wynn Resorts Holdings or Wynn Resorts
Holdings to Valvino (so long as Wynn Resorts Holdings, on the one hand, or
Valvino, on the other hand, is Solvent) and (iii) any Wynn Group Entity to any
other Solvent Loan Party other

88

--------------------------------------------------------------------------------




than Desert Inn Improvement, Capital Corp. or the Completion Guarantor;
provided, that in each case such Indebtedness is evidenced by, and subject to
the terms and conditions of, the Subordinated Intercompany Note and is otherwise
subordinated in right of payment to the Obligations under the Loan Documents and
the Mortgage Notes Indenture on terms and conditions reasonably satisfactory to
the Administrative Agent;

        (c)  Indebtedness of World Travel to the Borrower represented by the
Aircraft Note;

        (d)  Indebtedness (other than the Indebtedness referred to in
Section 7.2(f)) of the Loan Parties outstanding on the date hereof and listed on
Schedule 7.2(d) and any refinancings, refundings, renewals or extensions thereof
(without any increase in the principal amount thereof or any shortening of the
maturity of any principal amount thereof);

        (e)  Unsecured Guarantee Obligations made in the ordinary course of
business (i) by any Loan Party (other than Desert Inn Improvement) of
obligations of the Borrower or any Solvent Subsidiary of the Borrower (other
than Capital Corp. and the Completion Guarantor), (ii) by Valvino of obligations
of Wynn Resorts Holdings or by Wynn Resorts Holdings of obligations of Valvino
(so long as Wynn Resorts Holdings, on the one hand, or Valvino, on the other
hand, is Solvent) and (iii) any Wynn Group Entity to any other Solvent Loan
Party other than Desert Inn Improvement, Capital Corp. or the Completion
Guarantor;

        (f)    (i) Indebtedness of the Borrower and Capital Corp. created under
the Mortgage Notes Indenture in respect of the Mortgage Notes in an aggregate
principal amount, including all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness incurred pursuant to this
clause (i), not to exceed $370,000,000 in principal amount (reduced by any
principal payments required to be made thereon) and Guarantee Obligations of any
Loan Party in respect of such Indebtedness represented by the Mortgage Notes
Guarantee; provided, that the principal amount of the Indebtedness permitted
pursuant to this Section (f)(i) may be increased for purposes of, and in an
amount equal to, Indebtedness permitted pursuant to Section 7.2(l), and
(ii) Indebtedness of the Borrower created under the FF&E Facility Agreement,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (ii), in an
aggregate principal amount not to exceed $188,500,000 (plus any accrued and
unpaid interest thereon added to principal) and Guarantee Obligations of any
Loan Party in respect of such Indebtedness represented by the FF&E Guarantee;
provided, that the principal amount of the Indebtedness permitted pursuant to
this Section (f)(ii) may be increased by an amount not greater than $10,000,000
so long as the proceeds of such additional Indebtedness are applied to the
acquisition of the Replacement Aircraft in accordance with Section 7.5(o);
provided, further, that in no event shall the Borrower borrow proceeds under the
FF&E Facility Agreement on the Initial Advance Date unless the proceeds of such
borrowing are applied to, among other things, the payment in full and
termination of the Existing Aircraft Indebtedness and any Liens granted in
respect thereof.

        (g)  Indebtedness of the Loan Parties (including, without limitation,
Capital Lease Obligations) secured by Liens permitted by Section 7.3(s) in an
aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

89

--------------------------------------------------------------------------------






        (h)  Indebtedness of the Loan Parties to employees of the Loan Parties
(or their estates) incurred in connection with any repurchase of employee stock
options or stock upon death, disability or termination of such employee in
accordance with employment agreements or option plans or agreements, provided,
that (i) such Indebtedness, when aggregated with any payments made under
Section 7.6(f), will not exceed $2,000,000 in any Fiscal Year and $6,000,000
during the term of this Agreement, (ii) such Indebtedness shall be unsecured and
subordinated on terms and conditions satisfactory to the Initial Arrangers and
in any event not less favorable to the Loan Parties and the Lenders than the
terms of the Subordinated Intercompany Note, subject to such covenants and
events of default as may be acceptable to the Initial Arrangers and expressly
provide that payments thereon shall be required only to the extent not
restricted by any Financing Agreement;

        (i)    Subordinated Debt of the Loan Parties not to exceed an aggregate
of $25,000,000 at any one time outstanding; provided, that the Net Cash Proceeds
of such Subordinated Debt shall be applied within one Business Day of the
incurrence of such Subordinated Debt to the prepayment of the Term Loans and the
reduction of the Revolving Credit Commitments as set forth in Section 2.12(a);

        (j)    Indebtedness of the Loan Parties incurred to finance the
acquisition of the Additional Land, provided that such Indebtedness shall not
exceed the fair market value of the Additional Land (provided, that in
determining such fair market value, consideration will be given to the value of
the Additional Land to the Loan Parties in light of their current Property and
Permitted Business);

        (k)  on or prior to the Final Completion Date, Guarantee Obligations
represented by performance bonds, guaranties, commercial or standby letters of
credit (other than Letters of Credit), bankers' acceptances or similar
instruments issued by a Person other than Wynn Resorts or any Loan Party for the
benefit of a trade creditor of any such Loan Party, in an aggregate amount not
to exceed $10,000,000 at any time outstanding so long as (i) such Indebtedness
is incurred in the ordinary course of business and (ii) the obligations of any
Loan Party, as the case may be, supported by such performance bonds, guaranties,
trade letters of credit, bankers' acceptances or similar instruments (1) consist
solely of payment obligations with respect to costs incurred in accordance with
the Project Budget which would otherwise be permitted to be paid by the
applicable Loan Party pursuant to the Disbursement Agreement, (2) are secured,
and (3) are secured solely by Liens permitted by Section 7.3(v);

        (l)    after the Final Completion Date, Guarantee Obligations
represented by performance bonds, guaranties, commercial or standby letters of
credit (other than Letters of Credit), bankers' acceptances or similar
instruments issued by a Person other than Wynn Resorts or any Loan Party for the
benefit of a trade creditor of any such Loan Party, in an aggregate amount not
to exceed $5,000,000 at any time outstanding so long as (i) such Indebtedness is
incurred in the ordinary course of business and (ii) the obligations of any Loan
Party, as the case may be, supported by such performance bonds, guaranties,
trade letters of credit, bankers' acceptances or similar instruments (1) do not
consist of payment obligations with respect to Project Costs and (2) if secured,
are secured solely by Liens permitted by Section 7.3(w);

        (m)  Indebtedness of the Borrower to be used solely for the development,
construction and opening of the Entertainment Facility, in an aggregate
principal amount (or original accreted value, as applicable) at any time not to
exceed the lesser of (a) $50,000,000 and (b) 200% of the Entertainment Facility
Equity Proceeds; provided, that in no event shall borrowings or other extensions
of credit under the documentation governing such Indebtedness be made until all
Entertainment Facility Equity Proceeds have been applied to the development,
construction and opening of the Entertainment Facility; and

90

--------------------------------------------------------------------------------




        (n)  additional Indebtedness of the Loan Parties in an aggregate
principal amount (for all the Loan Parties) not to exceed $5,000,000 at any one
time outstanding.

        7.3    Limitation on Liens.    Create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
except for:

        (a)  Liens for taxes not yet due or which are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the applicable Loan Party, as the case
may be, in conformity with GAAP;

        (b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business for amounts which
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceeding (such contest proceedings conclusively
operating to stay the sale of any portion of the Collateral on account of such
Lien); provided, that adequate reserves with respect thereto are maintained on
the books of the applicable Loan Party, as the case may be, in conformity with
GAAP;

        (c)  pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

        (d)  deposits by or on behalf of the Loan Parties to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, appeal bonds and other obligations of a like nature
incurred in the ordinary course of business, including, without limitation,
deposits permitted pursuant to Section 6.10(c) of the Disbursement Agreement.

        (e)  easements, rights-of-way, restrictions, encroachments and other
similar encumbrances and other minor defects and irregularities in title, in
each case incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and which do not in any case materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Loan Party;

        (f)    Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided, that no such Lien
is spread to cover any additional Property (other than proceeds of the sale or
other disposition thereof) after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

        (g)  Liens created pursuant to the Security Documents (including Liens
created thereunder securing Specified Hedge Agreements);

        (h)  leases and subleases permitted under Section 7.5(f) and any
leasehold mortgage in favor of any party financing the lessee under any lease or
sublease permitted under Section 7.5(f); provided, that (a) no Loan Party is
liable for the payment of any principal of, or interest, premiums or fees on,
such financing and (b) the affected lease and leasehold mortgage are expressly
made subject and subordinate to the Lien of the applicable Mortgage;

        (i)    Liens created by the Golf Course Lease, the Driving Range Lease,
the Building Lease or the Employee Parking Lot Lease (in each case encumbering
only the Property covered by such lease agreement);

        (j)    licenses of patents, trademarks and other intellectual property
rights granted by a Loan Party in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
such Loan Party;

        (k)  Liens securing Indebtedness permitted under Section 7.2(f)(i);
provided, that such Liens are junior in priority (other than in respect of the
Second Mortgage Notes Proceeds Account) to the Liens securing the Obligations;

91

--------------------------------------------------------------------------------




        (l)    Liens with respect to Property of the Borrower securing
Indebtedness permitted under Section 7.2(f)(ii) and to any proceeds of the sale
or other disposition thereof; provided, that such Liens attach only to the
Specified FF&E and to any proceeds of the sale or transfer thereof (senior in
priority to the Liens of the Security Documents on the Specified FF&E);

        (m)  prior to the Final Completion Date, any "Permitted Liens" under the
Disbursement Agreement;

        (n)  any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

        (o)  Permitted Encumbrances;

        (p)  Liens arising from the filing of UCC financing statements relating
solely to leases permitted by this Agreement;

        (q)  Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

        (r)  any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Real Estate;

        (s)  Liens securing Indebtedness of the Loan Parties incurred pursuant
to Section 7.2(g) to finance the acquisition of fixed or capital assets;
provided, that (i) such Liens shall be created substantially simultaneously with
the acquisition of such fixed or capital assets (or the refinancing of such
Indebtedness as otherwise permitted hereunder), (ii) such Liens do not at any
time encumber any Property other than the Property (and proceeds of the sale or
other disposition thereof) financed by such Indebtedness, (iii) the principal
amount of Indebtedness secured thereby is not increased and (iv) the Property
financed by such Indebtedness is not of a type that will become affixed to the
Project such that the removal thereof could reasonably be expected to materially
interfere with the ongoing ordinary course operations of the Project;

        (t)    Liens securing Indebtedness of the Loan Parties incurred pursuant
to Section 7.2(j) to finance the acquisition of the Additional Land, provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of the Additional Land, (ii) such Liens do not at any time encumber
any Property other than the Additional Land (and proceeds of the sale or other
disposition thereof) and (iii) the principal amount of Indebtedness secured
thereby is not increased;

        (u)  Liens with respect to the Aircraft granted by World Travel to the
Borrower securing Indebtedness under the Aircraft Note;

        (v)  Liens on cash disbursed pursuant to the Disbursement Agreement and
deposited with, or held for the account of, any Loan Party securing
reimbursement obligations under performance bonds, guaranties, commercial or
standby letters of credit, bankers' acceptances or similar instruments permitted
under Section 7.2(k), granted in favor of the issuers of such performance bonds,
guaranties, commercial letters of credit or bankers' acceptances, so long as
(i) any cash disbursed to secure such reimbursement obligations is invested (if
at all) in Permitted Securities only (to the extent the Borrower has the right
to direct the investment thereof) and is segregated from the Loan Parties'
general cash accounts so that such Liens attach only to such cash and Permitted
Securities and (ii) the amount of cash and/or Permitted Securities secured by
such Liens is not less than the amount of Indebtedness secured thereby and in
any event does not exceed 110% of the amount of the Indebtedness secured thereby
(ignoring any interest earned or paid on such cash and any dividends or
distributions declared or paid in respect of such Permitted Investments); and

92

--------------------------------------------------------------------------------




        (w)  Liens on cash deposited with, or held for the account of, any Loan
Party securing reimbursement obligations under performance bonds, guaranties,
commercial or standby letters of credit, bankers' acceptances or similar
instruments permitted under Section 7.2(l), granted in favor of the issuers of
such performance bonds, guaranties, commercial letters of credit or bankers'
acceptances, so long as (i) any cash used as security for such reimbursement
obligations is invested (if at all) in Cash Equivalents only (to the extent the
Borrower has the right to direct the investment thereof) and is segregated from
the Loan Parties' general cash accounts so that such Liens attach only to such
cash and Cash Equivalents and (ii) the amount of cash and/or Cash Equivalents
secured by such Liens does not exceed 110% of the amount of the Indebtedness
secured thereby (ignoring any interest earned or paid on such cash and any
dividends or distributions declared or paid in respect of such Cash
Equivalents).

        7.4    Limitation on Fundamental Changes.    Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

        (a)  (i) any Solvent Loan Party may be merged or consolidated with or
into the Borrower or any Solvent Subsidiary of the Borrower (other than Capital
Corp. or the Completion Guarantor), (ii) Valvino may be merged or consolidated
with or into Wynn Resorts Holdings and Wynn Resorts Holdings may be merged or
consolidated with or into Valvino (in each case so long as each of Wynn Resorts
Holdings and Valvino are Solvent) and (iii) any Solvent Wynn Group Entity may be
merged or consolidated with or into any other Solvent Loan Party other than
Desert Inn Improvement, Capital Corp. or the Completion Guarantor (provided,
that in the event any such merger or consolidation involves the Borrower, the
Borrower shall be the continuing or surviving entity and, in the event such
merger or consolidation involves a Subsidiary of the Borrower (but not the
Borrower), a Subsidiary of the Borrower shall be the continuing or surviving
entity);

        (b)  (i) any Solvent Loan Party may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Solvent
Subsidiary of the Borrower (other than Capital Corp. or the Completion
Guarantor), (ii) Valvino may Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to Wynn Resorts Holdings and Wynn Resorts Holdings may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
Valvino (in each case so long as each of Wynn Resorts Holdings and Valvino are
Solvent) and (iii) any Solvent Wynn Group Entity may Dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to any other Solvent Loan
Party other than Desert Inn Improvement, Capital Corp. or the Completion
Guarantor; provided, that any permitted Disposition of Capital Stock of a Loan
Party pursuant to this Section 7.4(b) must be of no less than all Capital Stock
of such Loan Party; provided, further, that in no event shall (x) Wynn Resorts
Holdings be permitted to Dispose of any Capital Stock of the Borrower (other
than to the extent such Disposition occurs in connection with the merger of Wynn
Resorts Holdings into Valvino as permitted pursuant to Section 7.4(a)) or
(y) the Borrower or any of its Subsidiaries acquire the Capital Stock of either
of the Water Entities (other than to the extent such Disposition occurs in
connection with the merger of a Water Entity into the Borrower or a Subsidiary
of the Borrower as permitted pursuant to Section 7.4(a) and any such merger
could not result in any of the Loan Parties becoming subject to regulation by
the Nevada Public Utilities Commission; provided, further, that in no event
shall Desert Inn Improvement become a Subsidiary of the Borrower); and

        (c)  any Loan Party may Dispose of any of its Property in accordance
with Section 7.5.

93

--------------------------------------------------------------------------------




        7.5    Limitation on Disposition of Property.    Dispose of any of its
Property (including, without limitation, receivables and leasehold interests),
whether now owned or hereafter acquired, or issue or sell any shares of Capital
Stock to any Person, except:

        (a)  the Disposition for fair market value in the ordinary course of
business of obsolete or worn out Property or Property no longer useful in the
business of the applicable Loan Party; provided, that either (i) such
Disposition could not reasonably be expected to materially adversely affect the
Project, any of the Mortgaged Properties or any of the other Collateral or
(ii) with respect to Property Disposed of by reason of its obsolescence or worn
out condition, prior to or promptly following such Disposition any such Property
shall be replaced with other Property of substantially equal or greater utility
and similar use and either (x) a value at least substantially equal to that of
the replaced Property when first acquired or (y) substantially equal or greater
quality and, if applicable, prestige and caliber as the replaced Property when
first acquired and free from any Lien of any other Person (subject to Permitted
Liens) and the applicable Loan Party shall promptly subject such replacement
property to the Lien of the Security Documents in favor of the Lenders of at
least the same priority as the Property so replaced;

        (b)  the Disposition of Cash or Cash Equivalents (in each case in
transactions otherwise permitted hereunder), Investments permitted pursuant to
Section 7.8, inventory (in the ordinary course of business) and receivables (in
connection with the collection thereof and otherwise as customary in gaming
operations of the type conducted by the Loan Parties);

        (c)  Dispositions permitted by Section 7.4 (including the Disposition of
Capital Stock of Loan Parties pursuant to Section 7.4(b);

        (d)  the sale or issuance of any Loan Party's Capital Stock (other than
Disqualified Stock) to its direct parent that is a Loan Party in consideration
for Investments permitted pursuant to Section 7.8(e);

        (e)  Dispositions of Property having a fair market value not in excess
of $5,000,000 in the aggregate (with respect to all the Loan Parties) in any
Fiscal Year following the Completion Date; provided, that (i) the consideration
received for such Property shall be in an amount at least equal to the fair
market value thereof; and (ii) the sole consideration received shall be cash;

        (f)    subject to the last paragraph of this Section 7.5, the Borrower
may enter into any leases with respect to any space on or within the Project and
any subleases with respect to any space in the Phase II Land Building;

        (g)  (x) any Loan Party may dedicate space within the Project for the
purpose of constructing (i) a mass transit system, (ii) a pedestrian bridge over
or a pedestrian tunnel under Las Vegas Boulevard or Sands Avenue or similar
structures to facilitate the movement of pedestrians or vehicle traffic, (iii) a
right turn lane or other roadway dedication or (iv) such other structures or
improvements reasonably related to and in furtherance of the development,
construction and operation of the Project; provided, that in each case such
dedication does not materially impair or interfere in the use or operations of
the Project or any Loan Party or materially detract from the value of the
Property subject thereto and (y) the exchange of real property between Valvino
and Clark County, Nevada, pursuant to which each such party shall transfer to
each other fee ownership in real property having approximately equal fair market
values; provided, that (I) in no event shall Valvino transfer more than an
aggregate amount of 40,000 square feet of real property pursuant to this
clause (y), (II) Valvino shall take such actions as required pursuant to
Sections 6.10 and 7.26 with respect to any real property acquired pursuant to
this clause (y) and (III) such exchange of real property could not reasonably be
expected to materially and adversely affect or interfere with the Permitted
Business of any Loan Party or have a material adverse effect on the Casino Land,
the Golf Course Land or the Phase II Land;

94

--------------------------------------------------------------------------------




        (h)  (x) the Loan Parties may license trademarks and trade names in the
ordinary course of business and, in any event, Wynn Resort Holdings may license
to Wynn Resorts, for less than fair market value, any or all Intellectual
Property in or relating to the name "Wynn Resorts" (including, without
limitation, any and all Intellectual Property identified in subparts (a)(12),
(a)(14)-(19), (b)(1), and (c) of Part IX of Schedule 4.9(b)) (collectively, the
"Wynn Resorts IP") and (y) Wynn Resorts Holdings may transfer to Wynn Resorts,
for less than fair market value, any or all of the Wynn Resorts IP (provided,
that all of the Wynn Resorts IP shall be transferred by Wynn Resorts Holdings to
Wynn Resorts as soon as is practicable after the Closing Date);

        (i)    the incurrence of Liens permitted under Section 7.3; provided,
that any leases other than those permitted pursuant to Section 7.3(i) (whether
or not constituting Permitted Liens) shall be permitted only to the extent
provided in subsection (f) above and the last paragraph of this Section 7.5;

        (j)    the applicable Golf Course Land Owner(s) shall be permitted to
Dispose of the Wynn Home Site Land to Mr. Wynn, and the Lenders hereby consent
to such Disposition, on the conditions that (i) no Default or Event of Default
has occurred and is continuing at the time of such Disposition and such
Disposition is permitted under the other Financing Agreements, (ii) the cash
purchase price paid by Mr. Wynn to such Golf Course Land Owner(s) for the Wynn
Home Site Land is in immediately available funds and equal to or greater than
the fair market value of the Wynn Home Site Land, as determined in good faith by
such Golf Course Land Owner(s), (iii) such Golf Course Land Owner(s) contributes
the entire amount of the purchase price paid by Mr. Wynn for the Wynn Home Site
Land to the Borrower as a common equity capital contribution, (iv) the Mortgaged
Properties affected by the Disposition of the Wynn Home Site Land constitute
separate legal parcels under Nevada Revised Statutes, Chapter 278, (v) the
Borrower shall have certified and demonstrated to the Initial Arrangers, to the
reasonable satisfaction of the Initial Arrangers, that construction of
Mr. Wynn's personal residence on the Wynn Home Site will not interfere with the
use or operations of the Golf Course and could not otherwise reasonably be
expected to impair the overall value of the Project, (vi) the applicable
Mortgages with respect to the Golf Course Land shall have been amended to
reflect the exclusion of the legal description of the Wynn Home Site Land (or
applicable portion thereof) as a result of the transfer of fee ownership therein
and re-recorded at the Clark County, Nevada Recorder's Office, (vii) the
Borrower shall have delivered to the Administrative Agent: (A) (1) a legal
opinion from counsel reasonably acceptable to the Administrative Agent to the
effect that the Mortgages with respect to the Golf Course Land, to the extent
amended and re-recorded pursuant to subsection (vi) above, are enforceable in
accordance with their respective terms and are effective to create the security
interests described therein and (2) such other legal opinions as the
Administrative Agent may reasonably request, each in form and substance
reasonably satisfactory to the Administrative Agent, and (B) endorsements, or
commitments by the Title Insurer to issue endorsements, to the Title Policy, in
each case in form and substance satisfactory to the Administrative Agent,
insuring the continuing perfection and priority of the respective Liens on the
Golf Course Land (after giving effect to the release of the Wynn Home Site Land
and the amendments and re-recordations contemplated by subsection (vi) above)
and (viii) (A) either (x) no Points of Diversion with respect to the Water
Permits, wells associated therewith or rights-of-way necessary for the
transportation of water available under the Water Permits to the Golf Course
Land or the water features of the Le Rêve hotel and casino, as the case may be,
are located on the Wynn Home Site Land or (y) the applicable Golf Course Land
Owner(s) shall have transferred at no cost to the Borrower and/or Wynn Resorts
Holdings, as the case may be, (I) in the case of Points of Diversion and
associated wells with respect to the Valvino Water Permits or the DIIC Casino
Water Permit, and rights-of-way necessary for the transportation of water
available under such Water Permits to the water features of the Le Rêve hotel
and casino, such easements to the Borrower as are necessary for the Borrower to
access such Points of Diversion,

95

--------------------------------------------------------------------------------




own and operate such wells and transport such water to the water features of the
Le Rêve hotel and casino and (II) in the case of Points of Diversion and
associated wells with respect to all other DIIC Water Permits, and rights-of-way
necessary for the transportation of water available under such Water Permits to
the Golf Course Land, such easements to the Borrower and Wynn Resorts Holdings
as are necessary for such Persons to access such Points of Diversion, own and
operate such wells and transport such water to the Golf Course Land and (B) the
Borrower and Wynn Resorts Holdings, as the case may be, shall have taken all
actions required pursuant to Section 6.10 with respect to any Property acquired
pursuant to clause (viii)(A) above. Upon satisfaction of the foregoing
conditions, the Administrative Agent shall execute and deliver to the
appropriate Golf Course Land Owners such documents and instruments, including
UCC-3 termination statements and deeds of reconveyance, all as may be reasonably
necessary to release the Liens granted to the Lenders in the Wynn Home Site
Land, and to permit such Disposition; provided, that an instrument reasonably
acceptable to the Administrative Agent is recorded against the Wynn Home Site
Land to the effect that until the earlier of (x) the Disposition of the Golf
Course Land in accordance with Section 7.5(k) or (y) the payment in full of the
Obligations, only a personal residence for Mr. Wynn will be developed on the
Wynn Home Site Land, the provisions of such instrument to burden the Wynn Home
Site Land for the benefit of the Golf Course Land;

        (k)  the Golf Course Land Owners shall be permitted to Dispose of the
Golf Course Land and in connection therewith the applicable Loan Parties shall
be permitted to Dispose of their ownership in the Capital Stock of Desert Inn
Water and Desert Inn Improvement and the DIIC Water Permits (other than the DIIC
Casino Water Permit), and the Lenders hereby consent to such Dispositions, on
the conditions that (i) no Default or Event of Default has occurred and is
continuing at the time of such Disposition and such Dispositions are permitted
under the other Financing Agreements, (ii) such Dispositions occur on or after
the third anniversary of the Opening Date, (iii) at the time of such
Dispositions, the Consolidated Leverage Ratio of the Borrower for the most
recent period of four full consecutive fiscal quarters of the Borrower was 3.0
to 1.0 or less (provided, that there shall be excluded from the calculation of
the Consolidated Leverage Ratio the Consolidated EBITDA, if any, derived from
the Golf Course for such four full consecutive fiscal quarters), (iv) after
giving effect to such Dispositions, the senior secured long-term Indebtedness
under the Facilities shall be rated at least Ba1 by Moody's and BB+ by S&P and
(v) (A) either (x) no Points of Diversion with respect to the Valvino Water
Permits or the DIIC Casino Water Permit, wells associated therewith or
rights-of-way necessary for the transportation of water available under such
Water Permits to the water features of the Le Rêve hotel and casino are located
on the Golf Course Land or (y) the applicable Golf Course Land Owner(s) shall
have transferred at no cost to the Loan Parties such easements to the Borrower
as are necessary for the Borrower to access such Points of Diversion, own and
operate such wells and transport such water to the water features of the Le Rêve
hotel and casino and (B) the Borrower shall have taken all actions required
pursuant to Section 6.10 with respect to any Property acquired pursuant to
clause (v)(A) above. Upon satisfaction of the foregoing conditions, the
Administrative Agent shall execute and deliver to the applicable Loan Parties
such documents and instruments, including UCC-3 termination statements, deeds of
reconveyance and certificates of Capital Stock, all as may be reasonably
necessary to release the Liens granted to the Lenders in the Golf Course Land,
Desert Inn Water, Desert Inn Improvement and the DIIC Water Permits (other than
the DIIC Casino Water Permit) (including, without limitation all Capital Stock
of Desert Inn Water, and Desert Inn Improvement and Property of Desert Inn Water
and Desert Inn Improvement) and to permit such Dispositions;

        (l)    the applicable Golf Course Land Owners shall be permitted to
Dispose of the Home Site Land, and the Lenders hereby consent to such
Disposition, on the conditions that (i) no Default or Event of Default has
occurred and is continuing at the time of such Disposition and such Disposition
is permitted under the other Financing Agreements, (ii) at the time of such

96

--------------------------------------------------------------------------------




Disposition, the Consolidated EBITDA of the Borrower for the most recent period
of four full consecutive fiscal quarters of the Borrower was equal to or greater
than $325,000,000, (iii) the Mortgaged Properties affected by the Disposition of
the Home Site Land constitute separate legal parcels under Nevada Revised
Statutes, Chapter 278, (iv) the Borrower shall have certified and demonstrated
to the Initial Arrangers, to the reasonable satisfaction of the Initial
Arrangers, that construction of permitted improvements on the Home Site will not
interfere with the use or operations of the Golf Course and could not otherwise
reasonably be expected to impair the overall value of the Project, (v) the
applicable Mortgages with respect to the Golf Course Land shall have been
amended to reflect the exclusion of the legal description of the Home Site Land
(or portion thereof) as a result of the transfer of fee ownership therein and
re-recorded at the Clark County, Nevada, Recorder's Office, (vi) the Borrower
shall have delivered to the Administrative Agent: (A) (1) a legal opinion from
counsel reasonably acceptable to the Administrative Agent to the effect that the
Mortgages with respect to the Golf Course Land, to the extent amended and
re-recorded pursuant to subsection (v) above, are enforceable in accordance with
their respective terms and are effective to create the security interests
described therein and (2) such other legal opinions as the Administrative Agent
may reasonably request, each in form and substance reasonably satisfactory to
the Administrative Agent, and (B) endorsements, or commitments by the Title
Insurer to issue endorsements, to the Title Policy, in each case in form and
substance satisfactory to the Administrative Agent, insuring the continuing
perfection and priority of the respective Liens on the Golf Course Land (after
giving effect to the release of the Home Site Land and the amendments and
re-recordations contemplated by subsection (v) above) and (vii) (A) either
(x) no Points of Diversion with respect to the Water Permits, wells associated
therewith or rights-of-way necessary for the transportation of water available
under the Water Permits to the Golf Course Land or the water features of the Le
Rêve hotel and casino, as the case may be, are located on the Home Site Land or
(y) the applicable Golf Course Land Owner(s) shall have transferred at no cost
to the Loan Parties (I) in the case of Points of Diversion and associated wells
with respect to the Valvino Water Permits or the DIIC Casino Water Permit, and
rights-of-way necessary for the transportation of water available under such
Water Permits to the water features of the Le Rêve hotel and casino, such
easements to the Borrower as are necessary for the Borrower to access such
Points of Diversion, own and operate such wells and transport such water to the
water features of the Le Rêve hotel and casino and (II) in the case of Points of
Diversion with respect to all other DIIC Water Permits and rights-of-way
necessary for the transportation of water available under such Water Permits to
the Golf Course Land, such easements to the Borrower and Wynn Resorts Holdings
as are necessary for such Persons to access such Points of Diversion, own and
operate such wells and transport the water drawn therefrom to the Golf Course
Land and (B) the Borrower and Wynn Resorts Holdings, as the case may be, shall
have taken all actions required pursuant to Section 6.10 with respect to any
Property acquired pursuant to clause (vii)(A) above. Upon satisfaction of the
foregoing conditions, the Administrative Agent shall execute and deliver to the
appropriate Golf Course Land Owners such documents and instruments, including
UCC-3 termination statements and deeds of reconveyance, all as may be reasonably
necessary to release the Liens granted to the Lenders in the Home Site Land, and
to permit such Disposition; provided, that an instrument reasonably acceptable
to the Administrative Agent is recorded against the Home Site Land to the effect
that until the earlier of (x) the Disposition of the Golf Course Land in
accordance with Section 7.5(k) or (y) the payment in full of the Obligations,
only residential housing and other non-gaming related developments will be
developed on the Home Site Land, the provisions of such instrument to burden the
Home Site Land for the benefit of the Golf Course Land;

        (m)  Valvino shall be permitted to Dispose of the Phase II Land, and the
Lenders hereby consent to such Disposition, on the conditions that (i) no
Default or Event of Default has occurred

97

--------------------------------------------------------------------------------




and is continuing at the time of such Disposition and such Disposition is
permitted under the other Financing Agreements, (ii) at the time of such
Disposition, (A) the Consolidated EBITDA of the Borrower for the most recent
period of two full consecutive fiscal quarters of the Borrower was equal to or
greater than $170,000,000 and the Required Lenders consent to such Disposition
or (B) the Consolidated EBITDA of the Borrower for the most recent period of
four full consecutive fiscal quarters of the Borrower was equal to or greater
than $325,000,000, (iii) the Valvino Water Permit Transfer shall have occurred
and (iv) in the event that any portion of the Entertainment Facility or any
other improvements related to the Le Rêve hotel and casino (other than the Phase
II Building, the Employee Parking Lot or the Driving Range) are located on the
Phase II Land, the Phase II Land upon which such improvements are located shall
have been transferred in fee ownership to the Borrower (whether pursuant to lot
line adjustments or otherwise) and the Borrower shall have taken all actions
required pursuant to Section 6.10 with respect to any Real Estate and other
Property acquired pursuant to this clause (iv). Upon satisfaction of the
foregoing conditions, the Administrative Agent shall execute and deliver to
Valvino such documents and instruments, including UCC-3 termination statements
and deeds of reconveyance, all as may be reasonably necessary to release the
Liens granted to the Lenders in the Phase II Land, and to permit such
Disposition;

        (n)  any Event of Eminent Domain; provided, that the requirements of
Sections 2.12(c) and 2.24 are complied with in connection therewith;

        (o)  the Disposition of the Existing Aircraft so long as (i) the
consideration received for the Existing Aircraft shall be in an amount at least
equal to the fair market value thereof and the sole consideration received
therefor shall be cash, (ii) either (A) the aggregate Net Disposition Proceeds
from such Disposition shall be applied to the prepayment of the FF&E Facility in
accordance therewith or (B) (1) within three Business Days after such
Disposition, World Travel or a trust of which World Travel is the beneficial
interest holder acquires the Replacement Aircraft and (2) the aggregate Net
Disposition Proceeds from such Disposition are applied to the acquisition of the
Replacement Aircraft and no Loan Party applies any other amounts to such
acquisition other than (x) proceeds of equity capital contributions from Wynn
Resorts (or another Loan Party to the extent acting as an intermediary for
purposes of contributing equity capital contributions from Wynn Resorts) and
(y) proceeds from Indebtedness permitted pursuant to Section 7.2(f)(ii) and
(iii) such Disposition of the Existing Aircraft and, if applicable, the
acquisition of the Replacement Aircraft is permitted pursuant to the Other
Indebtedness;

        (p)  Valvino shall be permitted to effectuate the Valvino Water Permit
Transfer (or any portion thereof) and DIIC shall be permitted to effectuate the
DIIC Water Transfer (or any portion thereof); and

        (q)  subject to Section 7.4, Dispositions (i) by any Loan Party (other
than Desert Inn Improvement) to the Borrower or any Solvent Subsidiary of the
Borrower (other than Capital Corp. or the Completion Guarantor (except with
respect to Dispositions, the proceeds of which are necessary for the corporate
maintenance of Capital Corp.), (ii) by Valvino to Wynn Resorts Holdings or by
Wynn Resorts Holdings to Valvino (so long as Wynn Resorts Holdings, on the one
hand, or Valvino, on the other hand, is Solvent) and (iii) by any Wynn Group
Entity to any other Solvent Loan Party other than Desert Inn Improvement,
Capital Corp. or the Completion Guarantor; provided, that in each case each Loan
Party shall have taken all actions required pursuant to Section 6.10 with
respect to any Property acquired by it pursuant to this clause (q);

        Notwithstanding the foregoing provisions of this Section 7.5, subsection
(f) above shall be subject to the additional provisos that: (a) no Default or
Event of Default shall exist and be continuing at the time of such transaction,
lease or sublease or would occur after as a result of entering into such
transaction, lease or sublease (or immediately after any renewal or extension

98

--------------------------------------------------------------------------------




thereof at the option of the Borrower), (b) such transaction, lease or sublease
could not reasonably be expected to materially interfere with, impair or detract
from the operation of the business of the Borrower or Valvino, as the case may
be, and will, in the case of leases associated with the casino, hotel and
shopping operations, in the reasonable good faith judgment of the Borrower
enhance the value and operations of the Project, (c) except with respect to the
Dealership Lease Agreement and subleases of space in the Phase II Land Building
by the Borrower, such transaction, lease or sublease is at a fair market rent or
value (in light of other similar or comparable prevailing commercial
transactions) and contains such other terms such that the lease, taken as a
whole, is commercially reasonable and fair to the Borrower in light of
prevailing or comparable transactions in other casinos, hotels, hotel
attractions, shopping venues or similarly situated buildings, as applicable
(provided, that each sublease of the Phase II Land Building by the Borrower and
the Dealership Lease Agreement shall contain such terms such that the
transaction, taken as a whole, does not expose the Borrower to undue liabilities
or obligations in light prevailing or comparable transactions), (d) no gaming,
hotel or casino operations (other than the operation of arcades and games for
minors) may be conducted on any space that is subject to such transaction, lease
or sublease other than by and for the benefit of the Borrower, (e) with respect
to subleases of the Phase II Land Building by the Borrower, no operations other
than those conducted in the ordinary course of business in commercial office
buildings and those related to the temporary operation of a full service Ferrari
and Maserati automobile dealership may be conducted on any space that is subject
to such transaction unless, subject at all times to the restrictions set forth
in clauses (a) through (d) above, otherwise approved in writing by the
Administrative Agent and (f) no lease or sublease may provide that the Borrower
or Valvino, as the case may be, may subordinate its fee, condominium or
leasehold interest to any lessee or any party financing any lessee; provided,
that (x) the Administrative Agent on behalf of the Lenders shall agree to
provide the tenant under any such lease or sublease with a Subordination,
Non-Disturbance and Attornment Agreement and (y) with respect to any such lease
having a term of two years or more or aggregate annual rents in excess of
$500,000 (other than leases solely between Loan Parties), the Borrower shall
enter into, and cause the tenant under any such lease or sublease to enter into
with the Administrative Agent for the benefit of the Lenders, a Subordination,
Non-Disturbance and Attornment Agreement, in each case substantially in the form
of Exhibit N hereto with such changes as the Administrative Agent may approve,
which approval shall not be unreasonably withheld, conditioned or delayed
(provided, that such changes do not materially and adversely affect the security
interests granted in favor of the Lenders under any of the Security Documents).

        7.6    Limitation on Restricted Payments.    Declare or pay any dividend
(other than dividends payable solely in common stock (excluding Disqualified
Stock) of the Person making such dividend) on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Loan Party, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Loan Party, or enter into any derivatives
or other transaction with any financial institution, commodities or stock
exchange or clearinghouse (a "Derivatives Counterparty") obligating any Loan
Party to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, "Restricted
Payments"), except that:

        (a)  any Loan Party may pay dividends or other distributions (not in
excess of $15,000,000 in the aggregate) to Wynn Resorts, through any
intermediate Wholly Owned Subsidiaries of Wynn Resorts, of amounts necessary to
repurchase Capital Stock or Indebtedness of Wynn Resorts (other than Capital
Stock held by the Existing Stockholders) to the extent required by the Nevada
Gaming Authorities for not more than the fair market value thereof in order to
avoid the suspension, revocation or denial by the Nevada Gaming Authorities of a
gaming license necessary

99

--------------------------------------------------------------------------------

for the ownership, construction, maintenance, financing or operation of the
Project, in any event to the extent such suspension, revocation or denial would
have a Material Adverse Effect; provided, that so long as such efforts do not
jeopardize any such gaming license necessary for the ownership, construction,
maintenance, financing or operation of the Project, Wynn Resorts and its
Subsidiaries shall have diligently and in good faith attempted to find a
third-party purchaser(s) for such Capital Stock or Indebtedness and no
third-party purchaser(s) acceptable to the Nevada Gaming Authorities was willing
to purchase such Capital Stock or Indebtedness within a time period acceptable
to the Nevada Gaming Authorities;

        (b)  (i) on the Completion Guaranty Release Date, the Completion
Guarantor may pay a dividend or other distribution to Wynn Resorts, through any
intermediate Wholly Owned Subsidiaries of Wynn Resorts, in an amount equal to
the amount released from the Completion Guaranty Deposit Account to the
Completion Guarantor in accordance with Section 2.10 of the Disbursement
Agreement and (ii) on the Final Completion Date, the Completion Guarantor may
pay a dividend or other distribution to Wynn Resorts, through any intermediate
Wholly Owned Subsidiaries of Wynn Resorts, in an amount equal to the amount
released from the Completion Guaranty Deposit Account to the Completion
Guarantor in accordance with Section 2.11 of the Disbursement Agreement;

        (c)  to the extent constituting Restricted Payments, (i) any Loan Party
may consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan
Party may make Dispositions permitted pursuant to Section 7.5, (iii) any Loan
Party may make Investments permitted pursuant to Section 7.8, (iv) any Loan
Party may pay Management Fees to Wynn Resorts permitted pursuant to Section 7.22
and (v) any Loan Party may take actions permitted pursuant to Section 7.10;

        (d)  (i) any Subsidiary of the Borrower may declare and pay cash
dividends to the Borrower or any Solvent Subsidiary of the Borrower (other than
Capital Corp. or the Completion Guarantor), (ii) Wynn Resorts Holdings may
declare and pay cash dividends to Valvino (so long as Valvino is Solvent) and
(iii) any Wynn Group Entity may declare and pay cash dividends to any other
Solvent Loan Party;

        (e)  any Loan Party may make distributions to the direct or indirect
owners of such Loan Party with respect to any period during which such Loan
Party is a Pass Through Entity or a Consolidated Member, such distributions in
an aggregate amount not to exceed such owners' Tax Amounts for such period;

        (f)    so long as no Default or Event of Default shall have occurred and
be continuing and no Material Adverse Effect shall have occurred and be
continuing (or, in either case, would result therefrom), the Loan Parties may
pay dividends to other Loan Parties to permit such other Loan Parties to
(i) repurchase common stock or common stock options from present or former
employees of the Loan Parties (or their estates) upon the death, disability or
termination of employment of such employees in accordance with employment
agreements or option plans or agreements; provided, that the aggregate amount of
payments under this subsection (f), when aggregated with any Indebtedness
incurred by the Loan Parties pursuant to Section 7.2(h), will not exceed
$2,000,000 in any Fiscal Year and $6,000,000 during the term of this Agreement;

        (g)  on and after the Completion Date and so long as no Default or Event
of Default shall have occurred and be continuing and no Material Adverse Effect
shall have occurred and be continuing (or, in either case, would result
therefrom), the Loan Parties may make Restricted Payments not otherwise
permitted under any other subsection of this Section 7.6 in an amount not to
exceed an aggregate of $5,000,000, plus, for each Fiscal Year occurring after
the Fiscal Year in which the Completion Date occurs, $2,000,000; provided, that
amounts applied to the

100

--------------------------------------------------------------------------------




determination of Non-Equity Cost pursuant to clause (b)(ii) of the definition
thereof shall be considered Restricted Payments distributed pursuant to this
Section 7.6(g);

        (h)  to the extent constituting Restricted Payments, on or prior to the
Final Completion Date the Borrower may pay Project Costs as permitted pursuant
to the Disbursement Agreement; and

        (i)    until the earlier of (i) 12 months following the acquisition of
the Replacement Aircraft with the Replacement Aircraft Indebtedness, and
(ii) the sale by World Travel or the Aircraft Trustee, as the case may be, of
the Existing Aircraft, the payment to Wynn Resorts of amounts necessary to pay
interest then due and payable on the Replacement Aircraft Indebtedness in an
aggregate amount not to exceed $1,000,000.

        7.7    Limitation on Capital Expenditures.    Make, commit to make or
incur Capital Expenditures, in any Fiscal Year indicated below, in an aggregate
amount among all Loan Parties in excess of the corresponding amount set forth
below opposite such Fiscal Year; provided, that other than Capital Expenditures
(x) necessary to keep all associated Property and systems reasonably related to
the operation of the Golf Course Land and improvements thereon and the Phase II
Land and improvements thereon in good and working order and condition or
(y) funded by the proceeds of equity capital contributions from Wynn Resorts (or
another Loan Party to the extent acting as an intermediary for purposes of
contributing equity capital contributions from Wynn Resorts for such Capital
Expenditures), in no event shall any Loan Party commit to make or incur Capital
Expenditures with respect to the Golf Course Land or improvements thereon in
excess of (A) $3,000,000 during the period from the Completion Date through the
18 month anniversary thereof and (B) $5,000,000 in any 12 month period
thereafter, and in no event shall any Loan Party commit to make or incur Capital
Expenditures with respect to the Phase II Land or improvements thereon in excess
of $5,000,000 in any Fiscal Year; provided, further, that other than Capital
Expenditures (x) necessary or advisable to keep all associated Property and
systems reasonably related to the operation of the Aircraft in good and working
order and condition, whether pursuant to manufacturer requirements or
suggestions, Requirements of Law, good aircraft maintenance practices or
otherwise, or (y) funded by the proceeds of equity capital contributions from
Wynn Resorts (or another Loan Party to the extent acting as an intermediary for
purposes of contributing equity capital contributions from Wynn Resorts for such
Capital Expenditures), in no event shall any Loan Party commit to make or incur
Capital Expenditures with respect to the Aircraft.

Fiscal Year


--------------------------------------------------------------------------------

  Maximum Capital
Expenditures

--------------------------------------------------------------------------------

Fiscal Year 2005   $ 25,000,000 Fiscal Year 2006   $ 50,000,000 Fiscal Year 2007
  $ 60,000,000 Fiscal Year 2008   $ 65,000,000 Fiscal Year 2009   $ 52,500,000

        7.8    Limitation on Investments.    Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting an ongoing business from, or make any other
investment in, any other Person (all of the foregoing, "Investments"), except:

        (a)  extensions of trade credit in the ordinary course of business
(including, without limitation, advances to patrons of the Project's casino
operation consistent with ordinary course gaming operations);

101

--------------------------------------------------------------------------------



        (b)  (i) prior to the Completion Date, Investments in Permitted
Securities and (ii) on or after the Completion Date, Investments in Cash
Equivalents;

        (c)  to the extent constituting Investments, the incurrence of
Indebtedness permitted by Sections 7.2(b), 7.2 (c) and 7.2(d);

        (d)  loans and advances to employees of the Loan Parties in the ordinary
course of business (including, without limitation, for travel, entertainment and
relocation expenses) in an aggregate amount for all Loan Parties not to exceed
$1,000,000 at any one time outstanding;

        (e)  Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) (i) by any Loan Party (other than
Desert Inn Improvement) in the Borrower or any Solvent Subsidiary of the
Borrower (other than Capital Corp. or the Completion Guarantor (except with
respect to Investments, the proceeds of which are necessary for the corporate
maintenance of Capital Corp.), (ii) by Valvino in Wynn Resorts Holdings or by
Wynn Resorts Holdings in Valvino (so long as Wynn Resorts Holdings, on the one
hand, or Valvino, on the other hand, is Solvent) and (iii) by any Wynn Group
Entity in any other Solvent Loan Party other than Desert Inn Improvement,
Capital Corp. or the Completion Guarantor;

        (f)    Investments consisting of securities received in settlement of
debt created in the ordinary course of business and owing to any Loan Party or
in satisfaction of judgments;

        (g)  nominal capital contributions in connection and in furtherance of
the formation of new Subsidiaries in accordance with Section 7.17;

        (h)  to the extent constituting Investments, (i) any Loan Party may
consummate a transaction permitted pursuant to Section 7.4, (ii) any Loan Party
may make Dispositions permitted pursuant to Section 7.5, (iii) any Loan Party
may make Restricted Payments permitted pursuant to Section 7.8 and (iv) any Loan
Party may take actions expressly permitted pursuant to Section 7.10; and

        (i)    in addition to Investments otherwise expressly permitted by this
Section 7.8, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom and no Material Adverse Effect shall
have occurred and be continuing or would result therefrom, Investments by the
Loan Parties in an aggregate amount (valued at cost) not to exceed $10,000,000
at any one time outstanding.

        7.9    Limitation on Optional Payments and Modifications of Governing
Documents.    (a) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease, any Indebtedness, or segregate funds for any such payment, prepayment,
repurchase, redemption or defeasance, or enter into any derivative or other
transaction with any Derivatives Counterparty obligating any Loan Party to make
payments to such Derivatives Counterparty as a result of any change in market
value of such Indebtedness, other than the prepayment of Indebtedness incurred
hereunder or the prepayment of the Other Indebtedness with the proceeds of
Permitted Refinancing Indebtedness; provided, that the Borrower may voluntarily
prepay the FF&E Facility so long as no Default or Event of Default shall have
occurred and be continuing and the Term Loans and/or the Revolving Loans (in the
case of the prepayment of Revolving Credit Loans, with a corresponding permanent
reduction of the Revolving Credit Commitment) are prepaid on a pro rata basis
(provided, that, for clarification, (i) the prepayment of the FF&E Facility with
respect to any "Casualty Amounts" (as defined in the FF&E Facility Agreement)
pursuant to Section 8.1 of the FF&E Facility Agreement and (ii) the prepayment
of the FF&E Facility with the proceeds of any asset sale pursuant to Sections
7.5(e) and 7.5(p) of the FF&E Facility Agreement shall not be "voluntary"
prepayments for purposes of this proviso), (b) amend or modify, or permit the
amendment or modification of its Governing Documents in any manner adverse to
the Lenders unless otherwise required in order to satisfy a condition or
requirement set forth in the Disbursement Agreement or (c) amend, modify or
otherwise change the provisions of Article VII (or the provisions corresponding

102

--------------------------------------------------------------------------------

to Article VII of the limited liability agreement of Valvino) of its limited
liability company agreement relating to conduct or any comparable provisions
contained in its other charter documents (or, in each case, to the extent the
relevant Loan Party is not a limited liability company, any comparable
provisions contained in its Governing Documents), or fail to include provisions
corresponding to those contained in Article VII of the limited liability company
agreement of Valvino, as in effect on the Closing Date, in its limited liability
company agreement or other applicable Governing Documents.

        7.10    Limitation on Transactions with Affiliates.    Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than such
transactions solely between the Borrower and its Subsidiaries or solely between
Subsidiaries of the Borrower) unless such transaction is:

        (a)  on terms that are not less favorable to that Loan Party than those
that might be obtained at the time in a comparable arm's length transaction with
Persons who are not Affiliates of such Loan Party and the Borrower has delivered
to the Administrative Agent (1) with respect to any transaction or series of
related transactions involving an amount in excess of $1,000,000, a certificate
signed by a Responsible Officer certifying that such transaction or series of
related transactions complies with this Section 7.10, (2) with respect to any
transaction or series of related transactions involving an amount in excess of
$5,000,000, a resolution of the Board of Directors of the applicable Loan
Party(ies) certifying that such transaction or series of related transactions
complies with this Section 7.10 and that such transaction or series of related
transactions has been approved by a majority of the Independent Directors of the
applicable Loan Party(ies) and (3) with respect to any such transaction or
series of related transactions that involves aggregate payments in excess of
$10,000,000 (or, with respect to Qualified Affiliate Transactions, $25,000,000),
an opinion as to the fairness to the applicable Loan Party at the time such
transaction or series of related transactions is entered into from a financial
point of view issued by an independent financial advisor satisfactory to the
Administrative Agent; provided, that, in no such case shall such a transaction
or series of related transactions consist of, contain, or provide for the
payment of (i) Affiliated Overhead Expenses or (ii) any fee, profit or similar
component benefiting any Loan Party or Affiliate of a Loan Party, all payments
under such transactions to represent only the payment or reimbursement of actual
costs and expenses, except (x) transactions where the Borrower or a Subsidiary
of the Borrower is the recipient of such payments or (y) transactions where a
Loan Party is the recipient of such payments and such payments are being made by
a Person other than a Loan Party; provided, however, that (x) the Borrower shall
be permitted to lease space at the Project for the development and operation of
a Ferrari and Maserati automobile dealership to an Affiliate of the Borrower
pursuant to the Dealership Lease Agreement at below market rent and (y) the
Borrower shall be permitted to sublease space at the Phase II Building to
Affiliates of the Borrower at below market rents;

        (b)  a Disposition permitted pursuant to Section 7.5 (provided, that the
requirements of subsection (a) above shall apply to leases of the Project by the
Borrower permitted pursuant to Section 7.5(f) (other than the Dealership Lease
and subleases of the Phase II Land Building) and Dispositions permitted pursuant
to Section 7.5(b)), an Investment permitted pursuant to Section 7.8 or a
Restricted Payment permitted pursuant to Section 7.6;

        (c)  so long as no Default or Event of Default shall have occurred and
be continuing and no Material Adverse Effect shall have occurred and be
continuing (or, in either case, would result therefrom), expressly contemplated
by the Tax Indemnification Agreement;

        (d)  on and after the Completion Date, the reimbursement by the Borrower
and its Subsidiaries to the other Loan Parties and Wynn Resorts of Allocable
Overhead to the extent incurred by the other Loan Parties and Wynn Resorts;
provided, that the amount of Allocable Overhead reimbursable by the Borrower and
its Subsidiaries pursuant to this Section 7.10(d)

103

--------------------------------------------------------------------------------

during any 12-month period shall not exceed, in the aggregate, the greater of
(x) $21,500,000 and (y) if the Consolidated Leverage Ratio of the Borrower for
the period of four full consecutive fiscal quarters ending on the Quarterly Date
immediately prior to the commencement of such 12 month period is 3.5 to 1.0 or
less, 1.29% of Net Revenues of the Borrower and its consolidated Subsidiaries
for such four full consecutive fiscal quarter period;

        (e)  expressly contemplated by the Golf Course Lease, the Driving Range
Lease, the Employee Parking Lot Lease, the Art Rental and Licensing Agreement,
the Water Supply Agreement, the Management Agreement (but only to the extent
payments thereunder do not constitute Management Fees (payments of such amounts
being governed pursuant to Section 7.22)), the Building Lease, the WDD
Agreement, the Tax Indemnification Agreement, the Shuttle Easement Agreement,
the DIIC Land Use Agreement or the Aircraft Operating Agreement; provided,
however, that any amendments, modifications or supplements thereto after the
Closing Date shall comply with Section 7.10(a);

        (f)    on or prior to the Final Completion Date, the payment of Project
Costs as permitted pursuant to the Disbursement Agreement; and

        (g)  associated with the use of the Aircraft for any purpose not
reasonably related to the Project or the Project-related Permitted Businesses of
the Borrower, Las Vegas Jet or World Travel, in which case the Borrower, Las
Vegas Jet or World Travel, as the case may be, shall be reimbursed promptly for
all actual costs and expenses incurred by such Loan Party in connection with
such use.

        7.11    Limitation on Sales and Leasebacks.    Enter into any
arrangement with any Person providing for the leasing by any Loan Party of
Property which has been or is to be sold or transferred by any Loan Party to
such Person or to any other Person to whom funds have been or are to be advanced
by such Person on the security of such Property or rental obligations of any
Loan Party.

        7.12    Limitation on Changes in Fiscal Periods.    Permit the fiscal
year of any Loan Party to end on a day other than December 31 or change any Loan
Party's method of determining fiscal quarters.

        7.13    Limitation on Negative Pledge Clauses.    Enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of a Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its Property or revenues, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement other than (a) this Agreement and the other
Financing Agreements, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby and proceeds thereof); provided, that the principal amount of
Indebtedness thereunder shall exceed 75% of the original purchase price of the
assets financed thereby, and (c) as required by applicable law or any applicable
rule or order of any Nevada Gaming Authority.

        7.14    Limitation on Restrictions on Subsidiary Distributions,
etc.    Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Loan Party to (a) make
Restricted Payments in respect of any Capital Stock of such Loan Party held by,
or pay or subordinate any Indebtedness owed to, any other Loan Party, (b) make
Investments in any other Loan Party or (c) transfer any of its assets to any
other Loan Party, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions under the Mortgage Notes Indenture, (iii) any restrictions existing
under the FF&E Facility Agreement and (iv) as required by applicable law or any
applicable rule or order of any Nevada Gaming Authority.

        7.15    Limitation on Lines of Business.    Subject to Sections 7.24 and
7.25, enter into any business or investment activities, whether directly or
indirectly, other than Permitted Businesses; provided, however, that (a) Capital
Corp. shall not hold any material Property, incur any Indebtedness or become

104

--------------------------------------------------------------------------------

liable for any obligations or engage in any business activities (other than as
co-obligor with respect to the Other Indebtedness and Other Security Documents
with respect to the Mortgage Notes Indenture) or have any Subsidiaries and
(b) the Water Entities shall not hold any material Property other than the DIIC
Water Permits and other Property reasonably related to the provision of water
services to the Golf Course and the Additional Land or engage in any business
activities other than the provision of water services to the Golf Course and the
Additional Land.

        7.16    Restrictions on Changes.    (a) Agree to any amendment to,
assignment or termination of, or waive any of its rights under, any Permit or
Project Document or enter into any new Project Document or Permit (it being
understood that any Material Contracts which are covered by subsection (c) of
this Section 7.16 shall also be subject to the restrictions set forth therein)
without in each case obtaining the prior written consent of the Required Lenders
if in any such case such amendment, assignment, termination or waiver or new
Project Document or Permit could reasonably be expected to have a Material
Adverse Effect or otherwise adversely affect the Lenders in any material respect
(taking into consideration any viable replacements or substitutions therefor at
the time such determination is made).

        (b)  Amend or otherwise change the terms of any Financing Agreements
(other than the Loan Documents) or permit the termination thereof (other than in
accordance with the terms thereof), or enter into any new Financing Agreements
or make any payment consistent with an amendment thereof or change thereto,
(i) if the effect of such amendment, change or new Financing Agreement is to
increase the interest rate or fees on the Indebtedness evidenced thereby, change
(to earlier or more frequent dates) any dates upon which payments of principal
or interest are due thereon (including, without limitation, changes to, or new
additions of, mandatory prepayment provisions), change the redemption,
prepayment or defeasance provisions thereof or change the subordination
provisions thereof (or of any guaranty thereof) or (ii) in the case of the
Mortgage Notes Indenture, the Mortgage Notes, the Mortgage Notes Guaranty or any
documents related thereto, if the effect of such amendment, change or new
Financing Agreement, together with all other amendments and changes previously
made or new Financing Agreements previously entered into, is to materially
increase the obligations of the obligors thereunder or to confer any additional
rights on the holders of the Indebtedness or obligations evidenced thereby (or a
trustee or other representative on their behalf) which could be materially
adverse to any Loan Party or the Lenders; provided, that the Borrower may amend
the terms of any other Financing Agreement to increase the principal amount
thereof if such increase is otherwise expressly permitted by the Intercreditor
Agreements and this Agreement; provided, further, that any amendments or changes
with respect to the FF&E Facility Agreement, the FF&E Guarantee or any documents
related thereto expressly permitted pursuant to Section 4.2 of the FF&E
Intercreditor Agreement shall not be restricted pursuant to this
Section 7.16(b).

        (c)  Agree to any amendment to, assignment or termination of, or waive
any of its rights under, any Material Contract (other than Material Contracts
described in clause (ii) of the definition thereof) or enter into an Additional
Material Contract (other than Material Contracts described in clause (ii) of the
definition thereof but including the Additional Material Contracts described in
clauses (ii) and (iii) of the definition of "Water Show Entertainment and
Production Agreement") without in each case obtaining the prior written consent
of the Administrative Agent, which consent shall not be unreasonably withheld or
delayed. Notwithstanding anything to the contrary contained in this
Section 7.16(c), this Section 7.16(c) shall not apply to Construction Contracts.

        7.17    Limitation on Formation and Acquisition of Subsidiaries and
Purchase of Capital Stock.    Except as otherwise permitted pursuant to
Section 7.4, form, create or acquire any direct or indirect Subsidiary, except
so long as no Default or Event of Default shall have occurred and be continuing
or would result therefrom, the Borrower and its Subsidiaries may form, create or
acquire new Domestic Subsidiaries (so long as such new Domestic Subsidiary is
Solvent); provided, that (a) no such new Subsidiary shall own or operate or
possess any material license, franchise or right used in connection

105

--------------------------------------------------------------------------------

with the ownership or operation of the Project or any material Project assets,
(b) any such new Subsidiary shall be a Wholly Owned Subsidiary of its requisite
parent entity, and (c) any such new Subsidiary shall become a Loan Party
hereunder and otherwise comply with the requirements of Section 6.10.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any Loan Party own any Capital Stock other than that of its Wholly
Owned Subsidiaries.

        7.18    Limitation on Hedge Agreements.    Enter into any Hedge
Agreement other than Hedge Agreements entered into in the ordinary course of
business, and not for speculative purposes, and to protect against changes in
interest rates or foreign exchange rates.

        7.19    Limitation on Sale or Discount of Receivables.    Except as
permitted pursuant to Section 7.5(b), directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable other than an assignment for purposes of
collection in the ordinary course of business.

        7.20    Limitation on Zoning and Contract Changes and
Compliance.    Initiate, consent to or acquiesce to (a) any zoning downgrade of
the Mortgaged Properties or seek any material variance under any existing zoning
ordinance except, in each case, to the extent such downgrade or variance could
not reasonably be expected to materially and adversely affect the occupancy, use
or operation of the Golf Course Land, the Phase II Land or the Casino Land,
(b) use or permit the use of the Mortgaged Properties in any manner that could
result in such use becoming a non-conforming use (other than a non-conforming
use otherwise in compliance with applicable land use laws, rules and regulations
by virtue of a variance or otherwise) under any zoning ordinance or any other
applicable land use law, rule or regulation or (c) any change in any laws,
requirements of Governmental Authorities or obligations created by private
contracts which now or hereafter could reasonably be likely to materially and
adversely affect the occupancy, use or operation of the Golf Course Land, the
Phase II Land or the Casino Land.

        7.21    No Joint Assessment; Separate Lots.    Suffer, permit or
initiate the joint assessment of any Mortgaged Property with any other real
property constituting a separate tax lot.

        7.22    Restrictions on Payments of Management Fees.    Pay to Wynn
Resorts any Management Fees unless:

        (a)  no Default or Event of Default shall have occurred and be
continuing or would result from such payment and no Material Adverse Effect
shall have occurred and be continuing or would result from such payment;

        (b)  the Consolidated Leverage Ratio of the Borrower and its
consolidated Subsidiaries for the most recently ended four full consecutive
fiscal quarter period of the Borrower immediately preceding the date on which
such Management Fee is proposed to be paid is no greater than 3.5 to 1.0
(calculated on a pro forma basis, giving effect to the payment of the Management
Fees proposed to be paid and any Indebtedness proposed to be incurred to finance
the payment of such Management Fees as if the same was paid and/or incurred
during such prior period); and

        (c)  such Management Fees in the aggregate do not exceed, during any
12-month period, 1.5% of the Net Revenues of the Borrower and its consolidated
Subsidiaries for the period of four full consecutive fiscal quarters of the
Borrower most recently ended prior to the commencement of such 12-month period.

        Any Management Fees not permitted to be paid during a particular
12-month period pursuant to this Section 7.22 shall be deferred and shall
accrue. Such accrued and unpaid Management Fees may be paid in any subsequent
12-month period to the extent such payment would be permitted under subsections
(a), (b) and (c) of this Section 7.22 and the Management Fees Subordination
Agreement.

        7.23    Additional Material Contracts.    Enter into or become a party
to any Additional Material Contract except upon delivery to the Administrative
Agent of each Delivery Requirement with respect

106

--------------------------------------------------------------------------------

to such Additional Material Contract; provided, however, that the requirements
of this Section 7.23 shall not apply to Construction Contracts or the Material
Contracts described in clauses (ii) and (iii) of the definition of "Water Show
Entertainment and Production Agreement".

        7.24    Limitation on Phase II Land and Phase II Building Development
and Operations.    At any time prior to the Disposition of the Phase II Land in
accordance with Section 7.5(m), (i) construct upon, develop, improve, use or
operate, or permit to be constructed upon, developed, improved, used or
operated, the Phase II Land or any improvement on the Phase II Land (including
further construction, development, improvement, use or operation of the Phase II
Land Building), including any excavation or site work on the Phase II Land,
(ii) enter into, or permit to be entered into, any contract or agreement for
such construction, development, improvement, use or operation or for any
materials, supplies or labor necessary in connection with such construction,
development, improvement, use or operation (other than a contract or agreement
that is conditional upon the Disposition of the Phase II Land in accordance with
Section 7.5(m)) or (iii) incur any Indebtedness, the proceeds of which are
expected to be used, or are used, for the construction, development,
improvement, use or operation of the Phase II Land or any improvement on the
Phase II Land, except:

        (a)  construction upon, development of or improvement to the Phase II
Land and improvements thereon (including, without limitation, the Phase II Land
Building, the Employee Parking Lot and the Driving Range) prior to the Final
Completion Date in accordance with the Plans and Specifications or as otherwise
contemplated in the Project Budget;

        (b)  use and operation of the Phase II Land and improvements thereon
(including, without limitation, the Phase II Land Building, the Employee Parking
Lot and the Driving Range) (i) for commercial office space purposes, including
services and amenities reasonably related thereto and customary for commercial
office space properties, (ii) for the temporary operation of a full service
Ferrari and Maserati automobile dealership, (iii) in accordance with the Phase
II Building Lease, the Driving Range Lease and the Employee Parking Lot Lease,
and (iv) for such other purposes as the Administrative Agent may approve in
writing; provided, however, that in no event shall the Phase II Land or the
improvements thereon (including, without limitation, the Phase II Land Building,
the Employee Parking Lot and the Driving Range) be used or operated for gaming,
hotel, entertainment or casino purposes;

        (c)  maintenance and repairs of the Phase II Land and improvements
thereon (including, without limitation, the Phase II Land Building, the Employee
Parking Lot and the Driving Range) in the ordinary course of business necessary
to keep all associated Property and systems reasonably related to the operation
of such Real Estate and other Property in good and working order and condition;

        (d)  modifications and/or reconfigurations to the Phase II Land Building
in furtherance of the provision of office space and associated amenities to the
Project or under leases to Persons permitted pursuant to Section 7.5(f);

        (e)  the design, construction, development and operation of the
Entertainment Facility to the extent any of the same is located on the Phase II
Land; and

        (f)    in the event of loss or damage to the Phase II Land or
improvements thereon (including, without limitation, the Phase II Land Building,
the Employee Parking Lot and the Driving Range), the repair and restoration of
such Property in accordance with Section 2.24.

        7.25    Limitation on Golf Course Land and Golf Course
Development.    At any time prior to the Disposition of the Golf Course Land in
accordance with Section 7.5(k) (i) construct upon, develop or improve, or permit
to be constructed upon, developed or improved, the Golf Course Land or any
improvement on the Golf Course Land, including any excavation or site work on
the Golf Course Land, (ii) enter into, or permit to be entered into, any
contract or agreement for such construction, development or improvement, or for
any materials, supplies or labor necessary in connection with such

107

--------------------------------------------------------------------------------

construction, development or improvement (other than a contract or agreement
that is conditional upon the Disposition of the Golf Course Land in accordance
with Section 7.5(k)) or (iii) incur any Indebtedness, the proceeds of which are
expected to be used, or are used, for the construction, development or
improvement of the Golf Course Land or any improvement on the Golf Course Land,
except:

        (a)  construction upon, development of or improvement to the Golf Course
Land and improvements thereon prior to the Final Completion Date in accordance
with the Plans and Specifications;

        (b)  maintenance and repairs in the ordinary course of business
necessary to keep all associated Property and systems reasonably related to the
operation of the Golf Course Land and the Golf Course in good and working order
and condition;

        (c)  modifications and/or reconfigurations of the Golf Course either
(x) in connection with and in furtherance of the Disposition of the Wynn Home
Site Land or the Home Site Land in accordance with Sections 7.5(j) and 7.5(l) or
(y) desirable, in the reasonable opinion of the Borrower, in order to enhance or
improve the Golf Course;

        (d)  use and operation of the Golf Course on the Golf Course Land in
accordance with the Golf Course Lease; and

        (e)  in the event of loss or damage to the Golf Course Land or
improvements thereon, the repair and restoration of such Property in accordance
with Section 2.24.

        7.26    Acquisition of Real Property.    Acquire a fee, easement or
other interest in any real property (including, without limitation, any lease of
real property, but excluding (x) the acquisition (but not the exercise) of any
options to acquire any such interests in real property, (y) the leasing of the
Project or the Phase II Land Building as permitted by Section 7.5(f) and (z) the
transactions contemplated by the Golf Course Lease, the Driving Range Lease, the
Employee Parking Lot Lease and the Building Lease and any other leasehold
interests acquired by a Loan Party over real property already subject to the
Lien of the Mortgages) unless (a) the Borrower or an applicable other Loan Party
shall have delivered to the Administrative Agent a Phase I Report with respect
to such real property along with a corresponding reliance letter from an
environmental consultant reasonably satisfactory to the Administrative Agent
confirming that no Hazardous Substances were found in, on or under such real
property in a manner that could reasonably be expected to result in a material
liability to such Loan Party and that a Phase II Report is not warranted by the
findings of such Phase I Report and (b) if Hazardous Substances were found in,
on or under such real property pursuant to such Phase I Report in a manner that
could reasonably be expected to result in a material liability to such Loan
Party or a Phase II Report is warranted by the findings of such Phase I Report,
the Borrower or an applicable other Loan Party shall have either (i) delivered
to the Administrative Agent on behalf of the Lenders a Phase II Report with
respect to such real property along with a corresponding reliance letter from an
environmental consultant reasonably satisfactory to the Administrative Agent,
confirming, in form and substance reasonably satisfactory to the Administrative
Agent, either (A) that no Hazardous Substances were found in, on or under such
real property in a manner that could reasonably be expected to result in a
material liability to such Loan Party or (B) matters otherwise reasonably
satisfactory to the Administrative Agent or (ii) delivered to the Administrative
Agent an environmental indemnity agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which an indemnitor
reasonably satisfactory to the Administrative Agent indemnifies the Borrower,
the relevant other Loan Parties and the Lenders from any and all damages or
other liabilities relating to or arising from Hazardous Substances then in, on
or under such real property or otherwise caused by or attributable to such
indemnitor.

108

--------------------------------------------------------------------------------

        7.27    Project Liquidity Reserve Account.    (a) Prior to the
Completion Date, utilize, apply or otherwise withdraw any amounts on deposit in
the Project Liquidity Reserve Account except in accordance with Section 5.9.2 of
the Disbursement Agreement.

        (b)  On or after the Completion Date, subject to Section 2.12(f),
utilize, apply or otherwise withdraw any amounts on deposit in the Project
Liquidity Reserve Account; provided, that to the extent Project Revenues or
other funds (including proceeds of Revolving Loans or other Indebtedness
permitted pursuant to Section 7.2) are not available to the Borrower or
otherwise sufficient to pay Bank Debt Service or Note Debt Service as the same
become due and payable (such circumstance to be certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower), the
Administrative Agent shall apply amounts on deposit in the Project Liquidity
Reserve Account to pay, first, due and owing Bank Debt Service and, second, in
the event the Mortgage Notes Indenture Trustee delivers a Note Debt Service
Shortfall Notice and no Bank Debt Service is due and owing at such time, due and
owing Note Debt Service.

        7.28    Lease Terminations.    Terminate or permit the termination of,
or reduce or permit the reduction of the Real Estate or other Property covered
by, (i) the Driving Range Lease, the Building Lease or the Parking Lot Lease, in
each case until such time as (A) the Phase II Land is Disposed of in accordance
with Section 7.5(m) and (B) with respect to the Parking Lot Lease, the Borrower
has entered into such agreements or otherwise obtained such Property which in
the reasonable opinion of the Majority Arrangers provides a satisfactory
alternative to the Parking Lot Lease with respect to the provision of parking
services for the Borrower's employees or (ii) the Golf Course Lease until such
time as the Golf Course Land is Disposed of in accordance with Section 7.5(k)
(provided, that the Real Estate or other Property subject to the Golf Course
Lease may be reduced in connection with the Disposition of the Wynn Home Site
Land pursuant to Section 7.5(j) or the Disposition of the Home Site Land in
accordance with Section 7.5(l), in either case so long as such reduction is only
with respect to such Real Estate or other Property being Disposed of pursuant to
such Disposition).

SECTION 8.    EVENTS OF DEFAULT

        If any of the following events shall occur and be continuing:

        (a)  (i) The Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or
(ii) the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation or any Loan Party shall fail to pay any other amount payable
hereunder or under any other Loan Document within five days after any such
interest or other amount under this clause (ii) becomes due in accordance with
the terms hereof; provided, that the failure to pay any amount due under the
Disbursement Agreement (and not otherwise due hereunder) shall constitute an
Event of Default hereunder only to the extent such failure to pay constitutes a
Disbursement Agreement Event of Default; or

        (b)  Any representation or warranty made or deemed made by Wynn Resorts,
the Completion Guarantor or any Loan Party herein or in any other Loan Document
or that is contained in any certificate, document or financial or other
statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made; provided, that the
inaccuracy of any representation or warranty contained only in the Disbursement
Agreement shall constitute an Event of Default hereunder only to the extent such
inaccuracy constitutes a Disbursement Agreement Event of Default; or

        (c)  (i) any Loan Party shall default in the observance or performance
of any agreement contained in Section 6.4, Section 6.7(a), Section 7 or
Section 5 of the Guarantee and Collateral Agreement (provided, that with respect
to those covenants incorporated by reference from this Agreement into the
Guarantee and Collateral Agreement and made the direct obligations of the

109

--------------------------------------------------------------------------------




Loan Parties pursuant to Section 5.1 of the Guarantee and Collateral Agreement,
no Event of Default shall occur from a Loan Party's default in the observance or
performance of such covenants until expiration of the notice and cure periods,
if any, set forth under this Section 8 that are applicable to the corresponding
covenants in this Agreement), (ii) Wynn Resorts shall default in the observance
or performance of any agreement contained in the Wynn Resorts Guaranty (or, to
the extent executed and delivered pursuant to the Wynn Resorts Guaranty, the
Wynn Resorts Security Agreement), (iii) the Completion Guarantor shall default
in the observance or performance of any covenant or agreement contained in the
Completion Guaranty, (iv) an "Event of Default" under and as defined in any
Mortgage shall have occurred and be continuing, (v) a Disbursement Agreement
Event of Default shall have occurred and be continuing, (vi) any Loan Party
shall fail to at all times maintain in full force and effect the insurance
policies and programs listed on Schedule 6.5(d) (except for automobile, workers
compensation, pollution liability and design errors and omissions insurance) or
(vii) any Loan Party shall fail to at all times maintain in full force and
effect the insurance policies and programs with respect to automobile, workers
compensation, pollution liability and design errors and omissions insurance
listed on Schedule 6.5(d) where such default shall not have been remedied within
thirty (30) days after the earlier of (x) the applicable Loan Party becoming
aware of such failure or (y) notice of such failure from the Administrative
Agent or any Lender to such Loan Party; or

        (d)  Wynn Resorts or any Loan Party shall default in the observance or
performance of any other covenant or agreement contained in this Agreement or
any other Loan Document to which it is a party (other than as provided in
subsections (a) through (c) of this Section but subject to the proviso set forth
in Section 8(c)), and such default shall continue unremedied for a period of
30 days after the earlier of (i) the Borrower or any other Loan Party becoming
aware of such default or (ii) receipt by the Borrower or any other Loan Party of
notice from the Administrative Agent or any Lender of such default; provided,
that the failure to perform or comply with any such provision of the
Disbursement Agreement shall constitute an Event of Default hereunder only to
the extent such failure to perform or to comply constitutes a Disbursement
Agreement Event of Default; or

        (e)  The Borrower or any other Loan Party shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans) on the scheduled due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause immediately such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in
subsection (i), (ii) or (iii) of this subsection (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in subsections (i), (ii) and (iii) of
this subsection (e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$5,000,000; or

        (f)    (i) Wynn Resorts, the Completion Guarantor, the Borrower or any
other Loan Party shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation,

110

--------------------------------------------------------------------------------




dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Wynn Resorts, the Completion Guarantor, the Borrower or any other Loan Party
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against Wynn Resorts, the Completion Guarantor, the Borrower
or any other Loan Party any case, proceeding or other action of a nature
referred to in subsection (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Wynn Resorts, the Completion Guarantor, the Borrower or any
other Loan Party any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Wynn Resorts, the
Completion Guarantor, the Borrower or any other Loan Party shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in subsection (i), (ii), or (iii) above; or
(v) Wynn Resorts, the Completion Guarantor, the Borrower or any other Loan Party
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

        (g)  (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Loan Party or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA other
than in a standard termination under Section 4041(b) of ERISA, (v) any Loan
Party or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any Loan Party, or any of their Subsidiaries or any Commonly Controlled
Entity shall be required to make during any Fiscal Year payments pursuant to any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) that
provides benefits to retired employees (or their dependents), other than as
required by Sections 601 et. seq. of ERISA, Section 4980B of the Code, or the
corresponding provisions of applicable state law; and in each case in
subsections (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

        (h)  One or more judgments or decrees shall be entered against any Loan
Party involving for the Loan Parties taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or

        (i)    Any of the Security Documents, the guarantee contained in
Section 2 of the Guarantee and Collateral Agreement or, to the extent executed
and delivered pursuant to the Wynn Resorts Guaranty, the Wynn Resorts Security
Agreement, shall cease, for any reason (other than pursuant to the terms
thereof), to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert or shall assert that any provision of any Loan
Document is not in full force

111

--------------------------------------------------------------------------------




and effect, or any Lien created by any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or

        (j)    Any of the Operative Documents shall terminate or be terminated
or canceled, become invalid or illegal or otherwise cease to be in full force
and effect prior to its stated expiration date or Wynn Resorts, the Borrower,
any other Loan Party, any Affiliate of the Borrower or any other Person shall
breach or default under any term, condition, provision, covenant, representation
or warranty contained in any Project Document (after the giving of any
applicable notice and the expiration of any applicable grace period); provided,
that the occurrence of any of the foregoing events with respect to any Project
Document (other than any Material Affiliated Contract) shall constitute an Event
of Default hereunder only if the same could reasonably be expected to result in
a Material Adverse Effect and the same shall continue unremedied for thirty
(30) days after the earlier of (i) the Borrower or any other Loan Party becoming
aware of such occurrence or (ii) receipt by the Borrower or any other Loan Party
of notice from the Administrative Agent or any Lender of such occurrence;
provided, however, that in the case of any such Project Document, if the
occurrence is the result of actions or inactions by a party other than a Loan
Party, then no Event of Default shall be deemed to have occurred as a result
thereof if the Borrower provides written notice to the Administrative Agent
immediately upon (but in no event more than two (2) Banking Days after) the
Borrower or any Loan Party becoming aware of, or receiving notice of, such
occurrence that the relevant Loan Party intends to replace such Project Document
and (x) such Loan Party obtains a replacement obligor or obligors for the
affected party, (y) such Loan Party enters into a replacement Project Document
on terms no less beneficial to such Loan Party and the Secured Parties in any
material respect than the Project Document being replaced within sixty (60) days
of such occurrence; provided, however, that the replacement Project Document may
require the applicable Loan Party to pay amounts under the replacement Project
Document in excess of those that would have been payable under the replaced
Project Document and (z) such occurrence, after considering any replacement
obligor and replacement Project Document and the time required to implement such
replacement, has not had and could not reasonably be expected to have a Material
Adverse Effect; provided, further, that a breach, default or termination under
any Construction Contract prior to the Completion Date shall constitute an Event
of Default hereunder only to the extent such breach, default or termination
constitutes a Disbursement Agreement Event of Default; or

        (k)  an "event of default" under and as defined in any of the Financing
Agreements (other than the Loan Documents) (in any event, after the expiration
of any applicable cure periods); or

        (l)    (i) A Change of Control shall occur; or (ii) a Specified Change
of Control shall occur; or

        (m)  The Liens on the Property of the Completion Guarantor, the Loan
Parties or Wynn Resorts, under the Mortgage Notes Indenture or the Mortgage
Notes Guarantee, in each case as permitted pursuant to Section 7.3(k), shall
cease, for any reason, to be validly subordinated and junior in right to the
Liens of the Administrative Agent and the Secured Parties on the Property of
such Persons under the Loan Documents;

        (n)  Any Subordinated Debt or the Management Fees payable under the
Management Agreement shall cease, for any reason, to be validly subordinated to
the Obligations of the Loan Parties as provided in the Management Agreement, the
Management Fee Subordination Agreement and the documentation, instruments or
other agreements related to the Subordinated Debt, as the case may be;

        (o)  A License Revocation that continues for three consecutive calendar
days affecting gaming operations accounting for five percent or more of the
consolidated gross revenues (calculated in accordance with GAAP) of the Borrower
related to gaming operations;

112

--------------------------------------------------------------------------------




        (p)  The Borrower or any other Loan Party shall fail to observe, satisfy
or perform, or there shall be a violation or breach of, any of the terms,
provisions, agreements, covenants or conditions attaching to or under the
issuance to such Person of any Permit or any such Permit or any provision
thereof shall be suspended, revoked, cancelled, terminated or materially and
adversely modified or fail to be in full force and effect or any Governmental
Authority shall challenge or seek to revoke any such Permit if such failure to
perform, violation, breach, suspension, revocation, cancellation, termination or
modification could reasonably be expected to have a Material Adverse Effect; or

        (p)  The Completion Date shall not have occurred by the Scheduled
Completion Date.

then, and in any such event, (A) if such event is an Event of Default specified
in subsection (i) or (ii) of paragraph (f) above with respect to Wynn Resorts or
any Loan Party, automatically the Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including, without
limitation, all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Facility Lenders for the
respective Facility, the Administrative Agent may, or upon the request of the
Required Facility Lenders for the respective Facility, the Administrative Agent
shall, by notice to the Borrower, declare the Revolving Credit Commitments
and/or the Term Loan Commitments, as the case may be, to be terminated
forthwith, whereupon the applicable Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents (subject to applicable Nevada
Gaming Laws and securing any required Nevada Gaming Approvals), including,
without limitation, the Guarantee and Collateral Agreement and the Mortgages, or
otherwise available under applicable law, in equity or otherwise, including,
without limitation, the right to (I) enter into possession of the Project and
perform any and all work and labor necessary to complete the Project or to
operate and maintain the Project, and all sums expended by the Administrative
Agent or any other Secured Party in so doing, together with interest on such
total amount at the highest default rate provided hereunder, shall be
Obligations hereunder, shall be repaid by the Borrower to the Administrative
Agent or such Secured Party upon demand and shall be secured by the Loan
Documents, notwithstanding that such expenditures may, together with amounts
advanced under this Agreement, exceed the total amount of the Commitments and
(II) set off and apply all monies on deposit in any Account or any amounts paid
under the Completion Guaranty or any other monies of a Loan Party on deposit
with the Administrative Agent or any Lender to the satisfaction of the
Obligations. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount in immediately
available funds equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit (and the Borrower hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a continuing security interest
in all amounts at any time on deposit in such cash collateral account to secure
the undrawn and unexpired amount of such Letters of Credit and all other
Obligations). If

113

--------------------------------------------------------------------------------




at any time the Administrative Agent determines that any funds held in such cash
collateral account are subject to any right or claim of any Person other than
the Administrative Agent and the Secured Parties or as otherwise permitted
pursuant to Section 7.3(k) or that the total amount of such funds is less than
the aggregate undrawn and unexpired amount of outstanding Letters of Credit, the
Borrower shall, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in such cash
collateral account, an amount equal to the excess of (a) such aggregate undrawn
and unexpired amount over (b) the total amount of funds, if any, then held in
such cash collateral account that the Administrative Agent determines to be free
and clear of any such right and claim. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other Obligations of the Loan Parties hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other Obligations of the Loan Parties hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Loan Parties (or such other
Person as may be lawfully entitled thereto). Notwithstanding anything to the
contrary contained in this Agreement, in the event the consent of the Lenders
(whether the Required Lenders, the Required Facility Lenders for a particular
Facility or otherwise) is required in connection with the exercise of remedies
pursuant to this Section 8, for purposes of determining the required lender
consent pursuant to the applicable definitions thereto (whether the "Required
Lenders", the "Required Facility Lenders" or otherwise), the Commitments of the
Lenders shall be deemed terminated.

SECTION 9.    THE AGENTS; THE ARRANGERS; THE MANAGERS

        9.1    Appointment.    Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

        9.2    Delegation of Duties.    Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

        9.3    Exculpatory Provisions.    No Arranger, Manager or Agent nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted solely and proximately from its
or such Person's own gross negligence or willful misconduct in breach of a duty
owed to the party asserting liability) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Person or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Arrangers, the

114

--------------------------------------------------------------------------------


Managers or the Agents under or in connection with, this Agreement or any other
Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Person party thereto to perform its obligations hereunder
or thereunder. Neither the Agents, the Managers nor the Arrangers shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Person.

        9.4    Reliance by Agents.    Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. The Agents may deem and treat the payee of any
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders or the
requisite Lenders required under Section 10.1 to authorize or require such
action (or, if so specified by this Agreement, all Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders or the requisite Lenders under Section 10.1 to authorize or require such
action (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans and Letters of Credit.

        9.5    Notice of Default.    No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default". In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
requisite Lenders (or, if so specified by this Agreement, all Lenders);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

        9.6    Non-Reliance on Agents, Managers, Arrangers and Other
Lenders.    Each Lender expressly acknowledges that neither the Arrangers, the
Agents, the Managers nor any of their respective officers, directors, employees,
agents, attorneys and other advisors, partners, attorneys-in-fact or affiliates
have made any representations or warranties to it and that no act by any
Arranger, Agent or Manager hereinafter taken, including any review of the
affairs of a Loan Party, the Completion Guarantor or any other Person, shall be
deemed to constitute any representation or warranty by any Arranger, Agent or
Manager to any Lender. Each Lender represents to the Arrangers, the Agents and
the Managers that it has, independently and without reliance upon any Arranger,
Agent or Manager or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties and the Completion
Guarantor and their affiliates and made its own decision to make its Loans (and
in the case of the Issuing Lender, its Letters of Credit) hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without

115

--------------------------------------------------------------------------------


reliance upon any Arranger, Agent or Manager or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and the Completion Guarantor and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, no
Arranger, Agent or Manager shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or the Completion Guarantor or any other Person that may come
into the possession of such Arranger, Agent or Manager or any of its officers,
directors, employees, agents, attorneys and other advisors, partners,
attorneys-in-fact or affiliates.

        9.7    Indemnification.    The Lenders agree to indemnify each Arranger,
Agent and Manager in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Arranger, Agent or Manager in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Arranger,
Agent or Manager under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted solely and
proximately from such Arranger's, Agent's or Manager's gross negligence or
willful misconduct in breach of a duty owed to such Lender. The agreements in
this Section 9.7 shall survive the payment of the Loans and Letters of Credit
and all other amounts payable hereunder.

        9.8    Arrangers, Agents and Managers in Their Individual
Capacities.    Each Arranger, Agent and Manager and their respective affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Arranger was not an Arranger, such
Agent was not an Agent and such Manager was not a Manager. With respect to any
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Arranger, Agent and Manager shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Arranger, an Agent or
a Manager, as the case may be, and the terms "Lender" and "Lenders" shall
include each Arranger, Agent and Manager in their respective individual
capacities.

        9.9    Successor Agents.    The Administrative Agent may resign as
Administrative Agent upon 10 days' notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld,
conditioned or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former

116

--------------------------------------------------------------------------------


Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent's resignation as the Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.

        9.10    Authorization to Release Liens.    The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to release any Lien
covering any Property of the Completion Guarantor, the Borrower or any of the
other Loan Parties or any other Person that is the subject of a Disposition
which is permitted by this Agreement or any other Loan Document or which has
been consented to in accordance with Section 10.1.

        9.11    The Arrangers and Managers.    Other than with respect to, in
the case of the Arrangers, Sections 2.4, 2.24, 7.2(h) and 7.5 and the definition
of "Subordinated Debt", the Arrangers and the Managers, in their capacity as
such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and the other Loan Documents.

        9.12    Withholdings.    (a) To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the forms or
other documentation required by Section 2.20(f) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation,
an amount equivalent to the applicable withholding tax.

        (b)  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

        (c)  If any Lender sells, assigns, grants a participation in, or
otherwise transfers its rights under this Agreement, the purchaser, assignee,
participant or transferee, as applicable, shall comply and be bound by the terms
of Section 2.20(f) and this Section 9.12.

117

--------------------------------------------------------------------------------


SECTION 10.    MISCELLANEOUS

        10.1    Amendments and Waivers.    (a) Neither this Agreement nor any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each other Person party to the relevant
Loan Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each other Person party to the relevant Loan Document
may, from time to time, (x) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the other Persons hereunder or thereunder or (y) waive, on
such terms and conditions as may be specified in the instrument of waiver, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences. Notwithstanding the foregoing, no such
waiver and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, extend the scheduled date of any amortization payment
in respect of any Term Loan, reduce the stated rate of any interest or fee
payable hereunder or forgive the payment of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender (other than a Defaulting Lender)
directly affected thereby (such consent being in lieu of the consent of the
Required Lenders required pursuant to the second sentence of this Section 10.1);
(ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders, Required Facility
Lenders, Applicable Facility Lenders or Majority Initial Arrangers, consent to
the assignment or transfer by any Person (other than a Lender) of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a significant
Guarantor from its guarantee obligations under the Loan Documents, in each case
without the consent of all Lenders (other than Defaulting Lenders); (iii) amend,
modify or waive any provision of Section 9 without the consent of any Arranger,
Agent or Manager directly affected thereby (in addition to the consent of the
Required Lenders required pursuant to the second sentence of this Section 10.1);
(iv) amend, modify or waive any provision of Section 2.6 or 2.7 without the
written consent of the Swing Line Lender (in addition to the consent of the
Required Lenders required pursuant to the second sentence of this Section 10.1);
(v) amend, modify or waive any provision of Section 2.12(g) or Section 2.18
without the consent of the Required Facility Lenders with respect to the
Facility directly affected thereby (such consent being in lieu of the consent of
the Required Lenders required pursuant to the second sentence of this
Section 10.1); (vi) amend, modify or waive any provision of Section 3 without
the consent of the Issuing Lender (in addition to the consent of the Required
Lenders required pursuant to the second sentence of this Section 10.1),
(vii) amend, modify or waive any condition, provision or requirement to the
funding of Loans or the issuance or amendment of Letters of Credit (whether
pursuant to the Disbursement Agreement, this Agreement or otherwise) without the
consent of, (I) in the case of Term Loans, the Required Facility Lenders with
respect to the Term Loan Facility, (II) in the case of Revolving Credit Loans,
the Required Facility Lenders with respect to the Revolving Credit Facility, and
(III) in the case of the issuance or amendment of Letters of Credit, the
Required Facility Lenders with respect to the Revolving Credit Facility (in each
case such consent being in lieu of the consent of the Required Lenders required
pursuant to the second sentence of this Section 10.1), (viii) subject to
clause (ii) above, amend, modify or waive any condition, provision or
requirement set forth in Section 7.5 or release any Collateral not permitted to
be Disposed of pursuant to Section 7.5 without, in each case, the consent of the
Supermajority Lenders, (ix) amend, modify or waive any provision of
Section 2.5.1 or 2.5.2 of the Disbursement Agreement without the written consent
of all Lenders (other than Defaulting Lenders) and (x) reduce or otherwise
diminish the amounts (I) required to be deposited, and from time to time
maintained on deposit, by the Borrower in the Company's Funds Account and

118

--------------------------------------------------------------------------------

the Second Mortgage Notes Proceeds Account, respectively, as required pursuant
to the Disbursement Agreement or (II) utilized or to be utilized from such
Accounts for the payment of Project Costs as required pursuant to the
Disbursement Agreement, in each case without the written consent of all Lenders
(other than Defaulting Lenders); provided, however, that any Loan Conversion
shall be at the sole discretion of the Majority Initial Arrangers and shall not
require the consent of any other Lender pursuant to this Section 10.1 or
otherwise. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents, the Arrangers, the Managers and all future
holders of the Loans and Letters of Credit. In the case of any waiver, the Loan
Parties, the Lenders, the Arrangers, the Managers and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile transmission shall be
effective as delivery of a manually executed counterpart thereof. Subject to
subsections (vii), (ix) and (x) above, to the extent the Administrative Agent is
entitled or required to make any determinations (whether a consent, waiver or
otherwise) under the Intercreditor Agreements or the Disbursement Agreement, the
Administrative Agent shall make such determinations upon the advice of the
Required Lenders.

        (b)  Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Required Facility Lenders with respect to the affected Facility and the Borrower
to permit a Revolving Credit Lender(s) or a Term Loan Lender(s), as the case may
be (or other Eligible Assignee reasonably acceptable to the Administrative
Agent, who desires to become a Revolving Credit Lender or a Term Loan Lender, as
the case may be), to increase its (their) Revolving Credit Commitments or Term
Loan Commitments, as the case may be (or, in the case of an Eligible Assignee,
acquire Revolving Credit Commitments or Term Loan Commitments, as the case may
be, in which case such Eligible Assignee shall be deemed a "Revolving Credit
Lender" or "Term Loan Lender", as the case may be, hereunder), provided, that
the Administrative Agent may make such changes to this Agreement and the other
Loan Documents as are necessary solely to permit a Revolving Credit Lender(s) or
a Term Loan Lender(s), as the case may be (or other Eligible Assignee reasonably
acceptable to the Administrative Agent, who desires to become a Revolving Credit
Lender or a Term Loan Lender, as the case may be), to increase its (their)
Revolving Credit Commitments or Term Loan Commitments, as the case may be (or,
in the case of an Eligible Assignee, acquire Revolving Credit Commitments or
Term Loan Commitments, as the case may be, in which case such Eligible Assignee
shall be deemed a "Revolving Credit Lender" or "Term Loan Lender", as the case
may be, hereunder), in an amount permitted by, and for the purposes set forth
in, Section 7.2(m); provided, further, that with respect to any increases in the
aggregate Commitments prior to the Completion Date in excess of the sum of
(I) $50,000,000 and (II) Commitment increases made pursuant to the first proviso
of this subsection 10.1(b), this Agreement may be amended (or amended and
restated) only with the written consent of the Supermajority Lenders, the
Supermajority Facility Lenders with respect to the affected Facility and the
Borrower to permit a Revolving Credit Lender(s) or a Term Loan Lender(s), as the
case may be (or other Eligible Assignee reasonably acceptable to the
Administrative Agent, who desires to become a Revolving Credit Lender or a Term
Loan Lender, as the case may be), to increase its (their) Revolving Credit
Commitments or Term Loan Commitments, as the case may be (or, in the case of an
Eligible Assignee, acquire Revolving Credit Commitments or Term Loan
Commitments, as the case may be, in which case such Eligible Assignee shall be
deemed a "Revolving Credit Lender" or "Term Loan Lender", as the case may be,
hereunder) (all such increases in the Revolving Credit Commitments and the Term
Loan Commitments pursuant to this subjection 10.1(b), the "Increased
Commitments"), in each which case the Lenders holding such Increased

119

--------------------------------------------------------------------------------


Commitments shall be appropriately included in any future determination of the
Required Lenders, the Supermajority Lenders and the Required Facility Lenders
and Supermajority Facility Lenders with respect to the applicable Facility;
provided, that nothing contained in this sentence is intended, nor shall it be
construed, to be a commitment or otherwise create an obligation on behalf of any
Lender to make Increased Commitments; provided, further, that, except with
respect to Loan Conversions, in no event shall the Commitment of any Lender be
increased without such Lender's consent.

        (c)  Notwithstanding anything to the contrary in this Section 10.1, the
parties to the Administrative Agent Fee Letter and the Facility Fee Letter may,
(i) enter into written amendments, supplements or modifications to the
Administrative Agent Fee Letter or the Facility Fee Letter, as the case may be
(including amendments and restatements thereof), for the purpose of adding any
provisions thereto or changing in any manner the rights thereunder of the
parties thereto or (ii) waive, on such terms and conditions as may be specified
in the instrument of waiver, (1) any of the requirements of the Administrative
Agent Fee Letter or the Facility Fee Letter, as the case may be, or (2) any
Default or Event of Default to the extent (and only to the extent) relating to
the Administrative Agent Fee Letter or the Facility Fee Letter, it being
understood that the waiver of any Default or Event of Default (or portion
thereof) relating to any of the other Loan Documents may be accomplished only as
set forth in the immediately preceding paragraph.

        10.2    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed (a) in the case of the Borrower, the Arrangers, the Managers
and the Agents, as follows and (b) in the case of the Lenders, as set forth on
Schedule I to the Lender Addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

The Borrower:   Wynn Las Vegas, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: Ron Kramer
Telecopy: (702) 791-0167
Telephone: (702) 733-4123
with a copy to:
 
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Attention: C. Kevin McGeehan, Esq.
Telecopy: (310) 282-5610
Telephone: (310) 203-7110
The Administrative Agent
or Swing Line Lender:
 
Deutsche Bank Trust Company Americas
200 Crescent Court
Suite 550
Dallas, Texas 75201
Attention: Gerald K. Dupont
Telecopy: (214) 740-7910
Telephone: (214) 740-7913
 
 
 

120

--------------------------------------------------------------------------------


with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher Plaut, Esq.
Telecopy: (212) 906-1200
Telephone: (212) 751-4864
 
 
Sheppard, Mullin, Richter & Hampton, LLP
333 South Hope Street, 48th Floor
Los Angeles, California 90071
Attention: William M. Scott IV, Esq.
Telecopy: (213) 620-1398
Telephone: (213) 617-4276
Deutsche Bank Securities Inc., as advisor, lead arranger and joint book running
manager
 
200 Crescent Court
Suite 550
Dallas, Texas 75201
Attention: Gerald K. Dupont
Telecopy: (214) 740-7910
Telephone: (214) 740-7913
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher Plaut, Esq.
Telecopy: (212) 906-1200
Telephone: (212) 751-4864
Banc of America Securities LLC, as advisor, lead arranger, joint book running
manager and syndication agent
 
9 West 57th Street, 32nd Floor
New York, New York 10019
Attention: Elton Vogel
Telecopy: (212) 847-5329
Telephone: (212) 583-8000
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher Plaut, Esq.
Telecopy: (212) 906-1200
Telephone: (212) 751-4864
Bear, Stearns & Co. Inc., as advisor, arranger and joint book running manager:
 
383 Madison Avenue
New York, New York 10179
Attention: Victor Bulzacchelli
Telecopy: (212) 272-8540
Telephone: (212) 272-3042
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher Plaut, Esq.
Telecopy: (212) 906-1200
Telephone: (212) 751-4864
 
 
 

121

--------------------------------------------------------------------------------


Bear Stearns Corporate Lending Inc., as joint documentation agent
 
383 Madison Avenue
New York, New York 10179
Attention: Victor Bulzacchelli
Telecopy: (212) 272-8540
Telephone: (212) 272-3042
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher Plaut, Esq.
Telecopy: (212) 906-1200
Telephone: (212) 751-4864
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent
 
1301 Avenue of the Americas—36th Floor
New York, New York 10019
Attention: Michael Lessler
Telecopy: (212) 429-4181
Telephone: (212) 429-2242
with a copy to:
 
Dresdner Kleinwort Wasserstein Services
75 Wall Street
New York, New York 10005
Attention: Larry Candido, Esq.
Telecopy: (212) 850-0507
Telephone: (914) 522-3247
JPMorgan Chase Bank, as joint documentation agent
 
270 Park Avenue, 4th Floor
New York, New York 10017
Attention: John Mix
Telecopy: (212) 270-3153
Telephone: (212) 270-9562
with a copy to:
 
JPMorgan Chase Bank
270 Park Avenue, 39th Floor
New York, New York 10017
Attention: William C. Viets, Esq.
Telecopy: (212) 270-3153
Telephone: (212) 270-1268
Issuing Lender:
 
As notified by the Issuing Lender to the Administrative Agent and the Borrower

        10.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of any Arranger, any Agent, any Manager or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

        10.4    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

122

--------------------------------------------------------------------------------


        10.5    Payment of Expenses; Indemnification.    The Borrower agrees
(a) to pay or reimburse the Arrangers, the Agents and the Managers for all their
reasonable and itemized out-of-pocket costs and expenses incurred in connection
with the syndication of the Facilities (other than fees payable to syndicate
members) and the development, preparation, negotiation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of the Collateral Agent and counsel to each of
the Arrangers, the Agents and the Managers and the charges of IntraLinks and the
fees, expenses and disbursements of consultants (including, without limitation,
the Construction Consultant and any other engineering, insurance or construction
consultants), (b) to pay or reimburse each Lender, Arranger, Manager and Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the fees and
disbursements of counsel (including the allocated fees and disbursements and
other charges of in-house counsel) to each Lender and of counsel to each
Arranger, Manager and Agent and the charges of IntraLinks, (c) to pay,
indemnify, and hold each Lender, Arranger, Manager and Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, Arranger, Agent, Manager, their respective affiliates, and their
respective officers, directors, partners, trustees, employees, affiliates,
shareholders, attorneys and other advisors, agents, attorneys-in-fact and
controlling persons (each, an "Indemnitee") harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to or arising out of the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or Letters of Credit,
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Loan Party or any of their Properties or the
use by unauthorized persons of information or other materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons and the fees and disbursements and other charges
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against the Borrower hereunder (all the foregoing in this subsection
(d), collectively, the "Indemnified Liabilities"), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from the gross negligence or willful misconduct of such
Indemnitee in breach of a duty owed to the Borrower. Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause the other Loan Parties not to assert, and hereby
waives and agrees to cause the other Loan Parties so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section shall be payable not later than five days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
shall be submitted to the Borrower in accordance with Section 10.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section shall
survive repayment of the Loans and Letters of Credit and all other amounts
payable hereunder.

123

--------------------------------------------------------------------------------


        10.6    Successors and Assigns; Participations and
Assignments    (a) This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Arrangers, the Agents, the Managers, all
future holders of the Loans and Letters of Credit and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

        (b)  Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a "Participant")
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender's obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower, the Arrangers, the Agents and the Managers shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans, in each case to the extent subject to such
participation. The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if it were a Lender
hereunder. The Borrower also agrees that each Participant shall be entitled to
the benefits of Sections 2.19, 2.20 and 2.21 with respect to its participation
in the Commitments and the Loans outstanding from time to time as if it was a
Lender; provided, that, in the case of Section 2.20, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.

        (c)  Any Lender (an "Assignor") may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to any Lender, any Affiliate of the assigning Lender or of
another Lender or any Affiliated Fund of the assigning Lender or of another
Lender (provided, that if any funding obligations are assigned to such an
Affiliate or such an Affiliated Fund, such Affiliate or Affiliated Fund, as
applicable, shall have demonstrable resources to comply with such obligations)
or, with the consent of the Borrower and the Administrative Agent and, in the
case of any assignment of Revolving Credit Commitments, the written consent of
the Issuing Lender and the Swing Line Lender (which, in the case of the
Borrower, the Administrative Agent, the Issuing Lender and the Swing Line
Lender, shall not be unreasonably withheld, conditioned or delayed), to an
additional bank, financial institution or other entity that is an Eligible
Assignee (an "Assignee") all or any part of its rights and obligations under
this Agreement pursuant to an assignment and acceptance agreement, in the form
of Exhibit E hereto (an "Assignment and Acceptance"), executed by such Assignee
and such Assignor (and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lender or the Swing Line Lender is required pursuant to the
foregoing provisions, by the Borrower and such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register;
provided, that no such assignment to an Assignee (other than any Lender

124

--------------------------------------------------------------------------------


or any Affiliate of the assigning Lender or of another Lender or Affiliated Fund
of the assigning Lender or of another Lender) shall be in an aggregate principal
amount of less than $5,000,000 with respect to Revolving Credit Commitments or
$1,000,000 with respect to Term Loan Commitments, unless otherwise agreed by the
Borrower and the Administrative Agent (provided, that for purposes of the
foregoing limitations only, any two or more funds that concurrently invest in
Loans and are managed by the same investment advisor, or investment advisors
that are Affiliates of one another, shall be treated as a single Assignee). Any
such assignment need not be ratable as among the Facilities. Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor's rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto).
Notwithstanding any provision of this Section, the consent of the Borrower shall
not be required for any assignment that occurs at any time when any Event of
Default shall have occurred and be continuing.

        (d)  The Administrative Agent shall, on behalf of the Borrower, maintain
at its address referred to in Section 10.2 a copy of each Assignment and
Acceptance delivered to it and a register (the "Register") for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time. The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as the owner of the Loans and any Notes
evidencing such Loans recorded therein for all purposes of this Agreement. Any
assignment of any Loan, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register
(and each Note shall expressly so provide). Any assignment or transfer of all or
part of a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Acceptance; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked "canceled". The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender's Loans) at any reasonable time and from time to time upon
reasonable prior notice.

        (e)  Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable in the
case of an Assignee which is already a Lender or is an Affiliate of the
assigning Lender or of another Lender or an Affiliated Fund of the assigning
Lender or of another Lender or with respect to the initial syndication of the
Commitments), the Administrative Agent shall (i) promptly accept such Assignment
and Acceptance and (ii) on the effective date determined pursuant thereto record
the information contained therein in the Register and give notice of such
acceptance and recordation to the Borrower. On or prior to such effective date,
the Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the Revolving Credit Note and/or Term
Note, as the case may be, of the assigning Lender) a new Revolving Credit Note
and/or Term Note, as the case may be, to such Assignee or its registered assigns
in an amount equal to the Revolving Credit Commitment and/or Term Loan
Commitment, as the case may be, assumed or acquired by it pursuant to such
Assignment and Acceptance and, if the Assignor has retained a Revolving Credit
Commitment and/or Term Loan Commitment, as the case may be, upon request, a new
Revolving Credit Note and/or Term Notes, as the case may be, to the Assignor or
its registered assigns in an amount equal to the Revolving Credit Commitment
and/or Term Loans or Term Loan Commitment, as the case may be,

125

--------------------------------------------------------------------------------


retained by it hereunder. Such new Note or Notes shall be dated the Closing Date
and shall otherwise be in the form of the Note or Notes replaced thereby.

        (f)    For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

        10.7    Adjustments; Set-off.    (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a "Benefited Lender") shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender's Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

        (b)  In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees to notify promptly the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

        10.8    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

126

--------------------------------------------------------------------------------


        10.9    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        10.10    Integration.    Other than the promises, undertakings,
representations or warranties set forth in the Administrative Agent Fee Letter
and the Facility Fee Letter, this Agreement and the other Loan Documents
represent the agreement of the Borrower, the Agents, the Arrangers, the Managers
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by any Arranger, any
Manager, any Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

        10.11    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW RULES THEREOF OTHER THAN SECTION 5-1041 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

        10.12    Submission To Jurisdiction; Waivers.    The Borrower hereby
irrevocably and unconditionally:

        (a)  submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)  agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

        (d)  agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

        (e)  waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        10.13    Certain Matters Affecting Lenders.    (a) If (i) the Nevada
Gaming Authorities shall determine that any Lender does not meet suitability
standards prescribed under the Nevada Gaming Laws or (ii) any other gaming
authority with jurisdiction over the gaming business of the Borrower shall
determine that any Lender does not meet its suitability standards (in any such
case, a "Former Lender"), the Administrative Agent shall have the right (but not
the duty) to designate bank(s) or other financial institution(s) (in each case,
a "Substitute Lender," which may (but not need) be any Lender or Lenders or
Affiliated Fund of a Lender that agree to become a Substitute Lender and to
assume the rights and obligations of the Former Lender, subject to receipt by
the Administrative Agent of evidence that such Substitute Lender (if not a
Lender or Lenders or Affiliated Fund of a Lender) is an Eligible Assignee. The
Substitute Lender shall assume the rights and obligations of the Former Lender
under this Agreement. The Borrower shall bear the costs and expenses of any
Lender required by the Nevada

127

--------------------------------------------------------------------------------

Gaming Authorities, or any other gaming authority with jurisdiction over the
gaming business of the Borrower, to file an application for a finding of
suitability in connection with the investigation of an application by the
Borrower for a license to operate a gaming establishment.

        (b)  Notwithstanding the provisions of subsection (a) of this
Section 10.13, if any Lender becomes a Former Lender, and if the Administrative
Agent fails to find a Substitute Lender pursuant to subsection (a) of this
Section 10.13 within any time period specified by the appropriate gaming
authority for the withdrawal of a Former Lender (the "Withdrawal Period"), the
Borrower shall immediately prepay in full the outstanding amount of all
Revolving Extensions of Credit and Term Loans Extensions of Credit of such
Former Lender, together with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period.

        10.14    Acknowledgments.    The Borrower hereby acknowledges that:

        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)  neither any Arranger, any Agent, any Manager nor any Lender has any
fiduciary relationship with or duty to the Borrower, the Completion Guarantor or
any other Loan Party arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Arrangers, the
Agents, the Managers and the Lenders, on one hand, and the Borrower, the
Completion Guarantor any other Loan Party, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

        (c)  no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents, the Managers and the Lenders or among the Borrower, the
Completion Guarantor, the other Loan Parties and the Lenders.

        10.15    Confidentiality.    Subject to Section 10.21, each of the
Arrangers, the Agents, the Managers and the Lenders agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided, that
nothing herein shall prevent any Arranger, any Agent, any Manager or any Lender
from disclosing any such information (a) to any Arranger, any Agent, any
Manager, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a "Transferee") or prospective Transferee that
agrees to comply with the provisions of this Section, (c) to any of its or its
Affiliates' employees, directors, agents, auditors, regulators, attorneys,
accountants and other professional advisors, (d) to any financial institution
that is a direct or indirect contractual counterparty in swap agreements or such
contractual counterparty's professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section), (e) upon the request or demand of
any Governmental Authority having jurisdiction over it, (f) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (g) if requested or required to do
so in connection with any litigation or similar proceeding, (h) that has been
publicly disclosed other than in breach of this Section 10.15, (i) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender's investment portfolio in connection with ratings issued with
respect to such Lender or (j) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

        10.16    Release of Collateral and Guarantee
Obligations.    (a) Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in

128

--------------------------------------------------------------------------------


any Collateral being Disposed of in such Disposition, and to release any
guarantee obligations of any Person being Disposed of in such Disposition, to
the extent necessary to permit consummation of such Disposition in accordance
with the Loan Documents provided that the Borrower and, if applicable, the
appropriate Loan Party shall have delivered to the Administrative Agent, at
least five Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Collateral being Disposed of in
such Disposition and the terms of such Disposition in reasonable detail,
including the date thereof, the price thereof and any expenses in connection
therewith, together with a certification by the Borrower and, if applicable, the
appropriate Loan Party stating that such transaction is in compliance with this
Agreement and the other Loan Documents and that the proceeds of such Disposition
will be applied in accordance with this Agreement and the other Loan Documents.

        (b)  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than Obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit or Reimbursement Obligation shall
be outstanding, upon request of the Borrower, the Administrative Agent shall
(without notice to or vote or consent of any Lender, or any affiliate of any
Lender that is a party to any Specified Hedge Agreement) take such actions as
shall be required to release the security interest of the Loan Documents in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Specified Hedge Agreements.

        10.17    Accounting Changes.    In the event that any "Accounting
Change" (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower's and the other Loan Parties' financial
condition (including the requirements and restrictions associated with the
provisions of this Agreement applicable thereto) shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. "Accounting
Changes" refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

        10.18    Delivery of Lender Addenda.    Each initial Lender shall become
a party to this Agreement by delivering to the Administrative Agent a Lender
Addendum duly executed by such Lender, the Borrower and the Administrative
Agent.

        10.19    Construction.    Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

        10.20    WAIVERS OF JURY TRIAL.    THE BORROWER, THE ARRANGERS, THE
AGENTS, THE MANAGERS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        10.21    Gaming Authorities.    The Arrangers, the Agents, the Managers
and each Lender agree to cooperate with the Nevada Gaming Authorities in
connection with the administration of their

129

--------------------------------------------------------------------------------


regulatory jurisdiction over Wynn Resorts, the Borrower and the other Loan
Parties, including, without limitation, to the extent not inconsistent with the
internal policies of such Lender, Arranger, Agent or Manager and any applicable
legal or regulatory restrictions, the provision of such documents or other
information as may be requested by any such Nevada Gaming Authorities relating
to the Arrangers, the Agents, the Managers, any of the Lenders, Wynn Resorts or
the Borrower or any other Loan Party, or the Loan Documents. Notwithstanding any
other provision of this Agreement, the Borrower expressly authorizes, and will
cause each other Loan Party to authorize, each Agent, Manager, Arranger and
Lender to cooperate with the Nevada Gaming Authorities as described above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

130

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

  WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
as the Borrower
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
By:
 
Wynn Resorts, Limited, a Nevada
corporation,
its sole member
 
 
 
 
 
 
 
By:
 
/s/ Ronald Kramer

--------------------------------------------------------------------------------

              Name:   Ronald Kramer

--------------------------------------------------------------------------------

              Title:   President

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK SECURITIES, INC.,
as Lead Arranger and Joint Book Running Manager
 
 
By:
 
/s/ A. Drew Goldman

--------------------------------------------------------------------------------


 
 
Name:
 
A. Drew Goldman

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and Swing Line Lender
 
 
By:
 
/s/ George Reynolds

--------------------------------------------------------------------------------


 
 
Name:
 
George Reynolds

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------


 
 
 
 
 

131

--------------------------------------------------------------------------------


 
 
BANC OF AMERICA SECURITIES LLC,
as Lead Arranger, Joint Book Running Manager
and Syndication Agent
 
 
By:
 
/s/ Jon Varnell

--------------------------------------------------------------------------------


 
 
Name:
 
Jon Varnell

--------------------------------------------------------------------------------


 
 
Title:
 
Managing Director

--------------------------------------------------------------------------------


 
 
BEAR, STEARNS & CO. INC.,
as Arranger and Joint Book Running Manager
 
 
By:
 
/s/ Keith C. Barnish

--------------------------------------------------------------------------------


 
 
Name:
 
Keith C. Barnish

--------------------------------------------------------------------------------


 
 
Title:
 
Senior Managing Director

--------------------------------------------------------------------------------


 
 
BEAR STEARNS CORPORATE LENDING INC.,
as Joint Documentation Agent
 
 
By:
 
/s/ Keith C. Barnish

--------------------------------------------------------------------------------


 
 
Name:
 
Keith C. Barnish

--------------------------------------------------------------------------------


 
 
Title:
 
Executive Vice President

--------------------------------------------------------------------------------


 
 
 
 
 

132

--------------------------------------------------------------------------------


 
 
DRESDNER BANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,
as Arranger and Joint Documentation Agent
 
 
By:
 
/s/ J. Michael Leffler

--------------------------------------------------------------------------------


 
 
Name:
 
J. Michael Leffler

--------------------------------------------------------------------------------


 
 
Title:
 
Managing Director

--------------------------------------------------------------------------------


 
 
By:
 
/s/ Deborah Carlson

--------------------------------------------------------------------------------


 
 
Name:
 
Deborah Carlson

--------------------------------------------------------------------------------


 
 
Title:
 
Director

--------------------------------------------------------------------------------


 
 
JPMORGAN CHASE BANK
as Joint Documentation Agent
 
 
By:
 
/s/ John F. Mix

--------------------------------------------------------------------------------


 
 
Name:
 
John F. Mix

--------------------------------------------------------------------------------


 
 
Title:
 
Vice President

--------------------------------------------------------------------------------

133

--------------------------------------------------------------------------------




Annex A



PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS
AND REVOLVING COMMITMENT FEES


Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar
Loans

--------------------------------------------------------------------------------

  Applicable
Margin for
Base Rate
Loans

--------------------------------------------------------------------------------

  Revolving
Commitment
Fee Rate

--------------------------------------------------------------------------------

  x > 4.00:1 4.0   0 % 3.00 % 2.00 % 3.50.1 x £ 4.00:1   5 % 2.75 % 1.00 % x £
3.50:1 3.5   0 % 2.50 % 0.50 %

        Changes in the Applicable Margin with respect to Revolving Credit Loans
and Swing Line Loans or in the Revolving Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the first
date (each such date, an "Adjustment Date") on which financial statements are
delivered to the Lenders pursuant to Section 6.1 with respect to each Quarterly
Date (but in any event not later than the 45th day after the end of each of the
first three quarterly periods of each Fiscal Year or the 90th day after the end
of each Fiscal Year, as the case may be) and shall remain in effect until the
next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
above, then, until such financial statements are delivered, the Consolidated
Leverage Ratio as at the end of the fiscal period that would have been covered
thereby shall for the purposes of this definition be deemed to be greater than
4.00:1. In addition, at all times while an Event of Default shall have occurred
and be continuing, the Consolidated Leverage Ratio shall for the purposes of
this definition be deemed to be greater than 4.00:1. If on any Adjustment Date
the Consolidated Leverage Ratio would result in different Applicable Margins or
Revolving Commitment Fee Rates, the higher Applicable Margin or Revolving
Commitment Fee Rate shall govern. Each determination of the Consolidated
Leverage Ratio pursuant to this definition shall be made with respect to the
period of four full consecutive fiscal quarters of the Borrower ending at the
end of the period covered by the relevant financial statements (or such shorter
period ending on any Quarterly Date and beginning on the Opening Date);
provided, that for purposes of calculating Consolidated EBITDA in order to
calculate the Consolidated Leverage Ratio for any period which is less than four
full fiscal quarters, Consolidated EBITDA shall be calculated on an annualized
basis.

A-1

--------------------------------------------------------------------------------





SCHEDULE 1.1


MORTGAGED PROPERTY

S-1.2

--------------------------------------------------------------------------------





SCHEDULE 4.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

S-4.4

--------------------------------------------------------------------------------




SCHEDULE 4.9(b)


TRADEMARKS, SERVICE MARKS AND TRADE NAMES

S-4.9(b)

--------------------------------------------------------------------------------


SCHEDULE 4.9(c)


PATENTS

S-4.9(c)

--------------------------------------------------------------------------------


SCHEDULE 4.9(d)


COPYRIGHTS

S-4.9(d)

--------------------------------------------------------------------------------


SCHEDULE 4.9(e)


TRADE SECRETS

S-4.9(e)

--------------------------------------------------------------------------------


SCHEDULE 4.9(f)


INTELLECTUAL PROPERTY LICENSES

S-4.9(f)

--------------------------------------------------------------------------------




SCHEDULE 4.15


SUBSIDIARIES

S-4.15

--------------------------------------------------------------------------------




SCHEDULE 4.19(a)-1


UCC FILING JURISDICTIONS—COLLATERAL

Loan Party

--------------------------------------------------------------------------------

  Filing Office

--------------------------------------------------------------------------------

S-4.19(a)-1

--------------------------------------------------------------------------------




SCHEDULE 4.19(a)-2



UCC FINANCING STATEMENTS TO REMAIN ON FILE


S-4.19(a)-2

--------------------------------------------------------------------------------




SCHEDULE 4.19(b)



MORTGAGE FILING JURISDICTIONS


S-4.19(b)

--------------------------------------------------------------------------------


SCHEDULE 4.19(c)



UCC FILING JURISDICTIONS—INTELLECTUAL PROPERTY COLLATERAL


S-4.19(c)

--------------------------------------------------------------------------------




SCHEDULE 4.24



MATERIAL CONTRACTS


S-4.24

--------------------------------------------------------------------------------




SCHEDULE 4.25(a)



REAL ESTATE


S-4.25(a)

--------------------------------------------------------------------------------




SCHEDULE 4.25(d)



ASSESSMENTS


S-4.25(d)

--------------------------------------------------------------------------------




SCHEDULE 6.5(d)



INSURANCE REQUIREMENTS


S-6.5(d)

--------------------------------------------------------------------------------




SCHEDULE 7.2(d)



EXISTING INDEBTEDNESS


S-7.2(d)

--------------------------------------------------------------------------------




SCHEDULE 7.3(f)



EXISTING LIENS


S-7.3(f)

--------------------------------------------------------------------------------


EXHIBIT D



FORM OF MORTGAGE


APNs:            

--------------------------------------------------------------------------------

   

Recording requested by and recorded
counterparts should be returned to:

Sony Ben-Moshe, Esq.
Latham & Watkins
701 B Street, Suite 2100
San Diego, California 92101

Mail Property Tax Statements to:

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 

DEED OF TRUST, [LEASEHOLD DEED OF TRUST,] ASSIGNMENT OF RENTS AND
LEASES,
SECURITY AGREEMENT AND FIXTURE FILING

MADE BY

            ,
a                        ,
as Trustor,

to

Nevada Title Company,
a Nevada corporation,
as Trustee,
for the benefit of

DEUTSCHE BANK TRUST COMPANY AMERICAS,
in its capacity as Administrative Agent for the benefit of the Banks,
as Beneficiary

*******************************************************************************************

        THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS
AND IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY,
NEVADA UNDER THE NAMES OF                         AS "DEBTOR" AND DEUTSCHE BANK
TRUST COMPANY AMERICAS AS "SECURED PARTY."

        THIS INSTRUMENT IS A "CONSTRUCTION MORTGAGE" AS THAT TERM IS DEFINED IN
SECTION 104.9334(8) OF THE NEVADA REVISED STATUTES AND SECURES AN OBLIGATION
INCURRED FOR THE CONSTRUCTION OF AN IMPROVEMENT UPON LAND.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE ONE COVENANTS OF TRUSTOR   12
1.1
 
Performance of Loan Documents
 
12 1.2   General Representations, Covenants and Warranties   12 1.3   Compliance
with Legal Requirements   13 1.4   Taxes   13 1.5   Insurance   13 1.6  
Condemnation   14 1.7   Care of Trust Estate   14 1.8   Leases   15 1.9  
Further Encumbrance   15 1.10   Partial Releases of Trust Estate   16 1.11  
Further Assurances   17 1.12   Security Agreement and Financing Statements   17
1.13   Assignment of Leases and Rents   17 1.14   Expenses   19 1.15  
Beneficiary's Cure of Trustor's Default   20 1.16   Use of Land   20 1.17  
Compliance with Permitted Lien Agreements   20 1.18   Defense of Actions   20
1.19   Affiliates   21 1.20   Title Insurance   21 1.21   [Leasehold Estates  
21 1.22   [Payment of Subject Leases Expenses   21 1.23   [Trustor's Covenants
with Respect to Subject Leases   21 1.24   Rejection of Subject Leases   24
ARTICLE TWO CREDIT AGREEMENT PROVISIONS
 
24
2.1
 
Interaction with the Guaranty
 
24 2.2   Other Collateral   24
ARTICLE THREE DEFAULTS
 
25
3.1
 
Event of Default
 
25

i

--------------------------------------------------------------------------------


ARTICLE FOUR REMEDIES
 
25
4.1
 
Acceleration of Maturity
 
25 4.2   Protective Advances   25 4.3   Institution of Equity Proceedings   25
4.4   Beneficiary's Power of Enforcement   25 4.5   Beneficiary's Right to Enter
and Take Possession, Operate and Apply Income   27 4.6   Leases   28 4.7  
Purchase by Beneficiary   28 4.8   Waiver of Appraisement, Valuation, Stay,
Extension and Redemption Laws   28 4.9   Receiver   28 4.10   Suits to Protect
the Trust Estate   29 4.11   Proofs of Claim   29 4.12   Trustor to Pay the
Obligations on Any Default in Payment; Application of Monies by Beneficiary   29
4.13   Delay or Omission; No Waiver   30 4.14   No Waiver of One Default to
Affect Another   30 4.15   Discontinuance of Proceedings; Position of Parties
Restored   30 4.16   Remedies Cumulative   31 4.17   Interest After Event of
Default   31 4.18   Foreclosure; Expenses of Litigation   31 4.19   Deficiency
Judgments   31 4.20   Waiver of Jury Trial   32 4.21   Exculpation of
Beneficiary   32
ARTICLE FIVE RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING
TO TRUSTEE
 
32
5.1
 
Exercise of Remedies by Trustee
 
32 5.2   Rights and Privileges of Trustee   32 5.3   Resignation or Replacement
of Trustee   32 5.4   Authority of Beneficiary   33 5.5   Effect of Appointment
of Successor Trustee   33 5.6   Confirmation of Transfer and Succession   33 5.7
  Exculpation   33 5.8   Endorsement and Execution of Documents   33 5.9  
Multiple Trustees   34 5.10   Terms of Trustee's Acceptance   34

ii

--------------------------------------------------------------------------------


ARTICLE SIX MISCELLANEOUS PROVISIONS
 
34
6.1
 
Heirs, Successors and Assigns Included in Parties
 
34 6.2   Addresses for Notices, Etc   34 6.3   Change of Notice Address   35 6.4
  Headings   35 6.5   Invalid Provisions to Affect No Others   35 6.6   Changes
and Priority Over Intervening Liens   35 6.7   Estoppel Certificates   35 6.8  
Waiver of Setoff and Counterclaim; Other Waivers   36 6.9   Governing Law   36
6.10   Required Notices   36 6.11   Reconveyance   36 6.12   Attorneys' Fees  
36 6.13   Late Charges   37 6.14   Cost of Accounting   37 6.15   Right of Entry
  37 6.16   Corrections   37 6.17   Statute of Limitations   37 6.18  
Subrogation   37 6.19   Joint and Several Liability   37 6.20   Homestead   37
6.21   Context   37 6.22   Time   37 6.23   Interpretation   37 6.24   Effect of
NRS 107.030   38 6.25   Amendments   38 6.26   No Conflicts   38
ARTICLE SEVEN POWER OF ATTORNEY
 
38
7.1
 
Grant of Power
 
38 7.2   Other Acts   38


SCHEDULE A
 
DESCRIPTION OF THE LAND [SCHEDULE B   DESCRIPTION
OF                              LEASED PREMISES]

iii

--------------------------------------------------------------------------------




DEED OF TRUST, [LEASEHOLD DEED OF TRUST,] ASSIGNMENT OF RENTS AND
LEASES,
SECURITY AGREEMENT AND FIXTURE FILING


        THIS DEED OF TRUST, [LEASEHOLD DEED OF TRUST,] ASSIGNMENT OF RENTS AND
LEASES, SECURITY AGREEMENT AND FIXTURE FILING (hereinafter called "Deed of
Trust") is made and effective as of            , 200        ,
by                        , a                         (together with all
successors and assigns of the Trust Estate (as hereinafter defined), "Trustor"),
whose address is                        , to Nevada Title Company, a Nevada
corporation, whose address is 2500 North Buffalo, Suite 150, Las Vegas, Nevada
89128, as Trustee ("Trustee"), for the benefit of DEUTSCHE BANK TRUST COMPANY
AMERICAS ("Beneficiary"), in its capacity as Administrative Agent under (i) that
certain Credit Agreement (as the same may be amended or modified from time to
time, the "Credit Agreement") dated as of October 30, 2002 among Wynn Las Vegas,
LLC, a Nevada limited liability company ("Borrower"), Beneficiary and the other
parties signatory thereto (such other parties, together with Beneficiary, the
"Banks") pursuant to which the Banks have agreed to lend to Borrower an
aggregate principal amount of $1,000,000,000 and (ii) that certain Guarantee and
Collateral Agreement (as the same may be amended or modified from time to time,
the "Guaranty") dated as of October    , 2002 by Trustor and the other parties
thereto for the benefit of Beneficiary on behalf of the Banks pursuant to which
Trustor will guaranty the payment and performance of all obligations of Borrower
under the Credit Agreement and the other Loan Documents.

THIS INSTRUMENT SECURES FUTURE ADVANCES. THE MAXIMUM AMOUNT OF PRINCIPAL TO BE
SECURED HEREBY IS $1,000,000,000. THIS INSTRUMENT IS TO BE GOVERNED BY THE
PROVISIONS OF NRS 106.300 THROUGH NRS 106.400 INCLUSIVE.

THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS WHICH PERMIT
BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS SECURED HEREBY
ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.

        DEFINITIONS—As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:

        "Accounts Receivable" shall have the meaning set forth in Section 9-102
(NRS 104.9102) of the UCC for the term "account."

        "Appurtenant Rights" means all and singular tenements, hereditaments,
rights, reversions, remainders, development rights, privileges, benefits,
easements (in gross or appurtenant), rights-of-way, licenses, gores or strips of
land, streets, ways, alleys, passages, sewer rights, water courses, water rights
and powers, and all appurtenances whatsoever and claims or demands of Trustor at
law or in equity in any way belonging, benefiting, relating or appertaining to
the Land, the Project, the Trustor, [the Leased Premises,] the airspace over the
Land, the Improvements or any of the Trust Estate encumbered by this Deed of
Trust, or which

1

--------------------------------------------------------------------------------

hereinafter shall in any way belong, relate or be appurtenant thereto, whether
now owned or hereafter acquired by Trustor.

        "Bankruptcy" means, with respect to any Person, that (i) a court having
jurisdiction in the Trust Estate shall have entered a decree or order for relief
in respect of such Person in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the Trust Estate for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of such Person, for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of such
Person, and any such event described in this clause (ii) shall continue for
60 days unless dismissed, bonded or discharged; or (iii) such Person shall have
an order for relief entered with respect to it or shall commence a voluntary
case under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or such Person shall
make any assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due
and payable or if the fair market value of its assets does not exceed its
aggregate liabilities; or (iv) such Person shall, or the Board of Directors of
such Person (or any committee thereof) shall, adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause (iii)
above.

        "Bankruptcy Code" means Title 11 of the United Sates Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute thereto.

        "Business Day" means any day that is not a Saturday, a Sunday or a day
on which banking institutions in the State of Nevada or the City of New York are
not required to be open.

        "Deed of Trust" means this Deed of Trust as it may be amended, increased
or modified from time to time.

        "Disbursement Agreement" means that certain Master Disbursement
Agreement dated as of            ,2002, among Borrower, Beneficiary, [TO INSERT
TRUSTEE], Deutsche Bank Trust Company Americas, in its capacity as disbursement
agent, and the other parties signatory thereto, as the same may hereafter be
amended or modified in accordance with its terms and the terms of the Credit
Agreement.

        ["                        Lease" means that
certain                        for the                        Leased Premises.]

2

--------------------------------------------------------------------------------

        ["                        Leased Premises" means
the                        situated in                        described in
the                         Lease and more specifically described in Schedule B
attached hereto and incorporated herein.]

        "Event of Default" has the meaning set forth in Section 3.1 hereof.

        "FF&E" means all furniture, fixtures, equipment, appurtenances and
personal property now or in the future contained in, used in connection with,
attached to, or otherwise useful or convenient to the use, operation, or
occupancy of, or placed on, but unattached to, any part of the Site or
Improvements whether or not the same constitutes real property or fixtures in
the State of Nevada, including all removable window and floor coverings, all
furniture and furnishings, heating, lighting, plumbing, ventilating, air
conditioning, refrigerating, incinerating and elevator and escalator plants,
cooking facilities, vacuum cleaning systems, public address and communications
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, appliances, equipment, fittings,
fixtures, and building materials, all gaming and financial equipment, computer
equipment, calculators, adding machines, gaming tables, video game and slot
machines, and any other electronic equipment of every nature used or located on
any part of the Site or Improvements, together with all Venetian blinds, shades,
draperies, drapery and curtain rods, brackets, bulbs, cleaning apparatus,
mirrors, lamps, ornaments, cooling apparatus and equipment, ranges and ovens,
garbage disposals, dishwashers, mantels, and any and all such property which is
at any time installed in, affixed to or placed upon the Site or Improvements.

        "FF&E Financing Agreement" means any financing agreement entered into by
Trustor (i) the proceeds of which are used by Trustor for the acquisition or
lease of FF&E, (ii) pursuant to which Trustor grants to the lender or lessor
thereunder a security interest in the FF&E so acquired or leased and (iii) which
is permitted by the Credit Agreement and the Guaranty.

        "Governmental Authority" means any agency, authority, board, bureau,
commission, department, office, public entity, or instrumentality of any nature
whatsoever of the United States federal or foreign government, any state,
province or any city or other political subdivision or otherwise, whether now or
hereafter in existence, or any officer or official thereof, including, without
limitation, any Nevada Gaming Authority.

        "Imposition" means any taxes, assessments, water rates, sewer rates,
maintenance charges, other governmental impositions and other charges now or
hereafter levied or assessed or imposed against the Trust Estate or any part
thereof.

        "Improvements" means (1) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Site or
any real property encumbered hereby, and (2) all fixtures, machinery,
appliances, goods, building or other materials, equipment, including without
limitation all gaming equipment and devices, and all machinery, equipment,
engines, appliances and fixtures for generating or distributing air, water,
heat, electricity, light, fuel or refrigeration, or for ventilating or sanitary
purposes, or for the exclusion of vermin or insects, or for the removal of dust,
refuse or garbage; all wall-beds, wall-safes, built-in furniture and
installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumb-waiters, awnings, window shades, Venetian blinds, light
fixtures, fire hoses and

3

--------------------------------------------------------------------------------

brackets and boxes for the same, fire sprinklers, alarm, surveillance and
security systems, computers, drapes, drapery rods and brackets, mirrors,
mantels, screens, linoleum, carpets and carpeting, plumbing, bathtubs, sinks,
basins, pipes, faucets, water closets, laundry equipment, washers, dryers,
ice-boxes and heating units; all kitchen and restaurant equipment, including but
not limited to silverware, dishes, menus, cooking utensils, stoves,
refrigerators, ovens, ranges, dishwashers, disposals, water heaters,
incinerators, furniture, fixtures and furnishings, communication systems, and
equipment; all cocktail lounge supplies, including but not limited to bars,
glassware, bottles and tables used in connection with the Site; all chaise
lounges, hot tubs, swimming pool heaters and equipment and all other
recreational equipment (computerized and otherwise), beauty and barber
equipment, and maintenance supplies used in connection with the Site; all
amusement rides and attractions attached to the Site, all specifically designed
installations and furnishings, and all furniture, furnishings and personal
property of every nature whatsoever now or hereafter owned or leased by Trustor
or in which Trustor has any rights or interest and located in or on, or attached
to, or used or intended to be used or which are now or may hereafter be
appropriated for use on or in connection with the operation of the Site or any
real or personal property encumbered hereby or any other Improvements, or in
connection with any construction being conducted or which may be conducted
thereon, and all extensions, additions, accessions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing, and all of
the right, title and interest of Trustor in and to any such property, which, to
the fullest extent permitted by law, shall be conclusively deemed fixtures and
improvements and a part of the real property hereby encumbered.

        "Indemnity Agreement" means that certain Indemnity Agreement dated as
of            , 200    by Trustor for the benefit of Beneficiary and certain
other indemnified parties named therein.

        "Insolvent" means with respect to any person or entity, that such person
or entity shall be deemed to be insolvent if it shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due and
payable and/or if the fair market value of its assets does not exceed its
aggregate liabilities.

        "Intangible Collateral" means (a) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the Site
or Improvements, including, without limitation, the name "Le Reve", including
any variations thereon, together with the goodwill associated therewith, and all
names, logos, and designs used by Trustor, or in connection with the Site or in
which Trustor has rights, with the exclusive right to use such names, logos and
designs wherever they are now or hereafter used in connection with the Project
(or in connection with the marketing of the Project), and any and all other
trade names, trademarks or service marks, whether or not registered, now or
hereafter used in the operation of the Project, including, without limitation,
any interest as a lessee, licensee or franchisee, and, in each case, together
with the goodwill associated therewith; (b) subject to the absolute assignment
contained herein, the Rents; (c) any and all books, records, customer lists,
concession agreements, supply or service contracts, licenses, permits,
governmental approvals (to the extent such licenses, permits and approvals may
be pledged under applicable law), signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by persons other than Trustor and its
subsidiaries), cash, instruments, chattel papers, including inter-company notes
and pledges,

4

--------------------------------------------------------------------------------

documents, unearned premiums, deposits, refunds, including but not limited to
income tax refunds, prepaid expenses, rebates, tax and insurance escrow and
impound accounts, if any, actions and rights in action, and all other claims,
including without limitation condemnation awards and insurance proceeds, and all
other contract rights and general intangibles resulting from or used in
connection with the operation and occupancy of the Trust Estate and the
Improvements and in which Trustor now or hereafter has rights; and (d) general
intangibles, vacation license resort agreements or other time share license or
right to use agreements, including without limitation all rents, issues,
profits, income and maintenance fees resulting therefrom, whether any of the
foregoing is now owned or hereafter acquired.

        "Land" means the real property situated in the County of Clark, State of
Nevada, more specifically described in Schedule A attached hereto and
incorporated herein by reference, including any after acquired title thereto.

        ["Leased Premises" means, as the context may require,
the                        Leased Premises, the                        Leased
Premises, the                        Leased Premises and/or
the                        Leased Premises.]

        "Legal Requirements" means all applicable restrictive covenants,
applicable zoning and subdivision ordinances and building codes, all applicable
health and Environmental Laws and regulations, all applicable gaming laws and
regulations, and all other applicable laws, ordinances, rules, regulations,
judicial decisions, administrative orders, and other requirements of any
Governmental Authority having jurisdiction over Trustor, the Trust Estate and/or
any Affiliate of Trustor, in effect either at the time of execution of this Deed
of Trust or at any time during the term hereof, including, without limitation,
all Environmental Laws and Nevada Gaming Laws.

        "Nevada Gaming License" means any gaming license necessary for the
ownership, construction, maintenance, financing or operation of the Project,
whether issued and/or required by Nevada Gaming Authorities, Nevada Gaming Laws
or otherwise.

        "Notes" means, collectively, those certain promissory note(s) to be
issued pursuant to the Credit Agreement, as the same may be amended or replaced
from time to time in accordance with its terms.

        "NRS" means the Nevada Revised Statutes as in effect from time to time.

        "Obligations" means (i) the payment and performance by Borrower of each
covenant and agreement of Borrower contained in the Credit Agreement, the Notes
and the other Loan Documents (including the Security Documents) and (ii) the
payment and performance by Trustor of each covenant and agreement of Trustor
contained in the Guaranty, this Deed of Trust, the Indemnity Agreement and the
other Loan Documents.

        "Permitted Dispositions" means (a) the sale, transfer, lease or other
disposition of assets in the Trust Estate, in the ordinary course of business,
of inventory held in the ordinary course of business (b) the dispositions set
forth in Section 1.10 hereof and (c) other sales, transfers, leases or other
dispositions of assets in the Trust Estate, including entering into Space
Leases; provided that, in each case, all applicable provisions of the Loan
Documents are complied with.

5

--------------------------------------------------------------------------------

        "Personal Property" has the meaning set forth in Section 1.12 hereof.

        "Proceeds" has the meaning assigned to it under the UCC and, in any
event, shall include but not be limited to (i) any and all proceeds of any
insurance (including without limitation property casualty and title insurance),
indemnity, warranty or guaranty payable from time to time with respect to any of
the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent the same may be
pledged under applicable law), collections, contract rights, documents,
instruments, chattel paper, liens and security instruments, guarantees or
general intangibles relating in whole or in part to the Project and all rights
and remedies of whatever kind or nature Trustor may hold or acquire for the
purpose of securing or enforcing any obligation due Trustor thereunder;
(iii) any and all payments in any form whatsoever made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Trust Estate by any Governmental
Authority; (iv) subject to the absolute assignment contained herein, the Rents
or other benefits arising out of, in connection with or pursuant to any Space
Lease of the Trust Estate; and (v) any and all other amounts from time to time
paid or payable in connection with any of the Trust Estate; provided, however,
that the Trustor is not authorized to dispose of any of the Trust Estate unless
such disposition is a Permitted Disposition.

        "Project" means the resort-hotel-casino-mall complex proposed to be
constructed in Clark County, Nevada as described in the Plans and
Specifications, as such Plans and Specifications may be amended pursuant to the
Disbursement Agreement.

        "Rents" means all rents, room revenues, income, receipts, issues,
profits, revenues and maintenance fees, room, food and beverage revenues,
license and concession fees, income, proceeds and other benefits to which
Trustor may now or hereafter be entitled from the Site, the Improvements, the
Space Leases or any property encumbered hereby or any business or other activity
conducted by Trustor at the Site or the Improvements.

        "Site" means the Land and the Appurtenant Rights[and, if the context so
requires, the Leased Premises].

        "Space Leases" means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting the Trust Estate that Trustor has entered into, taken by
assignment, taken subject to, or assumed, or has otherwise become bound by, now
or in the future, that give any person the right to conduct its business on, or
otherwise use, operate or occupy, all or any portion of the Site or Improvements
and any leases, agreements or arrangements permitting anyone to enter upon or
use any of the Trust Estate to extract or remove natural resources of any kind,
together with all amendments, extensions, and renewals of the foregoing entered
into in compliance with this Deed of Trust, together with all rental, occupancy,
service, maintenance or any other similar agreements pertaining to use or
occupation of, or the rendering of services at the Site, the Improvements or any
part thereof.

6

--------------------------------------------------------------------------------

        "Space Lessee(s)" means any and all tenants, licensees, or other
grantees of the Space Leases and any and all guarantors, sureties, endorsers or
others having primary or secondary liability with respect to such Space Leases.

        ["Subject Leases" means the            Lease,
the                        Lease, the                        Lease,
the                         Lease and                        .]

        "Tangible Collateral" means all personal property, goods, equipment,
supplies, building and other materials of every nature whatsoever and all other
tangible personal property constituting a part or portion of the Project and/or
used in the operation of the hotel, casino, restaurants, stores, parking
facilities, observation tower and all other commercial operations on the Site or
Improvements, including but not limited to communication systems, visual and
electronic surveillance systems and transportation systems and not constituting
a part of the real property subject to the real property lien of this Deed of
Trust and including all property and materials stored therein in which Trustor
has an interest and all tools, utensils, food and beverage, liquor, uniforms,
linens, housekeeping and maintenance supplies, vehicles, fuel, advertising and
promotional material, blueprints, surveys, plans and other documents relating to
the Site or Improvements, and all construction materials and all furnishings,
fixtures and equipment, including, but not limited to, all FF&E and all
equipment and devices which are or are to be installed and used in connection
with the operation of the Project, those items of furniture, fixtures and
equipment which are to be purchased or leased by Trustor, machinery and any
other item of personal property in which Trustor now or hereafter own or acquire
an interest or right, and which are used or useful in the construction,
operation, use and occupancy of the Project and all present and future right and
interest of Trustor in and to any casino operator's agreement, license agreement
or sublease agreement used in connection with the Site or the Improvements.

        "Title Insurer" means Chicago Title Insurance Company.

        "Trust Estate" means all of the property described in Granting Clauses
(A) through (O) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause ([P][Q]) below.

        "UCC" means the Uniform Commercial Code in effect in the State of Nevada
from time to time, NRS chapters 104 and 104A.

        The following terms shall have the meaning assigned to such terms in the
Disbursement Agreement:

Disbursement Agent
Plans and Specifications

        The following terms shall have the meaning assigned to such terms in the
Credit Agreement:

Affiliate
Closing Date
Environmental Laws
Financing Agreements

7

--------------------------------------------------------------------------------

Lien
Loan Documents
Nevada Gaming Authorities
Nevada Gaming Laws
Permitted Encumbrance
Permitted Liens
Person
Security Documents

In addition, any capitalized terms used in this Deed of Trust which are not
otherwise defined herein shall have the meaning ascribed to such terms in the
Disbursement Agreement and, if not defined therein, the meaning ascribed to such
terms in the Credit Agreement and, if not defined therein, the meaning ascribed
to such terms in the Guaranty; provided, that upon termination of the
Disbursement Agreement, any defined terms used herein having meanings given to
such terms in the Disbursement Agreement shall continue to have the meanings
given to such terms in the Disbursement Agreement immediately prior to such
termination.

8

--------------------------------------------------------------------------------

W I T N E S E T H:

        IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE
CONSIDERATION; THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND
FOR THE PURPOSE OF SECURING in favor of Beneficiary (1) the Obligations; (2) the
payment of such additional loans or advances as hereafter may be made to Trustor
(individually or jointly and severally with any other Person) or its successors
or assigns, when evidenced by a promissory note or notes reciting that they are
secured by this Deed of Trust; provided, however, that any and all future
advances by Beneficiary to Trustor made for the improvement, protection or
preservation of the Trust Estate, together with interest at the rate applicable
to overdue principal set forth in the Credit Agreement, shall be automatically
secured hereby unless such a note or instrument evidencing such advances
specifically recites that it is not intended to be secured hereby and (3) the
payment of all sums expended or advanced by Beneficiary under or pursuant to the
terms hereof or to protect the security hereof (including Protective Advances as
such term is defined in Section 4.2 hereof), together with interest thereon as
herein provided (without limiting the generality of the protections afforded by
NRS Chapter 106, funds disbursed that, in the reasonable exercise of
Beneficiary's judgment, are needed to complete Improvements to the Land or to
protect Beneficiary's security interest in the Trust Estate are to be deemed
obligatory advances hereunder and will be added to the total indebtedness
secured by this Deed of Trust and such indebtedness shall be increased
accordingly), Trustor, in consideration of the premises, and for the purposes
aforesaid, does hereby ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE,
WARRANT, AND TRANSFER WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT
OF BENEFICIARY AND THE BANKS each of the following:

        (A)  The Land [and the Subject Leases];

        (B)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to the Improvements;

        (C)  TOGETHER WITH all Appurtenant Rights;

        (D)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to the Tangible Collateral to the extent permitted by, or not
prohibited by, Nevada Gaming Laws and other applicable law;

        (E)  TOGETHER WITH the Intangible Collateral to the extent permitted by,
or not prohibited by, Nevada Gaming Laws and other applicable law;

        (F)  TOGETHER WITH (i) all the estate, right, title and interest of
Trustor of, in and to all judgments and decrees, insurance proceeds, awards of
damages and settlements hereafter made resulting from condemnation proceedings
or the taking of any of the property described in Granting Clauses (A), (B),
(C), (D) and (E) hereof or any part thereof under the power of eminent domain,
or for any damage (whether caused by such taking or otherwise) to the property
described in Granting Clauses (A), (B), (C), (D) and (E) hereof or any part
thereof, or to any Appurtenant Rights thereto, and Beneficiary is (subject to
the terms hereof) hereby authorized to collect and receive said awards and
proceeds and to give proper receipts and acquittance therefor, and (subject to
the terms hereof) to apply the same toward the payment of the indebtedness and
other sums secured hereby, notwithstanding the fact that the amount owing
thereon may not then be due and payable; (ii) all proceeds of any sales or other
dispositions of the property or rights described in Granting Clauses (A), (B),
(C), (D) and (E) hereof or any part thereof whether voluntary or involuntary,
provided, however, that the foregoing shall not be deemed to permit such sales,
transfers, or other dispositions except as specifically permitted herein; and
(iii) whether arising from any voluntary or involuntary disposition of the
property described in Granting Clauses

9

--------------------------------------------------------------------------------




(A), (B), (C), (D) and (E), all Proceeds, products, replacements, additions,
substitutions, renewals and accessions, remainders, reversions and
after-acquired interest in, of and to such property;

        (G)  TOGETHER WITH the absolute assignment of any Space Leases or any
part thereof that Trustor has entered into, taken by assignment, taken subject
to, or assumed, or has otherwise become bound by, now or in the future, together
with all of the following (including all "Cash Collateral" within the meaning of
the Bankruptcy Law) arising from the Space Leases: (a) Rents (subject, however,
to the aforesaid absolute assignment to Trustee for the benefit of Beneficiary
and the conditional permission hereinbelow given to Trustor to collect the
Rents), (b) all guarantees, letters of credit, security deposits, collateral,
cash deposits, and other credit enhancement documents, arrangements and other
measures with respect to the Space Leases, (c) all of Trustor's right, title,
and interest under the Space Leases, including the following: (i) the right to
receive and collect the Rents from the lessee, sublessee or licensee, or their
successor(s), under any Space Lease(s) and (ii) the right to enforce against any
tenants thereunder and otherwise any and all remedies under the Space Leases,
including Trustor's right to evict from possession any tenant thereunder or to
retain, apply, use, draw upon, pursue, enforce or realize upon any guaranty of
any Space Lease; to terminate, modify, or amend the Space Leases; to obtain
possession of, use, or occupy, any of the real or personal property subject to
the Space Leases; and to enforce or exercise, whether at law or in equity or by
any other means, all provisions of the Space Leases and all obligations of the
tenants thereunder based upon (A) any breach by such tenant under the applicable
Space Lease (including any claim that Trustor may have by reason of a
termination, rejection, or disaffirmance of such Space Lease pursuant to any
Bankruptcy Law) and (B) the use and occupancy of the premises demised, whether
or not pursuant to the applicable Space Lease (including any claim for use and
occupancy arising under landlord-tenant law of the State of Nevada or any
Bankruptcy Law). Permission is hereby given to Trustor, so long as no Event of
Default has occurred and is continuing hereunder, to collect and use the Rents,
as they become due and payable, but not more than one (1) month in advance
thereof. Upon the occurrence of an Event of Default, the permission hereby given
to Trustor to collect the Rents shall automatically terminate, but such
permission shall be reinstated upon a cure or waiver of such Event of Default.
Beneficiary shall have the right, at any time and from time to time, to notify
any Space Lessee of the rights of Beneficiary as provided by this section;

        Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Paragraph (G) shall not constitute an assignment for purposes
of security but shall constitute an absolute and present assignment of the Rents
to Beneficiary, subject, however, to the conditional license given to Trustor to
collect and use the Rents as hereinabove provided; and the existence or exercise
of such right of Trustor shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Trustor;

        (H)  TOGETHER WITH all of Trustor's right, title and interest in and to
any and all Plans and Specifications and all maps, plans, specifications,
surveys, studies, tests, reports, data and drawings relating to the development
of the Site or the Project and the construction of the Improvements, including,
without limitation, all marketing plans, feasibility studies, soils tests,
design contracts and all contracts and agreements of Trustor relating thereto
including, without limitation, architectural, structural, mechanical and
engineering plans and specifications, studies, data and drawings prepared for or
relating to the development of the Site or the Project or the construction,
renovation or restoration of any of the Improvements or the extraction of
minerals, sand, gravel or other valuable substances from the Site and purchase
contracts or any agreement granting Trustor a right to acquire any land situated
within Clark County, Nevada;

        (I)  TOGETHER WITH, to the extent permitted by applicable law, all of
Trustor's right, title, and interest in and to any and all licenses, permits,
variances, special permits, franchises, certificates, rulings, certifications,
validations, exemptions, filings, registrations, authorizations,

10

--------------------------------------------------------------------------------




consents, approvals, waivers, orders, rights and agreements (including, without
limitation, options, option rights, contract rights now or hereafter obtained by
Trustor from any Governmental Authority having or claiming jurisdiction over the
Land, the FF&E, the Project, or any other element of the Trust Estate or
providing access thereto, or the operation of any business on, at, or from the
Site including, without limitation, any liquor or Nevada Gaming Licenses (except
for any registrations, licenses, findings of suitability or approvals issued by
the Nevada Gaming Authorities or any other liquor or gaming licenses which are
non-assignable); provided, that upon an Event of Default hereunder or under the
Credit Agreement or under the Guaranty, if Beneficiary is not qualified under
the Nevada Gaming Laws to hold such Nevada Gaming Licenses, then Beneficiary may
designate an appropriately qualified third party to which an assignment of such
Nevada Gaming Licenses can be made in compliance with the Nevada Gaming Laws;

        (J)  TOGETHER WITH all the estate, right, title and interest of Trustor
of, in and to all water stock, water permits and other water rights relating to
the Site, including, without limitation, those evidenced
by                        ];

        (K)  TOGETHER WITH all oil and gas and other mineral rights, if any, in
or pertaining to the Site and all royalty, leasehold and other rights of Trustor
pertaining thereto;

        (L)  TOGETHER WITH any and all monies and other property, real or
personal, which may from time to time be subjected to the lien hereof by Trustor
or by anyone on its behalf or with its consent, or which may come into the
possession or be subject to the control of Trustee or Beneficiary pursuant to
this Deed of Trust, the Credit Agreement, the Guaranty or any other Loan
Document (including any Security Document), including, without limitation, any
Protective Advances (as defined in Section 4.2 hereof) under this Deed of Trust;
and all of Trustor's right, title, and interest in and to all extensions,
improvements, betterments, renewals, substitutes for and replacements of, and
all additions, accessions, and appurtenances to, any of the foregoing that
Trustor may subsequently acquire or obtain by any means, or construct, assemble,
or otherwise place on any of the Trust Estate, and all conversions of any of the
foregoing; it being the intention of Trustor that all property hereafter
acquired by Trustor and required by the Credit Agreement, the Guaranty, any
other Loan Document (including any Security Document) or this Deed of Trust to
be subject to the lien of this Deed of Trust or intended so to be shall
forthwith upon the acquisition thereof by Trustor be subject to the lien of this
Deed of Trust as if such property were now owned by Trustor and were
specifically described in this Deed of Trust and granted hereby or pursuant
hereto, and Trustee and Beneficiary are hereby authorized, subject to Nevada
Gaming Laws and other applicable laws, to receive any and all such property as
and for additional security for the obligations secured or intended to be
secured hereby. Trustor agrees to take any action as may reasonably be necessary
to evidence and perfect such liens or security interests, including, without
limitation, the execution of any documents necessary to evidence and perfect
such liens or security interests;

        (M) TOGETHER WITH, to the extent permitted by applicable laws, any and
all Accounts Receivable and all royalties, earnings, income, proceeds, products,
rents, revenues, reversions, remainders, issues, profits, avails, production
payments, and other benefits directly or indirectly derived or otherwise arising
from any of the foregoing, all of which are hereby assigned to Beneficiary, who,
except as otherwise expressly provided in this Deed of Trust (including the
provisions of Section 1.13 hereof), is authorized to collect and receive the
same, to give receipts and acquittances therefor and to apply the same to the
Obligations secured hereunder, whether or not then due and payable;

        (N)  TOGETHER WITH Proceeds of the foregoing property described in
Granting Clauses (A) through (M);

11

--------------------------------------------------------------------------------




        (O)  TOGETHER WITH Trustor's rights further to assign, sell, lease,
encumber or otherwise transfer or dispose of the property described in Granting
Clauses (A) through (N) inclusive, above, for debt or otherwise;

        (P)  [TOGETHER WITH any right of Trustor to elect to terminate the
Subject Leases or remain in possession of the Leased Premises pursuant to 11
U.S.C. section 365(h)(1) or any similar provision of applicable law and any
possessory rights of Trustor in the Leased Premises pursuant to 11 U.S.C.
section 365(h)(2) or any other similar provision of applicable law]; and

        (Q)  EXPRESSLY EXCLUDING, HOWEVER, any assets expressly excluded from
the definition of "Collateral" in the Credit Agreement.

        Trustor, for itself and its successors and assigns, covenants and agrees
to and with Trustee that, at the time or times of the execution of and delivery
of these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all liens and encumbrances whatsoever, except Permitted Liens, and Trustor shall
warrant and forever defend the above-bargained property in the quiet and
peaceable possession of Trustee and its successors and assigns against all and
every person or persons lawfully or otherwise claiming or to claim the whole or
any part thereof, except for Permitted Liens. Trustor agrees that any greater
title to the Trust Estate hereafter acquired by Trustor during the term hereof
shall be automatically subject hereto.

ARTICLE ONE
COVENANTS OF TRUSTOR

        The Beneficiary and the Banks have been induced to enter into the Credit
Agreement, the Guaranty and the other Loan Documents and to make advances of
loans to Borrower thereunder on the basis of the following material covenants,
all agreed to by Trustor:

        1.1    Performance of Loan Documents.    Trustor shall perform, observe
and comply with each and every provision hereof, and with each and every
provision contained in the Guaranty and the other Loan Documents and shall
promptly pay to the Administrative Agent or the Disbursement Agent, as
applicable, when payment shall become due, the principal with interest thereon
and all other sums required to be paid by Trustor under this Deed of Trust, the
Guaranty and the other Loan Documents.

        1.2    General Representations, Covenants and Warranties.    Trustor
represents, covenants and warrants that: (a) Trustor has good and marketable
title to an indefeasible fee estate in the Site [(other than the Leased
Premises) and a valid leasehold interest in the Leased Premises], free and clear
of all encumbrances except Permitted Encumbrances, and that it has the right to
hold, occupy and enjoy its interest in the Trust Estate, and has good right,
full power and lawful authority to subject the Trust Estate to the Lien of this
Deed of Trust and pledge the same as provided herein and Beneficiary may at all
times peaceably and quietly enter upon, hold, occupy and enjoy the entire Trust
Estate in accordance with the terms hereof; (b) Trustor is not Insolvent and no
bankruptcy or insolvency proceedings are pending or contemplated by or, to the
best of Trustor's knowledge, threatened against Trustor; (c) all costs arising
from construction of any Improvements, the performance of any labor and the
purchase of all Tangible Collateral and Improvements have been or shall be paid
when due (subject to the provisions of the Disbursement Agreement, the Credit
Agreement, the Guaranty and this Deed of Trust); (d) the Land has frontage on,
and direct access for ingress and egress to dedicated street(s); (e) Trustor
shall at all times conduct and operate the Trust Estate in a manner so as not to
lose, or permit its affiliate to lose, the right to conduct gaming activities at
the Project; (f) no material part of the Trust Estate has been damaged,
destroyed, condemned or abandoned, other than those portions of the Trust Estate
that (i) have been the subject of condemnation proceedings that have resulted in
the conveyance of such portion of the Trust Estate to the Trustor or (ii) have
been demolished in

12

--------------------------------------------------------------------------------


furtherance of the development of the Project as contemplated under the
Disbursement Agreement; (g) as of the date hereof, no part of the Trust Estate
is the subject of condemnation proceedings[, other than condemnation proceedings
to convey Land to the Trustor,] and Trustor has no knowledge of any contemplated
or pending condemnation proceeding with respect to any portion of the Trust
Estate [other than condemnation proceedings to convey Land to the Trustor]; and
(h) Trustor acknowledges and agrees that it presently may use, and in the past
may have used, one or more of the trade or fictitious names, "Le Reve",
"                  ", "                  " and "                  " and in each
case variations thereof (collectively, the "Enumerated Names") in connection
with the operation of the business at the Trust Estate, and Trustor further
represents and warrants that the Enumerated Names are the only such trade or
fictitious names Trustor has so used. For all purposes under this Deed of Trust
it shall be deemed that the term "Trustor" includes all trade or fictitious
names that                  (or any successor or assign thereof) now or
hereafter uses, or has in the past used, including, without limitation, the
Enumerated Names, with the same force and effect as if this Deed of Trust had
been executed in all such names (in addition to "                        ").

        1.3    Compliance with Legal Requirements.    Except as provided in the
Guaranty, Trustor shall promptly, fully, and faithfully comply in all material
respects with all Legal Requirements and shall cause all portions of the Trust
Estate and its use and occupancy to fully comply in all material respects with
Legal Requirements at all times, whether or not such compliance requires work or
remedial measures that are ordinary or extraordinary, foreseen or unforeseen,
structural or nonstructural, or that interfere with the use or enjoyment of the
Trust Estate.

        1.4    Taxes.    Except as otherwise permitted by the Credit Agreement
and the Disbursement Agreement, (a) Trustor shall pay all Impositions as they
become due and payable and shall deliver to Beneficiary promptly upon
Beneficiary's request, evidence satisfactory to Beneficiary that the Impositions
have been paid or are not delinquent; (b) Trustor shall not suffer to exist,
permit or initiate the joint assessment of the real and personal property, or
any other procedure whereby the lien of the real property taxes and the lien of
the personal property taxes shall be assessed, levied or charged to the Land as
a single lien, except as may be required by law; and (c) in the event of the
passage of any law deducting from the value of real property for the purposes of
taxation any lien thereon, or changing in any way the taxation of deeds of trust
or obligations secured thereby for state or local purposes, or the manner of
collecting such taxes and imposing a tax, either directly or indirectly, on this
Deed of Trust, the Notes, the Guaranty or the other Loan Documents, Trustor
shall pay all such taxes.

        1.5    Insurance.    

        (a)    Hazard Insurance Requirements and Proceeds.    

        (1)    Hazard Insurance.    Trustor shall at its sole expense obtain
for, deliver to, assign and maintain for the benefit of Beneficiary, during the
term of this Deed of Trust, insurance policies insuring the Trust Estate and
liability insurance policies, all in accordance with the requirements of the
Guaranty. Trustor shall pay promptly when due any premiums on such insurance
policies and on any renewals thereof. In the event of the foreclosure of this
Deed of Trust or any other transfer of title to the Trust Estate in partial or
complete extinguishment of the indebtedness and other sums secured hereby, all
right, title and interest of Beneficiary in and to all insurance policies and
renewals thereof then in force shall pass to the purchaser or grantee.

        (2)    Handling of Proceeds.    All Proceeds from any insurance policies
shall be collected, held, handled and disbursed in accordance with the
provisions of the Credit Agreement, the Guaranty and the Disbursement Agreement
(while in effect). All proceeds of insurance allocable to Trustor, as owner [or
lessee] of the Site, and attributable to business interruption insurance shall
be collected, held, handled and disbursed in accordance with the provisions of

13

--------------------------------------------------------------------------------




the Credit Agreement, the Guaranty and the Disbursement Agreement. Any such
proceeds disbursed to Beneficiary shall be applied to pay amounts then due and
payable under this Deed of Trust. The balance shall be retained by Beneficiary
or its designee in an interest bearing or other investment account approved by
Beneficiary, which account Trustor hereby pledges to Beneficiary to secure the
Obligations. Disbursements shall be permitted from such account to pay expenses
reasonably incurred by Trustor in owning and operating the Trust Estate, as
reasonably approved by Beneficiary.

        (b)    Compliance with Insurance Policies.    Trustor shall not violate
or permit to be violated any of the conditions or provisions of any policy of
insurance required by the Guaranty or this Deed of Trust and Trustor shall so
perform and satisfy the requirements of the companies writing such policies
that, at all times, companies of good standing shall be willing to write and/or
continue such insurance. Trustor further covenants to promptly send to
Beneficiary all notices relating to any violation of such policies or otherwise
affecting Trustor's insurance coverage or ability to obtain and maintain such
insurance coverage.

        1.6    Condemnation.    Beneficiary is hereby authorized, at its option,
to commence, appear in and prosecute in its own or Trustor's name any action or
proceeding relating to any condemnation and to settle or compromise any claim in
connection therewith, and Trustor hereby appoints Beneficiary as its
attorney-in-fact to take any action in Trustor's name pursuant to Beneficiary's
rights hereunder. Immediately upon obtaining knowledge of the institution of any
proceedings for the condemnation of the Trust Estate or any portion thereof,
Trustor shall notify the Trustee and Beneficiary of the pendency of such
proceedings. Trustor from time to time shall execute and deliver to Beneficiary
all instruments requested by it to permit such participation; provided, however,
that such instruments shall be deemed as supplemental to the foregoing grant of
permission to Trustee and Beneficiary, and unless otherwise required, the
foregoing permission shall, without more, be deemed sufficient to permit Trustee
and/or Beneficiary to participate in such proceedings on behalf of Trustor. All
such compensation awards, damages, claims, rights of action and Proceeds, and
any other payments or relief, and the right thereto, are, whether paid to
Beneficiary or Trustor or a third party trustee, included in the Trust Estate.
Beneficiary, after deducting therefrom all its expenses, including reasonable
attorneys fees, shall apply all Proceeds paid directly to it in accordance with
the provisions of the Credit Agreement and the Guaranty. All Proceeds paid
directly to the Trustor shall be applied, if received by Trustor prior to the
Final Completion Date, in accordance with the Disbursement Agreement and, if
received on or after the Final Completion Date, in accordance with the Credit
Agreement and the Guaranty. To the extent that any condemnation proceeds are not
required to be applied towards restoration of the improvements upon the Site,
then Beneficiary shall have the right to apply said condemnation proceeds
towards repayment of the Obligations. Trustor hereby waives any rights it may
have under NRS 37.115, as amended or recodified from time to time.

        1.7    Care of Trust Estate.    

        (a)  Trustor shall preserve and maintain the Trust Estate in good
condition and repair. Trustor shall not permit, commit or suffer to exist any
waste, impairment or deterioration of the Trust Estate or of any part thereof
that in any manner materially impairs Beneficiary's security hereunder and shall
not take any action which will increase the risk of fire or other hazard to the
Trust Estate or to any part thereof.

        (b)  Except for Permitted Dispositions, no material part of the
Improvements or Tangible Collateral that are part of the Trust Estate shall be
removed, demolished or materially altered, without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld or delayed.
Trustor shall have the right, without such consent, to remove and dispose of
free from the lien of this Deed of Trust any part of the Improvements or
Tangible Collateral that are part of the Trust Estate as from time to time may
become worn out or obsolete or otherwise not useful in

14

--------------------------------------------------------------------------------




connection with the operation of the Trust Estate, provided that either (i) such
removal or disposition does not materially affect the value of the Trust Estate
or (ii) prior to or promptly following such removal, any such property shall be
replaced with other property of substantially equal utility and of a value at
least substantially equal to that of the replaced property when first acquired
and free from any security interest of any other person (subject only to
Permitted Liens), and by such removal and replacement Trustor shall be deemed to
have subjected such replacement property to the lien of this Deed of Trust.

        (c)  Notwithstanding the foregoing provisions of this Section 1.7, the
Trustor may develop the Project in the manner contemplated by the Disbursement
Agreement, the Credit Agreement, the Guaranty and the other Loan Documents.

        1.8    Leases.    

        (a)  Trustor represents, warrants and covenants that:

        (i)    as of the date hereof, Trustor has not entered into any Space
Leases;

        (ii)  except for the assignment effected hereby and in the other
Financing Agreements, Trustor has not executed any assignment or pledge of any
of the Space Leases, the Rents, or of Trustor's right, title and interest in the
same; and

        (iii)  this Deed of Trust does not and will not constitute a violation
or default under any Space Lease, and is and shall at all times constitute a
valid lien on Trustor's interests in the Space Leases.

        (b)  Trustor shall not enter into any Space Lease or any modifications
or amendments to any Space Lease, either orally or in writing, unless such Space
Lease complies with the requirements of the Credit Agreement and the Guaranty.

        (c)  After an Event of Default, upon the request of Administrative Agent
Trustor shall deliver to Beneficiary executed copies of all Space Leases.

        1.9    Further Encumbrance.    

        (a)  Trustor covenants that at all times prior to the discharge of the
Obligations, except for Permitted Liens and Permitted Dispositions, Trustor
shall neither make nor suffer to exist, nor enter into any agreement for, any
sale, assignment, exchange, mortgage, transfer, Lien, hypothecation or
encumbrance of all or any part of the Trust Estate, including, without
limitation, the Rents. As used herein, "transfer" includes the actual transfer
or other disposition, whether voluntary or involuntary, by law, or otherwise,
except those transfers specifically permitted herein, provided, however, that
"transfer" shall not include the granting of utility or other beneficial
easements with respect to the Trust Estate which have been or are granted by
Trustor and are reasonably necessary to the construction, maintenance or
operation of the Project.

        (b)  Any Permitted Lien consisting of the lien of a deed of trust which
is junior to the lien of the Loan Documents (including the Security Documents)
(a "Subordinate Deed of Trust") shall be permitted hereunder so long as there
shall have been delivered to Beneficiary, not less than thirty (30) days prior
to the date thereof, a copy thereof which shall contain express covenants in
form and substance satisfactory to Beneficiary to the effect that: (i) the
Subordinate Deed of Trust is in all respects subject and subordinate to this
Deed of Trust; (ii) if any action or proceeding shall be brought to foreclose
the Subordinate Deed of Trust (regardless of whether the same is a judicial
proceeding or pursuant to a power of sale contained therein), no tenant of any
portion of the Trust Estate shall be named as a party defendant nor shall any
action be taken with respect to the Trust Estate which would terminate any
occupancy or tenancy of the Trust Estate, or any portion thereof, without the
consent of Beneficiary; (iii) any Rents, if collected through a receiver or by

15

--------------------------------------------------------------------------------




the holder of the Subordinate Deed of Trust, shall be applied first to the
obligations secured by this Deed of Trust, including principal and interest due
and owing on or to become due and owing on the Notes, the Guaranty or the other
Loan Documents, and then to the payment of maintenance expenses, operating
charges, taxes, assessments, and disbursements incurred in connection with the
ownership, operation, and maintenance of the Trust Estate; and (iv) if any
action or proceeding shall be brought to foreclose the Subordinate Deed of
Trust, prompt notice of the commencement thereof shall be given to Beneficiary.

        (c)  Trustor agrees that in the event the ownership of the Trust Estate
or any part thereof becomes vested in a person other than Trustor, Beneficiary
may, without notice to Trustor, deal in any way with such successor or
successors in interest with reference to this Deed of Trust, the Notes, the
Guaranty, the other Loan Documents and other Obligations hereby secured without
in any way vitiating or discharging Trustor's or any guarantor's, surety's or
endorser's liability hereunder or upon the obligations hereby secured. No sale
of the Trust Estate and no forbearance to any person with respect to this Deed
of Trust and no extension to any person of the time for payment of the
Obligations, and other sums hereby secured given by Beneficiary shall operate to
release, discharge, modify, change or affect the original liability of Trustor,
or such guarantor, surety or endorser either in whole or in part.

        (d)  If Trustor shall fail to make any payment required to be made by it
under any FF&E Financing Agreement, except where Trustor is contesting such
payment in good faith, then the Beneficiary shall be entitled to make such
payment on Trustor's behalf and any and all sums so expended by the Beneficiary
shall be secured by this Deed of Trust and shall be repaid by Trustor upon
demand, together with interest thereon at the interest at the rate applicable to
overdue principal set forth in the Credit Agreement from the date of advance.

        1.10    Partial Releases of Trust Estate.    

        (a)  Trustor may from time to time make a Permitted Disposition
including, but not limited to, (i) transferring a portion of the Trust Estate
(including any temporary taking) to any person legally empowered to exercise the
power of eminent domain, or pursuant to dedication agreements that are now in
effect or entered into in the future in connection with the development of the
Project, (ii) granting utility easements reasonably necessary or desirable for
the construction and/or operation of the Project, which grant or transfer is for
the benefit of the Trust Estate, or (iii) transferring all or a portion of the
Trust Estate as permitted pursuant to the Disbursement Agreement or the other
Loan Documents. In each such case, Beneficiary shall execute and deliver any
instruments necessary or appropriate to effectuate or confirm any such transfer
or grant, free from the lien of this Deed of Trust, provided, however, that
Beneficiary shall execute a lien release or subordination agreement, as
appropriate, for matters described in clauses (i) and (iii) above only if:

        (A)  Such transfer, grant or release is not prohibited by the Credit
Agreement or the Guaranty and all conditions precedent contained in the Credit
Agreement and the Guaranty for such transfer, grant or release, if any, shall
have been satisfied; and

        (B)  Beneficiary and Trustee shall have received a counterpart of the
instrument pursuant to which such transfer, grant or release is to be made, and
each instrument which Beneficiary or Trustee is requested to execute in order to
effectuate or confirm such transfer, grant or release.

        (b)  Any consideration received for a transfer to any person empowered
to exercise the right of eminent domain shall be subject to Section 1.6 hereof.

16

--------------------------------------------------------------------------------

        1.11    Further Assurances.    

        (a)  At its sole cost and without expense to Trustee or Beneficiary, and
subject in all events to compliance with the Nevada Gaming Laws and other
applicable Legal Requirements, Trustor shall do, execute, acknowledge and
deliver any and all such further acts, deeds, conveyances, notices, requests for
notices, financing statements, continuation statements, certificates,
assignments, notices of assignments, agreements, instruments and further
assurances, and shall mark any chattel paper, deliver any chattel paper or
instruments to Beneficiary and take any other actions that are necessary,
prudent, or reasonably requested by Beneficiary or Trustee to perfect or
continue the perfection and first priority of Beneficiary's security interest in
the Trust Estate, to protect the Trust Estate against the rights, claims, or
interests of third persons other than holders of Permitted Liens or to effect
the purposes of this Deed of Trust, including the security agreement and the
absolute assignment of Rents contained herein, or for the filing, registering or
recording thereof.

        (b)  Trustor shall forthwith upon the execution and delivery of this
Deed of Trust, and thereafter from time to time, cause this Deed of Trust and
each instrument of further assurance to be filed, indexed, registered, recorded,
given or delivered in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to protect the
lien hereof upon, and the title of Trustee and/or Beneficiary to, the Trust
Estate.

        (c)  [Upon any modification of the boundaries of the Leased Premises (or
any portion thereof), Trustor, at Trustor's expense, shall notify Beneficiary
and amend this Deed of Trust to reflect an accurate description of the Leased
Premises (or such portion thereof). In connection therewith, Trustor shall
provide Beneficiary with such title insurance endorsements to Beneficiary's ALTA
extended coverage Lender's Policy(ies) of Title Insurance as Beneficiary may
reasonably request.]

        1.12    Security Agreement and Financing Statements.    Trustor (as
debtor) hereby grants to Beneficiary (as creditor and secured party) a present
and future security interest in all Tangible Collateral, Intangible Collateral,
FF&E, Improvements, all other personal property now or hereafter owned or leased
by Trustor or in which Trustor has or will have any interest, to the extent that
such property constitutes a part of the Trust Estate (whether or not such items
are stored on the premises or elsewhere), Proceeds of the foregoing comprising a
portion of the Trust Estate and all products, substitutions, and accessions
therefor and thereto, subject to Beneficiary's rights to treat such property as
real property as herein provided (collectively, the "Personal Property").
Trustor shall execute and/or deliver any and all documents and writings,
including without limitation financing statements pursuant to the UCC, as may be
necessary or prudent to preserve and maintain the priority of the security
interest granted hereby on property which may be deemed subject to the foregoing
security agreement or as Beneficiary may reasonably request, and shall pay to
Beneficiary on demand any reasonable expenses incurred by Beneficiary in
connection with the preparation, execution and filing of any such documents.
Trustor hereby authorizes and empowers Beneficiary to file, on Trustor's behalf,
all financing statements and refiling and continuations thereof as advisable to
create, preserve and protect said security interest. Trustor acknowledges and
agrees that it is not authorized to, and will not, authenticate or file, or
authorize the filing of, any financing statements or other record with respect
to the Personal Property (including any amendments thereto, or continuation or
termination statements thereof), except as permitted by the Guaranty. Trustor
approves and ratifies any filing or recording of records made by or on behalf of
Beneficiary in connection with the perfection of the security interest in favor
of Beneficiary hereunder. This Deed of Trust constitutes both a real property
deed of trust and a "security agreement," within the meaning of the UCC, and the
Trust Estate includes both real and personal property and all other rights and
interests, whether tangible or intangible in nature, of Trustor in the Trust
Estate. Trustor by executing and delivering this Deed of Trust has granted to
Beneficiary, as security of the Obligations, a security interest in the Trust
Estate.

17

--------------------------------------------------------------------------------

        (a)    Fixture Filing.    Without in any way limiting the generality of
the immediately preceding paragraph or of the definition of the Trust Estate,
this Deed of Trust constitutes a fixture filing under Sections 9-334 and 9-502
of the UCC (NRS 104.9334 and 104.9502). For such purposes, (i) the "debtor" is
Trustor and its address is the address given for it in the initial paragraph of
this Deed of Trust; (ii) the "secured party" is Beneficiary, and its address for
the purpose of obtaining information is the address given for it in the initial
paragraph of this Deed of Trust; (iii) the real estate to which the fixtures are
or are to become attached is Trustor's interest in the Site; and (iv) the record
owner of such real estate or interests therein is Trustor [(with respect to the
Land and as the lessor under the Subject Leases)].

        (b)    Remedies.    This Deed of Trust shall be deemed a security
agreement as defined in the UCC and the remedies for any violation of the
covenants, terms and conditions of the agreements herein contained shall include
any or all of (i) those prescribed herein, and (ii) those available under
applicable law, and (iii) those available under the UCC, all at Beneficiary's
sole election. In addition, a photographic or other reproduction of this Deed of
Trust shall be sufficient as a financing statement for filing wherever filing
may be necessary to perfect or continue the security interest granted herein.

        (c)    Derogation of Real Property.    It is the intention of the
parties that the filing of a financing statement in the records normally having
to do with personal property shall never be construed as in anyway derogating
from or impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or equitable, shall be regarded as
part of the real property encumbered by this Deed of Trust irrespective of
whether (i) any such item is physically attached to the Improvements,
(ii) serial numbers are used for the better identification of certain equipment
items capable of being thus identified in a recital contained herein or in any
list filed with Beneficiary, or (iii) any such item is referred to or reflected
in any such financing statement so filed at any time. It is the intention of the
parties that the mention in any such financing statement of (1) rights in or to
the proceeds of any fire and/or hazard insurance policy, or (2) any award in
eminent domain proceedings for a taking or for loss of value, or (3) Trustor's
interest as lessors in any present or future Space Lease or rights to Rents,
shall never be construed as in anyway altering any of the rights of Beneficiary
as determined by this Deed of Trust or impugning the priority of Beneficiary's
real property lien granted hereby or by any other recorded document, but such
mention in the financing statement is declared to be for the protection of
Beneficiary in the event any court or judge shall at any time hold with respect
to the matters set forth in the foregoing clauses (1), (2) and (3) that notice
of Beneficiary's priority of interest to be effective against a particular class
of persons, including but not limited to, the federal government and any
subdivisions or entity of the federal government, must be filed in the UCC
records.

        (d)    Priority; Permitted Financing of Tangible Collateral.    All
Personal Property of any nature whatsoever which is subject to the provisions of
this security agreement shall be purchased or obtained by Trustor in its name
and free and clear of any lien or encumbrance, except for Permitted Liens and
the lien hereof, for use only in connection with the business and operation of
the Project, and shall be and at all times remain free and clear of any lease or
similar arrangement, chattel financing, installment sale agreement, security
agreement and any encumbrance of like kind, so that Beneficiary's security
interest shall attach to and vest in Trustor for the benefit of Beneficiary,
with the priority herein specified, immediately upon the installation or use of
the Personal Property at the Site and Trustor warrants and represents that
Beneficiary's security interest in the Personal Property is a validly attached
and binding security interest, properly perfected and prior to all other
security interests therein except as otherwise permitted in

18

--------------------------------------------------------------------------------




this Deed of Trust. The foregoing shall not be construed as limiting Trustor's
rights to transfer Personal Property pursuant to Permitted Dispositions or to
obtain releases of Personal Property from the Lien of this Deed of Trust
pursuant to Section 1.10 hereof.

        (e)    Preservation of Contractual Rights of Collateral.    Trustor
shall, prior to delinquency, default, or forfeiture, perform all obligations and
satisfy all material conditions required on its part to be satisfied to preserve
its rights and privileges under any contract, lease, license, permit, or other
authorization (i) under which it holds any Tangible Collateral or (ii) which
constitutes part of the Intangible Collateral, except where Trustor is
contesting such obligations in good faith.

        (f)    Removal of Collateral.    Except for damaged or obsolete Tangible
Collateral which is either no longer usable or which is removed temporarily for
repair or improvement or removed for replacement on the Trust Estate with
Tangible Collateral of similar function or as otherwise permitted herein, none
of the Tangible Collateral shall be removed from the Trust Estate without
Beneficiary's prior written consent.

        (g)    Change of Name.    Trustor shall not change its corporate (or
other entity) or business name, or do business within the State of Nevada under
any name other than such name, or any trade name(s) other than those as to which
Trustor gives prior written notice to Beneficiary of its intent to use such
trade names, or any other business names (if any) specified in the financing
statements delivered to Beneficiary for filing in connection with the execution
hereof, without, in each case, providing Beneficiary with the additional
financing statement(s) and any other similar documents deemed reasonably
necessary by Beneficiary to assure that its security interest remains perfected
and of undiminished priority in all such Personal Property notwithstanding such
name change.

        1.13    Assignment of Leases and Rents.    Subject to Nevada Gaming Laws
and other applicable Legal Requirements, the assignment of Leases and Rents set
out above in Granting Clause (G) shall constitute an absolute and present
assignment to Beneficiary, subject to the license herein given to Trustor to
collect the Rents, and shall be fully operative without any further action on
the part of any party, and specifically Beneficiary shall be entitled upon the
occurrence of an Event of Default hereunder to all Rents and to enter upon the
Site and the Improvements to collect such Rents, provided, however, that
Beneficiary shall not be obligated to take possession of the Trust Estate, or
any portion thereof. The absolute assignment contained in Granting Clause (G)
shall not be deemed to impose upon Beneficiary any of the obligations or duties
of Trustor provided in any such Space Lease (including, without limitation, any
liability under the covenant of quiet enjoyment contained in any lease in the
event that any lessee shall have been joined as a party defendant in any action
to foreclose this Deed of Trust and shall have been barred and foreclosed
thereby of all right, title and interest and equity of redemption in the Trust
Estate or any part thereof).

        1.14    Expenses.    

        (a)  Trustor shall pay when due and payable all out-of-pocket costs,
including without limitation, those reasonable appraisal fees, recording fees,
taxes, abstract fees, title policy fees, escrow fees, attorneys' and paralegal
fees, travel expenses, fees for inspecting architect(s) and engineer(s) and all
other costs and expenses of every character which may hereafter be incurred by
Beneficiary or any assignee of Beneficiary in connection with the preparation
and execution of the Guaranty and the other Loan Documents (including the
Security Documents) to which Trustor is a party or instruments, agreements or
documents of further assurance, the funding of the indebtedness secured hereby,
and the enforcement of the Guaranty or any Loan Document (including any Security
Document) to which Trustor is a party. Other than costs associated with the
enforcement of any Loan Document, all such costs shall be itemized in reasonable
detail; and

19

--------------------------------------------------------------------------------



        (b)  Trustor shall, upon demand by Beneficiary, reimburse Beneficiary or
any assignee of Beneficiary for all such reasonable expenses which have been
incurred or which shall be incurred by it; and

        (c)  Trustor shall indemnify Beneficiary with respect to any transaction
or matter in any way connected with any portion of the Trust Estate, this Deed
of Trust, including any occurrence at, in, on, upon or about the Trust Estate
(including any personal injury, loss of life, or property damage), or Trustor's
use, occupancy, or operation of the Trust Estate, or the filing or enforcement
of any mechanic's lien, or otherwise caused in whole or in part by any act,
omission or negligence occurring on or at the Trust Estate, including failure to
comply with any Legal Requirement or with any requirement of this Deed of Trust
that applies to Trustor, except to the extent resulting from the gross
negligence, fraud or willful misconduct of Trustee or Beneficiary. If
Beneficiary is a party to any litigation as to which either Trustor is required
to indemnify Beneficiary (or is made a defendant in any action of any kind
against Trustor or relating directly or indirectly to any portion of the Trust
Estate) then, at Beneficiary's option, Trustor shall undertake Beneficiary's
defense, using counsel reasonably satisfactory to Beneficiary (and any
settlement shall be subject to Beneficiary's consent, which consent shall not be
unreasonably withheld), and in any case shall indemnify Beneficiary against such
litigation. Trustor shall pay all reasonable costs and expenses, including
reasonable legal costs, that Beneficiary pays or incurs in connection with any
such litigation. Any amount payable under any indemnity in this Deed of Trust
shall be a demand obligation, shall be added to, and become a part of, the
secured obligations under this Deed of Trust, shall be secured by this Deed of
Trust and, if not paid promptly following demand therefor (which demand shall,
unless associated with Loan Document enforcement actions, set forth in
reasonable detail an itemization of the amount so demanded) shall bear interest
at the interest rate specified in the Credit Agreement. Such indemnity shall
survive any release of this Deed of Trust and any foreclosure.

        1.15    Beneficiary's Cure of Trustor's Default.    If Trustor defaults
hereunder in the payment of any tax, assessment, lien, encumbrance or other
Imposition, in its obligation to furnish insurance hereunder, or in the
performance or observance of any other covenant, condition or term of this Deed
of Trust or any other Financing Agreement or any FF&E Financing Agreement,
Beneficiary may, but is not obligated to, to preserve its interest in the Trust
Estate, perform or observe the same, and all payments made (whether such
payments are regular or accelerated payments) and reasonable costs and expenses
incurred or paid by Beneficiary in connection therewith shall become due and
payable immediately. The amounts so incurred or paid by Beneficiary, together
with interest thereon at the interest rate applicable to overdue principal set
forth in the Credit Agreement, from the date incurred until paid by Trustor,
shall be added to the indebtedness and secured by the lien of this Deed of
Trust. Beneficiary, is hereby empowered to enter and to authorize others to
enter upon the Site or any part thereof for the purpose of performing or
observing any such defaulted covenant, condition or term, without thereby
becoming liable to Trustor or any person in possession holding under Trustor. No
exercise of any rights under this Section 1.15 by Beneficiary shall cure or
waive any Event of Default or notice of default hereunder or invalidate any act
done pursuant hereto or to any such notice, but shall be cumulative of all other
rights and remedies.

        1.16    Use of Land.    Trustor covenants that the Trust Estate shall be
used and operated in a manner consistent with the requirements of the Loan
Documents.

        1.17    Compliance with Permitted Lien Agreements.    Trustor shall
comply with each and every material obligation contained in any agreement
pertaining to a Permitted Lien.

        1.18    Defense of Actions.    Trustor shall appear in and defend any
action or proceeding affecting or purporting to affect the security hereof or
the rights or powers of Beneficiary or Trustee, and shall pay all costs and
expenses, including cost of title search and insurance or other evidence of
title,

20

--------------------------------------------------------------------------------


preparation of survey, and reasonable attorneys' fees in any such action or
proceeding in which Beneficiary or Trustee may appear or may be joined as a
party and in any suit brought by Beneficiary based upon or in connection with
this Deed of Trust, the Guaranty or any Loan Document to which Trustor is a
party. Nothing contained in this section shall, however, limit the right of
Beneficiary to appear in such action or proceeding with counsel of its own
choice, either on its own behalf or on behalf of Trustor.

        1.19    Affiliates.    

        (a)    Subject to Trust Deed.    Subject to compliance with the
requirements of applicable Nevada Gaming Laws, Trustor shall cause all of its
Affiliates in any way involved with the operation of the Trust Estate or the
Project to observe the covenants and conditions of this Deed of Trust to the
extent necessary to give the full intended effect to such covenants and
conditions and to protect and preserve the security of Beneficiary hereunder.

        (b)    Restriction on Use of Subsidiary or Affiliate.    Except as
permitted under the Credit Agreement, the Notes, the Guaranty or the other Loan
Documents (including any Security Document), Trustor shall not use any Affiliate
in the operation of the Trust Estate or the Project if such use would in any way
impair the security for the Obligations or circumvent any covenant or condition
of this Deed of Trust, the Guaranty or of any other Loan Document.

        1.20    Title Insurance.    On or promptly after the effective date of
this Deed of Trust, Trustor shall cause to be delivered to Trustee at Trustor's
expense, one or more ALTA extended coverage Lender's Policies of Title Insurance
showing fee title to the real property situated in the County of Clark, State of
Nevada, more specifically described in Schedule A attached hereto, vested in
Trustor and the lien of this Deed of Trust to be a perfected lien, prior to any
and all encumbrances other than Permitted Encumbrances (excluding, however, any
such non-Permitted Encumbrances for which the Title Insurer has agreed to
provide an endorsement or affirmative coverage protecting the lien of this Deed
of Trust against such non-Permitted Encumbrances).

        1.21    [Leasehold Estates.    Trustor represents, covenants and
warrants: (a) that the Subject Leases are in full force and effect and
unmodified; (b) Trustor will defend the leasehold estate under each Subject
Lease for the entire remainder of the term set forth in each of the said Subject
Leases against all and every Person or Persons lawfully claiming, or who may
claim the same or any part thereof, subject to the payment of the rents in the
Subject Leases reserved and subject to the performance and observance of all of
the terms, covenants, conditions and warranties thereof; and (c) that there is
no uncured default under any Subject Lease or in the performance of any of the
terms, covenants, conditions or warranties thereof on the part of the lessor or
the lessee to be observed and performed and that no state of facts exist under a
Subject Lease which, with the lapse of time or giving of notice or both would
constitute a default thereunder.]

        1.22    [Payment of Subject Leases Expenses.    The Trustor shall pay or
cause to be paid on or prior to the date due all rents, additional rents and
other charges and Impositions payable by the lessor or the lessee under the
Subject Leases for which provision has not been made hereinbefore, when and as
often as the same shall become due and payable.]

        1.23    [Trustor's Covenants with Respect to Subject Leases.    

        (a)  Trustor shall at all times promptly and faithfully keep and
perform, or cause to be kept and performed, all the covenants and conditions
contained in the Subject Leases to be kept and performed by it under the Subject
Leases and in all respects conform to and comply with the terms and conditions
of the Subject Leases. Trustor shall, within ten days after written demand from
Beneficiary, deliver to Beneficiary proof of payment of all items that are
required to be paid by Trustor under the Subject Leases, including, without
limitation, rent, taxes, operating expenses and other charges. Trustor shall
promptly deliver to Beneficiary copies of all notices given with

21

--------------------------------------------------------------------------------

respect to or which affect the Subject Leases including pleadings or notices of
default given under the Subject Leases. Trustor further covenants that it shall
not do or permit anything to occur or fail to occur which will impair or tend to
impair the security of this Deed of Trust or will be grounds for declaring a
forfeiture or termination of either Subject Lease, and upon any such failure as
aforesaid, Trustor shall be subject to all of the rights and remedies granted
Beneficiary in this Deed of Trust.

        (b)  Except as otherwise permitted in the Loan Documents, Trustor shall
not modify, extend or in any way alter the terms of the Subject Leases or cancel
or surrender said Subject Leases or reject the Subject Leases in a case pending
under the Bankruptcy Code, or waive, execute, condone or in anyway release or
discharge the lessor thereunder of or from the obligations, covenants,
conditions and agreements by said lessor to be done and performed; and Trustor
does expressly release, relinquish and surrender unto Beneficiary all of its
rights, power and authority to cancel, surrender, amend, modify or alter in any
way the terms and provisions of the Subject Leases and any attempt on the part
of Trustor to exercise any such right without the written approval and consent
of Beneficiary thereto being first had and obtained shall constitute an Event of
Default under the terms hereof and the other Loan Documents Documents and all
Obligations and other sums secured hereby shall, at the option of Beneficiary,
become due and payable forthwith. If Trustor becomes a debtor under the
Bankruptcy Code, Trustor shall assume and assign the Subject Leases to
Beneficiary, and it further agrees that it shall not object to any request by
Beneficiary that the Subject Leases not be rejected, or that Beneficiary be
authorized to assume Trustor's rights under the Subject Leases.

        (c)  Trustor shall deliver to Beneficiary an original executed copy of
each Subject Lease, an estoppel certificate from the Lessor within ten (10) days
of request by Beneficiary and in such form and content as shall be satisfactory
to Beneficiary, as well as any and all documentary evidence received by it
showing compliance by Trustor with the provisions of the Subject Leases.

        (d)  Trustor does hereby authorize and irrevocably appoint and
constitute Beneficiary as its true and lawful attorney-in-fact, which
appointment is coupled with an interest, in its name, place and stead, to, upon
the occurrence and during the continuance of an Event of Default, take any and
all actions deemed necessary or desirable by Beneficiary to perform and comply
with all the obligations of Trustor under the Subject Leases, and to do and take
upon the occurrence and during continuation of an Event of Default, but without
any obligation so to do or take, any action which Beneficiary deems reasonably
necessary to prevent or cure any default by Trustor under the Subject Leases, to
enter into and upon the Site, the Project or the Improvements or any part
thereof as provided in the Loan Documents in order to prevent or cure any
default of Trustor pursuant thereto, to the end that the rights of Trustor in
and to the leasehold estate created by the Subject Leases shall be kept free
from default.

        (e)  In the event of any failure by Trustor to perform or cause the
performance of any covenant on the part of lessor or lessee to be observed and
performed under the Subject Leases, the performance by Beneficiary on behalf of
Trustor of the applicable Subject Lease covenant shall not remove or waive, as
between Trustor and Beneficiary, the corresponding Event of Default under the
terms hereof and any amount so advanced by Beneficiary or any costs incurred in
connection therewith, with interest thereon at the interest rate applicable to
overdue principal under the Credit Agreement, shall constitute additional
Obligations secured hereby and be immediately due and payable.

        (f)    To the extent permitted by law, the price payable by Trustor, or
by any other party so entitled, in the exercise of the right of redemption, if
any, shall include all rents paid and other sums advanced by Beneficiary, on
behalf of Trustor, as lessee under the Subject Leases.

22

--------------------------------------------------------------------------------




        (g)  Trustor shall use all reasonable efforts to enforce the obligations
of the lessor under the Subject Leases in a commercially reasonable manner.

        (h)  No release or forbearance of any of Trustor's obligations under the
Subject Leases by the lessor thereunder, shall release Trustor from any of its
obligations under this Deed of Trust.

        (i)    The lien of this Deed of Trust shall attach to all of Trustor's
rights and remedies at any time arising under or pursuant to section 365(h) of
the Bankruptcy Law, including, without limitation, all of Trustor's rights to
remain in possession of the Leased Premises. Trustor shall not elect to treat
the Subject Leases as terminated under section 365(h)(1) of the Bankruptcy Law,
and any such election shall be void.

        (i)    If pursuant to section 365(h)(2) of the Bankruptcy Law, Trustor
shall seek to offset against the rent reserved in the Subject Leases the amount
of any damages caused by the nonperformance by the lessor or any other party of
any of their respective obligations thereunder after the rejection by the lessor
or such other party of the Subject Leases under the Bankruptcy Law, then Trustor
shall, prior to effecting such offset, notify Beneficiary of its intent to do
so, setting forth the amount proposed to be so offset and the basis therefor.
Beneficiary shall have the right to object to all or any part of such offset
that, in the reasonable judgment of Beneficiary, would constitute a breach of
the Subject Leases, and in the event of such objection, Trustor shall not effect
any offset of the amounts found objectionable by Beneficiary. Neither
Beneficiary's failure to object as aforesaid nor any objection relating to such
offset shall constitute an approval of any such offset by Beneficiary.

        (ii)  If any action, proceeding, motion or notice shall be commenced or
filed in respect of the lessor under the Subject Leases or any other party or in
respect of the Subject Leases in connection with any case under the Bankruptcy
Law, then Beneficiary shall have the option to intervene in any such litigation
with counsel of Beneficiary's choice. Beneficiary may proceed in its own name in
connection with any such litigation, and Trustor agrees to execute any and all
powers, authorizations, consents or other documents required by Beneficiary in
connection therewith.

        (iii)  Trustor shall, after obtaining knowledge thereof, promptly notify
Beneficiary of any filing by or against the lessor or any other party with an
interest in the Leased Premises of a petition under the Bankruptcy Law. Trustor
shall promptly deliver to Beneficiary, following receipt, copies of any and all
notices, summonses, pleadings, applications and other documents received by
Trustor in connection with any such petition and any proceedings relating
thereto.

        (iv)  If there shall be filed by or against Trustor a petition under the
Bankruptcy Law, and Trustor, as lessee under the Subject Leases, shall determine
to reject the Subject Leases pursuant to section 365(a) of the Bankruptcy Law,
then Trustor shall give Beneficiary a notice of the date on which Trustor shall
apply to the bankruptcy court for authority to reject the Subject Leases (such
notice to be no later than twenty (20) days prior to such date). Beneficiary
shall have the right, but not the obligation, to serve upon Trustor at any time
prior to the date on which Trustor shall so apply to the bankruptcy court a
notice stating that Beneficiary demands that Trustor assume and assign the
Subject Leases to Beneficiary pursuant to section 365 of the Bankruptcy Law. If
Beneficiary shall serve upon Trustor the notice described in the preceding
sentence, to the extent permitted by law Trustor shall not seek to reject the
Subject Leases and shall comply with the demand provided for in the preceding
sentence. In addition, effective upon the entry of an order for relief with
respect to Trustor under the Bankruptcy Law, Trustor hereby assigns and
transfers to Beneficiary a non-exclusive right to apply to the bankruptcy court
under section 365(d)(4) of the Bankruptcy Law for an order extending the period
during which the Subject Leases may be rejected or assumed; and shall
(a) promptly notify Beneficiary of any default by Trustor in the

23

--------------------------------------------------------------------------------




performance or observance of any of the terms, covenants or conditions on the
part of Trustor to be performed or observed under the Subject Leases and of the
giving of any written notice by the lessor thereunder to Trustor of any such
default, and (b) promptly cause a copy of each written notice given to Trustor
by the lessor under the Subject Leases to be delivered to Beneficiary.
Beneficiary may rely on any notice received by it from any such lessor of any
default by Trustor under the Subject Leases and may take such action as may be
permitted by law to cure such default even though the existence of such default
or the nature thereof shall be questioned or denied by Trustor or by any Person
on its behalf.

        (k)  Beneficiary shall have the right upon notice to Trustor to
participate in the adjustment and settlement of any insurance proceeds and in
the determination of any condemnation award under the Subject Leases to the
extent and in the manner provided in the Subject Leases.]

        1.24    Rejection of Subject Leases.    [To the extent applicable, if
the lessor under the Subject Leases rejects or disaffirms the Subject Leases or
purports or seeks to disaffirm the Subject Leases pursuant to any Bankruptcy
Law, then:

        (a)  To the extent permitted by law, Trustor shall remain in possession
of the Leased Premises demised under the Subject Leases and shall perform all
acts reasonably necessary for Trustor to remain in such possession for the
unexpired term of such Subject Leases (including all renewals), whether the then
existing terms and provisions of such Subject Leases require such acts or
otherwise; and

        (b)  All the terms and provisions of this Deed of Trust and the Lien
created by this Deed of Trust shall remain in full force and effect and shall
extend automatically to all of Trustor's rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
Trustor's rights to remain in possession of the Leased Premises.]

ARTICLE TWO
CREDIT AGREEMENT PROVISIONS

        2.1    Interaction with the Guaranty    

        (a)    Incorporation by Reference.    All terms, covenants, conditions,
provisions and requirements of the Guaranty are incorporated by reference in
this Deed of Trust.

        (b)    Conflicts.    In the event of any conflict or inconsistency
between the provisions of this Deed of Trust and those of the Guaranty, the
Credit Agreement or the Disbursement Agreement, the provisions of the Guaranty,
the Credit Agreement or the Disbursement Agreement, as applicable, shall govern.

        2.2    Other Collateral.    This Deed of Trust is one of a number of
security agreements to secure the debt delivered by or on behalf of Trustor and
other Persons pursuant to the Credit Agreement and the other Loan Documents
(including the Security Documents) and securing the Obligations secured
hereunder. All potential junior Lien claimants are placed on notice that, under
any of the Loan Documents (including the Security Documents) (including a
separate future unrecorded agreement between Trustor and Beneficiary), other
collateral for the Obligations secured hereunder (i.e., collateral other than
the Trust Estate) may, under certain circumstances, be released without a
corresponding reduction in the total principal amount secured by this Deed of
Trust. Such a release would decrease the amount of collateral securing the same
indebtedness, thereby increasing the burden on the remaining Trust Estate
created and continued by this Deed of Trust. No such release shall impair the
priority of the lien of this Deed of Trust. By accepting its interest in the
Trust Estate, each and every junior Lien claimant shall be deemed to have
acknowledged the possibility of, and consented to, any such release. Nothing in
this paragraph shall impose any obligation upon Beneficiary.

24

--------------------------------------------------------------------------------

ARTICLE THREE
DEFAULTS

        3.1    Event of Default.    The term "Event of Default," wherever used
in this Deed of Trust, shall mean any of (i) one or more of the events of
default listed in the Credit Agreement (ii) so long as the Disbursement
Agreement is in effect, one or more of the events of default listed in the
Disbursement Agreement (whether any such event shall be voluntary or involuntary
or come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body) or (iii) if any "borrower" (as that
term is defined in NRS 106.310) who may send a notice pursuant to NRS
106.380(1), (x) delivers, sends by mail or otherwise gives, or purports to
deliver, send by mail or otherwise give, to a beneficiary under this Deeds of
Trust (A) any notice of an election to terminate the operation of this Deed of
Trust as security for any secured obligation, including, without limitation, any
obligation to repay any "future advance" (as defined in NRS 106.320) of
"principal" (as defined in NRS 106.345), or (B) any other notice pursuant to NRS
106.380(l), (y) records a statement pursuant to NRS 106.380(3), or (z) causes
this Deed of Trust, any secured obligation, or any Secured Party to be subject
to NRS 106.380(2), 106.380(3) or 106.400.

ARTICLE FOUR
REMEDIES

        4.1    Acceleration of Maturity.    If an Event of Default occurs,
Beneficiary may (except that such acceleration shall be automatic if the Event
of Default is caused by Borrower's or Trustor's Bankruptcy), in accordance with
the Loan Documents, declare the Obligations to be due and payable immediately,
and upon such declaration such principal and interest and other sums shall
immediately become due and payable without demand, presentment, notice or other
requirements of any kind (all of which Trustor waives) notwithstanding anything
in this Deed of Trust or any Loan Document or applicable law to the contrary.

        4.2    Protective Advances.    If the Borrower or Trustor fails to make
any payment or perform any other obligation under the Notes, Credit Agreement,
the Guaranty or any other Financing Agreement, then without thereby limiting
Beneficiary's other rights or remedies, waiving or releasing any of Trustor's
obligations, or imposing any obligation on Beneficiary, Beneficiary may either
advance any amount owing or perform any or all actions that Beneficiary
considers necessary or appropriate to cure such default. All such advances shall
constitute "Protective Advances" and shall bear interest thereon at the interest
rate applicable to overdue principal set forth in the Credit Agreement from the
date incurred until paid by Trustor. No sums advanced or performance rendered by
Beneficiary shall cure, or be deemed a waiver of any Event of Default.

        4.3    Institution of Equity Proceedings.    If an Event of Default
occurs, Beneficiary may institute an action, suit or proceeding in equity for
specific performance of this Deed of Trust, the Notes, the Guaranty or any other
Loan Document (including any Security Document), all of which shall be
specifically enforceable by injunction or other equitable remedy. Trustor waives
any defense based on laches or any applicable statute of limitations.

        4.4    Beneficiary's Power of Enforcement.    

        (a)  If an Event of Default occurs, Beneficiary shall be entitled, at
its option and in its sole and absolute discretion, to prepare and record on its
own behalf, or to deliver to Trustee for recording, if appropriate, written
declaration of default and demand for sale and written Notice of Breach and
Election to Sell (NRS 107.080(3)) (or other statutory notice) to cause the Trust
Estate to be sold to satisfy the obligations hereof, and in the case of delivery
to Trustee, Trustee shall cause said notice to be filed for record.

25

--------------------------------------------------------------------------------

        (b)  After the lapse of such time as may then be required by law
following the recordation of said Notice of Breach and Election to Sell, and
notice of sale having been given as then required by law, including compliance
with any applicable Nevada Gaming Laws, Trustee without demand on Trustor, shall
sell the Trust Estate or any portion thereof at the time and place fixed by it
in said notice, either as a whole or in separate parcels, and in such order as
it may determine, at public auction to the highest bidder, of cash in lawful
money of the United States payable at the time of sale. Trustee may, for any
cause it deems expedient, postpone the sale of all or any portion of said
property until it shall be completed and, in every case, notice of postponement
shall be given by public announcement thereof at the time and place last
appointed for the sale and from time to time thereafter Trustee may postpone
such sale by public announcement at the time fixed by the preceding
postponement. Trustee shall execute and deliver to the purchaser its Deed, Bill
of Sale, or other instrument conveying said property so sold, but without any
covenant or warranty, express or implied. The recitals in such instrument of
conveyance of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any person, including Beneficiary, may bid at the sale.

        (c)  After deducting all costs, fees and expenses of Trustee and of this
Deed of Trust, including, without limitation, costs of evidence of title and
reasonable attorneys' fees and other legal expenses of Trustee or Beneficiary in
connection with a sale, Trustee shall apply the proceeds of such sale to payment
of all sums expended under the terms hereof not then repaid, with accrued
interest at the rate applicable to overdue principal set forth in the Credit
Agreement to the payment of all other sums then secured hereby and the
remainder, if any, to the person or persons legally entitled thereto as provided
in NRS 40.462.

        (d)  Subject to compliance with applicable Nevada Gaming Laws, if any
Event of Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
indebtedness and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to
foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (1) to
enforce payment of the Obligations, to the extent permitted by law, or the
performance of any term hereof or any other right; (2) to foreclose this Deed of
Trust in any manner provided by law for the foreclosure of mortgages or deeds of
trust on real property and to sell, as an entirety or in separate lots or
parcels, the Trust Estate or any portion thereof pursuant to the laws of the
State of Nevada or under the judgment or decree of a court or courts of
competent jurisdiction, and Beneficiary shall be entitled to recover in any such
proceeding all costs and expenses incident thereto, including reasonable
attorneys' fees in such amount as shall be awarded by the court; (3) to exercise
any or all of the rights and remedies available to it under the Loan Documents;
and (4) to pursue any other remedy available to it. Beneficiary shall take
action either by such proceedings or by the exercise of its powers with respect
to entry or taking possession, or both, as Beneficiary may determine.

        (e)  The remedies described in this Section 4.4 may be exercised with
respect to all or any portion of the Personal Property, either simultaneously
with the sale of any real property encumbered hereby or independent thereof.
Beneficiary shall at any time be permitted to proceed with respect to all or any
portion of the Personal Property in any manner permitted by the UCC. Trustor
agrees that Beneficiary's inclusion of all or any portion of the Personal
Property (and all personal property that is subject to a security interest in
favor, or for the benefit, of Beneficiary) in a sale or other remedy exercised
with respect to the real property encumbered hereby, as permitted by the UCC, is
a commercially reasonable disposition of such property.

26

--------------------------------------------------------------------------------




        4.5    Beneficiary's Right to Enter and Take Possession, Operate and
Apply Income.    

        (a)  Subject to compliance with applicable Nevada Gaming Laws, if an
Event of Default occurs, (i) Trustor, upon demand of Beneficiary, shall
forthwith surrender to Beneficiary the actual possession and, if and to the
extent permitted by law, Beneficiary itself, or by such officers or agents as it
may appoint, may enter and take possession of all the Trust Estate including the
Personal Property, without liability for trespass, damages or otherwise, and may
exclude Trustor and its agents and employees wholly therefrom and may have joint
access with Trustor to the books, papers and accounts of Trustor; and
(ii) Trustor shall pay monthly in advance to Beneficiary on Beneficiary's entry
into possession, or to any receiver appointed to collect the Rents, all Rents
then due and payable.

        (b)  If Trustor shall for any reason fail to surrender or deliver the
Trust Estate, the Personal Property or any part thereof after Beneficiary's
demand, Beneficiary may obtain a judgment or decree conferring on Beneficiary or
Trustee the right to immediate possession or requiring Trustor to deliver
immediate possession of all or part of such property to Beneficiary or Trustee
and Trustor hereby specifically consents to the entry of such judgment or
decree. Trustor shall pay to Beneficiary or Trustee, upon demand, all reasonable
costs and expenses of obtaining such judgment or decree and reasonable
compensation to Beneficiary or Trustee, their attorneys and agents, and all such
costs, expenses and compensation shall, until paid, be secured by the lien of
this Deed of Trust.

        (c)  Subject to compliance with applicable Nevada Gaming Laws, upon
every such entering upon or taking of possession, Beneficiary or Trustee may
hold, store, use, operate, manage and control the Trust Estate and conduct the
business thereof, and, from time to time in its sole and absolute discretion and
without being under any duty to so act:

        (1)  make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon and
purchase or otherwise acquire additional fixtures, personalty and other
property;

        (2)  insure or keep the Trust Estate insured;

        (3)  manage and operate the Trust Estate and exercise all the rights and
powers of Trustor in their name or otherwise with respect to the same;

        (4)  enter into agreements with others to exercise the powers herein
granted Beneficiary or Trustee, all as Beneficiary or Trustee from time to time
may determine; and, subject to the absolute assignment of the Leases and Rents
to Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (1) the payment of interest and principal due and payable on
the Notes or the other Loan Documents, (2) the deposits for taxes and
assessments and insurance premiums due, (3) the cost of insurance, taxes,
assessments and other proper charges upon the Trust Estate or any part thereof;
(4) the compensation, expenses and disbursements of the agents, attorneys and
other representatives of Beneficiary or Trustee; and (5) any other charges or
costs required to be paid by Trustor under the terms hereof; and

        (5)  rent or sublet the Trust Estate or any portion thereof for any
purpose permitted by this Deed of Trust.

        Beneficiary or Trustee shall surrender possession of the Trust Estate
and the Personal Property to Trustor only when all that is due upon such
interest and principal, tax and insurance deposits, and all amounts under any of
the terms of the Credit Agreement or this Deed of Trust, shall have been paid

27

--------------------------------------------------------------------------------

and all defaults made good. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

        4.6    Leases.    Beneficiary is authorized to foreclose this Deed of
Trust subject to the rights of any tenants of the Trust Estate, and the failure
to make any such tenants parties defendant to any such foreclosure proceedings
and to foreclose their rights shall not be, nor be asserted by Trustor to be, a
defense to any proceedings instituted by Beneficiary to collect the sums secured
hereby or to collect any deficiency remaining unpaid after the foreclosure sale
of the Trust Estate, or any portion thereof. Unless otherwise agreed by
Beneficiary in writing, all Space Leases executed subsequent to the date hereof,
or any part thereof, shall be subordinate and inferior to the lien of this Deed
of Trust; provided, however that (i) in accordance with the terms of the Loan
Documents, Beneficiary may be required to execute a non-disturbance and
attornment agreement in connection with certain Space Leases; and (ii) from time
to time Beneficiary may execute and record among the land records of the
jurisdiction where this Deed of Trust is recorded, subordination statements with
respect to such of said Space Leases as Beneficiary may designate in its sole
discretion, whereby the Space Leases so designated by Beneficiary shall be made
superior to the lien of this Deed of Trust for the term set forth in such
subordination statement. From and after the recordation of such subordination
statements, and for the respective periods as may be set forth therein, the
Space Leases therein referred to shall be superior to the lien of this Deed of
Trust and shall not be affected by any foreclosure hereof. All such Space Leases
shall contain a provision to the effect that the Trustor and Space Lessee
recognize the right of Beneficiary to elect and to effect such subordination of
this Deed of Trust and consents thereto.

        4.7    Purchase by Beneficiary.    Upon any foreclosure sale (whether
judicial or nonjudicial), Beneficiary may bid for and purchase the property
subject to such sale and, upon compliance with the terms of sale, may hold,
retain and possess and dispose of such property in its own absolute right
without further accountability.

        4.8    Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.    Trustor agrees to the full extent permitted by law that if an Event of
Default occurs, neither Trustor nor anyone claiming through or under it shall or
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption laws now or hereafter in force, in order to
prevent or hinder the enforcement or foreclosure of this Deed of Trust or the
absolute sale of the Trust Estate or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprising the Trust Estate marshalled upon any foreclosure of the lien hereof
and agrees that Trustee or any court having jurisdiction to foreclose such lien
may sell the Trust Estate in part or as an entirety.

        4.9    Receiver.    If an Event of Default occurs, Beneficiary, to the
extent permitted by law and subject to compliance with all applicable Nevada
Gaming Laws, and without regard to the value, adequacy or occupancy of the
security for the indebtedness and other sums secured hereby, shall be entitled
as a matter of right if it so elects to the appointment of a receiver to enter
upon and take possession of the Trust Estate and to collect all Rents and apply
the same as the court may direct, and such receiver may be appointed by any
court of competent jurisdiction upon application by Beneficiary. Beneficiary may
have a receiver appointed without notice to Trustor or any third party, and
Beneficiary may waive any requirement that the receiver post a bond. Beneficiary
shall have the power to designate and select the Person who shall serve as the
receiver and to negotiate all terms and conditions under which such receiver
shall serve. Any receiver appointed on Beneficiary's behalf may be an Affiliate
of Beneficiary. The expenses, including receiver's fees, attorneys' fees, costs
and agent's compensation, incurred pursuant to the powers herein contained shall
be secured by this Deed of Trust. The right to enter and take possession of and
to manage and operate the Trust Estate and to collect all Rents,

28

--------------------------------------------------------------------------------


whether by a receiver or otherwise, shall be cumulative to any other right or
remedy available to Beneficiary under this Deed of Trust, the Guaranty or the
other Loan Documents or otherwise available to Beneficiary and may be exercised
concurrently therewith or independently thereof. Beneficiary shall be liable to
account only for such Rents (including, without limitation, security deposits)
actually received by Beneficiary, whether received pursuant to this section or
any other provision hereof. Notwithstanding the appointment of any receiver or
other custodian, Beneficiary shall be entitled as pledgee to the possession and
control of any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Deed of Trust to, Beneficiary.

        4.10    Suits to Protect the Trust Estate.    Beneficiary shall have the
power and authority to institute and maintain any suits and proceedings as
Beneficiary, in its sole and absolute discretion, may deem advisable (a) to
prevent any impairment of the Trust Estate by any acts which may be unlawful or
in violation of this Deed of Trust, (b) to preserve or protect its interest in
the Trust Estate, or (c) to restrain the enforcement of or compliance with any
legislation or other Legal Requirement that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
might impair the security hereunder or be prejudicial to Beneficiary's interest.

        4.11    Proofs of Claim.    In the case of any receivership, Insolvency,
Bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceedings affecting Trustor, or, to the extent the same would result
in an Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor's obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount
due and payable by Trustor under the Loan Document, at the date of the
institution of such proceedings, and for any additional amounts which may become
due and payable by Trustor after such date.

        4.12    Trustor to Pay the Obligations on Any Default in Payment;
Application of Monies by Beneficiary.    

        (a)  In case of a foreclosure sale of all or any part of the Trust
Estate and of the application of the proceeds of sale to the payment of the sums
secured hereby, Beneficiary shall be entitled to enforce payment from Trustor of
any additional amounts then remaining due and unpaid with respect to the
Obligations and to recover judgment against Trustor for any portion thereof
remaining unpaid, with interest at the rate applicable to overdue principal as
set forth in the Credit Agreement.

        (b)  Trustor hereby agrees to the extent permitted by law, that no
recovery of any judgment by Beneficiary or other action by Beneficiary and no
attachment or levy of any execution upon any Property of Trustor by Beneficiary
(other than a foreclosure of the entire Trust Estate hereunder) shall in any way
affect the Lien and security interest of this Deed of Trust upon the Trust
Estate or any part thereof or any Lien, rights, powers or remedies of
Beneficiary hereunder, but such Lien, rights, powers and remedies shall continue
unimpaired as before.

        (c)  Any monies collected or received by Beneficiary under this
Section 4.12 shall be first applied to the payment of reasonable compensation,
expenses and disbursements of the agents, attorneys and other representatives of
Beneficiary, and the balance remaining shall be applied to the Obligations.

29

--------------------------------------------------------------------------------






        (d)  The provisions of this section shall not be deemed to limit or
otherwise modify the provisions of any guaranty of the indebtedness evidenced by
the Notes or the other Loan Documents.

        4.13    Delay or Omission; No Waiver.    No delay or omission of
Beneficiary or any Bank to exercise any right, power or remedy upon any Event of
Default shall exhaust or impair any such right, power or remedy or shall be
construed to waive any such Event of Default or to constitute acquiescence
therein. Every right, power and remedy given to Beneficiary whether contained
herein or in the other Loan Documents or otherwise available to Beneficiary may
be exercised from time to time and as often as may be deemed expedient by
Beneficiary.

        4.14    No Waiver of One Default to Affect Another.    No waiver of any
Event of Default hereunder shall extend to or affect any subsequent or any other
Event of Default then existing, or impair any rights, powers or remedies
consequent thereon. If Beneficiary or the required percentage of the Banks (as
determined pursuant to the Credit Agreement), to the extent applicable under the
Credit Agreement, (a) grants forbearance or an extension of time for the payment
of any sums secured hereby; (b) takes other or additional security for the
payment thereof; (c) waives or does not exercise any right granted in the Notes,
the Credit Agreement, this Deed of Trust, the Guaranty, the Disbursement
Agreement or any other Loan Document (including any Security Document);
(d) releases any part of the Trust Estate from the lien or security interest of
this Deed of Trust or any other instrument securing the Obligations;
(e) consents to the filing of any map, plat or replat of the Site (to the extent
such consent is required); (f) consents to the granting of any easement on the
Site (to the extent such consent is required); or (g) makes or consents to any
agreement changing the terms of this Deed of Trust or any other Loan Document
subordinating the lien or any charge hereof, no such act or omission shall
release, discharge, modify, change or affect the original liability of Trustor
under the Guaranty, this Deed of Trust or any other Loan Document (including any
Security Document) or otherwise, or any subsequent purchaser of the Trust Estate
or any part thereof or any maker, co-signer, surety or guarantor. No such act or
omission shall preclude Beneficiary from exercising any right, power or
privilege herein granted or intended to be granted in case of any Event of
Default then existing or of any subsequent Event of Default, nor, except as
otherwise expressly provided in an instrument or instruments executed by
Beneficiary, shall the lien or security interest of this Deed of Trust be
altered thereby, except to the extent expressly provided in any releases, maps,
easements or subordinations described in clause (d), (e), (f) or (g) above of
this Section 4.14. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Trust Estate, Beneficiary, without notice to
any person, firm or corporation, is hereby authorized and empowered to deal with
any such vendee or transferee with reference to the Trust Estate or the
indebtedness secured hereby, or with reference to any of the terms or conditions
hereof, as fully and to the same extent as it might deal with the original
parties hereto and without in any way releasing or discharging any of the
liabilities or undertakings hereunder, or waiving its right to declare such sale
or transfer an Event of Default as provided herein. Notwithstanding anything to
the contrary contained in this Deed of Trust or any other Loan Document
(including any Security Document), (i) in the case of any non-monetary Event of
Default, Beneficiary may continue to accept payments due or secured hereunder
without thereby waiving the existence of such or any other Event of Default and
(ii) in the case of any monetary Event of Default, Beneficiary may accept
partial payments of any sums due or secured hereunder without thereby waiving
the existence of such Event of Default if the partial payment is not sufficient
to completely cure such Event of Default.

        4.15    Discontinuance of Proceedings; Position of Parties
Restored.    If Beneficiary shall have proceeded to enforce any right or remedy
under this Deed of Trust by foreclosure, entry of judgment or otherwise and such
proceedings shall have been discontinued or abandoned for any reason, or such
proceedings shall have resulted in a final determination adverse to Beneficiary,
then and in every such case Trustor and Beneficiary shall be restored to their
former positions and rights hereunder, and all

30

--------------------------------------------------------------------------------


rights, powers and remedies of Beneficiary shall continue as if no such
proceedings had occurred or had been taken.

        4.16    Remedies Cumulative.    No right, power or remedy, including
without limitation remedies with respect to any security for the Obligations,
conferred upon or reserved to Beneficiary by this Deed of Trust or any other
Loan Document (including any Security Document) is exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or any other Loan Document (including any Security
Document), now or hereafter existing at law, in equity or by statute, and
Beneficiary shall be entitled to resort to such rights, powers, remedies or
security as Beneficiary shall in its sole and absolute discretion deem
advisable.

        4.17    Interest After Event of Default.    If an Event of Default shall
have occurred and is continuing, all sums outstanding and unpaid under the
Obligations shall, at Beneficiary's option, bear interest at the rate applicable
to overdue principal set forth in the Credit Agreement until such Event of
Default has been cured. Trustor's obligation to pay such interest shall be
secured by this Deed of Trust.

        4.18    Foreclosure; Expenses of Litigation.    If Trustee forecloses,
reasonable attorneys' fees for services in the supervision of said foreclosure
proceeding shall be allowed to the Trustee and Beneficiary as part of the
foreclosure costs. In the event of foreclosure of the lien hereof, there shall
be allowed and included as additional indebtedness all reasonable expenditures
and expenses which may be paid or incurred by or on behalf of Beneficiary for
attorneys' fees, appraiser's fees, outlays for documentary and expert evidence,
stenographers' charges, publication costs, and costs (which may be estimated as
to items to be expended after foreclosure sale or entry of the decree) of
procuring all such abstracts of title, title searches and examinations, title
insurance policies and guarantees, and similar data and assurances with respect
to title as Beneficiary may deem reasonably advisable either to prosecute such
suit or to evidence to a bidder at any sale which may be had pursuant to such
decree the true condition of the title to or the value of the Trust Estate or
any portion thereof. All expenditures and expenses of the nature in this section
mentioned, and such expenses and fees as may be incurred in the protection of
the Trust Estate and the maintenance of the lien and security interest of this
Deed of Trust, including the fees of any attorney employed by Beneficiary in any
litigation or proceeding affecting this Deed of Trust, the Guaranty or any other
Loan Document (including any Security Document), the Trust Estate or any portion
thereof, including, without limitation, civil, probate, appellate and bankruptcy
proceedings, or in preparation for the commencement or defense of any proceeding
or threatened suit or proceeding, shall be immediately due and payable by
Trustor, with interest thereon at the rate applicable to overdue principal set
forth in the Credit Agreement, and shall be secured by this Deed of Trust.
Trustee waives its right to any statutory fee in connection with any judicial or
nonjudicial foreclosure of the lien hereof and agrees to accept a reasonable fee
for such services.

        4.19    Deficiency Judgments.    If after foreclosure of this Deed of
Trust or Trustee's sale hereunder, there shall remain any deficiency with
respect to any Obligations, and Beneficiary shall institute any proceedings to
recover such deficiency or deficiencies, all such amounts shall continue to bear
interest at the rate applicable to overdue principal set forth in the Credit
Agreement. Trustor waives any defense to Beneficiary's recovery against Trustor
of any deficiency after any foreclosure sale of the Trust Estate. Trustor
expressly waives any defense or benefits that may be derived from any statute
granting Trustor any defense to any such recovery by Beneficiary. In addition,
Beneficiary and Trustee shall be entitled to recovery of all of their reasonable
costs and expenditures (including without limitation any court imposed costs) in
connection with such proceedings, including their reasonable attorneys' fees,
appraisal fees and the other costs, fees and expenditures referred to in
Section 4.18 above. This provision shall survive any foreclosure or sale of the
Trust Estate, any portion thereof and/or the extinguishment of the lien hereof.

31

--------------------------------------------------------------------------------


        4.20    Waiver of Jury Trial.    Beneficiary and Trustor each waive any
right to have a jury participate in resolving any dispute whether sounding in
contract, tort or otherwise arising out of, connected with, related to or
incidental to the relationship established between them in connection with the
Obligations. Any such disputes shall be resolved in a bench trial without a
jury.

        4.21    Exculpation of Beneficiary.    The acceptance by Beneficiary of
the assignment contained herein with all of the rights, powers, privileges and
authority created hereby shall not, prior to entry upon and taking possession of
the Trust Estate by Beneficiary, be deemed or construed to make Beneficiary a
"mortgagee in possession"; nor thereafter or at any time or in any event
obligate Beneficiary to appear in or defend any action or proceeding relating to
the Space Leases, the Rents or the Trust Estate, or to take any action hereunder
or to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any Space Lease or to assume any obligation
or responsibility for any security deposits or other deposits except to the
extent such deposits are actually received by Beneficiary, nor shall
Beneficiary, prior to such entry and taking, be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Trust
Estate.

ARTICLE FIVE
RIGHTS AND RESPONSIBILITIES OF TRUSTEE;
OTHER PROVISIONS RELATING TO TRUSTEE

        Notwithstanding anything to the contrary in this Deed of Trust, Trustor
and Beneficiary agree as follows.

        5.1    Exercise of Remedies by Trustee.    To the extent that this Deed
of Trust or applicable law, including all applicable Nevada Gaming Laws,
authorizes or empowers, or does not require approval for, Beneficiary to
exercise any remedies set forth in Article Four hereof or otherwise, or perform
any acts in connection therewith, Trustee (but not to the exclusion of
Beneficiary unless so required under the law of the State of Nevada) shall have
the power to exercise any or all such remedies, and to perform any acts provided
for in this Deed of Trust in connection therewith, all for the benefit of
Beneficiary and on Beneficiary's behalf in accordance with applicable law of the
State of Nevada. In connection therewith, Trustee: (a) shall not exercise, or
waive the exercise of, any of Beneficiary's remedies (other than any rights of
Trustee to any indemnity or reimbursement), except at Beneficiary's request, and
(b) shall exercise, or waive the exercise of, any or all of Beneficiary's
remedies at Beneficiary's request, and in accordance with Beneficiary's
directions as to the manner of such exercise or waiver. Trustee may, however,
decline to follow Beneficiary's request or direction if Trustee shall be advised
by counsel that the action or proceeding, or manner thereof, so directed may not
lawfully be taken or waived.

        5.2    Rights and Privileges of Trustee.    To the extent that this Deed
of Trust requires Trustor to indemnify Beneficiary or reimburse Beneficiary for
any expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary's liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor's attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor's behalf without joinder or confirmation by the
other.

        5.3    Resignation or Replacement of Trustee.    Trustee may resign by
an instrument in writing addressed to Beneficiary, and Trustee may be removed at
any time with or without cause (i.e., in Beneficiary's sole and absolute
discretion) by an instrument in writing executed by Beneficiary. In case of the
death, resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall

32

--------------------------------------------------------------------------------


deem it desirable to appoint a substitute, successor or replacement Trustee to
act instead of Trustee originally named (or in place of any substitute,
successor or replacement Trustee), then Beneficiary shall have the right and is
hereby authorized and empowered to appoint a successor, substitute or
replacement Trustee, without any formality other than appointment and
designation in writing executed by Beneficiary, which instrument shall be
recorded in the Office of the Recorder of Clark County, Nevada. The law of the
State of Nevada (including, without limitation, the Nevada Gaming Laws) shall
govern the qualifications of any Trustee. The authority conferred upon Trustee
by this Deed of Trust shall automatically extend to any and all other successor,
substitute and replacement Trustee(s) successively until the obligations secured
hereunder have been paid in full or the Trust Estate has been sold hereunder or
released in accordance with the provisions of the Guaranty and the other Loan
Documents (including the Security Documents). Beneficiary's written appointment
and designation of any Trustee shall be full evidence of Beneficiary's right and
authority to make the same and of all facts therein recited. No confirmation,
authorization, approval or other action by Trustor shall be required in
connection with any resignation or other replacement of Trustee.

        5.4    Authority of Beneficiary.    If Beneficiary is a banking
corporation, state banking corporation or a national banking association and the
instrument of appointment of any successor or replacement Trustee is executed on
Beneficiary's behalf by an officer of such corporation, state banking
corporation or national banking association, then such appointment shall be
conclusively presumed to be executed with authority and shall be valid and
sufficient without proof of any action by the board of directors or any superior
officer of Beneficiary.

        5.5    Effect of Appointment of Successor Trustee.    Upon the
appointment and designation of any successor, substitute or replacement Trustee,
and subject to compliance with applicable Nevada Gaming Laws and other
applicable laws, Trustee's entire estate and title in the Trust Estate shall
vest in the designated successor, substitute or replacement Trustee. Such
successor, substitute or replacement Trustee shall thereupon succeed to and
shall hold, possess and execute all the rights, powers, privileges, immunities
and duties herein conferred upon Trustee. All references herein to Trustee shall
be deemed to refer to Trustee (including any successor or substitute appointed
and designated as herein provided) from time to time acting hereunder.

        5.6    Confirmation of Transfer and Succession.    Upon the written
request of Beneficiary or of any successor, substitute or replacement Trustee,
any former Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor, substitute or replacement Trustee all of the
right, title, estate and interest in the Trust Estate of Trustee so ceasing to
act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee, and shall duly assign, transfer and deliver all
properties and moneys held by said Trustee hereunder to said successor,
substitute or replacement Trustee.

        5.7    Exculpation.    Trustee shall not be liable for any error of
judgment or act done by Trustee in good faith, or otherwise be responsible or
accountable under any circumstances whatsoever, except for Trustee's gross
negligence, willful misconduct or knowing violation of law. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by it hereunder, believed by
it in good faith to be genuine. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law). Trustee shall be under no liability for
interest on any moneys received by it hereunder.

        5.8    Endorsement and Execution of Documents.    Upon Beneficiary's
written request, Trustee shall, without liability or notice to Trustor, execute,
consent to, or join in any instrument or agreement in connection with or
necessary to effectuate the purposes of the Guaranty and the other Loan
Documents (including the Security Documents). Trustor hereby irrevocably
designates Trustee as its

33

--------------------------------------------------------------------------------


attorney in fact to execute, acknowledge and deliver, on Trustor's behalf and in
Trustor's name, all instruments or agreements necessary to implement any
provision(s) of this Deed of Trust or to further perfect the lien created by
this Deed of Trust on the Trust Estate. This power of attorney shall be deemed
to be coupled with an interest and shall survive any disability of Trustor.

        5.9    Multiple Trustees.    If Beneficiary appoints multiple trustees,
then any Trustee, individually, may exercise all powers granted to Trustee under
this instrument, without the need for action by any other Trustee(s).

        5.10    Terms of Trustee's Acceptance.    Trustee accepts the trust
created by this Deed of Trust upon the following terms and conditions:

        (a)    Delegation.    Trustee may exercise any of its powers through
appointment of attorney(s) in fact or agents.

        (b)    Counsel.    Trustee may select and employ legal counsel
(including any law firm representing Beneficiary). Trustor shall reimburse all
reasonable legal fees and expenses that Trustee may thereby incur.

        (c)    Security.    Trustee shall be under no obligation to take any
action upon any Event of Default unless furnished security or indemnity, in form
satisfactory to Trustee, against costs, expenses, and liabilities that Trustee
may incur.

        (d)    Costs and Expenses.    Trustor shall reimburse Trustee, as part
of the Obligations secured hereunder, for all reasonable disbursements and
expenses (including reasonable legal fees and expenses) incurred by reason of
and as provided for in this Deed of Trust, including any of the foregoing
incurred in Trustee's administering and executing the trust created by this Deed
of Trust, in complying with all applicable Nevada Gaming Laws and performing
Trustee's duties and exercising Trustee's powers under this Deed of Trust.

        (e)    Release.    Upon full and indefeasible payment and performance of
the Obligations secured hereunder, Beneficiary shall request that Trustee
release this Deed of Trust. Upon receipt of such request Trustee shall release
this Deed of Trust to Trustor. Trustor shall pay all costs of recordation, if
any.

ARTICLE SIX
MISCELLANEOUS PROVISIONS

        6.1    Heirs, Successors and Assigns Included in Parties.    Whenever
one of the parties hereto is named or referred to herein, the heirs, successors
and assigns of such party shall be included, and subject to the limitations set
forth in Section 1.9, all covenants and agreements contained in this Deed of
Trust, by or on behalf of Trustor or Beneficiary shall bind and inure to the
benefit of its heirs, successors and assigns, whether so expressed or not.

        6.2    Addresses for Notices, Etc.    Any notice, report, demand or
other instrument authorized or required to be given or furnished under this Deed
of Trust to Trustor or Beneficiary shall be deemed given or furnished (i) when
addressed to the party intended to receive the same, at the address of such
party set forth below, and delivered by hand at such address or (ii) three
(3) days after the same is

34

--------------------------------------------------------------------------------


deposited in the United States mail as first class certified mail, return
receipt requested, postage paid, whether or not the same is actually received by
such party:

Beneficiary:   Deutsche Bank Trust Company Americas
31 West 52nd Street, 7th Floor
New York, New York 10019
Attn: Jeff Baevsky
With a copy to:
 
Latham & Watkins
701 B. Street, Suite 2100
San Diego, California 92101
Attn: Sony Ben-Moshe, Esq.
Trustor:
 
     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Attn: Legal Department
With a copy to:
 
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Attn: C. Kevin McGeehan
Trustee:
 
Nevada Title Company
2500 North Buffalo, Suite 150
Las Vegas, Nevada 89128
Attn: Robbie Graham

        6.3    Change of Notice Address.    Any Person may change the address to
which any such notice, report, demand or other instrument is to be delivered or
mailed to that person, by furnishing written notice of such change to the other
parties, but no such notice of change shall be effective unless and until
received by such other parties.

        6.4    Headings.    The headings of the articles, sections, paragraphs
and subdivisions of this Deed of Trust are for convenience of reference only,
are not to be considered a part hereof, and shall not limit or expand or
otherwise affect any of the terms hereof.

        6.5    Invalid Provisions to Affect No Others.    In the event that any
of the covenants, agreements, terms or provisions contained herein or in the
Notes, the Credit Agreement, the Guaranty or any other Loan Document (including
the Security Documents) shall be invalid, illegal or unenforceable in any
respect, the validity of the lien hereof and the remaining covenants,
agreements, terms or provisions contained herein or in the Notes, the Credit
Agreement, the Guaranty or any other Loan Document (including the Security
Documents) shall be in no way affected, prejudiced or disturbed thereby. To the
extent permitted by law, Trustor waives any provision of law which renders any
provision hereof prohibited or unenforceable in any respect.

        6.6    Changes and Priority Over Intervening Liens.    Neither this Deed
of Trust nor any term hereof may be changed, waived, discharged or terminated
orally, or by any action or inaction, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. Any agreement hereafter made by Trustor and
Beneficiary relating to this Deed of Trust shall be superior to the rights of
the holder of any intervening lien or encumbrance.

        6.7    Estoppel Certificates.    Within ten (10) Business Days after
Beneficiary's written request, Trustor shall from time to time execute a
certificate, in recordable form (an "Estoppel Certificate"), stating, except to
the extent it would be inaccurate to so state: (a) the current amount of the
Obligations secured hereunder and all elements thereof, including principal,
interest, and all other elements; (b) that Trustor has no defense, offset,
claim, counterclaim, right of recoupment, deduction, or reduction against any of
the Obligations secured hereunder; (c) that neither the Guaranty, this Deed of
Trust nor any other Loan Documents (including the Security Documents) to which
it is a party have been amended, whether orally or in writing; (d) that Trustor
has no claims against Beneficiary of any kind; (e) that any power of attorney
granted to Beneficiary is in full force and effect; and (f) such other matters
relating to this Deed of Trust, the Guaranty or any other Loan Document
(including any Security Document) to which it is a party and the relationship of
Trustor and Beneficiary as Beneficiary shall request. In addition, the Estoppel
Certificate shall set forth the reasons why it would be inaccurate to make any
of the foregoing assurances.

35

--------------------------------------------------------------------------------

        6.8    Waiver of Setoff and Counterclaim; Other Waivers.    All
Obligations shall be payable without setoff, counterclaim or any deduction
whatsoever. Trustor hereby waives the right to assert a counterclaim (other than
a compulsory counterclaim) in any action or proceeding brought against it by
Beneficiary and/or any Bank under the Loan Documents, or arising out of or in
any way connected with this Deed of Trust or the other Loan Documents (including
the Security Documents) or the Obligations.

        6.9    Governing Law.    The Credit Agreement, the Guaranty and the
Notes provide that they are governed by, and construed and enforced in
accordance with, the laws of the State of New York. This Deed of Trust shall
also be construed under and governed by the laws of the State of New York;
provided, however, that (i) the terms and provisions of this Deed of Trust
pertaining to the priority, perfection, enforcement or realization by
Beneficiary of its respective rights and remedies under this Deed of Trust with
respect to the Trust Estate shall be governed and construed and enforced in
accordance with the internal laws of the State of Nevada (the "State") without
giving effect to the conflicts-of-law rules and principles of the State;
(ii) Trustor agrees that to the extent deficiency judgments are available under
the laws of the State after a foreclosure (judicial or nonjudicial) of the Trust
Estate, or any portion thereof, or any other realization thereon by Beneficiary
or any Bank under the Loan Documents, Beneficiary or such Bank, as the case may
be, shall have the right to seek such a deficiency judgment against Trustor in
the State; and (iii) Trustor agrees that if Beneficiary or any Bank under the
Loan Documents obtains a deficiency judgment in another state against Trustor,
then Beneficiary or such Bank, as the case may be, shall have the right to
enforce such judgment in the State to the extent permitted under the laws of the
State, as well as in other states.

        6.10    Required Notices.    Trustor shall notify Beneficiary promptly
of the occurrence of any of the following and shall immediately provide
Beneficiary a copy of the notice or documents referred to: (i) receipt of notice
from any Governmental Authority relating to all or any material part of the
Trust Estate if such notice relates to a default or act, omission or
circumstance which would result in a default after notice or passage of time or
both; (ii) receipt of any notice from any tenant leasing all or any material
portion of the Trust Estate if such notice relates to a default or act, omission
or circumstance which would result in a default after notice or passage of time
or both; (iii) receipt of notice from the holder of any Permitted Lien relating
to a default or act, omission or circumstance which would result in a default
after notice or passage of time or both; (iv) the commencement of any
proceedings or the entry of any judgment, decree or order materially affecting
all or any portion of the Trust Estate or which involve the potential liability
of Trustor or its Affiliates in an amount in excess of $25,000,000 (other than
for personal injury actions and related property damage suits which are covered
by such insurance); or (v) commencement of any judicial or administrative
proceedings or the entry of any judgment, decree or order by or against or
otherwise affecting Trustor or any Affiliate of Trustor, a material portion of
the Trust Estate, or a material portion of the Personal Property, or any other
action by any creditor or lessor thereof as a result of any default under the
terms of any lease.

        6.11    Reconveyance.    Upon written request of Trustor when the
Obligations secured hereby have been satisfied in full, Beneficiary shall cause
Trustee to reconvey, without warranty, the property then held hereunder. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in such reconveyance may be described
as "the person or persons legally entitled thereto."

        6.12    Attorneys' Fees.    Without limiting any other provision
contained herein, Trustor agrees to pay all costs of Beneficiary or Trustee
incurred in connection with the enforcement of this Deed of Trust, the Guaranty
or the other Loan Documents to which it is a party, including without limitation
all reasonable attorneys' fees whether or not suit is commenced, and including,
without limitation, fees incurred in connection with any probate, appellate,
bankruptcy, deficiency or any other litigation proceedings, all of which sums
shall be secured hereby.

36

--------------------------------------------------------------------------------


        6.13    Late Charges.    By accepting payment of any sum secured hereby
after its due date, Beneficiary does not waive its right to collect any late
charge thereon or interest thereon at the interest rate on the Notes or as
otherwise specified in the Credit Agreement, if so provided, not then paid or
its right either to require prompt payment when due of all other sums so secured
or to declare default for failure to pay any amounts not so paid.

        6.14    Cost of Accounting.    Trustor shall pay to Beneficiary, for and
on account of the preparation and rendition of any accounting, which Trustor may
be entitled to require under any law or statute now or hereafter providing
therefor, the reasonable costs thereof.

        6.15    Right of Entry.    Subject to compliance with applicable Nevada
Gaming Laws, Beneficiary may at any reasonable time or times and on reasonable
prior written notice to Trustor make or cause to be made entry upon and
inspections of the Trust Estate or any part thereof in person or by agent.

        6.16    Corrections.    Trustor shall, upon request of Beneficiary or
Trustee, promptly correct any defect, error or omission which may be discovered
in the contents of this Deed of Trust (including, but not limited to, in the
exhibits and schedules attached hereto) or in the execution or acknowledgement
hereof, and shall execute, acknowledge and deliver such further instruments and
do such further acts as may be necessary or as may be reasonably requested by
Trustee to carry out more effectively the purposes of this Deed of Trust, to
subject to the lien and security interest hereby created any of Trustor's
properties, rights or interest covered or intended to be covered hereby, and to
perfect and maintain such lien and security interest.

        6.17    Statute of Limitations.    To the fullest extent allowed by the
law, the right to plead, use or assert any statute of limitations as a plea or
defense or bar of any kind, or for any purpose, to any debt, demand or
obligation secured or to be secured hereby, or to any complaint or other
pleading or proceeding filed, instituted or maintained for the purpose of
enforcing this Deed of Trust or any rights hereunder, is hereby waived by
Trustor.

        6.18    Subrogation.    Should the proceeds of any loan or advance made
by Beneficiary or any Bank under the Credit Agreement, repayment of which is
hereby secured, or any part thereof, or any amount paid out or advanced by
Beneficiary or any Bank under the Credit Agreement, be used directly or
indirectly to pay off, discharge, or satisfy, in whole or in part, any prior or
superior lien or encumbrance upon the Trust Estate, or any part thereof, then,
as additional security hereunder, Trustee, on behalf of Beneficiary, shall be
subrogated to any and all rights, superior titles, liens, and equities owned or
claimed by any owner or holder of said outstanding liens, charges, and
indebtedness, however remote, regardless of whether said liens, charges, and
indebtedness are acquired by assignment or have been released of record by the
holder thereof upon payment.

        6.19    Joint and Several Liability.    All obligations of Trustor
hereunder, if more than one, are joint and several. Recourse for deficiency
after sale hereunder may be had against the property of Trustor, without,
however, creating a present or other lien or charge thereon.

        6.20    Homestead.    Trustor hereby waives and renounces all homestead
and exemption rights provided by the constitution and the laws of the United
States and of any state, in and to the Trust Estate as against the collection of
the Obligations, or any part hereof.

        6.21    Context.    In this Deed of Trust, whenever the context so
requires, the neuter includes the masculine and feminine, and the singular
including the plural, and vice versa.

        6.22    Time.    Time is of the essence of each and every term, covenant
and condition hereof. Unless otherwise specified herein, any reference to "days"
in this Deed of Trust shall be deemed to mean "calendar days."

        6.23    Interpretation.    As used in this Deed of Trust unless the
context clearly requires otherwise: The terms "herein" or "hereunder" and
similar terms without reference to a particular section shall

37

--------------------------------------------------------------------------------


refer to the entire Deed of Trust and not just to the section in which such
terms appear; the term "lien" shall also mean a security interest, and the term
"security interest" shall also mean a lien.

        6.24    Effect of NRS 107.030.    To the extent not inconsistent
herewith, the provisions of NRS 107.030 (1), (2) (in amounts as hereinabove
provided for), (3), (4) (with interest at the default rate provided for under
the Credit Agreement), (5), (6), (7) (reasonable), (8) and (9) are included
herein by reference and made part of this Deed of Trust.

        6.25    Amendments.    This Deed of Trust cannot be waived, changed,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of any waiver, change, discharge or
termination is sought and only as permitted by the provisions of the Guaranty.

        6.26    No Conflicts.    In the event that any of the provisions
contained here conflict with the Guaranty, the provisions contained in the
Credit Agreement and the Guaranty shall prevail.

ARTICLE SEVEN
POWER OF ATTORNEY

        7.1    Grant of Power.    Subject to compliance with applicable Nevada
Gaming Laws, Trustor irrevocably appoints Beneficiary and any successor thereto
as its attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

        7.1.1    Possession and Completion.    To take possession of the Site
and the Project, remove all employees, contractors and agents of Trustor
therefrom, complete or attempt to complete the work of construction, and market,
sell or lease the Site and the Project.

        7.1.2    Plans.    To make such additions, changes and corrections in
the current Plans and Specifications as may be necessary or desirable, in
Beneficiary's reasonable discretion, or as it deems proper to complete the
Project.

        7.1.3    Employment of Others.    To employ such contractors,
subcontractors, suppliers, architects, inspectors, consultants, property
managers and other agents as Beneficiary, in its discretion, deems proper for
the completion of the Project, for the protection or clearance of title to the
Site or Personal Property, or for the protection of Beneficiary's interests with
respect thereto.

        7.1.4    Security Guards.    To employ watchmen to protect the Site and
the Project from injury.

        7.1.5    Compromise Claims.    To pay, settle or compromise all bills
and claims then existing or thereafter arising against Trustor, which
Beneficiary, in its discretion, deems proper for the protection or clearance of
title to the Site or Personal Property, or for the protection of Beneficiary's
interests with respect thereto.

        7.1.6    Legal Proceedings.    To prosecute and defend all actions and
proceedings in connection with the Site or the Project.

        7.2    Other Acts.    To execute, acknowledge and deliver all other
instruments and documents in the name of Trustor that are necessary or
desirable, to exercise Trustor's rights under all contracts concerning the Site
or the Project, including, without limitation, under any Space Leases, and to do
all other acts with respect to the Site or the Project that Trustor might do on
its own behalf, as Beneficiary, in its reasonable discretion, deems proper.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, [Leasehold
Deed of Trust,] Assignment of Leases and Rents, Security Agreement and Fixture
Filing as of the day and year first above written.

    TRUSTOR:
 
 


--------------------------------------------------------------------------------


 
,
 
 
a
 


--------------------------------------------------------------------------------


 
,

39

--------------------------------------------------------------------------------

STATE OF NEVADA     )           ) ss:     COUNTY OF CLARK     )    

        This instrument was acknowledged before me on                ,
200    by                        ,
the                        of                         ,
a                        .

   

--------------------------------------------------------------------------------

NOTARY PUBLIC

--------------------------------------------------------------------------------


SCHEDULE A

DESCRIPTION OF LAND


--------------------------------------------------------------------------------


[SCHEDULE B

DESCRIPTION OF                        LEASED PREMISES]


--------------------------------------------------------------------------------



EXHIBIT F


FORM OF INDEMNITY AGREEMENT

        THIS INDEMNITY AGREEMENT (the "Indemnity") is entered into as of
the    day of            , 200  , by                        ,
a                        (the "Company"), to and for the benefit of DEUTSCHE
BANK TRUST COMPANY AMERICAS, as administrative agent (the "Administrative
Agent") for the Lenders under the Credit Agreement (in each case as hereinafter
defined), and, to the extent not otherwise referenced, the Indemnified Parties
(as hereinafter defined).

W I T N E S S E T H:

        A.    Pursuant to that certain Credit Agreement dated as of October 30,
2002 (as amended, supplemented or otherwise modified from time to time, the
"Credit Agreement") among Wynn Las Vegas, LLC, a Nevada limited liability
company (the "Borrower"), the banks and other financial institutions or entities
(the "Lenders") from time to time parties thereto, the Administrative Agent,
Deutsche Bank Securities Inc, as lead arranger and joint book running manager,
Banc of America Securities LLC, as lead arranger, joint book running manager and
syndication agent, Bear, Stearns & Co. Inc., as arranger and joint book running
manager, Bear Stearns Corporate Lending Inc., as joint documentation agent,
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent, and JPMorgan Chase Bank, as joint documentation agent, the
Lenders have agreed to make loans (the "Loans") to the Borrower. Capitalized
terms used herein, but not otherwise defined herein, shall have the meaning
assigned to such terms in the Credit Agreement.

        B.    The Loans are secured by, among other things, the Deed of Trust
(as hereinafter defined), which Deed of Trust encumbers the real property
described therein (the "Real Property"), and the improvements now or hereafter
constructed thereon (which improvements, together with the Real Property, shall
hereinafter be referred to as the "Property").

        C.    The Lenders have made it a condition of the Lenders making the
Loans that this Indemnity is executed and delivered by the Company and the
Lenders make the Loans in reliance on this Indemnity.

        D.    The obligations of the Company hereunder are secured under, among
other things, the Deed of Trust.

        NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company covenants and agrees to and for the benefit of the Administrative Agent
for the benefit of the Lenders as follows:

        1.    Definitions.    

        (a)  "Claims" means any and all actual out-of-pocket costs incurred by
an Indemnified Party (as defined below) including, without limitation,
reasonable attorneys' fees and expenses, expenses, losses, damages, liabilities,
fines, penalties, charges, injury to person, property, or natural resources,
administrative and judicial proceedings and orders, injunctive relief,
judgments, remedial action requirements and enforcement actions of any kind,
arising directly or indirectly, in whole or in part, out of or attributable to
(i) any breach or default by the Company in the performance of any of its
obligations under paragraphs 3(a)-(d) hereof, or (ii) any Release (as defined
below) or threatened Release, whether foreseeable or unforeseeable, arising
prior to any release, reconveyance or foreclosure of the Deed of Trust (or
following any such release, conveyance or foreclosure to the extent attributable
to pre-existing conditions), or conveyance in lieu of foreclosure; and in each
instance, regardless of when such Release, inaccuracy or breach is discovered
and regardless of whether or not caused by or in the control of the Company, any

--------------------------------------------------------------------------------

employees, agents, contractors or subcontractors of the Company or any third
persons. Without limiting the generality of the foregoing and for purposes of
clarification only, Claims also include:

        (i)    actual out-of-pocket costs reasonably incurred by an Indemnified
Party in connection with (x) determining whether the Property is in compliance
with all applicable Hazardous Substances Laws (as hereinafter defined),
(y) taking any necessary precautions to protect against any Release or
threatened Release, or (z) any removal, remediation of any kind and disposal of
any Hazardous Substances (as hereinafter defined), and

        (ii)  any repair of any damage to the Property or any other property
caused by any such precautions, removal, remediation or disposal.

        The rights of the Indemnified Parties hereunder shall not be limited by
any investigation or the scope of any investigation undertaken by or on behalf
of the Lenders in connection with the Property prior to the date hereof.
Notwithstanding the foregoing, Claims shall exclude any Release caused by or
resulting from the negligence or misconduct of any of the Indemnified Parties.

        (b)  "Deed of Trust" means that certain Deed of Trust, [Leasehold Deed
of Trust,] Assignment of Rents and Leases, Security Agreement and Fixture Filing
dated as of            , 200  and made by the Company, as trustor,
to                        , as trustee, for the benefit of the Administrative
Agent, as beneficiary, as the same may be amended, supplemented or otherwise
modified from time to time.

        (c)  "Hazardous Substances" means and includes any flammable explosives,
radioactive materials or hazardous, toxic or dangerous wastes, substances or
related materials or any other chemicals, materials or substances, exposure to
which is prohibited, limited or regulated by any federal, state, county,
regional or local authority or which, even if not so regulated, may or could
pose a hazard to the health and safety of the occupants of the Property or of
property adjacent to the Property, including, but not limited to, asbestos,
PCBs, petroleum products and by-products (including, but not limited to, crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), substances
defined or listed as "hazardous substances," "hazardous materials," "hazardous
wastes" or "toxic substances" or similarly identified in, pursuant to, or for
purposes of, any of the Hazardous Substances Laws, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act, as now or hereafter amended (42 U.S.C. Section 9601, et seq); the
Hazardous Materials Transportation Act, as now or hereafter amended (49 U.S.C.
Section 1801, et seq); the Resource Conservation and Recovery Act, as now or
hereafter amended (42 U.S.C. Section 6901, et seq); any so-called "Superfund" or
"Superlien" law; or any other federal, state or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to or imposing
liability or standards of conduct concerning any hazardous, toxic or dangerous
waste, substance or material; or any substances or mixture regulated under the
Toxic Substance Control Act of 1976, as now or hereafter amended (15 U.S.C.
Section 2601 et seq); and any "pollutant" under the Clean Water Act, as now or
hereafter amended (33 U.S.C. Section 1251 et seq); and any hazardous air
pollutant under the Clean Air Act (42 U.S.C. Section 7901 et seq), in each case
as now or hereafter amended.

        (d)  "Hazardous Substances Laws" means all federal, state and local
environmental, health or safety laws, ordinances, regulations, rules of common
law or policies regulating Hazardous Substances, including, without limitation,
those governing the generation, use, refinement, handling, treatment, removal,
storage, production, manufacture, transportation or disposal of Hazardous
Substances, as such laws, ordinances, regulations, rules and policies may be in
effect from time to time and be applicable to the Property.

F-2

--------------------------------------------------------------------------------




        (e)  "Indemnified Parties" means each Agent, Manager, Arranger and
Lender in its individual capacity and each of their respective directors,
officers, shareholders, agents, employees, participants, successors and assigns
and shall also include any purchasers of all or any portion of the Property at
any foreclosure sale and the initial purchaser following the consummation of any
deed in lieu of foreclosure, but not including any other purchasers of the
Property.

        (f)    "Proceedings" means the institution of, or threat of, any action,
suit, proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting the Company or any property of
the Company, in each case with respect to Hazardous Substance Laws, Hazardous
Substances or Releases.

        (g)  "Release" means any presence, use, generating, storing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Substances into the environment, or
about, on, from, under, within or affecting the Property, or transported to or
from the Property, including continuing migration of Hazardous Substances into
or through soil, surface water or groundwater.

        2.    Environmental Indemnification by the Company.    

        (a)  The Company hereby agrees to defend (with counsel reasonably
approved by the Administrative Agent), indemnify and hold the Indemnified
Parties harmless from and against, and shall reimburse the Indemnified Parties
for, any and all Claims.

        (b)  The Indemnified Parties shall have the right to employ independent
counsel reasonably satisfactory to the Company to represent it in any action or
proceeding to which this Indemnity is applicable if and to the extent that the
Indemnified Parties determine in good faith that their rights and interests may
be compromised or not fully and adequately represented by legal counsel acting
for the Company, whether on account of any potential defenses that the Company
may have to its obligations under this Indemnity or otherwise, and in such event
the reasonable fees and expenses of the Indemnified Parties' independent counsel
shall be paid by the Company.

        (c)  Subject to the last sentence of Section 1(a) above, the Company's
obligations hereunder shall not be diminished or affected in any respect as a
result of any notice or disclosure, if any, to, or other knowledge, if any, by,
any Indemnified Party of any Release or threatened Release, or as a result of
any other matter related to the Company's obligations hereunder, nor shall any
Indemnified Party be deemed to have permitted or acquiesced in any Release or
any breach of the Company's other obligations hereunder, solely because any
Indemnified Party had notice, disclosure or knowledge thereof, whether at the
time this Indemnity is delivered or at any time thereafter.

        (d)  This Indemnity shall not be limited by any representation, warranty
or indemnity of the Company made herein or in connection with any indebtedness
secured by the Deed of Trust, irrespective of whether the Company has knowledge
as of the date of the Deed of Trust, or during the term of the Deed of Trust, of
the matters to which such representation, warranty or indemnity relates.

        3.    Environmental Covenants.    

        (a)  The Company shall not, and shall use commercially reasonable
efforts to not permit any tenants or other occupants of the Property to, at any
time in the future, cause or permit a Release, except in compliance with
applicable Hazardous Substances Laws.

        (b)  Upon becoming aware thereof, the Company shall give prompt written
notice to the Administrative Agent of any pending Claims or of any Proceedings.

F-3

--------------------------------------------------------------------------------




        (c)  The Company shall give prompt written notice to the Administrative
Agent of the Company's discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Property that could cause the
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of the Property under any Hazardous Substances
Laws including, without limitation, the Company's discovery of any occurrence or
condition on the Property or on any real property adjoining or in the vicinity
of the Property that could cause the Property to be subject to any restrictions
on the ownership, occupancy, transferability or use of the Property under any
Hazardous Substances Laws.

        (d)  In the event that any investigation, site monitoring, containment,
cleanup, removal, restoration, precautionary actions or other remedial work of
any kind or nature (hereinafter, "Remedial Work") is required under any
applicable Hazardous Substances Law as a result of, or in connection with, any
Release, suspected Release, or threatened Release, the Company shall within
thirty (30) days after receipt of information that such Remedial Work is or may
be required (or such shorter period of time as may be required under applicable
law, regulation, order or agreement), commence the performance of, or cause to
be commenced, and thereafter diligently prosecute to completion, the performance
of all such Remedial Work in compliance with all applicable Hazardous Substances
Laws. All Remedial Work shall be performed by one or more contractors, approved
in advance in writing by the Administrative Agent, and under the supervision of
a consulting engineer approved in advance in writing by the Administrative
Agent, which consent shall not be unreasonably withheld, delayed or conditioned.
All costs and expenses of such Remedial Work shall be paid by the Company,
including, without limitation, the charges of such contractor(s) and/or the
consulting engineer, and the Indemnified Parties' reasonable attorneys' fees and
costs, including, without limitation, fees and costs incurred in connection with
monitoring or review of such Remedial Work. In the event the Company shall fail
to timely commence, or cause to be commenced, or fail to diligently prosecute to
completion, the performance of such Remedial Work, the Administrative Agent or
any other Indemnified Party may, but shall not be required to, cause such
Remedial Work to be performed and all costs and expenses thereof, or incurred in
connection therewith, shall be deemed Claims hereunder.

        4.    Liability.    

        (a)  Notwithstanding any other provisions of this Indemnity or any of
the Loan Documents, any liability of the Company hereunder shall be its personal
liability (but such personal liability shall not be deemed to incorporate
personal liability of its directors, officers, employees or agents), and may be
asserted against its interest in the Property as well as against any and all of
its other assets.

        (b)  Without limiting the foregoing, the obligations of the Company
hereunder shall survive the following events, to the maximum extent permitted by
law: (i) repayment of the Obligations and any judicial or nonjudicial
foreclosure under the Deed of Trust or conveyance in lieu of such foreclosure,
notwithstanding that all or any portion of any obligations secured by the Deed
of Trust shall have been discharged thereby, (ii) any election by any
Indemnified Party to purchase all or any portion of the Property at a
foreclosure sale by crediting all or any portion of the obligations secured by
the Deed of Trust against the purchase price therefor (except to the extent and
only to the extent that such Indemnified Party has specifically elected in
writing in its sole discretion to credit against the purchase price any Claims
hereunder which were liquidated in amount at the time of such foreclosure sale,
it being presumed for these purposes that the obligations secured by the Deed of
Trust shall be discharged by any such crediting in the order set forth in the
Deed of Trust), (iii) any release or reconveyance of the Deed of Trust, any
waiver of the lien of the Deed of Trust, or any release or waiver of any other
security for the Obligations, and (iv) any termination, cancellation or
modification of any Loan Document. Upon and following the occurrence of any of
the foregoing, the obligations of the Company hereunder shall remain

F-4

--------------------------------------------------------------------------------




unsecured obligations, and shall be enforceable against the Company to the
fullest extent permitted by applicable law.

        (c)  The obligations of the Company hereunder are not intended to be the
obligations of a surety or guarantor. The liability of the Company under this
Indemnity shall in no way be limited or impaired by (i) any extensions of time
for performance required by the Loan Documents; (ii) the accuracy or inaccuracy
of any representations and warranties made by the Company in any of the Loan
Documents; or (iii) the release of any person or entity from performance or
observance of any of the agreements, covenants, terms, or conditions contained
in any of the Loan Documents by operation of law or otherwise.

        (d)  The rights and remedies of the Indemnified Parties under this
Indemnity (i) shall be in addition to any other rights and remedies of such
Indemnified Parties under any Loan Document or at law or in equity, and (ii) may
be enforced by any of the Indemnified Parties, to the maximum extent permitted
by law, without regard to or affecting any rights and remedies that such
Indemnified Party may have under any Loan Document or at law or in equity, and
without regard to any limitations on such Indemnified Party's recourse for
recovery of the indebtedness represented by the Obligations as may be provided
in any Loan Document.

        5.    Site Visits, Observation and Testing.    The Administrative Agent
and any of the other Indemnified Parties and their respective agents and
representatives shall have the right at any reasonable time, and upon reasonable
prior notice, but subject to the rights of tenants under their leases, to enter
and visit the Property to make such inspections and inquiries as they shall deem
appropriate, including inspections for violations of any of the terms of this
Indemnity and for determining the existence, nature and magnitude of any past or
present Release or threatened Release, and they shall also have the right,
following any Event of Default, or where the Administrative Agent has a
reasonable basis upon which to believe that the Property may be harmed, unsafe
or contaminated, and upon reasonable prior notice, to enter and visit the
Property to make such tests (including, without limitation, taking and removing
soil or groundwater samples) as they shall deem appropriate. Neither the
Administrative Agent nor any of the other Indemnified Parties have any duty,
however, to visit or observe the Property or to conduct tests, and no site
visit, observation or testing by the Administrative Agent or any other
Indemnified Party shall impose any liability on the Administrative Agent or such
other Indemnified Party. In no event shall any site visit, observation or
testing by the Administrative Agent or any other Indemnified Party be a
representation that Hazardous Substances are or are not present in, on or under
the Property, or that there has been or shall be compliance with any Hazardous
Substances Laws or any other applicable governmental law. Neither the Company
nor any other party is entitled to rely on any site visit, observation or
testing by the Administrative Agent or any other Indemnified Party. Neither the
Administrative Agent nor any of the other Indemnified Parties owe any duty of
care to protect the Company or any other party against, or to inform the Company
or any other party of, any Hazardous Substances or any other adverse condition
affecting the Property. The Administrative Agent and any other Indemnified Party
shall give the Company reasonable notice before entering the Property, and shall
make reasonable efforts to avoid interfering with the Company's use of the
Property in exercising any rights provided in this paragraph 5.

        6.    Interest Accrued.    Any amount owed hereunder to an Indemnified
Party not paid within thirty (30) days after written demand from such
Indemnified Party with an explanation of the amounts claimed shall bear interest
at a rate per annum equal to the maximum interest rate applicable to overdue
principal set forth in the Credit Agreement.

        7.    Subrogation of Indemnity Rights.    If the Company fails to fully
perform its obligations hereunder, any Indemnified Party shall be entitled to
pursue any rights or claims that the Company may have against any present,
future or former owners, tenants or other occupants or users of the

F-5

--------------------------------------------------------------------------------


Property, any portion thereof or any adjacent or proximate properties, relating
to any Claim or the performance of Remedial Work (to the extent of performance
by such Indemnified Party), and the Company hereby assigns all of such rights
and claims to the Indemnified Parties under such circumstances and shall take
all actions required by the Indemnified Parties to cooperate with such
Indemnified Parties in enforcing such rights and claims under such
circumstances.

        8.    Reliance.    The Company acknowledges that it is making and giving
the indemnities and representations and covenants contained in this Indemnity
with the knowledge that the Administrative Agent and the Lenders are relying on
such indemnities and representations and covenants in entering into the Loan
Documents and making the Loans to the Company.

        9.    Successors and Assigns.    This Indemnity shall inure to the
benefit of each Indemnified Party's successors and assigns, and shall be binding
upon the heirs, successors, and assigns of the Company. The Company shall not
assign any rights or obligations under this Indemnity without first obtaining
the written consent of the Administrative Agent, which may be given or withheld
in the sole discretion of the Administrative Agent. Notwithstanding any other
provision of this Indemnity to the contrary, the Company shall not be released
from its obligations hereunder without obtaining the written consent of the
Administrative Agent, which consent may be given or withheld in the sole
discretion of the Administrative Agent. Nothing herein shall be deemed to be a
consent to the transfer of the Property which transfer would be otherwise
prohibited by any Loan Document.

        10.    Miscellaneous.    This Indemnity shall be governed by and
construed in accordance with the laws of the State of Nevada. If this Indemnity
is executed by more than one person or entity, the liability of the undersigned
hereunder shall be joint and several. Separate and successive actions may be
brought hereunder to enforce any of the provisions hereof at any time and from
time to time. No action hereunder shall preclude any subsequent action, and the
Company hereby waives and covenants not to assert any defense in the nature of
splitting of causes of action or merger of judgments. In no event shall any
provision of this Indemnity be deemed to be a waiver of or to be in lieu of any
right or claim, including, without limitation, any right of contribution or
other right of recovery, that any party to this Indemnity might otherwise have
against any other party to this Indemnity under any Hazardous Substances Laws.
If any term of this Indemnity or any application thereof shall be invalid,
illegal or unenforceable, the remainder of this Indemnity and any other
application of such term shall not be affected thereby. No delay or omission in
exercising any right hereunder shall operate as a waiver of such right or any
other right.

        11.    Notices.    All notices expressly provided hereunder to be given
by the Company to the Administrative Agent and all notices and demands of any
kind or nature whatsoever which the Company may be required or may desire to
give to or serve on the Administrative Agent shall be in

F-6

--------------------------------------------------------------------------------


writing and shall be served by certified mail, return receipt requested, or by a
reputable commercial overnight carrier that provides a receipt, such as Federal
Express. Notice shall be addressed as follows:

Administrative Agent:   Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attn.: George Reynolds
Telecopy No.: (646) 324-7450
Telephone No.: (646) 324-2112    
    with a copy to:
 
Latham & Watkins
701 "B" Street, Suite 2100
San Diego, California 92101
Attn.: Sony Ben-Moshe, Esq.
Telecopy No.: (619) 696-7419
Telephone No.: (619) 236-1234
 
 
The Company:
 
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

Attn.:
Telecopy No.: (      )            
Telephone No.: (      )              
 
 
    with a copy to:
 
Irell & Manella LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067
Attn.: C. Kevin McGeehan, Esq.
Telecopy No.: (310) 282-5610
Telephone No.: (310) 203-7110
 
 

        12.    Attorneys' Fees and Expenses.    If the Administrative Agent or
any Lender refers this Indemnity or any of the other Loan Documents to an
attorney to enforce, construe or defend the same, as a consequence of any Event
of Default, with or without the filing of any legal action or proceeding, the
Company shall pay to the Administrative Agent, immediately upon demand, the
amount of all costs incurred by the Administrative Agent in connection therewith
(including, without limitation, reasonable attorneys' fees), together with
interest thereon from the date of award at the maximum interest rate applicable
to overdue principal set forth in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

F-7

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, this Indemnity is executed as of the day and year
first above written.

    ,

--------------------------------------------------------------------------------

 
a


--------------------------------------------------------------------------------


 
By:
 
   

--------------------------------------------------------------------------------

  Name:      

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

 

F-8

--------------------------------------------------------------------------------




EXHIBIT G-1



FORM OF TERM NOTE


        THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

$                           New York, New York No.                          
                        , 200  

        FOR VALUE RECEIVED, the undersigned, WYNN LAS VEGAS, LLC, a Nevada
limited liability company (the "Borrower"), hereby unconditionally promises to
pay to            (the "Lender") or its registered assigns at the Payment Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
(a)                          DOLLARS ($            ), or, if less, (b) the
unpaid principal amount of the Term Loans made by the Lender pursuant to the
Credit Agreement. The principal amount shall be paid in the amounts and on the
dates specified in Section 2.2 of the Credit Agreement. The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 2.15 of the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the Term
Loans and the date and amount of each payment or prepayment of principal with
respect thereto, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of Eurodollar Loans, the length of each Interest Period with respect thereto.
Each such endorsement shall constitute prima facie evidence of the accuracy of
the information endorsed. The failure to make any such endorsement or any error
in any such endorsement shall not affect the obligations of the Borrower in
respect of the Term Loans.

        This Note (a) is one of the Term Notes referred to in the Credit
Agreement dated as of October 30, 2002 (as amended, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among the
Borrower, the Lender, the several banks and other financial institutions or
entities from time to time parties thereto, Deutsche Bank Securities Inc., as
lead arranger and joint book running manager, Deutsche Bank Trust Company
Americas, as administrative agent and swing line lender, Banc of America
Securities LLC, as lead arranger, joint book running manager and syndication
agent, Bear, Stearns & Co. Inc., as arranger and joint book running manager,
Bear Stearns Corporate Lending Inc., as joint documentation agent, Dresdner Bank
AG, New York and Grand Cayman Branches, as arranger and joint documentation
agent, and JPMorgan Chase Bank, as joint documentation agent, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

G-1-1

--------------------------------------------------------------------------------


        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

  WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
as the Borrower
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
Name:
 


--------------------------------------------------------------------------------


 
 
 
 
 
 
 
Title:
 


--------------------------------------------------------------------------------

G-1-2

--------------------------------------------------------------------------------


Schedule A
to Term Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Date


--------------------------------------------------------------------------------

  Amount of Base Rate
Loans

--------------------------------------------------------------------------------

  Amount
Converted to
Base Rate Loans

--------------------------------------------------------------------------------

  Amount of Principal of
Base Rate Loans Repaid

--------------------------------------------------------------------------------

  Amount of Base Rate
Loans Converted to
Eurodollar Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance
of Base Rate Loans

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                                                                             

G-1-3

--------------------------------------------------------------------------------


Schedule B
to Term Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date


--------------------------------------------------------------------------------

  Amount of
Eurodollar Loans

--------------------------------------------------------------------------------

  Amount Converted
to Eurodollar
Loans

--------------------------------------------------------------------------------

  Interest Period and
Eurodollar Rate with
Respect Thereto

--------------------------------------------------------------------------------

  Amount of Principal
of Eurodollar Loans
Repaid

--------------------------------------------------------------------------------

  Amount of Eurodollar
Loans Converted to
Base Rate Loans

--------------------------------------------------------------------------------

  Unpaid Principal
Balance of
Eurodollar Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

                                                           

G-1-4

--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF REVOLVING CREDIT NOTE


        THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

$   New York, New York No.                               , 200            

        FOR VALUE RECEIVED, the undersigned, WYNN LAS VEGAS, LLC, a Nevada
limited liability company (the "Borrower"), hereby unconditionally promises to
pay to                        (the "Lender") or its registered assigns at the
Payment Office specified in the Credit Agreement (as hereinafter defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of (a)
                         DOLLARS ($            ), or, if less, (b) the aggregate
unpaid principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to the Credit Agreement. The Borrower further agrees to pay
interest in like money at such Payment Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.15 of the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation of
all or a portion thereof as the same Type, each conversion of all or a portion
thereof to another Type and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed. The failure to
make any such endorsement or any error in any such endorsement shall not affect
the obligations of the Borrower in respect of any Revolving Credit Loan.

        This Note (a) is one of the Revolving Credit Notes referred to in the
Credit Agreement dated as of October 30, 2002 (as amended, supplemented,
replaced or otherwise modified from time to time, the "Credit Agreement"), among
the Borrower, the Lender, the several banks and other financial institutions or
entities from time to time parties thereto, Deutsche Bank Securities Inc., as
lead arranger and joint book running manager, Deutsche Bank Trust Company
Americas, as administrative agent and swing line lender, Banc of America
Securities LLC, as lead arranger, joint book running manager and syndication
agent, Bear, Stearns & Co. Inc., as arranger and joint book running manager,
Bear Stearns Corporate Lending Inc., as joint documentation agent, Dresdner Bank
AG, New York and Grand Cayman Branches, as arranger and joint documentation
agent, and JPMorgan Chase Bank, as joint documentation agent, (b) is subject to
the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.
This Note is secured and guaranteed as provided in the Loan Documents. Reference
is hereby made to the Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and the guarantees, the terms and conditions upon which the
security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

G-2-1

--------------------------------------------------------------------------------


        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

    WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
as the Borrower
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
 
 
By:
 
                     

--------------------------------------------------------------------------------

                Name:                        

--------------------------------------------------------------------------------

                Title:                        

--------------------------------------------------------------------------------

G-2-2

--------------------------------------------------------------------------------


Schedule A
to Revolving Credit Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Date


--------------------------------------------------------------------------------

  Amount
Converted to
Base Rate Loans

--------------------------------------------------------------------------------

  Amount of Principal of
Base Rate Loans Repaid

--------------------------------------------------------------------------------

  Amount of Base Rate
Loans Converted to
Eurodollar Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance
of Base Rate Loans

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                     

G-2-3

--------------------------------------------------------------------------------


Schedule B
to Revolving Credit Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date


--------------------------------------------------------------------------------

  Amount Converted
to Eurodollar
Loans

--------------------------------------------------------------------------------

  Interest Period and
Eurodollar Rate with
Respect Thereto

--------------------------------------------------------------------------------

  Amount of Principal
of Eurodollar Loans
Repaid

--------------------------------------------------------------------------------

  Amount of Eurodollar
Loans Converted to
Base Rate Loans

--------------------------------------------------------------------------------

  Unpaid Principal
Balance of
Eurodollar Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

                         

G-2-4

--------------------------------------------------------------------------------




EXHIBIT G-3


FORM OF SWING LINE NOTE


        THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY
MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT
TO THE TERMS OF SUCH CREDIT AGREEMENT.

$                           NEW YORK, NEW YORK No.                          
                            , 200  

        FOR VALUE RECEIVED, the undersigned, WYNN LAS VEGAS, LLC, a Nevada
limited liability company (the "Borrower"), hereby unconditionally promises to
pay                        (the "Swing Line Lender") or its registered assigns
at the Payment Office specified in the Credit Agreement (as herein defined) in
lawful money of the United States and in immediately available funds, on the
Revolving Credit Termination Date the principal amount of
(a)             dollars ($                        ), or, if less, (b) the
aggregate unpaid principal amount of all Swing Line Loans made by the Swing Line
Lender to the Borrower pursuant to the Credit Agreement, as hereinafter defined.
The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.15 of such Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereto or on a continuation thereof which shall
be attached hereto and made a part hereof the date and amount of each Swing Line
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Swing Line Loan.

        This Note (a) is one of the Swing Line Notes referred to in the Credit
Agreement dated as of October 30, 2002 (as amended, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among the
Borrower, the Swing Line Lender, the several banks and other financial
institutions or entities from time to time parties thereto, Deutsche Bank
Securities Inc., as lead arranger and joint book running manager, Deutsche Bank
Trust Company Americas, as administrative agent and swing line lender, Banc of
America Securities LLC, as lead arranger, joint book running manager and
syndication agent, Bear, Stearns & Co. Inc., as arranger and joint book running
manager, Bear Stearns Corporate Lending Inc., as joint documentation agent,
Dresdner Bank AG, New York and Grand Cayman Branches, as arranger and joint
documentation agent, and JPMorgan Chase Bank, as joint documentation agent,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

G-3-1

--------------------------------------------------------------------------------


        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

    WYNN LAS VEGAS, LLC,
a Nevada limited liability company,
as the Borrower
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
 
 
 
By:
 
                     

--------------------------------------------------------------------------------

                Name:                        

--------------------------------------------------------------------------------

                Title:                        

--------------------------------------------------------------------------------

G-3-2

--------------------------------------------------------------------------------


Schedule A
to Swing Line Note


LOANS AND REPAYMENTS OF SWING LINE LOANS

Date


--------------------------------------------------------------------------------

  Amount of Swing Line Loans

--------------------------------------------------------------------------------

  Amount of Principal of Swing Line Loans Repaid

--------------------------------------------------------------------------------

  Unpaid Principal Balance of Swing Line Loans

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                    

G-3-3

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.7



TABLE OF CONTENTS

Annex A



PRICING GRID FOR REVOLVING CREDIT LOANS, SWING LINE LOANS AND REVOLVING
COMMITMENT FEES

SCHEDULE 1.1



SCHEDULE 4.4



SCHEDULE 4.9(b)


SCHEDULE 4.9(c)


SCHEDULE 4.9(d)


SCHEDULE 4.9(e)


SCHEDULE 4.9(f)



SCHEDULE 4.15



SCHEDULE 4.19(a)-1



SCHEDULE 4.19(a)-2



UCC FINANCING STATEMENTS TO REMAIN ON FILE

SCHEDULE 4.19(b)



MORTGAGE FILING JURISDICTIONS

SCHEDULE 4.19(c)



UCC FILING JURISDICTIONS—INTELLECTUAL PROPERTY COLLATERAL

SCHEDULE 4.24



MATERIAL CONTRACTS

SCHEDULE 4.25(a)



REAL ESTATE

SCHEDULE 4.25(d)



ASSESSMENTS

SCHEDULE 6.5(d)



INSURANCE REQUIREMENTS

SCHEDULE 7.2(d)



EXISTING INDEBTEDNESS

SCHEDULE 7.3(f)



EXISTING LIENS

EXHIBIT D



FORM OF MORTGAGE
TABLE OF CONTENTS
DEED OF TRUST, [LEASEHOLD DEED OF TRUST,] ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING
SCHEDULE A DESCRIPTION OF LAND
[SCHEDULE B DESCRIPTION OF LEASED PREMISES]

EXHIBIT F



EXHIBIT G-1



FORM OF TERM NOTE

Schedule A to Term Note


Schedule B to Term Note



EXHIBIT G-2



FORM OF REVOLVING CREDIT NOTE

Schedule A to Revolving Credit Note


Schedule B to Revolving Credit Note



EXHIBIT G-3



FORM OF SWING LINE NOTE

Schedule A to Swing Line Note

